

Exhibit 10.6












































FORMATION AND CONTRIBUTION AGREEMENT
BY AND AMONG


PHILLIPS 66 PARTNERS LP


and


PARADIGM ENERGY PARTNERS, LLC


Executed November 21, 2014











































--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
Page


ARTICLE 1
DEFINITIONS
2


 
 
 
1.1
Definitions
2


1.2
Construction
15


 
 
 
ARTICLE 2
FORMATION, CONTRIBUTION AND SPECIAL DISTRIBUTION
15


 
 
 
2.1
Formation of Pipeline LLC
15


2.2
Formation of Terminal LLC
16


2.3
Closing Statement
17


2.4
Post-Closing Purchase Price Adjustment
17


 
 
 
ARTICLE 3
CLOSING
19


 
 
 
3.1
Closing
19


3.2
Deliveries of Paradigm at Closing
19


3.3
Deliveries of PSXP at Closing
20


3.4
Deliveries of Pipeline LLC at Closing
22


3.5
Deliveries of Terminal LLC at Closing
22


 
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PARADIGM
23


 
 
 
4.1
Organization
23


4.2
Authority and Approval; Enforceability
23


4.3
No Conflict; Consents
24


4.4
Assets
24


4.5
Title
25


4.6
Permits
27


4.7
Contracts
28


4.8
Taxes
29


4.9
Litigation; Compliance with Laws
29


4.10
Employees and Employee Benefits
30


4.11
Insurance
30


4.12
Intellectual Property
30


4.13
Solvency
30


4.14
Brokerage Arrangements
30


4.15
Subsidiaries
30


4.16
Bank Accounts
30


4.17
Independent Investigation
30


4.18
Financing.
31


4.19
Accredited Investor
31


4.20
Investment Company
31


4.21
Ownership and Transfer of the Paradigm Interest
31


4.22
Disclaimer
31


 
 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PSXP
33


 
 
 
5.1
Organization
33


5.2
Authority and Approval; Enforceability
33




-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

5.3
No Conflict; Consents
33


5.4
Assets
34


5.5
Title
34


5.6
Permits
35


5.7
Contracts
35


5.8
Taxes
36


5.9
Litigation; Compliance with Laws
36


5.10
Employees and Employee Benefits
36


5.11
Insurance
36


5.12
Intellectual Property
37


5.13
Solvency
37


5.14
Brokerage Arrangements
37


5.15
Subsidiaries
37


5.16
Bank Accounts
37


5.17
Independent Investigation
37


5.18
Financing.
37


5.19
Accredited Investor
38


5.20
Investment Company
38


5.21
Ownership and Transfer of the Mountrail Interests
38


5.22
Disclaimer
38


 
 
 
ARTICLE 6
ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS
39


 
 
 
6.1
Operation of the Paradigm Assets
39


6.2
Operation of the PSXP Assets
41


6.3
Access to Records
43


6.4
Regulatory Filings; Consents
44


6.5
Further Assurances.
44


6.6
Employee Matters
44


6.7
Consents
45


6.8
Unrecorded Real Property Interests
45


6.9
Exemplary
45


6.10
Exclusivity
45


6.11
Assignment of Contracts
46


 
 
 
ARTICLE 7
CONDITIONS TO CLOSING
46


 
 
 
7.1
Conditions to the Obligation of PSXP
46


7.2
Conditions to the Obligation of Paradigm
47


 
 
 
ARTICLE 8
TAX MATTERS
48


 
 
 
8.1
Responsibility for Payment of Taxes and Filing Tax Returns
48


8.2
Responsibility for Tax Audits and Contests
49


8.3
Cooperation on Tax Returns and Tax Proceedings.
50


8.4
Tax Refunds
51


8.5
Transaction Tax
51




-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

8.6
Tax Indemnification
51


8.7
Valuation
52


 
 
 
ARTICLE 9
TERMINATION
52


 
 
 
9.1
Events of Termination.
52


9.2
Effect of Termination
53


9.3
Return of Documentation and Confidentiality
54


 
 
 
ARTICLE 10
INDEMNIFICATION.
54


 
 
 
10.1
Indemnification of PSXP
54


10.2
Indemnification of Paradigm
55


10.3
Survival
55


10.4
Demands
55


10.5
Right to Contest and Defend
56


10.6
Cooperation
56


10.7
Right to Participate
57


10.8
Limitations on Indemnification
57


10.9
Right to Rely
57


10.10
Sole Remedy
57


 
 
 
ARTICLE 11
MISCELLANEOUS
57


 
 
 
11.1
Expenses
57


11.2
Notices
57


11.3
Entire Agreement; No Third-Party Beneficiaries
59


11.4
Amendments and Waivers
59


11.5
Conflicting Provisions
59


11.6
Binding Effect and Assignment
59


11.7
Governing Law
59


11.8
Jurisdiction and Venue
59


11.9
Severability
60


11.10
Interpretation
60


11.11
Headings and Schedules
60


11.12
Multiple Counterparts
60


11.13
Confidentiality
61






-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits
 
 
 
Exhibit A-1
Exemplary Personal Property
Exhibit A-2
Exemplary Real Property Interests
Exhibit A-3
Exemplary Rights-of-Way
Exhibit A-4
Exemplary Surface Rights Agreements
Exhibit B-1
Sacagawea Personal Property
Exhibit B-2
Sacagawea Real Property Interests
Exhibit B-3
Sacagawea Rights-of-Way
Exhibit B-4
Sacagawea Surface Rights Agreements
Exhibit C-1
Three Bears Personal Property
Exhibit C-2
Three Bears Real Property Interests
Exhibit C-3
Three Bears Rights-of-Way
Exhibit C-4
Three Bears Surface Rights Agreements
Exhibit D-1
Mountrail Personal Property
Exhibit D-2
PSXP Real Property Interests
Exhibit D-3
Mountrail Rights-of-Way
Exhibit D-4
Mountrail Surface Rights Agreements
Exhibit E
Form of Pipeline Certificate of Formation
Exhibit F
[RESERVED]
Exhibit G
Form of Pipeline LLC Agreement
Exhibit H
Form of Paradigm Assignment and Assumption Agreement
Exhibit I
Form of PSXP Assignment and Assumption Agreement
Exhibit J
Form of Affidavit of Non-Foreign Status
Exhibit K
Form of Business Opportunity Agreement
Exhibit L
Form of Construction Management Agreement – Pipeline
Exhibit M
Form Operating Agreement – Pipeline
Exhibit N
Exemplary Project
Exhibit O
Sacagawea Project
Exhibit P
Three Bears Project
Exhibit Q
PSXP Project
Exhibit R
Transportation Services Agreement – Pipeline
Exhibit S
[RESERVED]
Exhibit T
Form of Transfer Restrictions Agreement
Exhibit U
Paradigm Draft Budget
Exhibit V
PSXP Draft Budget
Exhibit W
Deed
 
 
Schedules
 
 
 
Schedule 1.1(a)
Paradigm Knowledge
Schedule 1.1(b)
PSXP Knowledge
Schedule 4.3(a)
Paradigm Conflicts
Schedule 4.3(b)
Paradigm Governmental Authority Consents
Scheduled 4.4(m)
Paradigm Preferential Rights of Purchase and Consent Rights
Schedule 4.5
Paradigm Title Exceptions
Schedule 4.6(a)
Exemplary Permits
Schedule 4.6(b)
Sacagawea Permits


-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Schedule 4.6(c)
Three Bears Permits
Schedule 4.6(d)
Material Permits Required to Complete Sacagawea Project (other than the
Sacagawea Permits)
Schedule 4.7(a)
Exemplary Contracts
Schedule 4.7(b)
Sacagawea Contracts
Schedule 4.7(c)
Three Bears Contracts
Schedule 4.8
Paradigm Taxes
Schedule 4.9
Paradigm Litigation
Schedule 4.11
Paradigm Insurance Policies
Schedule 4.12
Paradigm Intellectual Property
Schedule 4.16
Paradigm Bank Accounts
Schedule 5.3(a)
PSXP Conflicts
Schedule 5.3(b)
PSXP Governmental Authority Consents
Schedule 5.4(e)
PSXP Preferential Rights of Purchase and Consent Rights
Schedule 5.5
PSXP Title Exceptions
Schedule 5.6(a)
Mountrail Permits
Schedule 5.6(b)
Material Permits Required to Complete PSXP Project (other than the Mountrail
Permits)
Schedule 5.7
Mountrail Contracts
Schedule 5.8
PSXP Taxes
Schedule 5.9
PSXP Litigation
Schedule 5.11
PSXP Insurance Policies
Schedule 5.12
PSXP Intellectual Property
Schedule 5.16
PSXP Bank Accounts
Schedule 6.1(b)
Paradigm Approved Operations
Schedule 6.2(b)
Mountrail Approved Operations
Schedule 6.2(c)
PSXP Approved Operations
Schedule 7.1(b)
Paradigm Governmental Consents
Schedule 7.1(c)
Paradigm Non-Governmental Consents
Schedule 7.2(b)
PSXP Governmental Consents
Schedule 7.2(c)
PSXP Non-Governmental Consents








-v-

--------------------------------------------------------------------------------



FORMATION AND CONTRIBUTION AGREEMENT


This Formation and Contribution Agreement (the “Agreement”) is made and entered
into as of November 21, 2014, by and between Phillips 66 Partners LP, a Delaware
limited partnership (“PSXP”) and Paradigm Energy Partners, LLC, a Delaware
limited liability company (“Paradigm”).


W I T N E S S E T H:


WHEREAS, PSX owns all of the issued and outstanding Equity Interest (“Mountrail
Interests”) of Phillips 66 Mountrail Terminal LLC, a Delaware limited liability
company (“Mountrail”).


WHEREAS, prior to Closing, PSX will cause Mountrail to transfer the PSXP Real
Property Interests to PSXP.


WHEREAS, prior to Closing, PSX will transfer all of the Mountrail Interests to
PSXP. WHEREAS, Paradigm owns 88% of the Equity Interest (“Sacagawea Interests”)
in Sacagawea Pipeline Company, LLC, a Delaware limited liability company
(“Sacagawea”).


WHEREAS, Paradigm owns 100% of the Equity Interest (“Three Bears Interests”) in
Paradigm Midstream Services – DC, LLC, a Delaware limited liability company
(“Three Bears”).


WHEREAS, Paradigm Midstream Services – ND, LLC, a Delaware limited liability
company, a wholly-owned subsidiary of Paradigm (“Paradigm ND”), owns the
Exemplary Assets.


WHEREAS, prior to Closing, Paradigm will cause Paradigm ND to (a) transfer the
Exemplary Assets into a newly formed Delaware limited liability company that is
a wholly- owned subsidiary of Paradigm ND (“Exemplary” and, together with
Sacagawea and Three Bears, the “Paradigm Companies”) and (b) distribute 100% of
the Equity Interest of Exemplary (“Exemplary Interests”) to Paradigm, such that
immediately prior to Closing Exemplary will be wholly-owned by Paradigm.


WHEREAS, at or immediately prior to the Closing, the Parties shall form
“Scramble Pipeline LLC” (or such other name as the Parties may agree), as a
Delaware limited liability company (“Pipeline LLC”);

WHEREAS, at the Closing, the Parties shall make the following contributions to
Pipeline LLC:


(i)    Paradigm shall contribute the Sacagawea Interests, the Three Bears
Interests and the Exemplary Interests (collectively, the “the Paradigm
Interests”) to Pipeline LLC as an initial capital contribution in exchange for
50% of the Equity Interest in Pipeline LLC; and

-1-

--------------------------------------------------------------------------------



(ii)    PSXP will make a cash contribution to Pipeline LLC as an initial capital
contribution in exchange for 50% of the Equity Interest in Pipeline LLC; and


WHEREAS, at or immediately prior to the Closing, the Parties shall form
“Scramble Terminal LLC” (or such other name as the Parties may agree), as a
Delaware limited liability company (“Terminal LLC”);


WHEREAS, at the Closing, the Parties shall make the following contributions to
Terminal LLC:


(i)PSXP shall contribute all of the Mountrail Interests and the PSXP Real
Property Interests to Terminal LLC as an initial capital contribution in
exchange for the Percentage Interest of the Equity Interest in Terminal LLC; and


(ii)Paradigm will make a cash contribution to Terminal LLC as an initial capital
contribution in exchange for the value of one hundred percent (100%) minus the
Percentage Interest of the Equity Interest in Terminal LLC; and


NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties hereto agree as follows:


ARTICLE 1


DEFINITIONS


1.1    Definitions.    The terms defined in this Section 1.1 shall, when used in
this Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:


“Accessing Party” has the meaning ascribed to such term in Section 6.3(a).


“Accounting Arbitrator” has the meaning ascribed to such term in Section 2.4(b).


“Additional Paradigm Parties” means Paradigm CM, Stonepeak Paradigm Holdings,
LLC and Troy Andrews and any additional parties to the Transaction Documents
that are Paradigm Affiliates, other than Pipeline LLC and Terminal LLC.


“Additional PSXP Parties” means PSX, PSX Operating and any additional parties to
the Transaction Documents that are PSXP Affiliates, other than Pipeline LLC and
Terminal LLC.


“Affidavit of Non-Foreign Status” means an Affidavit of Non-Foreign Status in
substantially the form of Exhibit J that meets the requirements of Treasury
Regulations Section 1.1445-2(b)(2).


“Affiliate” when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such first Person.

-2-

--------------------------------------------------------------------------------



“Agreement” has the meaning ascribed to such term in the preamble.


“Assets” means, collectively, the PSXP Assets and the Paradigm Assets.


“Business Day” means any day other than (a) a day on which commercial banks in
New York, New York are required or authorized to be closed for business and (b)
a Saturday, a Sunday or a day observed as a holiday in New York, New York under
the applicable Laws of the State of New York or the United States of America.


“Business Opportunity Agreement” means a Business Opportunity Agreement by and
among PSX, PSXP, Troy Andrews and Paradigm, substantially in the form attached
as Exhibit K.


“Closing” has the meaning ascribed to such term in Section 3.1.


“Closing Date” has the meaning ascribed to such term in Section 3.1.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between Paradigm and PSX, dated June 20, 2014.


“Construction Management Agreement - Pipeline” means a Construction Management
Agreement by and between Paradigm CM and Pipeline LLC, substantially in the form
attached as Exhibit L or in such other form as the Parties may agree.


“Construction Management Agreement - Terminal” means a Construction Management
Agreement by and between PSX Operating and Terminal LLC, substantially in the
form of the Construction Management Agreement – Pipeline or in such other form
as the Parties may agree.


“Contract” means any agreement, contract, lease, sublease, easement,
right-of-way, indenture, mortgage, license, concession, commitment, promise or
undertaking (whether written or oral and whether express or implied).


“Control” and its derivatives, mean the possession, directly or indirectly, of
the power, whether by contract, equity ownership or otherwise, to direct or
cause the direction of the management and policies of a Person.


“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities that are customarily obtained after transfers
comparable to the transactions contemplated hereby, excluding any such consents
that are required to be delivered as a condition to Closing pursuant to Sections
7.1(b), 7.1(c), 7.2(b) and 7.2(c).


“Deed” means the Deed by and between PSXP and Terminal LLC of the PSXP Real
Property Interests in substantially the form attached hereto as Exhibit W.


“Defensible Title” shall mean good and defensible title that is free and clear
of all Liens other than Permitted Asset Liens.

-3-

--------------------------------------------------------------------------------



“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock of such corporation and any Rights with respect thereto and (b)
with respect to a limited liability company, any and all units, membership
interests or other limited liability company interests of such limited liability
company and any Rights with respect thereto.


“Estimated Paradigm Closing Cash Contribution” has the meaning ascribed to such
term in Section 2.3.


“Estimated Pipeline Closing Statement” has the meaning ascribed to such term in
Section 2.3.


“Estimated PSXP Closing Cash Contribution” has the meaning ascribed to such term
in Section 2.3.


“Estimated Terminal Closing Statement” has the meaning ascribed to such term in
Section 2.3.


“Exemplary” has the meaning ascribed to such term in the recitals.


“Exemplary Assets” means the Paradigm Keene Terminal and the Watford Express
Pipeline and any property owned, leased, occupied, supplied to or used by
Exemplary with respect to the Exemplary Assets, including:
(a)    the Exemplary Real Property Interests;


(b)    the Exemplary Rights-of-Way;


(c)    the Exemplary Personal Property;


(d)    the Exemplary Permits;


(e)    the Exemplary Records; and


(f)    the Exemplary Surface Rights Agreements.


“Exemplary Contracts” has the meaning ascribed to such term in Section 4.7(a).


“Exemplary Interests” has the meaning ascribed to such term in the recitals.


“Exemplary Permits” has the meaning ascribed to such term in Section 4.6(a).


“Exemplary Project” means that certain development plan described on Exhibit N.


“Exemplary Personal Property” means all right, title and interest of Paradigm
ND, as of the date hereof, and Exemplary, as of the Closing Date, in and to all
equipment, machinery, and other tangible and intangible personal property, which
are either located on the Exemplary Real Property

-4-

--------------------------------------------------------------------------------



Interests or the Exemplary Rights-of-Way on the Closing Date, used or held for
use primarily in connection with the Exemplary Project, or are otherwise
described on Exhibit A-1.
“Exemplary Real Property Interests” means fee simple title in and to those
tracts of land more particularly described on Exhibit A-2.


“Exemplary Records” means all right, title and interest of Paradigm ND, as of
the date hereof, and Exemplary, as of the Closing Date, in and to all files,
records, maps, information, and data, whether written or electronically stored,
including: (A) land and title records (including abstracts of title, title
opinions, and title curative documents); (B) contract files; (C) correspondence;
and (D) operations, environmental, throughput, and accounting records primarily
relating the Exemplary Assets.


“Exemplary Rights-of-Way” means the easements, rights-of-way, licenses,
servitudes, and other surface rights more particularly described in Exhibit A-3.


“Exemplary Surface Rights Agreements” means all right, title and interest of
Paradigm ND, as of the date hereof, and Exemplary, as of the Closing Date, in
and to the surface agreements described on Exhibit A-4.


“FERC” means the U.S. Federal Energy Regulatory Commission.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governing Documents” means, (i) with respect to a corporation, its charter and
bylaws, or equivalent governing documents and (ii) with respect to a limited
liability company, its certificate of formation and its operating agreement, or
equivalent governing documents.


“Governmental Authority” means any (a) national, state, county, municipal, or
local government (whether domestic or foreign) and any political subdivision
thereof, (b) any court or administrative tribunal, (c) any other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau or entity of competent jurisdiction (including any zoning
authority, state public utility commission or other state agency with
jurisdiction over gas pipelines, Gathering, compression or gas transport
systems, FERC, or any comparable authority), (d) any non-governmental agency,
tribunal or entity that is properly vested by a governmental authority with
applicable jurisdiction, or (e) any arbitrator with authority to bind a party at
law.


“Income Tax” means any Tax imposed on net income or profits, including all net
income, profits, earnings, capital gain, gross receipts, excess profits or any
other similar Tax imposed by a Governmental Authority, including any related
interest, fines or penalties.


“Indemnified Party” means a Paradigm Indemnified Party or a PSXP Indemnified
Party.


“Indemnifying Party” has the meaning ascribed to such in term in Section 10.4.


“Indemnity Claim” has the meaning ascribed to such term in Section 10.4.



-5-

--------------------------------------------------------------------------------



“Intellectual Property” means all intellectual property rights, statutory or
common law, worldwide, including (i) trademarks, service marks, trade dress,
slogans, logos, assumed names, and all goodwill associated therewith, and any
applications or registrations for any of the foregoing; (ii) copyrights and
domain names and any applications or registrations for any of the foregoing; and
(iii) patents, all confidential know-how, trade secrets and similar proprietary
rights in confidential inventions, discoveries, improvements, processes,
techniques, devices, methods, patterns, formulae, specifications, and lists of
suppliers, vendors, customers, and distributors.


“Knowledge” means, (a) with respect to Paradigm, the actual knowledge of each
person listed on Schedule 1.1(a), and (b) with respect to PSXP, the actual
knowledge of each person listed on Schedule 1.1(b).


“Law” means all applicable statutes, law, rules, regulations, orders,
ordinances, judgments and decrees of any Governmental Authority.


“Liabilities” means liabilities and obligations, whether accrued, contingent,
absolute, determined, determinable or otherwise, including all losses,
deficiencies, costs, expenses, fines, interest, expenditures, claims, suits,
Proceedings, judgments, damages, and reasonable attorneys’ fees and reasonable
expenses of investigating, defending and prosecuting any Proceeding.


“Lien” means any mortgage, pledge, security interest, lien, restriction on use
or transfer (other than those imposed by law), other possessory interest,
adverse claim or encumbrance or charge of any kind.


“Material Adverse Effect” means, with respect to any Person or Persons, any
event, effect or development that is materially adverse to the business,
financial condition or operations of such Person or Persons, taken as a whole;
provided, however, that a “Material Adverse Effect” shall not be deemed to have
occurred as a result of any of the following (either alone or in combination)
(i) changes in the oil and gas midstream industry generally, (ii) changes in
United States or global economic conditions or financial, banking, or securities
markets (including any disruption thereof) in general, (iii) changes in national
or international political or social conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack, (iv) changes, or
proposed changes in GAAP or applicable Law (or any interpretation thereof), (v)
the taking of any action expressly consented to by PSXP pursuant to Section
6.1(b) or the taking of any action expressly consented to by Paradigm pursuant
to Section 6.2(b) and (vi) the announcement of the execution of this Agreement
or the Transaction Documents or the proposed or actual consummation of the
transactions contemplated hereby or thereby; except that, with respect to
clauses (i), (ii) and (iii) above, to the extent that the effects of such event,
effect or development are disproportionately adverse to the financial condition,
results of operation or business of such Person or Persons, taken as a whole, as
compared to other companies in the industry in which such Person or Persons
operate in the United States.


“MBPD” means one thousand barrels per day.


“Mountrail” has the meaning ascribed to such term in the recitals.

-6-

--------------------------------------------------------------------------------





“Mountrail Assets” means any property owned, leased, occupied, supplied to or
used by Mountrail with respect to the Mountrail Assets, including:


(g)    the Mountrail Permits;


(h)    the Mountrail Records;


(i)    the Mountrail Rights-of-Way;


(j)    the Mountrail Personal Property; and


(k)    the Mountrail Surface Rights Agreements.


“Mountrail Contracts” has the meaning ascribed to such term in Section 5.7.


“Mountrail Interests” has the meaning ascribed to such term in the recitals.


“Mountrail Permits” has the meaning ascribed to such term in Section 5.6(a).


“Mountrail Personal Property” means all right, title and interest of Mountrail
in and to all equipment, machinery, and other tangible and intangible personal
property, which are located on the Mountrail Rights-of-Way on the Closing Date,
used or held for use primarily in connection with the PSXP Project, or are
otherwise described on Exhibit D-1.


“Mountrail Records” means all right, title and interest of Mountrail in and to
all files, records, maps, information, and data, whether written or
electronically stored, including: (A) land and title records (including
abstracts of title, title opinions, and title curative documents); (B) contract
files; (C) correspondence; and (D) operations, environmental, throughput, and
accounting records primarily relating to the PSXP Assets.


“Mountrail Rights-of-Way” means the easements, rights-of-way, licenses,
servitudes, and other surface rights more particularly described in Exhibit D-3.


“Mountrail Surface Rights Agreements” means all right, title and interest of
Mountrail in and to the surface agreements described on Exhibit D-4.


“Non-Income Tax” means any Tax other than an Income Tax or a Transaction Tax,
including any excise Tax, federal and state environmental Tax, state and local
sales and use Tax, oil company gross receipt or franchise Tax, business and
occupation Tax, state and local product Tax, state and local inspection fees,
and state and local oil spill Tax or fees.


“Notice of Disagreement” has the meaning ascribed to such term in Section
2.4(b).


“Open Season” has the meaning ascribed to such term in Section 7.1(e).



-7-

--------------------------------------------------------------------------------



“Operating Agreement - Pipeline” means an Operating Agreement by and between PSX
Operating and Pipeline LLC, substantially in the form attached as Exhibit M or
such other form as the Parties may agree.
“Operating Agreement - Terminal” means an Operating Agreement by and between PSX
Operating and Terminal LLC, substantially in the form of the Operating Agreement
– Pipeline or such other form as the Parties may agree.


“Paradigm” has the meaning ascribed to such term in the preamble.


“Paradigm Draft Budget” means the capital budget for fiscal years 2014 – 2015
setting forth the anticipated capital expenditures for the Sacagawea Project,
attached hereto as Exhibit U.


“Paradigm Assets” means, collectively, the Exemplary Assets, the Sacagawea
Assets and the Three Bears Assets.


“Paradigm Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement of the Paradigm Interests by and between Paradigm and
Pipeline LLC substantially in the form attached as Exhibit H.


“Paradigm Closing Cash Contribution” has the meaning ascribed to such term in
Section 2.1(b)(ii).


“Paradigm Closing Certificate” has the meaning ascribed to such term in Section
7.1(a).


“Paradigm CM” means the Affiliate of Paradigm designated as “Construction
Manager” under the Construction Management Agreement – Pipeline.


“Paradigm Companies” has the meaning ascribed to such term in the recitals.


“Paradigm Contracts” means, collectively, the Exemplary Contracts, the Sacagawea
Contracts and the Three Bears Contracts.


“Paradigm Indemnified Parties” has the meaning ascribed to such term in Section
10.2.


“Paradigm Insurance Policies” has the meaning ascribed to such term in Section
4.11.


“Paradigm Interests” has the meaning ascribed to such term in the recitals.


“Paradigm ND” has the meaning ascribed to such term in the recitals.


“Paradigm Project” means, collectively, the Exemplary Project, the Sacagawea
Project and the Three Bears Project, and “each Paradigm Project” means each of
the Exemplary Project, the Sacagawea Project and the Three Bears Project.


“Paradigm Rights-of-Way” means, collectively, the Exemplary Rights-of-Way, the
Sacagawea Rights-of-Way and the Three Bears Rights-of-Way.



-8-

--------------------------------------------------------------------------------



“Paradigm Surface Rights Agreements” means, collectively, the Exemplary Surface
Rights Agreements, the Sacagawea Surface Rights Agreements and the Three Bears
Surface Rights Agreements.
“Parties” means PSXP and Paradigm, collectively, and “Party” refers to either of
them, individually.


“Percentage Interests” has the meaning ascribed to such term in Section
2.2(b)(i).


“Permits” means all permits, licenses, certificates, orders, approvals,
authorizations, registrations, grants, consents, concessions, warrants,
franchises, exemptions, variances and similar rights and privileges granted by a
Governmental Authority.


“Permitted Asset Liens” means:


(l)    Liens for Taxes or assessments not yet due or delinquent;


(m)    Customary Post-Closing Consents;


(n)    conventional rights of reassignment upon final intention to abandon or
release the Assets, or any of them;


(o)    such title defects as either Party may waive in writing;


(p)    all applicable Laws, and rights reserved to or vested in any Governmental
Authority (i) to control or regulate any of the Assets in any manner; (ii) by
the terms of any right, power, franchise, grant, license, or permit, or by any
provision of Law, to terminate such right, power, franchise grant, license, or
permit or to purchase, condemn, expropriate, or recapture or to designate a
purchaser of any of the Assets; (iii) to use such property in a manner which
does not materially impair the use of such property for the purposes for which
it is currently owned and operated and (iv) to enforce any obligations or duties
affecting the Assets to any Governmental Authority, with respect to any
franchise, grant, license, or permit;


(q)    rights of a common owner of any interest in any Paradigm Rights-of-Way or
Mountrail Rights-of-Way, as applicable, to the extent that the same does not
materially impair the use or operation of the Assets, as applicable, as
currently used and operated;


(r)    easements, conditions, covenants, restrictions, servitudes, permits,
rights- of-way, surface leases and other rights affecting the Assets for the
purpose of surface operations, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, and removal of timber, grazing, logging operations, canals,
ditches, reservoirs, and other like purposes, or for the joint or common use of
real estate, rights- of-way, facilities, and equipment, in each case, that do
not materially impair the use, ownership or operation of the Assets (as
currently owned and operated) or reduce the share of revenues or increase the
share of costs with respect to the Assets that must be borne by Pipeline LLC or
Terminal LLC, as applicable;

-9-

--------------------------------------------------------------------------------



(s)    vendors, carriers, warehousemen’s, repairmen’s, mechanics, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or are being
contested in good faith by appropriate proceedings;
(t)    any Liens affecting the Assets which are discharged by such contributing
Party or its Affiliates at or prior to Closing;


(u)    any Liens arising under original purchase price conditional sales
contracts and equipment leases with other Persons entered into in the ordinary
course of business; and


(v)    any title defects or Liens that do not, individually or in the aggregate,
materially detract from the value, use or occupancy of the Paradigm Assets,
taken as a whole, or the PSXP Assets taken as a whole.


“Permitted Liens” means:


(w)    Liens pursuant to this Agreement;


(x)    Liens pursuant to the Governing Documents of Mountrail or any Paradigm
Company, as applicable; and


(y)    Liens pursuant to securities Law.


“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or Governmental Authority.


“Pipeline Closing Statement” has the meaning ascribed to such term in Section
2.4(a).


“Pipeline LLC” has the meaning ascribed to such term in the recitals.


“Pipeline LLC Agreement” has the meaning ascribed to such term in Section
2.1(c).


“Pipeline Certificate of Formation” has the meaning ascribed to such term in
Section 2.1(a).


“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any bankruptcy, civil, criminal, administrative, environmental,
investigative or appellate proceeding and any informal proceeding), prosecution,
contest, hearing, inquiry, inquest, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority.


“PSX” means Phillips 66 Company.


“PSX Operating” means Phillips 66 Pipeline LLC.



-10-

--------------------------------------------------------------------------------



“PSXP” has the meaning ascribed to such term in the preamble.


“PSXP Assets” means the PSXP Real Property Interests and the Mountrail Assets.
“PSXP Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement of the Mountrail Interests by and between PSXP and Terminal
LLC substantially in the form attached as Exhibit I.


“PSXP Closing Cash Contribution” has the meaning ascribed to such term in
Section 2.1(b)(ii).


“PSXP Closing Certificate” has the meaning ascribed to such term in Section
7.2(a).


“PSXP Draft Budget” means the capital budget for fiscal years 2014 – 2016,
setting forth the anticipated capital expenditures for the PSXP Project,
attached hereto as Exhibit V.


“PSXP Indemnified Parties” has the meaning ascribed to such term in Section
10.1.


“PSXP Insurance Policies” has the meaning ascribed to such term in Section 5.11.


“PSXP Project” means that certain development plan described on Exhibit Q.


“PSXP Real Property Interests” means fee simple title in and to those tracts of
land more particularly described on Exhibit D -2.


“Real Property Assets” has the meaning ascribed to such term in Section 4.5(j).


“Resolution Period” has the meaning ascribed to such term in Section 2.4(b).


“Review Period” has the meaning ascribed to such term in Section 2.4(b).


“Right” means any option, warrant, convertible or exchangeable security or other
right, however denominated, to subscribe for, purchase or otherwise acquire any
equity interest or other security of any class, with or without payment of
additional consideration in cash or property, either immediately or upon the
occurrence of a specified date or a specified event or the satisfaction or
happening of any other condition or contingency.


“Sacagawea” has the meaning ascribed to such term in the recitals.


“Sacagawea Assets” means any property owned, leased, occupied, supplied to or
used by Sacagawea with respect to the Sacagawea Assets, including:
(z)    the Sacagawea Real Property Interests;
(aa)    the Sacagawea Rights-of-Way;
(bb)    the Sacagawea Personal Property;
(cc)    the Sacagawea Permits;

-11-

--------------------------------------------------------------------------------



(dd)    the Sacagawea Records; and
(ee)    the Sacagawea Surface Rights Agreements.
“Sacagawea Contract” has the meaning ascribed to such term in Section 4.7(b).


“Sacagawea Interests” has the meaning ascribed to such term in the recitals.


“Sacagawea Permits” has the meaning ascribed to such term in Section 4.6(a).
“Sacagawea Personal Property” means all right, title and interest of Sacagawea
in and to all equipment, machinery, and other tangible and intangible personal
property, which are either located on the Sacagawea Real Property Interests or
the Sacagawea Rights-of-Way on the Closing Date, used or held for use primarily
in connection with the Sacagawea Project, or are otherwise described on Exhibit
B-1.


“Sacagawea Project” means that certain development plan described on Exhibit O.


“Sacagawea Real Property Interests” means fee simple title in and to those
tracts of land more particularly described on Exhibit B-2.


“Sacagawea Records” means all right, title and interest of Sacagawea in and to
all files, records, maps, information, and data, whether written or
electronically stored, including: (A) land and title records (including
abstracts of title, title opinions, and title curative documents);
(B) contract files; (C) correspondence; and (D) operations, environmental,
throughput, and accounting records primarily relating to the Sacagawea Assets.


“Sacagawea Rights-of-Way” means the easements, rights-of-way, licenses,
servitudes, and other surface rights more particularly described in Exhibit B-3.


“Sacagawea Surface Rights Agreements” means all right, title and interest of
Sacagawea in and to the surface agreements described on Exhibit B-4.


“Schedules” means the schedules to this Agreement.


“Securities Act” means the Securities Act of 1933, as amended.


“Solvent” means, with respect to the a Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities of such Person
that would constitute liabilities under GAAP, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay its debts as they become absolute and matured, taking into
account the possibility of refinancing such obligations and selling assets, (c)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay such debts as they mature
taking into account the possibility of refinancing such obligations and selling
assets and (d) such Person is not engaged in business or a transaction, and does
not intend to engage in business or a transaction, for which such Person’s
property remaining after such transaction would constitute unreasonably small
capital.

-12-

--------------------------------------------------------------------------------





“Straddle Period” means a taxable period that begins on or before and ends after
the Closing Date.
“Submission Deadline Date” has the meaning ascribed to such term in Section
2.4(b).


“Tax” means any and all (i) taxes, fees, duties and other assessments, including
license, registration, payroll, employment, excise, severance, occupation,
premium, windfall profits, ad valorem, environmental, capital stock, franchise,
profits, payroll or employment or other withholding, health insurance, social
security (or similar), unemployment, disability, real property, personal
property, abandoned property, forfeitures, escheat, alternative or add-on
minimum or estimated taxes or other tax of any kind whatsoever imposed by any
Governmental Authority, including any related interest, fines or penalties, and
(ii) liability for the items listed in (i) imposed on another party by Law or
contract.


“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration, claim for refund, information return, or other filing provided to
any Governmental Authority.


“Terminal Certificate of Formation” has the meaning ascribed to such term in
Section 2.2(a).


“Terminal Closing Statement” has the meaning ascribed to such term in Section
2.4(a).


“Terminal LLC” has the meaning ascribed to such term in the recitals.


“Terminal LLC Agreement” has the meaning ascribed to such term in Section
2.2(c).


“Termination Date” has the meaning ascribed to such term in Section 9.1(b).


“Third Party” means any Person other than the Parties or any of their respective
Affiliates.


“Three Bears” has the meaning ascribed to such term in the recitals.


“Three Bears Assets” means, the Little Missouri Explorer Pipeline and any
property owned, leased, occupied, supplied to or used by Three Bears with
respect to the Three Bears Assets, including:
(ff)    the Three Bears Real Property Interests;
(gg)    the Three Bears Rights-of-Way;
(hh)    the Three Bears Personal Property;
(i)
the Three Bears Permits;

(jj)    the Three Bears Records; and

-13-

--------------------------------------------------------------------------------



(kk)    the Three Bears Surface Rights Agreements.


“Three Bears Contracts” has the meaning ascribed to such term in Section 4.7(c).
“Three Bears Interests” has the meaning ascribed to such term in the recitals.


“Three Bears Joint Venture Interest” means the rights of Three Bears under that
certain Joint Venture Agreement dated as of May 23, 2014 between Three Bears and
Dakota Bear LLC.


“Three Bears Permits” has the meaning ascribed to such term in Section 4.6(c).


“Three Bears Personal Property” means all right, title and interest of Three
Bears in and to all equipment, machinery, and other tangible and intangible
personal property, which are either located on the Three Bears Real Property
Interests or the Three Bears Rights-of-Way on the Closing Date, used or held for
use primarily in connection with the Three Bears Project, or are otherwise
described on Exhibit C-1.


“Three Bears Project” means that certain development plan described on Exhibit
P.


“Three Bears Real Property Interests” means fee simple title in and to those
tracts of land more particularly described on Exhibit C-2.


“Three Bears Records” means all right, title and interest of Three Bears in and
to all files, records, maps, information, and data, whether written or
electronically stored, including: (A) land and title records (including
abstracts of title, title opinions, and title curative documents); (B) contract
files; (C) correspondence; and (D) operations, environmental, throughput, and
accounting records primarily relating the Three Bears Assets.


“Three Bears Rights-of-Way” means the easements, rights-of-way, licenses,
servitudes, and other surface rights more particularly described in Exhibit C-3.


“Three Bears Surface Rights Agreements” means all right, title and interest of
Three Bears in and to the surface agreements described on Exhibit C-4.


“Transaction Documents” means the Pipeline LLC Agreement, the Terminal LLC
Agreement, the Paradigm Assignment and Assumption Agreement, the PSXP Assignment
and Assumption Agreement, the Operating Agreement – Pipeline, the Operating
Agreement – Terminal, the Construction Management Agreement – Pipeline, the
Construction Management Agreement – Terminal, the Business Opportunity
Agreement, the Transfer Restrictions Agreement, the Transportation Services
Agreement – Pipeline and the Transportation Services Agreement – Terminal.


“Transaction Tax” means all required documentary, filing, recording,
registration, transfer or stamp duty Tax, sale and use Tax, any goods and
services Tax and similar duty and other fees and expenses imposed by any
Governmental Authority with respect to the transactions described in this
Agreement, including any related interest, fines or penalties.



-14-

--------------------------------------------------------------------------------



“Transfer Restrictions Agreement” means a Transfer Restrictions Agreement by and
among PSXP, Paradigm, and Stonepeak Paradigm Holdings, LLC, substantially in the
form attached as Exhibit T.
“Transportation Services Agreement – Pipeline” means a Transportation Services
Agreement between PSX and Sacagawea, substantially in the form attached as
Exhibit R.


“Transportation Services Agreement – Terminal” means a Transportation Services
Agreement between PSX and Terminal LLC, in a form agreed upon by the Parties and
containing the terms and conditions set forth in that certain letter agreement
dated as of September 19, 2014 between Paradigm and PSX.


“Unattained PSXP Real Property Assets” has the meaning ascribed to such term in
Section 5.5(d).


“Unattained Sacagawea Real Property Assets” has the meaning ascribed to such
term in Section 4.5(k).


1.2    Construction.    Unless the context requires otherwise: (a) the gender
(or lack thereof) of all words used in this Agreement includes the masculine,
feminine and neuter, (b) references to this Agreement, herein, hereby, hereunder
and hereof, and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection or other subdivision unless
expressly so limited, (c) references to Articles, Sections, and Exhibits refer
to Articles, Sections, and Exhibits of this Agreement, (d) references to Laws
refer to such Laws as they may be amended from time to time, and references to
particular provisions of a Law include any corresponding provisions of any
succeeding Law, (e) references to money refer to legal currency of the United
States of America, (f) the word “including” (in its various forms) means
“including, without limitation,” (g) all capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms, (h) each
accounting term not defined herein will have the meaning given it under GAAP,
(i) headings contained in this Agreement are for reference purposes only, and
shall not affect in any way the meaning or interpretation of this Agreement, (j)
whenever this Agreement refers to a number of days, such number shall refer to
calendar days unless Business Days are specified, (k) if any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action shall be deferred until the next Business Day,
and (l) the terms “ordinary course” or “ordinary course of business” shall be
deemed to refer to the conduct of the Parties with respect to the Assets in the
ordinary course consistent with past practice.


ARTICLE 2


FORMATION, CONTRIBUTION AND SPECIAL DISTRIBUTION


2.1    Formation of Pipeline LLC.


(a)Immediately prior to the Closing, the Parties shall file a certificate of
formation with respect to Pipeline LLC in the form attached hereto as Exhibit E
(the “Pipeline Certificate of Formation”) with the Secretary of State of the
State of Delaware.

-15-

--------------------------------------------------------------------------------



(b)At the Closing, the Parties shall make the following initial capital
contributions:
(i)Paradigm shall contribute the Paradigm Interests to Pipeline LLC in exchange
for 50% of the Equity Interest in Pipeline LLC on the Closing Date; and
(ii)PSXP shall make a cash contribution to Pipeline LLC of an amount equal to
the actual development costs paid by Paradigm and its Affiliates and
attributable to the development of the Paradigm Assets at the time of Closing
in    accordance    with    the    Paradigm    Projects    (the    “PSXP Closing
Cash Contribution”), subject to adjustment at the Closing pursuant to Section
2.4, in immediately available funds, to a bank account of Pipeline LLC
designated by the Parties not less than three (3) Business Days prior to the
Closing Date, in exchange for 50% of the Equity Interest in Pipeline LLC on the
Closing Date.
(c)At Closing, the Parties shall each execute and deliver the limited liability
company agreement in the form attached hereto as Exhibit G (the “Pipeline LLC
Agreement”).


2.2
Formation of Terminal LLC.

(a)Immediately prior to the Closing, the Parties shall file a certificate of
formation with respect to Terminal LLC in substantially the form of the Pipeline
Certificate of Formation or as otherwise agreed to by the Parties (the “Terminal
Certificate of Formation”) with the Secretary of State of the State of Delaware.
(b)At the Closing, the Parties shall make the following initial capital
contributions:




(i)    PSXP shall contribute the Mountrail Interests and the PSXP Real Property
Interests to Terminal LLC in exchange for the Equity Interest in Terminal LLC on
the Closing Date determined as follows: (1) if the aggregate volume of binding
commitments (including any commitment by PSXP or its Affiliates) as a result of
the Open Season on the Sacagawea Assets is less than 100 MBPD, then PSXP shall
receive Equity Interests in Terminal LLC equal to 70%; (2) if the aggregate
volume of binding commitments (including any commitment by PSXP or its
Affiliates) as a result of the Open Season on the Sacagawea Assets is equal to
100 MBPD or greater but less than 110 MBPD, then PSXP shall receive Equity
Interests in Terminal LLC equal to 60%; and (3) if the aggregate volume of
binding commitments (including any commitment by PSXP or its Affiliates) as a
result of the Open Season on the Sacagawea Assets is equal to or exceeds 110
MBPD, then PSXP shall receive Equity Interests in Terminal LLC equal to 50%
(PSXP’s Equity Interest in Terminal LLC determined pursuant to this Section
2.2(b), the “Percentage Interest”); and


(ii)    Paradigm shall make a cash contribution to Terminal LLC of an amount
equal to (A) the actual development and acquisition costs paid by PSXP and its
Affiliates and attributable to the development of the PSXP Asset at the time of
Closing in accordance with the PSXP Project divided by the Percentage Interest,

-16-

--------------------------------------------------------------------------------



multiplied by (B) the value of 100% minus the Percentage Interest (the “Paradigm
Closing Cash Contribution”), subject to adjustment at the Closing pursuant to
Section 2.4, in immediately available funds, to a bank account of Terminal LLC
designated by the Parties not less than three Business Days prior to the Closing
Date, in exchange for a percentage of the Equity Interest in Terminal LLC equal
to 100% minus the Percentage Interest on the Closing Date.


(c)    At Closing, the Parties shall each execute and deliver the limited
liability company agreement of Terminal LLC in substantially the form of the
Pipeline LLC Agreement or as otherwise agreed to by the Parties (the “Terminal
LLC Agreement”).


2.3    Closing Statement.    Not less than 15 Business Days prior to the
Closing, (a) Paradigm shall prepare and submit to PSXP a draft closing statement
(the “Estimated Pipeline Closing Statement”) that sets forth its good faith
estimate of the PSXP Closing Cash Contribution (the “Estimated PSXP Closing Cash
Contribution”) and (b) PSXP shall prepare and submit to Paradigm a draft closing
statement (the “Estimated Terminal Closing Statement”) that sets forth its good
faith estimate of the Paradigm Closing Cash Contribution (the “Estimated
Paradigm Closing Cash Contribution”). Within five Business Days of receipt of
the Estimated Pipeline Closing Statement by PSXP and the Estimated Terminal
Closing Statement by Paradigm the receiving Party will deliver to the other
Party a written report containing any changes with an explanation therefor that
such receiving Party proposes to be made to the Estimated Pipeline Closing
Statement or the Estimated Terminal Closing Statement, as applicable. The
Estimated Pipeline Closing Statement and the Estimated Terminal Closing
Statement, as agreed upon by the Parties, will be used to determine the
Estimated PSXP Closing Cash Contribution to be paid by PSXP at Closing and the
Estimated Paradigm Closing Cash Contribution to be paid by Paradigm at Closing.
If the Parties cannot agree on the Estimated Pipeline Closing Statement or the
Estimated Terminal Closing Statement prior to the Closing, the Estimated
Pipeline Closing Statement, as presented by Paradigm, will be used to determine
the Estimated PSXP Closing Cash Contribution and the Estimated Terminal Closing
Statement, as presented by PSXP, will be used to determine the Estimated
Paradigm Closing Cash Contributions.


2.4
Post-Closing Purchase Price Adjustment.



(a)    As promptly as practicable after the Closing Date, and in any event not
later than 60 days after the Closing Date, (a) Paradigm shall prepare and submit
to PSXP a closing statement (the “Pipeline Closing Statement”) that sets forth
the amount of the PSXP Closing Cash Contribution and (b) PSXP shall prepare and
submit to Paradigm a closing statement (the “Terminal Closing Statement”) that
sets forth the amount of the Paradigm Closing Cash Contribution.


(b)    PSXP shall have 30 days from the receipt of the Pipeline Closing
Statement and Paradigm shall have 30 days from the receipt of the Terminal
Closing Statement (the “Review Period”) to review such Pipeline Closing
Statement and Terminal Closing Statement, as applicable. In connection with (i)
PSXP’s review of, and in the case of any dispute with respect to, the Pipeline
Closing Statement and (ii) Paradigm’s review of, and in the case of any dispute
with respect to, the Terminal Closing Statement, each Party shall provide to the
other Party and its authorized representatives (1) access to the relevant books
and records of such Party and its Affiliates and

-17-

--------------------------------------------------------------------------------



authorized representatives, including the work papers of such authorized
representatives, and (2) any other information that relates to the Pipeline
Closing Statement that is reasonably requested and is relevant to the
calculation of the PSXP Closing Cash Contribution and the Terminal Closing
Statement that is reasonably requested and is relevant to the calculation of the
Paradigm Closing Cash Contribution, as applicable. Unless PSXP provides written
notice to Paradigm of its disagreement as to one or more items included in the
Pipeline Closing Statement or Paradigm provides written notice to PSXP of its
disagreement as to one or more items included in the Terminal Closing Statement
(“Notice of Disagreement”) prior to the expiration of the Review Period, the
Pipeline Closing Statement with respect to PSXP and the Terminal Closing
Statement with respect to Paradigm shall become final and binding on each Party.
A Notice of Disagreement shall set forth all disputed items in the calculation
of the PSXP Closing Cash Contribution or the Paradigm Closing Cash Contribution,
as applicable, together with the proposed changes thereto. If either Party has
delivered a timely Notice of Disagreement, then the Parties shall use their good
faith efforts to reach written agreement on the disputed items. If all of the
disputed items have not been resolved by the 30th day following the receipt of
the Notice of Disagreement (the “Resolution Period”), then the remaining
disputed items may be submitted by the Parties to binding arbitration by Ernst &
Young or such other independent, nationally recognized accounting firm as may be
selected by the Parties (the “Accounting Arbitrator”). The Accounting Arbitrator
shall act as an arbitrator to determine only those items in dispute. All fees
and expenses relating to the work to be performed by the Accounting Arbitrator
shall be paid 50% by PSXP and 50% by Paradigm. The Parties shall provide
information regarding the disputed items, and such supporting material as they
deem reasonably appropriate, to the Accounting Arbitrator within five Business
Days of the appointment of such Accounting Arbitrator (the “Submission Deadline
Date”), and each Party shall provide a contemporaneous copy to the other Party
of the disputed items (and supporting material, if any) submitted to the
Accounting Arbitrator. The Accounting Arbitrator shall then prepare and deliver
to the Parties a written determination (such determination to include a work
sheet setting forth all material calculations used in arriving at such
determination and to be based solely on information provided to the Accounting
Arbitrator by the Parties) of the PSXP Closing Cash Contribution and the
Paradigm Closing Cash Contribution, as applicable, including the disputed items,
within 60 days following the Submission Deadline Date, which determination will
be final, binding and conclusive on the Parties as to such disputed items.


(c)    If the PSXP Closing Cash Contribution, as finally determined pursuant to
the provisions of Section 2.4(b), is greater than as set forth on the Estimated
Pipeline Closing Statement, PSXP shall promptly make a cash contribution to
Pipeline LLC of an amount equal to the difference between the PSXP Closing Cash
Contribution and the Estimated PSXP Closing Cash Contribution, to a bank account
of Pipeline LLC designated by the Parties. If the Paradigm Closing Cash
Contribution, as finally determined pursuant to the provisions of Section
2.4(b), is greater than as set forth on the Estimated Terminal Closing
Statement, Paradigm shall promptly make a cash contribution to Terminal LLC of
an amount equal to the difference between the Estimated Paradigm Closing Cash
Contribution and the Paradigm Closing Cash Contribution, to a bank account of
Terminal LLC designated by the Parties. If the PSXP Closing Cash Contribution,
as finally determined pursuant to the provisions of Section 2.4(b), is less than
as set forth on the Estimated Pipeline Closing Statement, the Parties shall
cause Pipeline LLC to promptly make a distribution to an account designated by
PSXP of an amount equal to the difference between the Estimated PSXP Closing
Cash Contribution and the PSXP Closing Cash Contribution. If the Paradigm
Closing Cash

-18-

--------------------------------------------------------------------------------



Contribution, as finally determined pursuant to the provisions of Section
2.4(b), is less than as set forth on the Estimated Terminal Closing Statement,
the Parties shall cause Terminal LLC to promptly make a distribution to an
account designated by Paradigm of an amount equal to the difference between the
Estimated Paradigm Closing Cash Contribution and the Paradigm Closing Cash
Contribution. Any payment or distribution, as applicable, to be made pursuant to
this Section 2.4(c) shall be made by wire transfer of immediately available
funds within five (5) Business Days of the date the amount of the PSXP Closing
Cash Contribution or the Paradigm Closing Cash Contribution is agreed or finally
determined pursuant to the provisions of Section 2.4(b).    Any payment by PSXP
to Pipeline LLC under this Section 2.4(c) shall be treated as an increase in the
PSXP Closing Cash Contribution pursuant to Section 2.1(b)(ii). Any payment by
Paradigm to Terminal LLC under this Section 2.4(c) shall be treated as an
increase in the Paradigm Closing Cash Contribution pursuant to Section
2.2(b)(ii).


ARTICLE 3


CLOSING


3.1    Closing. The closing of the transactions contemplated by this Agreement
(the
“Closing”) shall be held at the offices of Bracewell & Giuliani, 711 Louisiana
Street, Suite 2300, Houston, Texas 77002 on the third Business Day following the
date on which all of the conditions to Closing set forth in ARTICLE 7 have been
satisfied or waived, at 10:00 a.m., Houston time, or such other place, date and
time as may be mutually agreed to in writing by the Parties. The “Closing Date,”
as referred to herein, shall mean the date of the Closing.


3.2    Deliveries of Paradigm at Closing.


(a)    At the Closing, upon the terms and subject to the conditions of this
Agreement, Paradigm shall deliver or cause to be delivered the following with
respect to Pipeline LLC:


(i)    a counterpart of the Paradigm Assignment and Assumption Agreement, duly
executed by Paradigm;


(ii)    a counterpart of the Pipeline LLC Agreement, duly executed by Paradigm;


(iii)    a counterpart of the Construction Management Agreement – Pipeline, duly
executed by Paradigm CM;


(iv)    an Affidavit of Non-Foreign Status, duly executed by Paradigm;


(v)    the minute books and other organizational books and records in Paradigm’s
or its Affiliates’ possession and relating to the Paradigm Assets or the
Paradigm Companies;

-19-

--------------------------------------------------------------------------------





(vi)    the certificate of formation of each Paradigm Company, certified by the
applicable Secretary of State of the state of formation;


(vii)    the consent and waiver by Grey Wolf Midstream, LLC described in Section
7.1(f); and


(viii)    a counterpart of the Transportation Services Agreements – Pipeline,
duly executed by Sacagawea.


(b)    At the Closing, upon the terms and subject to the conditions of this
Agreement, Paradigm shall deliver or cause to be delivered the following with
respect to Terminal LLC:


(i)    a counterpart of the Terminal LLC Agreement, duly executed by Paradigm;
and


(ii)    a wire transfer to Terminal LLC, in an amount equal to the Estimated
Paradigm Closing Cash Contribution in immediately available funds.


(c)    At the Closing, upon the terms and subject to the conditions of this
Agreement, Paradigm shall deliver or cause to be delivered the following with
respect to Pipeline LLC and Terminal LLC:
(i)    counterparts of the Business Opportunity Agreement, duly executed by each
of Paradigm and Troy Andrews;


(ii)    counterparts of the Transfer Restrictions Agreement, duly executed by
each of Paradigm and Stonepeak Paradigm Holdings, LLC;


(iii)    the Paradigm Closing Certificate;


(iv)    a certificate from the Secretary of Paradigm certifying and attaching a
copy of the resolutions or written consent of the governing body of Paradigm
approving this Agreement and each of the Transaction Documents to which it is a
party and the transactions contemplated hereby and thereby;


(v)    a certificate of good standing for Paradigm and each Paradigm Company
from the applicable authority of the state of formation, dated within ten days
prior to Closing; and


(vi)    all other documents required to be delivered by Paradigm to PSXP at the
Closing pursuant to this Agreement.


3.3    Deliveries of PSXP at Closing.
(a)    At the Closing, upon the terms and subject to the conditions of this
Agreement, PSXP shall deliver or cause to be delivered the following with
respect to Pipeline LLC:

-20-

--------------------------------------------------------------------------------





(i)a counterpart of the Pipeline LLC Agreement, duly executed by PSXP;


(ii)a counterpart of the Operating Agreement – Pipeline, duly executed by PSX
Operating;


(iii)a counterpart of the Transportation Services Agreement – Pipeline, duly
executed by PSX; and


(iv)a wire transfer to Pipeline LLC, in an amount equal to the Estimated PSXP
Closing Cash Contribution in immediately available funds.


(b)    At the Closing, upon the terms and subject to the conditions of this
Agreement, PSXP shall deliver or cause to be delivered the following with
respect to Terminal LLC:


(i)a counterpart of the PSXP Assignment and Assumption Agreement, duly executed
by PSXP;


(ii)a counterpart of the Deed, duly executed by PSXP;


(iii)a counterpart of the Operating Agreement – Terminal, duly executed by PSX
Operating;


(iv)a counterpart of the Construction Management Agreement – Terminal, duly
executed by PSX Operating;


(v)a counterpart of the Terminal LLC Agreement, duly executed by PSXP;


(vi)a counterpart of the Transportation Services Agreement – Terminal, duly
executed by PSX;


(vii)an Affidavit of Non-Foreign Status, duly executed by PSXP;


(viii)the minute books and other organizational books and records in PSXP’s or
its Affiliates’ possession and relating to the PSXP Assets; and


(ix)the certificate of formation of Mountrail, certified by the applicable
Secretary of State of the state of formation.
(c)    At the Closing, upon the terms and subject to the conditions of this
Agreement, PSXP shall deliver or cause to be delivered the following with
respect to Pipeline LLC and Terminal LLC:
(i)    counterparts    of    the    Business    Opportunity    Agreement,    duly
executed by each of PSX and PSXP;

-21-

--------------------------------------------------------------------------------





(ii)    a counterpart of the Transfer Restrictions Agreement, duly executed by
PSXP;


(iii)    the PSXP Closing Certificate;


(iv)    a certificate from the Secretary of PSXP certifying and attaching a copy
of the resolutions or written consent of the governing body of PSXP approving
this Agreement and each of the Transaction Documents to which it is a party and
the transactions contemplated hereby and thereby;


(v)    a certificate of good standing for PSXP and Mountrail from the applicable
authority of the state of formation, dated within ten days prior to Closing; and


(vi)    all other documents required to be delivered by PSXP to Paradigm at the
Closing pursuant to this Agreement.


3.4    Deliveries of Pipeline LLC at Closing. At the Closing, upon the terms and
subject to the conditions of this Agreement, the Parties shall cause Pipeline
LLC to deliver the following:


(a)    a counterpart of the Paradigm Assignment and Assumption Agreement, duly
executed by Pipeline LLC;


(b)    a counterpart of the Operating Agreement - Pipeline, duly executed by
Pipeline LLC; and


(c)    a counterpart of the Construction Management Agreement - Pipeline, duly
executed by Pipeline LLC.


3.5    Deliveries of Terminal LLC at Closing.    At the Closing, upon the terms
and subject to the conditions of this Agreement, the Parties shall cause
Terminal LLC to deliver the following:


(a)    a counterpart of the PSXP Assignment and Assumption Agreement, duly
executed by Terminal LLC;


(b)    a counterpart of the Deed, duly executed by Terminal LLC;


(c)    a counterpart of the Operating Agreement – Terminal, duly executed by
Terminal LLC;


(d)    a counterpart of the Construction Management Agreement – Terminal, duly
executed by Terminal LLC; and


(e)    a counterpart of the Transportation Services Agreement – Terminal, duly
executed by Terminal LLC.

-22-

--------------------------------------------------------------------------------



ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF PARADIGM


Except as set forth in the Schedules delivered to PSXP by Paradigm on the date
hereof, Paradigm represents and warrants to PSXP as of the date hereof and as of
the Closing as follows:


4.1    Organization.


(a)    Paradigm is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Delaware and has all
requisite limited liability company power and authority to own the Paradigm
Interests and to carry on its business as now conducted. Sacagawea is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware and has all requisite limited liability
company power and authority to own the Sacagawea Assets and to carry on its
business as now conducted. Three Bears is a Delaware limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and has all requisite limited liability company power and
authority to own the Three Bears Assets and to carry on its business as now
conducted. At the Closing, Exemplary will be a Delaware limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware and will have all requisite limited liability company
power and authority to own the Exemplary Assets and to carry on its business as
now conducted. Each Paradigm Company is duly licensed or qualified to do
business and is in good standing in the states in which the character of the
properties and assets owned or held by it or the nature of the business
conducted by it requires it to be so licensed or qualified, except where the
failure to be so qualified would not have a Material Adverse Effect on such
Paradigm Company.


(b)    Exemplary will be formed immediately prior to Closing solely for the
purpose of engaging in the transactions contemplated by this Agreement and the
Transaction Documents. Exemplary has no assets or Liabilities other than those
associated with the Exemplary Assets. Sacagawea has no assets or Liabilities
other than those associated with the Sacagawea Assets. Three Bears has no assets
or Liabilities other than those associated with the Three Bears Assets. Other
than Permitted Asset Liens, there are no Liens on any of the assets of
Exemplary, Sacagawea or Three Bears.


4.2    Authority and Approval; Enforceability.    Paradigm has full limited
liability company power and authority to execute and deliver this Agreement and,
subject to the satisfaction of the condition set forth in Section 7.2(e), the
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby and to perform all of the terms and conditions
hereof and thereof to be performed. The execution and delivery of this Agreement
and, subject to the satisfaction of the condition set forth in Section 7.2(e),
the Transaction Documents, the consummation of the transactions contemplated
hereby and thereby and the performance of all of the terms and conditions hereof
and thereof to be performed have been duly authorized and approved by all
requisite limited liability company action of Paradigm. This Agreement and each
of the Transaction Documents to which Paradigm or the Additional Paradigm
Parties is a party is, or when executed will be, duly executed and delivered by
Paradigm or the Additional Paradigm Parties, as applicable, and, assuming this
Agreement and each of the Transaction Documents to which Paradigm is a party
have

-23-

--------------------------------------------------------------------------------



been duly authorized, executed and delivered by PSXP or the Additional PSXP
Parties, as the case may be, constitute the valid and legally binding obligation
of Paradigm or the Additional Paradigm Parties, as applicable, enforceable
against Paradigm or the additional Paradigm Parties, as applicable, in
accordance with their terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).


4.3    No Conflict; Consents.


(a)    Except as set forth on Schedule 4.3(a), the execution, delivery and
performance of this Agreement and the Transaction Documents by Paradigm and the
Additional Paradigm Parties does not, and the fulfillment and compliance with
the terms and conditions hereof and thereof and the consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with any of, result in any breach of, or require the consent of any Person
under, the terms, conditions or provisions of the Governing Documents of
Paradigm or the Additional Paradigm Parties, (ii) violate any provision of any
Law applicable to Paradigm, Pipeline LLC, the Paradigm Interests, the Mountrail
Interests, the PSXP Assets, the Paradigm Companies, or the Paradigm Assets;
(iii) conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or result in the suspension,
termination or cancellation of, or in a right of suspension, termination or
cancellation of, any Contract or other instrument to which Paradigm, Paradigm ND
or any Paradigm Company is bound, or to which, immediately after the Closing,
Pipeline LLC will be bound or violate any Permit held by Paradigm, any Paradigm
Company or that will be held by Pipeline LLC immediately after the Closing,
related to the Paradigm Assets.


(b)    Except as set forth on Schedule 4.3(b), no consent, approval, license,
permit, order or authorization of any Governmental Authority is required in
connection with the execution, delivery, and performance by Paradigm of this
Agreement and the Transaction Documents except (i) as have been waived or
obtained or (ii) with respect to which the time for asserting such right has
expired.


4.4    Assets.


(a)    Exhibit A-1 sets forth a list and description that is true and correct in
all material respects of all the Exemplary Personal Property as of the date
hereof.


(b)    Exhibit B-1 sets forth a list and description that is true and correct in
all material respects of all the Sacagawea Personal Property as of the date
hereof.


(c)    Exhibit C-1 sets forth a list and description that is true and correct in
all material respects of all the Three Bears Personal Property as of the date
hereof.


(d)    Exhibit A-2 sets forth a true and correct list and description of all
real estate owned in fee that comprises all of the Exemplary Real Property
Interests, as of the date hereof.

-24-

--------------------------------------------------------------------------------





(e)    Exhibit B-2 sets forth a true and correct list and description of all
real estate owned in fee that comprises all of the Sacagawea Real Property
Interests, as of the date hereof.


(f)    Exhibit C-2 sets forth a true and correct list and description of all
real estate owned in fee that comprises all of the Three Bears Real Property
Interests, as of the date hereof.


(g)    Exhibit A-3 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume page number) of all the Exemplary
Rights-of-Way, as of the date hereof.


(h)    Exhibit B-3 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume page number) of all the Sacagawea
Rights-of-Way, as of the date hereof.


(i)    Exhibit C-3 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume page number) of all the Three Bears
Rights-of-Way, as of the date hereof.


(j)    Exhibit A-4 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume and page number) of all the Exemplary
Surface Rights Agreements, as of the date hereof.


(k)    Exhibit B-4 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume and page number) of all the Sacagawea
Surface Rights Agreements, as of the date hereof.


(l)    Exhibit C-4 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume and page number) of all the Three
Bears Surface Rights Agreements, as of the date hereof.


(m)    Except as set forth in Schedule 4.4(m), there are no preferential rights
of purchase or consent rights of any Person that are applicable to the Paradigm
Assets due to the transactions contemplated hereby.


4.5    Title. Except as set forth on Schedule 4.5:

-25-

--------------------------------------------------------------------------------



(a)    Paradigm ND, as of the date hereof, and Exemplary, as of the Closing
Date, has Defensible Title to the Exemplary Real Property Interests and the
Exemplary Rights- of-Way.


(b)    Sacagawea has Defensible Title to the Sacagawea Real Property Interests
and the Sacagawea Rights-of-Way.


(c)    Three Bears has Defensible Title to the Three Bears Real Property
Interests and the Three Bears Rights-of-Way.


(d)    There is no default with respect to any of the Exemplary Real Property
Interests or Exemplary Rights-of-Way, which default could reasonably be expected
to result in a termination or loss of any of such Exemplary Real Property
Interests or Exemplary Rights-of- Way.


(e)    There is no default with respect to any of the Sacagawea Real Property
Interests or Sacagawea Rights-of-Way, which default could reasonably be expected
to result in a termination or loss of any of such Sacagawea Real Property
Interests or Sacagawea Rights-of- Way.


(f)    There is no default with respect to any of the Three Bears Real Property
Interests or Three Bears Rights-of-Way, which default could reasonably be
expected to result in a termination or loss of any of such Three Bears Real
Property Interests or Three Bears Rights- of-Way.


(g)    There are no obligations under the terms of the instruments creating the
possessory interests of Paradigm ND, as of the date hereof, and Exemplary, as of
the Closing Date, in the Exemplary Real Property Interests or the Exemplary
Rights-of-Way requiring the payment of any money to permit the continued use of
the rights granted by such instruments.


(h)    There are no obligations under the terms of the instruments creating the
possessory interests of Sacagawea in the Sacagawea Real Property Interests or
the Sacagawea Rights-of-Way requiring the payment of any money to permit the
continued use of the rights granted by such instruments.
(i)    There are no obligations under the terms of the instruments creating the
possessory interests of Three Bears in the Three Bears Real Property Interests
or the Three Bears Rights-of-Way requiring the payment of any money to permit
the continued use of the rights granted by such instruments.
(j)    Paradigm ND, as of the date hereof, and Exemplary, as of the Closing
Date, owns in fee or has a valid interest in, as applicable, all tracts of land,
easements, rights-of- way, licenses, servitudes, and other surface rights
(collectively, “Real Property Assets”) necessary to develop, own, and operate
the Exemplary Assets, other than as indicated in the Exemplary Project.
(k)    Sacagawea owns in fee or has a valid interest in, as applicable, all Real
Property Assets necessary to develop, own, and operate the Sacagawea Assets,
other than as indicated in the Sacagawea Project (such unattained Real Property
Assets, the “Unattained Sacagawea Real Property

-26-

--------------------------------------------------------------------------------



Assets”). Reasonable estimates of the cost to obtain all such Unattained
Sacagawea Real Property Assets are included in the Paradigm Draft Budget.


(l)    Three Bears owns in fee or has a valid interest in, as applicable, all
Real Property Assets necessary to develop, own, and operate the Three Bears
Assets, other than as indicated in the Three Bears Project.


(m)    Paradigm ND, as of the date hereof, and Exemplary, as of the Closing
Date, has a good and marketable title to the Exemplary Personal Property free
and clear of all Liens other than Permitted Asset Liens.


(n)    Sacagawea has a good and marketable title to the Sacagawea Personal
Property free and clear of all Liens other than Permitted Asset Liens.


(o)    Three Bears has a good and marketable title to the Three Bears Personal
Property free and clear of all Liens other than Permitted Asset Liens.


4.6    Permits.


(a)    Schedule 4.6(a) sets forth a true and complete list of all of the
material Permits relating to the Exemplary Assets to which Paradigm ND is a
party as of the date hereof, and to which Exemplary will be a party as of the
Closing Date (the “Exemplary Permits”). Except as set forth on Schedule 4.6(a):
(i) Paradigm ND validly holds the Exemplary Permits as of the date hereof, and
Exemplary will validly hold the Exemplary Permits as of the Closing Date and
(ii) Paradigm ND has not received any written notification concerning any
violations with respect to any of the Exemplary Permits as of the date hereof,
and Paradigm ND has not, and to Paradigm’s Knowledge Exemplary has not, received
any written notification concerning any violations with respect to any of the
Exemplary Permits as of the Closing Date.


(b)    Schedule 4.6(b) sets forth a true and complete list of all of the
material Permits relating to the Sacagawea Assets to which Sacagawea is a party
as of the date hereof (the “Sacagawea Permits”). Except as set forth on Schedule
4.6(b): (i) Sacagawea validly holds the Sacagawea Permits and (ii) Paradigm has
not, and to Paradigm’s Knowledge Sacagawea has not, received any written
notification concerning any violations with respect to any of the Sacagawea
Permits.


(c)    Schedule 4.6(c) sets forth a true and complete list of all of the
material Permits relating to the Three Bears Assets to which Three Bears is a
party as of the date hereof (the “Three Bears Permits”). Except as set forth on
Schedule 4.6(c): (i) Three Bears validly holds the Three Bears Permits and (ii)
Paradigm has not, and to Paradigm’s Knowledge Three Bears has not, received any
written notification concerning any violations with respect to any of the Three
Bears Permits.


(d)    Schedule 4.6(d) sets forth a true and complete list as of the date hereof
of all of the material Permits required to complete the Sacagawea Project, other
than the Sacagawea Permits.

-27-

--------------------------------------------------------------------------------





4.7    Contracts.


(a)    Schedule 4.7(a) sets forth a true and complete listing, as of the date
hereof, of (i) the Contracts relating to the Exemplary Assets to which Paradigm
ND is a party as of the date hereof, and to which Exemplary will be a party as
of the Closing Date and (ii) the Contracts by which the Exemplary Assets are
otherwise bound (the “Exemplary Contracts”). Paradigm has provided PSXP with a
true and complete copy of each Exemplary Contract, including all amendments
thereto. The Exemplary Contracts are in full force and effect as to Paradigm ND
or the applicable Affiliate of Paradigm as of the date hereof and as to
Exemplary as of the Closing Date, and to Paradigm’s Knowledge, as to each
counterparty (excluding any Exemplary Contract that terminates as a result of
expiration of its existing term). Except as set forth on Schedule 4.7(a), there
exist no defaults under the Exemplary Contracts by Paradigm ND or any Affiliate
thereof as of the date hereof, by Exemplary as of the Closing Date, and to
Paradigm’s Knowledge, by any other Person that is a party to such Exemplary
Contracts. Except as set forth on Schedule 4.7(a), neither Paradigm ND nor its
Affiliates as of the date hereof nor Exemplary as of the Closing Date has given
or received any written notice of any material disputes under any Exemplary
Contract. Neither Paradigm ND nor its Affiliates as of the date hereof nor
Exemplary as of the Closing Date has received or given any unresolved written
notice of default, amendment, waiver, price redetermination, market out,
curtailment or termination with respect to any Exemplary Contract.


(b)    Schedule 4.7(b) sets forth a true and complete listing of the Governing
Documents of Sacagawea and, as of the date hereof, the Contracts to which
Sacagawea is a party or by which the Sacagawea Assets are otherwise bound
(collectively, the “Sacagawea Contracts”). Paradigm has provided PSXP with a
true and complete copy of each Sacagawea Contract, including all amendments
thereto. The Sacagawea Contracts are in full force and effect as to Sacagawea,
Paradigm, and Affiliates of Paradigm, as applicable, and to Paradigm’s
Knowledge, as to each counterparty (excluding any Sacagawea Contract that
terminates as a result of expiration of its existing term). Except as set forth
on Schedule 4.7(b), there exist no defaults under the Sacagawea Contracts by
Sacagawea, Paradigm, or any Affiliate of Paradigm, and to Paradigm’s Knowledge,
by any other Person that is a party to such Sacagawea Contracts. Except as set
forth on Schedule 4.7(b), neither Sacagawea, Paradigm, nor any Affiliate of
Paradigm has given or received any written notice of any material disputes under
any Sacagawea Contract. None of Sacagawea, Paradigm, nor any Affiliate of
Paradigm has received or given any unresolved written notice of default,
amendment, waiver, price redetermination, market out, curtailment or termination
with respect to any Sacagawea Contract.


(c)    Schedule 4.7(c) sets forth a true and complete listing, as of the date
hereof, of the Contracts to which Three Bears is a party or by which the Three
Bears Assets are otherwise bound (the “Three Bears Contracts”). Paradigm has
provided PSXP with a true and complete copy of each Three Bears Contract,
including all amendments thereto. The Three Bears Contracts are in full force
and effect as to Three Bears, and to Paradigm’s Knowledge, as to each
counterparty (excluding any Three Bears Contract that terminates as a result of
expiration of its existing term). Except as set forth on Schedule 4.7(c), there
exist no defaults under the Three Bears Contracts by Three Bears, and to
Paradigm’s Knowledge, by any other Person that is a party to such Three Bears
Contracts. Except as set forth on Schedule 4.7(c), Three Bears has not given or
received any written notice of any

-28-

--------------------------------------------------------------------------------



material disputes under any Three Bears Contract. Three Bears has not received
or given any unresolved written notice of default, amendment, waiver, price
redetermination, market out, curtailment or termination with respect to any
Three Bears Contract.


4.8    Taxes. Except as set forth on Schedule 4.8:


(a)    All Tax Returns with respect to the (i) Sacagawea Interests, (ii) Three
Bears Interests, (iii) Exemplary Interests, (iv) Paradigm Companies, (v)
Exemplary Assets, (vi) Three Bears Joint Venture Interest and (vii) Three Bears
Assets, have been timely filed. Such Tax Returns are true, correct and complete
in all material respects.


(b)    All Taxes (whether or not reflected on a Tax Return) due and owing with
respect to the (i) Sacagawea Interests, (ii) Three Bears Interests, (iii)
Exemplary Interests, (iv) Paradigm Companies, (v) Exemplary Assets, (vi) Three
Bears Joint Venture Interest and (vii) Three Bears Assets have been timely paid
to the appropriate Governmental Authority. There are no Liens for Taxes on any
of the (i) Sacagawea Interests, (ii) Three Bears Interests, (iii) Exemplary
Interests, (iv) Paradigm Assets,(v) Exemplary Assets, (vi) Three Bears Joint
Venture Interests or (vii) Three Bears Assets.


(c)    There is no Proceeding pending or threatened in writing for any Taxes
with respect to the (i) Sacagawea Interests, (ii) Three Bears Interests, (iii)
Exemplary Interests, (iv) Paradigm Companies, (v) Exemplary Assets, (vi) Three
Bears Joint Venture Interest or (vii) Three Bears Assets.


(d)    None of the Paradigm Companies nor the Three Bears Joint Venture is a
party to any Tax sharing agreement and otherwise has any contractual obligation
to indemnify any Person with respect to Taxes.


(e)    Each of Sacagawea and the Three Bears Joint Venture is, and has been
since the date of its formation, a partnership, and each of Exemplary and Three
Bears is , and has been since the date of its formation, an entity disregarded
as separate from its owner, for U.S. federal income Tax purposes.


4.9    Litigation; Compliance with Laws. Except as set forth on Schedule 4.9:


(a)    There is no Proceeding pending or, to Paradigm’s Knowledge, threatened
(i) against Paradigm or any of its Affiliates that questions or involves the
validity or enforceability of any obligations of Paradigm under this Agreement
or any of the Transaction Documents to which any such Person is a party or (ii)
against or affecting (a) Paradigm ND as of the date hereof with respect to the
Exemplary Assets, (b) any Paradigm Company or (c) any of the Paradigm Assets.


(b)    There are no judgments, orders, decrees or injunctions of any
Governmental Authority, or, to Paradigm’s Knowledge, sought by any Governmental
Authority, whether at Law or in equity, (i) against or affecting any of the
Paradigm Assets or (ii) that questions or involves the validity or
enforceability of any obligations of Paradigm under this Agreement or any of the
Transaction Documents to which such entity is a party.

-29-

--------------------------------------------------------------------------------





(c)    Paradigm has been and is in compliance in all material respects with
applicable Laws with respect to (i) the ownership of the Paradigm Interests and
(ii) the Exemplary Assets, as the date hereof, and to Paradigm’s Knowledge, each
Paradigm Company is in compliance in all material respects with applicable Laws
with respect to the Paradigm Assets.


4.10    Employees and Employee Benefits. None of the Paradigm Companies has, or
has ever had, any employees.


4.11    Insurance.    Schedule 4.11 sets forth all insurance policies of
Paradigm, the Paradigm Companies or any of their respective Affiliates that
provide coverage with respect to the Paradigm Assets (including amounts and
types of coverage) (the “Paradigm Insurance Policies”).    All of the Paradigm
Insurance Policies are in full force and effect, and the policyholders are in
compliance in all material respects with the terms of such policies. There is no
claim pending under any of the Paradigm Insurance Policies as to which coverage
with respect to the policyholder or insured party has been denied or disputed by
the underwriters or issuers of such Paradigm Insurance Policies. No such
policyholder has received any written notice of cancellation of any of the
Paradigm Insurance Policies, that any Paradigm Insurance Policy will not be
renewed or that any underwriter or issuer of any of the Paradigm Insurance
Policies is unable or unwilling to perform its obligations thereunder.


4.12    Intellectual Property.    Except as otherwise set forth on Schedule
4.12, neither Paradigm, the Paradigm Companies nor any of their respective
Affiliates own any material Intellectual Property or possess any licenses to use
any material Intellectual Property (other than customary software licenses
relating to “off-the-shelf” software) that is used in connection with the
Paradigm Assets. To Paradigm’s Knowledge, the use of the Paradigm Assets does
not materially conflict with any Intellectual Property of any Third Parties.


4.13    Solvency.    Paradigm and each Paradigm Company is, and immediately
after giving effect to the transactions contemplated by this Agreement and the
Transaction Documents will be, Solvent.


4.14    Brokerage Arrangements. Neither Paradigm nor any Paradigm Company have
entered (directly or indirectly) into any Contract with any Person that would
require the payment of a commission, brokerage or “finder’s fee” or other fee in
connection with this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby for which Pipeline LLC, Terminal LLC or PSXP
would be responsible.


4.15    Subsidiaries.    None of the Paradigm Companies has, or has ever had,
any subsidiaries.


4.16    Bank Accounts. Each bank account owned by a Paradigm Company is set
forth on Schedule 4.16.


4.17    Independent Investigation. Paradigm is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas midstream assets, gas gathering
pipelines and related facilities. In making its decision to enter into this
Agreement, and to consummate the transaction contemplated hereby and thereby,
Paradigm, except to the extent of the express representations, warranties,
covenants

-30-

--------------------------------------------------------------------------------



and agreements of PSXP and the Additional PSXP Parties contained in this
Agreement and the Transaction Documents, or in the schedules delivered in
connection herewith and therewith, (a) has relied or shall rely on its own
independent investigation and evaluation of the PSXP Assets and the advice of
its own legal, tax, economic, environmental, engineering, geological and
geophysical advisors and the express provisions of this Agreement and not on any
comments, statements, projections or other materials made or given by any
representatives or consultants or advisors engaged by PSXP, and (b) has
satisfied or shall satisfy itself through its own due diligence as to the
environmental and physical condition of and contractual arrangements and other
matters affecting the PSXP Assets.


4.18    Financing. Paradigm has, or will have at Closing, sufficient cash,
available lines of credit or other sources of immediately available funds to
enable Paradigm to fund the Estimated Paradigm Closing Cash Contribution and its
other obligations as of Closing under the Transaction Documents.


4.19    Accredited Investor. Paradigm is an “accredited investor,” as such term
is defined in Regulation D of the Securities Act, as amended, and will acquire
its Equity Interest in Pipeline LLC and Terminal LLC for its own account and not
with a view to a sale or distribution thereof in violation of the Securities
Act, and the rules and regulations thereunder, any applicable state blue sky
Laws or any other applicable securities Laws. Paradigm acknowledges that the
Equity Interest in Pipeline LLC and Terminal LLC received in exchange for its
capital contribution will not be registered under the Securities Act or any
applicable state securities Law, and that the Equity Interest in Pipeline LLC
and Terminal LLC may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities Laws and regulations as
applicable.


4.20    Investment Company. Neither Paradigm nor any of its Affiliates is an
investment company or a company controlled by an investment company, within the
meaning of the Investment Company Act of 1940, as amended.


4.21    Ownership and Transfer of the Paradigm Interest.    Paradigm is the
owner of record of (i) the Sacagawea Interests representing 88% of the issued
and outstanding Equity Interest of Sacagawea, (ii) at Closing, the Exemplary
Interests representing 100% of the issued and outstanding Equity Interest of
Exemplary and (iii) the Three Bears Interests representing 100% of the issued
and outstanding Equity Interest of Three Bears. Grey Wolf Midstream, LLC is the
owner of record of 12% of the issued and outstanding Equity Interest of
Sacagawea. Paradigm has good and valid title to the Sacagawea Interests and the
Three Bears Interests, and at Closing, will have good and valid title to the
Exemplary Interests, in each case, free and clear of any and all Liens other
than Permitted Liens and transfer restrictions imposed pursuant to applicable
securities Laws. Paradigm has the requisite power and authority to sell, assign,
transfer, convey and deliver the Paradigm Interests to Pipeline LLC. There are
no outstanding options or warrants to purchase, or other securities convertible
into, Equity Interests of the Paradigm Companies.


4.22    Disclaimer.

-31-

--------------------------------------------------------------------------------



(a)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR CERTIFICATE DELIVERED BY PARADIGM OR THE ADDITIONAL
PARADIGM PARTIES IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT
(i) PARADIGM MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR
IMPLIED, AND (ii) PARADIGM EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO PSXP OR ANY ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION
OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PSXP BY ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF PARADIGM OR ANY OF ITS
AFFILIATES).


(b)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR CERTIFICATE DELIVERED BY PARADIGM OR THE ADDITIONAL
PARADIGM PARTIES IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT,
AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PARADIGM EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO
(i) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES; (ii) ANY ESTIMATES OF
THE VALUE OF THE PARADIGM ASSETS OR FUTURE REVENUES GENERATED BY THE PARADIGM
ASSETS; (iii) THE TRANSPORTATION, PROCESSING OR GATHERING OF HYDROCARBONS FROM
THE PARADIGM ASSETS; (iv) THE VOLUMES OF HYDROCARBONS AVAILABLE TO THE PARADIGM
ASSETS; (v) TITLE TO, OR THE CONDITION, QUALITY, SUITABILITY OR DESIGN OF, THE
PARADIGM ASSETS, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY PSXP THAT, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY
CERTIFICATE DELIVERED BY PARADIGM IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT, PIPELINE LLC WILL BE DEEMED TO BE OBTAINING THE PARADIGM
ASSETS IN THEIR PRESENT STATUS, CONDITION, AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS AND PSXP HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS PSXP DEEMS APPROPRIATE; (vi) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PSXP OR ITS AFFILIATES, OR
THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND FURTHER DISCLAIM ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM
EXHIBITORY VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT.



-32-

--------------------------------------------------------------------------------



ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF PSXP


Except as set forth in the Schedules delivered to Paradigm by PSXP on the date
hereof, PSXP represents and warrants to Paradigm as of the date hereof and as of
the Closing as follows:


5.1    Organization.


(a)    PSXP is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware and has all requisite
limited partnership power and authority to carry on its business as now
conducted. Mountrail is a Delaware limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite limited liability company power and authority to own the
PSXP Assets, as the date hereof, and the Mountrail Assets, as of the Closing,
and to carry on its business as now conducted. Mountrail is duly licensed or
qualified to do business and is in good standing in the states in which the
character of the properties and assets owned or held by it or the nature of the
business conducted by it requires it to be so licensed or qualified, except
where the failure to be so qualified would not have a Material Adverse Effect on
Mountrail.


(b)    Mountrail has no assets or Liabilities other than those associated with
the Mountrail Assets. Other than Permitted Asset Liens, there are no Liens on
any of the PSXP Assets.


5.2    Authority and Approval; Enforceability. PSXP has full limited partnership
power and authority to execute and deliver this Agreement and, subject to the
satisfaction of the condition set forth in Section 7.1(e), the Transaction
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby and to perform all of the terms and conditions hereof and
thereof to be performed. The execution and delivery of this Agreement and,
subject to the satisfaction of the condition set forth in Section 7.1(e), the
Transaction Documents to which PSXP is a party, the consummation of the
transactions contemplated hereby and thereby and the performance of all of the
terms and conditions hereof and thereof to be performed have been duly
authorized and approved by all requisite limited partnership action of PSXP.
This Agreement and each of the Transaction Documents to which PSXP or the
Additional PSXP Parties is a party is, or when executed will be, duly executed
and delivered by PSXP or the Additional PSXP Parties, as applicable, and,
assuming this Agreement and each of the Transaction Documents to which PSXP is a
party have been duly authorized, executed and delivered by Paradigm and the
Additional Paradigm Parties, as the case may be, constitute the valid and
legally binding obligation of PSXP or the Additional PSXP Parties, as
applicable, enforceable against PSXP or the Additional PSXP Parties, as
applicable, in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity).


5.3    No Conflict; Consents.

-33-

--------------------------------------------------------------------------------



(a)    Except as set forth on Schedule 5.3(a), the execution, delivery and
performance of this Agreement and the Transaction Documents by PSXP and the
Additional PSXP Parties do not, and the fulfillment and compliance with the
terms and conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with any of,
result in any breach of, or require the consent of any Person under, the terms,
conditions or provisions of the Governing Documents of PSXP or the Additional
PSXP Parties, (ii) violate any provision of any Law applicable to PSXP, Terminal
LLC, the Paradigm Interests, the Mountrail Interests, Mountrail, or the PSXP
Assets; (iii) conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or result in the suspension,
termination or cancellation of, or in a right of suspension, termination or
cancellation of, any Contract or other instrument to which PSXP or Mountrail is
bound, or to which, immediately after the Closing, Terminal LLC will be bound or
violate any Permit held by Mountrail or that will be held by Terminal LLC
immediately after the Closing, related to the PSXP Assets.


(b)    Except as set forth on Schedule 5.3(b), no consent, approval, license,
permit, order or authorization of any Governmental Authority is required in
connection with the execution, delivery, and performance by PSXP of this
Agreement and the Transaction Documents except (i) as have been waived or
obtained or (ii) with respect to which the time for asserting such right has
expired.


5.4    Assets.


(a)    Exhibit D-1 sets forth a list and description that is true and correct in
all material respects of all the Mountrail Personal Property as of the date
hereof.


(b)    Exhibit D-2 sets forth a true and correct list and description of all
real estate owned in fee that comprises all of the PSXP Real Property Interests
as of the date hereof.


(c)    Exhibit D-3 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee,
recording volume number, recording volume page number) of all the Mountrail
Rights-of-Way as of the date hereof.


(d)    Exhibit D-4 sets forth a true and correct list and summary description
(including location by state, county and township, date, grantor, grantee) of
all the Mountrail Surface Rights Agreements as of the date hereof.


(e)    Except as set forth in Schedule 5.4(e), there are no preferential rights
of purchase or consent rights of any Person that are applicable to the PSXP
Assets due to the transactions contemplated hereby.


5.5    Title. Except as set forth on Schedule 5.5:

-34-

--------------------------------------------------------------------------------



(a)    Mountrail, as of the date hereof, and PSXP, as of the Closing Date, has
Defensible Title to the PSXP Real Property Interests, and Mountrail has
Defensible Title to the Mountrail Rights-of-Way.


(b)    There is no default with respect to any of the PSXP Real Property
Interests or Mountrail Rights-of-Way, which default could reasonably be expected
to result in a termination or loss of any of such PSXP Real Property Interests
or Mountrail Rights-of-Way.


(c)    There are no obligations under the terms of the instruments creating the
possessory interests of Mountrail, as of the date hereof, and PSXP, as of the
Closing Date, in the PSXP Real Property Interests, or of Mountrail in the
Mountrail Rights-of-Way requiring the payment of any money to permit the
continued use of the rights granted by such instruments.


(d)    PSXP and Mountrail, collectively, own in fee or have a valid interest in,
as applicable, all Real Property Assets necessary to develop, own, and operate
the PSXP Assets, other than as indicated in the PSXP Project (such unattained
Real Property Assets, the “Unattained PSXP Real Property Assets”). Reasonable
estimates of the cost to obtain all such Unattained PSXP Real Property Assets
are included in the PSXP Draft Budget.


(e)    Mountrail has a good and marketable title to the Mountrail Personal
Property free and clear of all Liens other than Permitted Asset Liens.


5.6    Permits.


(a)    Schedule 5.6(a) sets forth a true and complete list of all of the
material Permits relating to the PSXP Assets to which Mountrail is a party as of
the date hereof (the “Mountrail Permits”). Except as set forth on Schedule
5.6(a): (i) Mountrail validly holds the Mountrail Permits and (ii) PSXP has not,
and to PSXP’s Knowledge Mountrail has not, received any written notification
concerning any violations with respect to any of the Mountrail Permits.


(b)    Schedule 5.6(b) sets forth a true and complete list as of the date hereof
of all of the material Permits required to complete the PSXP Project, other than
the Mountrail Permits.


5.7    Contracts. Schedule 5.7 sets forth a true and complete listing of the
Governing Documents of Mountrail. Schedule 5.7 sets forth a true and complete
listing, as of the date hereof, of the Contracts to which Mountrail is a party
or by which the PSXP Assets are otherwise bound (collectively, the “Mountrail
Contracts”). PSXP has provided Paradigm with a true and complete copy of each
Mountrail Contract, including all amendments thereto. The Mountrail Contracts
are in full force and effect as to Mountrail and to PSXP’s Knowledge, as to each
counterparty (excluding any Mountrail Contract that terminates as a result of
expiration of its existing term). Except as set forth on Schedule 5.7, there
exist no defaults under the Mountrail Contracts by Mountrail and to PSXP’s
Knowledge, by any other Person that is a party to such Mountrail Contracts.
Except as set forth on Schedule 5.7, Mountrail has not given or received any
written notice of any material disputes under any Mountrail Contract. Mountrail
has not received or given any unresolved written notice of default,

-35-

--------------------------------------------------------------------------------



amendment, waiver, price redetermination, market out, curtailment or termination
with respect to any Mountrail Contract.
5.8    Taxes. Except as set forth on Schedule 5.8:


(a)    All Tax Returns with respect to (i) the Mountrail Interests, (ii)
Mountrail and (iii) the PSXP Assets, have been timely filed. Such Tax Returns
are true, correct and complete in all material respects.


(b)    All Taxes (whether or not reflected on a Tax Return) due and owing with
respect to (i) the Mountrail Interests, (ii) Mountrail and (iii) the PSXP
Assets, have been timely paid to the appropriate Governmental Authority. There
are no Liens for Taxes on any of (i) the Mountrail Interests, (ii) Mountrail and
(iii) the PSXP Assets.


(c)    There is no Proceeding pending or threatened in writing for any Taxes
with respect to (i) the Mountrail Interests, (ii) Mountrail and (iii) the PSXP
Assets.


(d)    Mountrail is not a party to any Tax sharing agreement and it does not
otherwise have any contractual obligation to indemnify any Person with respect
to Taxes.


(e)    Mountrail is, and has been since the date of its formation, an entity
disregarded as separate from its owner, for U.S. federal income Tax purposes.


5.9    Litigation; Compliance with Laws. Except as set forth on Schedule 5.9:


(a)    There is no Proceeding pending or, to PSXP’s Knowledge, threatened (i)
against PSXP or any of its Affiliates that questions or involves the validity or
enforceability of any obligations of PSXP under this Agreement or any of the
Transaction Documents to which any such Person is a party or (ii) against or
affecting (A) Mountrail or (B) any of the PSXP Assets.


(b)    There are no judgments, orders, decrees or injunctions of any
Governmental Authority, or, to PSXP’s Knowledge, sought by any Governmental
Authority, whether at Law or in equity, (i) against or affecting any of the PSXP
Assets or (ii) that questions or involves the validity or enforceability of any
obligations of PSXP under this Agreement or any of the Transaction Documents to
which such entity is a party.
(c)    To PSXP’s Knowledge, (i) PSX has been and is in compliance in all
material respects with applicable Laws with respect to the ownership of the
Mountrail Interests as of the date hereof and (ii) Mountrail is in compliance in
all material respects with applicable Laws with respect to the PSXP Assets.
5.10    Employees and Employee Benefits. Mountrail does not have, and has never
had, any employees.
5.11    Insurance. Schedule 5.11 sets forth all insurance policies of PSXP and
Mountrail or any of their respective Affiliates that provide coverage with
respect to the PSXP Assets (including amounts and types of coverage) (the “PSXP
Insurance Policies”). All of the PSXP Insurance Policies

-36-

--------------------------------------------------------------------------------



are in full force and effect, and the policyholders are in compliance in all
material respects with the terms of such policies. There is no claim pending
under any of the PSXP Insurance Policies as to which coverage with respect to
the policyholder or insured party has been denied or disputed by the
underwriters or issuers of such PSXP Insurance Policies. No such policyholder
has received any written notice of cancellation of any of the PSXP Insurance
Policies, that any PSXP Insurance Policy will not be renewed or that any
underwriter or issuer of any of the PSXP Insurance Policies is unable or
unwilling to perform its obligations thereunder.


5.12    Intellectual Property.    Except as otherwise set forth on Schedule
5.12, neither PSXP, Mountrail nor any of their respective Affiliates own any
material Intellectual Property or possess any licenses to use any material
Intellectual Property (other than customary software licenses relating to
“off-the-shelf” software) that is used in connection with the PSXP Assets. To
PSXP’s Knowledge, the use of the PSXP Assets does not materially conflict with
any Intellectual Property of any Third Parties.


5.13    Solvency. PSXP and Mountrail are, and immediately after giving effect to
the transactions contemplated by this Agreement and the Transaction Documents
will be, Solvent.


5.14    Brokerage Arrangements. Neither PSXP nor Mountrail have entered
(directly or indirectly) into any Contract with any Person that would require
the payment of a commission, brokerage or “finder’s fee” or other fee in
connection with this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby for which Pipeline LLC, Terminal LLC or Paradigm
would be responsible.


5.15    Subsidiaries. Mountrail does not have, and has never had, any
subsidiaries.


5.16    Bank Accounts. As of the date hereof, each bank account owned by
Mountrail is set forth on Schedule 5.16.


5.17    Independent Investigation.    PSXP is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas midstream assets, gas gathering
pipelines and related facilities. In making its decision to enter into this
Agreement, and to consummate the transaction contemplated hereby and thereby,
PSXP, except to the extent of the express representations, warranties, covenants
and agreements of Paradigm and the Additional Paradigm Parties contained in this
Agreement and the Transaction Documents, or in the schedules delivered in
connection herewith and therewith, (a) has relied or shall rely on its own
independent investigation and evaluation of the Paradigm Assets and the advice
of its own legal, tax, economic, environmental, engineering, geological and
geophysical advisors and the express provisions of this Agreement and not on any
comments, statements, projections or other materials made or given by any
representatives or consultants or advisors engaged by Paradigm, and (b) has
satisfied or shall satisfy itself through its own due diligence as to the
environmental and physical condition of and contractual arrangements and other
matters affecting the Paradigm Assets.


5.18    Financing. PSXP has, or will have at Closing, sufficient cash, available
lines of credit or other sources of immediately available funds to enable PSXP
to fund the Estimated PSXP Closing Cash Contribution and its other obligations
as of Closing under the Transaction Documents.



-37-

--------------------------------------------------------------------------------



5.19    Accredited Investor. PSXP is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act, as amended, and will acquire its
Equity Interest in Pipeline LLC and Terminal LLC for its own account and not
with a view to a sale or distribution thereof in violation of the Securities
Act, and the rules and regulations thereunder, any applicable state blue sky
Laws or any other applicable securities Laws. PSXP acknowledges that the Equity
Interest in Pipeline LLC and Terminal LLC received in exchange for its capital
contribution will not be registered under the Securities Act or any applicable
state securities Law, and that the Equity Interest in Pipeline LLC and Terminal
LLC may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to state securities Laws and regulations as applicable.


5.20    Investment Company. Neither PSXP nor any of its Affiliates is an
investment company or a company controlled by an investment company, within the
meaning of the Investment Company Act of 1940, as amended.


5.21    Ownership and Transfer of the Mountrail Interests. As of Closing, PSXP
is the owner of record of the Mountrail Interests representing 100% of the
issued and outstanding Equity Interest of Mountrail. PSXP will, as of Closing,
have good and valid title to the Mountrail Interests free and clear of any and
all Liens other than Permitted Liens and transfer restrictions imposed pursuant
to applicable securities Laws. PSXP will, as of Closing, have the requisite
power and authority to sell, assign, transfer, convey and deliver the Mountrail
Interests to Terminal LLC. There are no outstanding options or warrants to
purchase, or other securities convertible into, Equity Interests of Mountrail.


5.22    Disclaimer.


(a)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR CERTIFICATE DELIVERED BY PSXP OR THE ADDITIONAL PSXP
PARTIES IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT (i) PSXP
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii)
PSXP EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO PARADIGM OR ANY ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS
OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE
THAT MAY HAVE BEEN PROVIDED TO PARADIGM BY ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF PSXP OR ANY OF ITS AFFILIATES).


(b)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR CERTIFICATE DELIVERED BY PSXP OR THE ADDITIONAL PSXP
PARTIES IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PSXP EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE
CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES,
CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES; (ii) ANY ESTIMATES OF THE VALUE
OF

-38-

--------------------------------------------------------------------------------



THE PSXP ASSETS OR FUTURE REVENUES GENERATED BY THE PSXP ASSETS; (iii) THE
TRANSPORTATION, PROCESSING, STORAGE OR GATHERING OF HYDROCARBONS FROM OR IN THE
PSXP ASSETS; (iv) THE VOLUMES OF HYDROCARBONS AVAILABLE TO THE PSXP ASSETS; (v)
TITLE TO, OR THE CONDITION, QUALITY, SUITABILITY OR DESIGN OF, THE MOUNTRAIL
INTERESTS OR THE PSXP ASSETS, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY
PARADIGM THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR ANY CERTIFICATE DELIVERED BY PSXP IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, TERMINAL LLC WILL BE DEEMED TO BE
OBTAINING THE MOUNTRAIL INTERESTS AND THE PSXP ASSETS IN THEIR PRESENT STATUS,
CONDITION, AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND
PARADIGM HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PARADIGM DEEMS
APPROPRIATE; (vi) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PARADIGM OR ITS AFFILIATES, OR THEIR EMPLOYEES,
AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION
RELATING THERETO, AND FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM EXHIBITORY VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY EQUIPMENT.


ARTICLE 6


ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS


6.1    Operation of the Paradigm Assets.


(a)    Except as provided in this Agreement or as consented to in writing by
PSXP, during the period from the date of this Agreement through the earlier of
the Closing Date and the termination of this Agreement, Paradigm shall, and
shall cause Paradigm ND and each Paradigm Company, to:


(i)    own, maintain and develop the Paradigm Assets in the ordinary course of
business;


(ii)    communicate regularly with PSXP and keep PSXP advised of any material
developments relating to the Paradigm Assets; and


(iii)    use commercially reasonable efforts to pursue the development of the
Paradigm Project, including making capital expenditures in respect of the
Sacagawea Project in accordance with the Paradigm Draft Budget.


(b)    Except as set forth on Schedule 6.1(b), as provided in this Agreement or
the Transaction Documents or as consented to in writing by PSXP, during the
period from the date of this Agreement through the earlier of the Closing Date
or the termination of this Agreement, Paradigm

-39-

--------------------------------------------------------------------------------



shall, and shall cause Paradigm ND and each Paradigm Company to, not do any of
the following as it relates to the Paradigm Companies or the Paradigm Assets:


(i)    merge, consolidate, liquidate, dissolve, recapitalize or otherwise wind
up its business or amend any Governing Documents of any Paradigm Company;


(ii)    (A) issue any Equity Interest, or effect any change in its
capitalization as it exists on the date of this Agreement in the Paradigm
Companies, (B) redeem, purchase or otherwise acquire any Equity Interest, (C)
grant, confer or award any option, warrant, conversion right or other right to
acquire or otherwise with respect to any Equity Interest, or grant or issue any
restricted securities, (D) encumber the Equity Interest of any Paradigm Company
or (E) enter into any solvency or bankruptcy proceedings;


(iii)    enter into any Contract (including, in the case of the Paradigm
Companies, by the acceptance of the assignment of any Contract), terminate any
Paradigm Contract or amend any Paradigm Contract in any material respect, other
than any contract entered into with respect to the Open Season;


(iv)    purchase or otherwise acquire (including by merger, consolidation,
purchase of assets, lease or otherwise) the business of, or any Equity Interest
in, any Person;


(v)    sell, lease or otherwise dispose of any Paradigm Asset that individually
has a fair market value of in excess of $500,000;


(vi)    take any action, refrain from taking any action, or enter into any
Contract that would result in the imposition of any Lien (other than Permitted
Asset Liens) on any of the Paradigm Assets;


(vii)    cancel, compromise, waive, release or settle any right, claim or
lawsuit with respect to the Paradigm Assets other than immaterial rights and
claims in the ordinary course of business consistent with past practice;


(viii)    make any capital expenditures with respect to the Paradigm Assets,
other than (A) in the case of the Sacagawea Project, expenditures in accordance
with the Paradigm Draft Budget and (B) in the case of the Exemplary Project and
the Three Bears Project, expenditures that do not, individually or in the
aggregate with all such other expenditures, exceed $1,000,000;


(ix)    purchase any assets relating to the Paradigm Project other than (A) in
the case of the Sacagawea Project, purchased in accordance with the Paradigm
Draft Budget and (B) in the case of the Exemplary Project and the Three Bears
Project, purchases that do not, individually or in the aggregate with all such
other purchases, exceed $1,000,000;



-40-

--------------------------------------------------------------------------------



(x)    enter into any transactions with any of its Affiliates relating to or
affecting the Paradigm Assets, except as contemplated by this Agreement;


(xi)    fail to maintain in full force and effect the Paradigm Insurance
Policies; or


(xii)    agree, whether in writing or otherwise, to do any of the foregoing.


6.2    Operation of the PSXP Assets.


(a)    Except as provided in this Agreement or as consented to in writing by
Paradigm, during the period from the date of this Agreement through the earlier
of the Closing Date and the termination of this Agreement, PSXP shall, and shall
cause Mountrail, to:


(i)    own, maintain and develop the PSXP Assets in the ordinary course of
business;


(ii)    communicate regularly with Paradigm and keep Paradigm advised of any
material developments relating to the PSXP Assets; and


(iii)    use commercially reasonable efforts to pursue the development of the
PSXP Project, including making capital expenditures in respect of the PSXP
Project in accordance with the PSXP Draft Budget.


(b)    Except as set forth on Schedule 6.2(b), as provided in this Agreement or
the Transaction Documents or as consented to in writing by Paradigm, during the
period from the date of this Agreement through the earlier of the Closing Date
or the termination of this Agreement, PSXP shall cause Mountrail to not do any
of the following:


(i)    merge, consolidate, liquidate, dissolve, recapitalize or otherwise wind
up its business or amend any Governing Documents;


(ii)    (A) issue any Equity Interest, or effect any change in its
capitalization as it exists on the date of this Agreement, (B) redeem, purchase
or otherwise acquire any Equity Interest, (C) grant, confer or award any option,
warrant, conversion right or other right to acquire or otherwise with respect to
any Equity Interest, or grant or issue any restricted securities or (D) enter
into any solvency or bankruptcy proceedings;


(iii)    purchase or otherwise acquire (including by merger, consolidation,
purchase of assets, lease or otherwise) the business of, or any Equity Interest
in, any Person;


(iv)    enter into any Contract, terminate any Mountrail Contract or amend any
Mountrail Contract in any material respect;

-41-

--------------------------------------------------------------------------------





(v)    sell, lease or otherwise dispose of any PSXP Asset that individually has
a fair market value of in excess of $500,000;


(vi)    take any action, refrain from taking any action, or enter into any
Contract that would result in the imposition of any Lien (other than Permitted
Asset Liens) on any of the PSXP Assets;


(vii)    cancel, compromise, waive, release or settle any right, claim or
lawsuit with respect to the PSXP Assets other than immaterial rights and claims
in the ordinary course of business consistent with past practice;


(viii)    make any capital expenditures with respect to the PSXP Assets, other
than expenditures in accordance with the PSXP Draft Budget;


(ix)    purchase any assets relating to the PSXP Project other than in
accordance with the PSXP Draft Budget;


(x)    enter into any transactions with any of its Affiliates relating to or
affecting the PSXP Assets, except as contemplated by this Agreement;


(xi)    fail to maintain in full force and effect the PSXP Insurance Policies;
or


(xii)    agree, whether in writing or otherwise, to do any of the foregoing.


(c)    Except as set forth on Schedule 6.2(c), as provided in this Agreement or
the Transaction Documents or as consented to in writing by Paradigm, during the
period from the date of this Agreement through the earlier of the Closing Date
or the termination of this Agreement, PSXP shall not do any of the following as
it relates to Mountrail or the PSXP Real Property Interests:


(i)    merge, consolidate, liquidate, dissolve, recapitalize or otherwise wind
up its business or amend any Governing Documents;


(ii)    encumber the Mountrail Interests;


(iii)    enter into any Contract with respect to the PSXP Real Property
Interests in any material respect;


(iv)    sell, lease or otherwise dispose of any PSXP Real Property Interests
that individually has a fair market value of in excess of $500,000;



-42-

--------------------------------------------------------------------------------



(v)    take any action, refrain from taking any action, or enter into any
Contract that would result in the imposition of any Lien (other than Permitted
Asset Liens) on any of the PSXP Assets;


(vi)    cancel, compromise, waive, release or settle any right, claim or lawsuit
with respect to the PSXP Assets other than immaterial rights and claims in the
ordinary course of business consistent with past practice;


(vii)    make any capital expenditures with respect to the PSXP Assets, other
than expenditures in accordance with the PSXP Draft Budget;


(viii)    purchase any assets relating to the PSXP Project other than in
accordance with the PSXP Draft Budget;


(ix)    enter into any transactions with any of its Affiliates relating to or
affecting the PSXP Assets, except as contemplated by this Agreement;


(x)    fail to maintain in full force and effect the PSXP Insurance Policies; or


(xi)    agree, whether in writing or otherwise, to do any of the foregoing.


6.3    Access to Records.


(a)    Between the date hereof and the earlier of the Closing Date or the
earlier termination of this Agreement, each Party shall give the other Party
(the “Accessing Party”) and its authorized representatives reasonable access,
during regular business hours and upon reasonable advance notice, to the
financial, title, tax, corporate and legal materials and operating data, records
and information relating to the Assets, the Paradigm Companies or Mountrail, as
applicable, including the work papers used or created by such Party or their
representatives, and shall furnish to such Party such other information as it
may reasonably request; provided that, with respect to any such data, records
and information that is in electronic form, each Party shall use commercially
reasonable efforts to make such data, records and information (including the
Records) available to the other Party in formats that are acceptable to them;
and, provided, further, that each Accessing Party shall not (a) contact clients,
customers, suppliers or lenders of the other Party with respect to the
transactions contemplated hereby or (b) perform invasive or subsurface
investigations of the real property comprising the Assets, as applicable,
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed). Each Party shall, and shall cause its
representatives to, comply fully with all rules, regulations, policies and
instructions reasonably issued by the other Party and provided to them regarding
such Person’s actions while upon, entering or leaving any property. Each Party
shall not, and shall cause its representatives not to, unreasonably interfere
with the day-to-day operations of the businesses of the other Party in
conducting any due diligence activities. Each Party shall have the right to have
a representative present at all times of any

-43-

--------------------------------------------------------------------------------



inspections, interviews, and examinations conducted at or on the offices or
other facilities or properties of such Party.


(b)    Each Accessing Party hereby agrees to defend, indemnify and hold harmless
the other Party from and against any and all Liabilities attributable to
personal injury, death or physical property damage, or violations of such other
Party’s or its Affiliate’s rules, regulations or operating policies of which
such Accessing Party or the Accessing Party’s representatives and advisors had
been informed, in each case arising out of, resulting from or relating to any
field visit, environmental property assessment, or other due diligence activity
conducted by such Accessing Party or any Accessing Party’s representative or
advisor with respect to the Assets, as applicable, prior to Closing, EVEN IF
SUCH LIABILITIES ARISE OUT OF OR RESULT FROM, SOLELY OR IN PART, THE SOLE,
ACTIVE, PASSIVE, CONCURRENT    ORCOMPARATIVE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTIES, EXCEPTING ONLY
LIABILITIES ACTUALLY RESULTING ON THE ACCOUNT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTIES.


6.4    Regulatory Filings; Consents. Each Party shall each use, and shall cause
their respective Affiliates to use, all commercially reasonable efforts to
obtain all necessary consents, waivers, authorizations and approvals and to give
all notices to and make all filings with, all Governmental Authorities and other
Persons that may be or become necessary for its execution and delivery of, and
the performance of its obligations under this Agreement and the Transaction
Documents to which it is a party and will cooperate fully with the other Party
in promptly seeking to obtain all such authorizations, consents, orders, and
approvals, giving such notices, and making such filings with respect to the
transactions contemplated by this Agreement, provided that, except as
specifically provided in this Section 6.4, such assistance shall not be deemed
to require an expenditure of money by either Party with respect to consent or
approval required to be obtained by any Party or their Affiliates.


6.5    Further Assurances. Upon the request of PSXP or Paradigm at any time on
or after the Closing Date, the other Party shall, or if requested shall cause
its Affiliate to, promptly execute and deliver such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as the requesting Party or its counsel may reasonably request in
order in order to effectuate the purposes of this Agreement or any of the
Transaction Documents or to vest in Pipeline LLC or Terminal LLC (as applicable)
all right, title and interest in and to Paradigm Interests, the Mountrail
Interests, or the Assets (as applicable), free and clear of all Liens (except
Permitted Liens and Permitted Asset Liens).


6.6    Employee Matters.


(a)    For a period of one year beginning as of the date of this Agreement, PSXP
agrees that neither PSXP nor any of its Affiliates will, without the prior
written consent of Paradigm, solicit to hire or hire (or cause or seek to cause
to leave the employ of Paradigm or any of its Affiliates) any person who is an
employee of Paradigm or any of its Affiliates that perform services in
connection with the Paradigm Assets; provided, however, that (i) the foregoing
provision will not prevent PSXP or any of such Affiliates of PSXP from hiring
any such person (x) who has been terminated by Paradigm

-44-

--------------------------------------------------------------------------------



or any of its Affiliates, (y) who has not been employed by Paradigm or any of
its Affiliates during the six preceding calendar months, or (z) who seeks
employment with PSXP or any of such Affiliates of PSXP as a result of activities
described in clause (ii) of this paragraph, or who otherwise seeks such
employment without solicitation by PSXP or any of such Affiliates of PSXP, and
(ii) a bona fide public advertisement or general solicitation for employment
placed by PSXP or any of such Affiliates of PSXP and not specifically targeted
at employees of Paradigm or any of its Affiliates shall not constitute a
solicitation under this Agreement.


(b) For a period of one year beginning as of the date of this Agreement,
Paradigm agrees that neither Paradigm nor any of its Affiliates will, without
the prior written consent of PSXP, solicit to hire or hire (or cause or seek to
cause to leave the employ of PSXP or any of its Affiliates) any person who is an
employee of PSXP or any of its Affiliates that perform services in connection
with the PSXP Assets; provided, however, that (i) the foregoing provision will
not prevent Paradigm or any of such Affiliates of Paradigm from hiring any such
person (x) who has been terminated by PSXP or any of its Affiliates, (y) who has
not been employed by PSXP or any of its Affiliates during the six preceding
calendar months, or (z) who seeks employment with Paradigm or any of such
Affiliates of Paradigm as a result of activities described in clause (ii) of
this paragraph, or who otherwise seeks such employment without solicitation by
Paradigm or any of such Affiliates of Paradigm, and (ii) a bona fide public
advertisement or general solicitation for employment placed by Paradigm or any
of such Affiliates of Paradigm and not specifically targeted at employees of
PSXP or any of its Affiliates shall not constitute a solicitation under this
Agreement.


6.7    Consents. In the case of any Assets constituting Contracts or Permits
that require the consent of a Third Party in connection with the transactions
contemplated hereby, the Parties will use their reasonable commercial efforts to
obtain or cause to be obtained such consents in writing prior to the Closing
Date (except for consents customarily obtained after closing in comparable
transactions and as agreed by the Parties). Each Party will assist the other
Party in such manner as may be reasonably requested in connection with the
foregoing, including by participating in discussions and negotiations with all
Persons with the authority to grant or withhold such consent, provided, however,
that, such assistance will not be deemed to require any expenditure of money on
the part of either Party, whether before or after the Closing Date.


6.8    Unrecorded Real Property Interests. Within 15 Business Days of the date
of this Agreement, the Parties shall, or shall cause the Paradigm Companies or
Mountrail, as applicable, to record in the appropriate county real property
records all instruments held by such Person, evidencing ownership by such Person
of any Paradigm Rights-of-Way or Mountrail Rights-of- Way or any Paradigm
Surface Rights Agreements or Mountrail Surface Rights Agreements that were not
recorded as of the date of this Agreement. The Parties shall, or shall cause the
Paradigm Companies or Mountrail to, as applicable, record any instruments
evidencing ownership of any real estate interests in the Paradigm Assets or the
PSXP Assets (as applicable) received after the date of this Agreement promptly
after receipt.


6.9    Exemplary. Immediately prior to Closing, Paradigm shall transfer the
Exemplary Assets into Exemplary, and Paradigm will cause Paradigm ND to
distribute the Equity Interests in Exemplary to Paradigm.

-45-

--------------------------------------------------------------------------------



6.10    Exclusivity.    From the date hereof until the earlier of the Closing
Date or the termination of this Agreement, each Party shall not, and shall cause
their respective Affiliates not to, directly or indirectly (a) solicit or
initiate, or encourage the submission of, proposals or offers relating to, (b)
respond to any submissions, proposals or offers relating to (other than to
inform any person of such Party’s obligations under this paragraph), (c) engage
in any negotiations or discussions with any Person relating to or (d) enter into
any Contract or otherwise cooperate in any way with any other Person in
connection with, in each case, any acquisition, equity investment, merger,
recapitalization, liquidation, dissolution or similar transaction involving all
or any portion of the assets of such Party or any of its Affiliates or all or
any portion of the Equity Interest of such Party or any of its Affiliates, in
each case, to the extent relating to the Assets, without first obtaining the
written approval of the other Parties.


6.11    Assignment of Contracts. Without any additional consideration to
Paradigm or its Affiliates, Paradigm shall, and shall cause its applicable
Affiliates to, prior to Closing, assign to the applicable Paradigm Company those
Contracts listed in Schedule 4.7(a) and Schedule 4.7(b) relating to the Paradigm
Assets to which Paradigm or its Affiliates (other than the Paradigm Companies)
are parties, as and to the extent necessary to ensure that the appropriate
Paradigm Company is a party to such Contract.


ARTICLE 7


CONDITIONS TO CLOSING


7.1    Conditions to the Obligation of PSXP. The obligations of PSXP to
consummate
the transactions contemplated hereby are subject to the satisfaction on or prior
to the Closing Date of all of the following conditions, any one or more of which
may be waived, in whole or in part, by PSXP:


(a)    The representations and warranties of Paradigm set forth in this
Agreement shall be true and correct in all material respects. Paradigm shall
have performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by them by
the time of the Closing. Paradigm shall have delivered to PSXP a certificate,
dated as of the Closing Date and signed by an authorized officer of Paradigm,
confirming the foregoing matters set forth in this Section 7.1(a) (the “Paradigm
Closing Certificate”).


(b)    All the consents and approvals of any Governmental Authority set forth on
Schedule 7.1(b) and required to be obtained by Paradigm for the consummation of
the transactions contemplated in this Agreement shall have been made and
obtained and fully executed copies of such consents and approvals shall have
been delivered to PSXP.


(c)    The consents of any Person not a Party hereto, other than any
Governmental Authority, set forth on Schedule 7.1(c) and required to be obtained
by Paradigm or the Paradigm Companies for the consummation of the transactions
contemplated in this Agreement shall have been obtained, and fully executed
copies of such consents shall have been delivered to PSXP.



-46-

--------------------------------------------------------------------------------



(d)    No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint
or prohibition initiated by a Third Party or Governmental Authority preventing
the consummation of the transactions contemplated hereby shall be in effect.


(e)    The open season on the Sacagawea Assets (the “Open Season”) shall have
been successfully completed, in PSXP’s sole opinion, and the general partner of
PSXP shall have approved of the consummation of the transactions contemplated by
this Agreement and the Transaction Documents.


(f)    (i) Each of Grey Wolf Midstream LLC and the board of managers of
Sacagawea shall have issued its unconditional consent to the assignment by
Paradigm to Pipeline LLC of the Sacagawea Interests, as contemplated hereby, and
(ii) Grey Wolf Midstream LLC shall have irrevocably waived, on behalf of itself
and its successors, any right it (or its successors) may have pursuant to
Section 9.2 (Right of First Offer) of the Limited Liability Company Agreement of
Sacagawea, effective as of August 21, 2014, in respect of any direct or indirect
transfer of all or any portion of the Sacagawea Interests by Paradigm or
Pipeline LLC to PSXP or an Affiliate of PSXP, in each case, in form reasonably
satisfactory to PSXP.


(g)    All of the Exemplary Assets shall have been transferred to Exemplary in
form and substance reasonably satisfactory to PSXP.


(h)    Paradigm shall, or shall cause Paradigm ND to, enter into one or more
agreements with Pipeline LLC relating to that certain Pipeline Connection
Agreement dated as of October 22, 2014 between Bridger Pipeline LLC and Paradigm
ND and that certain Paradigm/THPP System Connection Agreement, dated as of May
28, 2014 between Paradigm and Tesoro High Plains Pipeline Company, in form and
substance reasonably satisfactory to PSXP.


(i)    Paradigm shall have assigned, or caused to be assigned, to the applicable
Paradigm Company all such Contracts pursuant to Section 6.11 in a manner
reasonably acceptable to PSXP.


7.2    Conditions to the Obligation of Paradigm. The obligation of Paradigm to
proceed with the Closing contemplated hereby is subject to the satisfaction on
or prior to the Closing Date of all of the following conditions, any one or more
of which may be waived in writing, in whole or in part, by Paradigm:


(a)    The representations and warranties of PSXP set forth in this Agreement
shall be true and correct in all material respects. PSXP shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by it by the time of the
Closing. PSXP shall have delivered to Paradigm a certificate, dated as of the
Closing Date and signed by an authorized officer of PSXP, confirming the
foregoing matters set forth in this Section 7.2(a) (the “PSXP Closing
Certificate”).



-47-

--------------------------------------------------------------------------------



(b)    All the consents and approvals of any Governmental Authority set forth on
Schedule 7.2(b) and required to be obtained by PSXP for the consummation of the
transactions contemplated in this Agreement shall have been made and obtained
and fully executed copies of such consents and approvals shall have been
delivered to Paradigm.
(c)    The consents of any Person not a Party hereto, other than any
Governmental Authority, set forth on Schedule 7.2(c) and required to be obtained
by PSXP or Mountrail for the consummation of the transactions contemplated in
this Agreement shall have been obtained, and fully executed copies of such
consents shall have been delivered to Paradigm.


(d)    No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition initiated by a
Third Party or Governmental Authority preventing the consummation of the
transactions contemplated hereby shall be in effect.


(e)    The Open Season shall have been successfully completed in the sole
opinion of the board of managers of Paradigm, and the board of managers of
Paradigm shall have approved of the consummation of the transactions
contemplated by this Agreement and the Transaction Documents.


ARTICLE 8


TAX MATTERS


8.1    Responsibility for Payment of Taxes and Filing Tax Returns.


(a)    Paradigm will be responsible for all Taxes accrued with respect to the
(i) Sacagawea Interests, (ii) Three Bears Interests, (iii) Exemplary Interests,
(iv) Exemplary Assets and (v) Three Bears Joint Venture Interest, on or prior to
the Closing Date. Paradigm shall cause
(i) Sacagawea to allocate its items of income, gain, loss, deduction or credit
in a manner consistent with Code section 706(d) and the Treasury Regulations
thereunder as provided in Section 9.5(e) of the Limited Liability Agreement of
Sacagawea Pipeline Company, LLC effective as of August 21, 2014 and (ii) the
Three Bears Joint Venture to allocate its items of income, gain, loss, deduction
or credit in a manner consistent with Code section 706(d) and the Treasury
Regulations thereunder. Paradigm will provide such allocations to PSXP for its
review and comment within 30 days after the Closing Date and Paradigm and PSXP
shall use their reasonable efforts to resolve any disputes regarding the
allocations. For any Straddle Period, liability for Non-Income Tax will be
apportioned as follows: (i) property and similar ad valorem Tax will be
apportioned on a ratable daily basis; and (ii) all other Tax will be apportioned
based on an interim closing of the books at the end of the day on the Closing
Date. Paradigm will timely remit all Non-Income Taxes with respect to the
Sacagawea Interests, Three Bears Interests, Exemplary Interests, Exemplary
Assets and Three Bears Joint Venture Interest due on or prior to the Closing
Date. Pipeline LLC will timely remit all Non-Income Taxes with respect to the
Sacagawea Interests, Three Bears Interests, Exemplary Interests, Exemplary
Assets and Three Bears Joint Venture Interest due after the Closing Date, and
Paradigm shall promptly reimburse Pipeline LLC for any Taxes paid by Pipeline
LLC for which Paradigm is responsible pursuant to this Section 8.1(a).

-48-

--------------------------------------------------------------------------------





(b)    Paradigm will prepare and timely file all Tax Returns with respect to the
Sacagawea Interests, Three Bears Interests, Exemplary Interests, Exemplary
Assets and Three Bears Joint Venture Interest (i) for Non-Income Taxes required
to be filed on or before the Closing Date and (ii) for all Income Taxes for
taxable periods that end on or prior to the Closing Date. Pipeline LLC will
prepare and timely file all Tax Returns for Non-Income Tax with respect to the
Sacagawea Interests, Three Bears Interests, Exemplary Interests, Exemplary
Assets and Three Bears Joint Venture Interest required to be filed after the
Closing Date and, with respect to any such Tax Return that covers any period or
portion thereof prior to the Closing Date, Pipeline LLC shall, at least 5
Business Days prior to filing such Tax Return, provide a copy of each such Tax
Return to Paradigm for its review and approval (which approval shall not be
unreasonably withheld, conditioned or delayed). Pipeline LLC shall not file or
cause the filing of, or amend or cause the amendment of, any Tax Return for
Income Tax with respect to the Paradigm Companies for taxable periods ending on
or before the Closing Date, without the prior written consent of Paradigm, which
consent shall not be unreasonably withheld, conditioned or delayed.


(c)    PSXP will be responsible for all Taxes accrued with respect to the (i)
Mountrail Interests and (ii) PSXP Assets on or prior to the Closing Date. For
any Straddle Period, liability for Non-Income Tax will be apportioned as
follows: (i) property and similar ad valorem Tax will be apportioned on a
ratable daily basis; and (ii) all other Tax will be apportioned based on an
interim closing of the books at the end of the day on the Closing Date. PSXP
will timely remit all Non-Income Taxes with respect to the Mountrail Interests
and PSXP Assets due on or prior to the Closing Date. Terminal LLC will timely
remit all Non-Income Taxes with respect to the Mountrail Interests and PSXP
Assets due after the Closing Date, and PSXP shall promptly reimburse Terminal
LLC for any Taxes paid by Terminal LLC for which PSXP is responsible pursuant to
this Section 8.1(c).


(d)    PSXP will prepare and timely file all Tax Returns with respect to the
Mountrail Interests and PSXP Assets (i) for Non-Income Taxes required to be
filed on or before the Closing Date and (ii) for all Income Taxes for taxable
periods that end on or prior to the Closing Date. Terminal LLC will prepare and
timely file all Tax Returns for Non-Income Tax with respect to the Mountrail
Interests and PSXP Assets required to be filed after the Closing Date and, with
respect to any such Tax Return that covers any period or portion thereof prior
to the Closing Date, Terminal LLC shall, at least 5 Business Days prior to
filing such Tax Return, provide a copy of each such Tax Return to PSXP and
Paradigm for its review and approval (which approval shall not be unreasonably
withheld, conditioned or delayed). Terminal LLC shall not file or cause the
filing of, or amend or cause the amendment of, any Tax Return for Income Tax
with respect to the Mountrail Interests and PSXP Assets for taxable periods
ending on or before the Closing Date, without the prior written consent of PSXP
and Paradigm, which consent shall not be unreasonably withheld, conditioned or
delayed.


8.2
Responsibility for Tax Audits and Contests.



(a)    After the Closing, Pipeline LLC will notify Paradigm within ten (10)
Business Days of the receipt of a notice of any proposed assessment or
commencement of any Tax Proceeding and of any Tax demand or claim on Pipeline
LLC or any of its Affiliates that, if determined adversely to the taxpayer or
after the lapse of time, could reasonably be grounds for a claim against
Paradigm pursuant to Section 8.1; provided that failure to timely provide such
notice will not affect the rights

-49-

--------------------------------------------------------------------------------



of Pipeline LLC under this Agreement, except to the extent Paradigm is
materially prejudiced by such delay or omission. Such notice will contain
factual information describing the asserted Tax liability in reasonable detail
and will include copies of any notice or other document received from any
Governmental Authority in respect of any such asserted Tax.


(b)    Paradigm will control any Proceeding with respect to any Tax or Tax
Returns relating to or with respect to the Sacagawea Interests, Three Bears
Interests, Exemplary Interests, Exemplary Assets or Three Bears Joint Venture
Interest to the extent relating solely to a period ending on or prior to the
Closing, and Pipeline LLC and Paradigm will jointly control any Tax Proceeding
for any Straddle Period. Neither Paradigm nor Pipeline LLC will settle any Tax
Proceeding in a way that would adversely affect the other without the other’s
consent (which consent will not be unreasonably withheld, delayed or
conditioned).


(c)    After the Closing, Terminal LLC will notify PSXP and Paradigm within ten
(10) Business Days of the receipt of a notice of any proposed assessment or
commencement of any Tax Proceeding and of any Tax demand or claim on Terminal
LLC or any of its Affiliates that, if determined adversely to the taxpayer or
after the lapse of time, could reasonably be grounds for a claim against PSXP
pursuant to Section 8.1; provided that failure to timely provide such notice
will not affect the rights of Terminal LLC under this Agreement, except to the
extent PSXP is materially prejudiced by such delay or omission. Such notice will
contain factual information describing the asserted Tax liability in reasonable
detail and will include copies of any notice or other document received from any
Governmental Authority in respect of any such asserted Tax.


(d)    PSXP will control any Proceeding with respect to any Tax or Tax Returns
relating to or with respect to the Mountrail Interests or PSXP Assets to the
extent relating solely to a period ending on or prior to the Closing, and
Terminal LLC and PSXP will jointly control any such Tax Proceeding for any
Straddle Period. Neither PSXP nor Terminal LLC will settle any Tax Proceeding in
a way that would adversely affect the other without the other’s consent (which
consent will not be unreasonably withheld, delayed or conditioned) and any
settlement or other resolution of such Tax Proceeding with respect to such
Straddle Period shall be subject to the consent of Paradigm, not to be
unreasonably withheld, conditioned or delayed.


8.3    Cooperation on Tax Returns and Tax Proceedings. Paradigm and Pipeline LLC
will make reasonable efforts to cooperate as and to the extent reasonably
requested by the other, in connection with the filing of Tax Returns and any
Proceeding with respect to Tax imposed on or with respect to the Paradigm
Companies, Sacagawea Interests, Three Bears Interests, Exemplary Interests, the
Exemplary Assets or the Three Bears Joint Venture Interest. Such cooperation
will include the retention and (upon the other’s request) the provision of
records and information which are reasonably relevant to any such Tax Return or
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided under
this Agreement. PSXP, Terminal LLC and Paradigm will make reasonable efforts to
cooperate as and to the extent reasonably requested by the other, in connection
with the filing of Tax Returns and any Proceeding with respect to Tax imposed on
or with respect to the Mountrail Interests and PSXP Assets. Such cooperation
will include the retention and (upon the other’s request) the provision of
records and information which are reasonably relevant to any such Tax Return or
Proceeding and

-50-

--------------------------------------------------------------------------------



making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement.


8.4    Tax Refunds. Paradigm will be entitled to any refund of Tax imposed on or
with respect to the Sacagawea Interests, Three Bears Interests, Exemplary
Interests, Exemplary Assets or Three Bears Joint Venture Interest and borne by
Paradigm with respect to a period, or portion thereof, ending on or prior to the
end of the day on the Closing Date. Pipeline LLC will be entitled to any refund
of Tax imposed on or with respect to the Sacagawea Interests, Three Bears
Interests, Exemplary Interests, Exemplary Assets or Three Bears Joint Venture
Interest with respect to any Tax period, or portion thereof, beginning after the
Closing Date. Refunds for a Straddle Period will be apportioned to the period
through the end of the Closing Date and allocated to Paradigm and to the period
beginning after the Closing Date and allocated to Pipeline LLC based on the
methodology set forth in Section 8.1(a) for Straddle Periods. Each of Paradigm
and Pipeline LLC will reasonably cooperate with the other in connection with
obtaining any refund of Tax as provided in this Section 8.4. If either Paradigm
or Pipeline LLC receives a refund to which the other is entitled, the entity
receiving the refund will pay it to the other entitled to the refund within ten
(10) Business Days after receipt. PSXP will be entitled to any refund of Tax
imposed on or with respect to the Mountrail Interests or PSXP Assets and borne
by PSXP with respect to a period, or portion thereof, ending on or prior to the
end of the day on the Closing Date. Terminal LLC will be entitled to any refund
of Tax imposed on or with respect to the Mountrail Interests or PSXP Assets for
any Tax period, or portion thereof, beginning after the Closing Date. Refunds
for a Straddle Period will be apportioned to the period through the end of the
Closing Date and allocated to PSXP and to the period beginning after the Closing
Date and allocated to Terminal LLC based on the methodology set forth in Section
8.1(c) for Straddle Periods. Each of PSXP and Terminal LLC will reasonably
cooperate with the other in connection with obtaining any refund of Tax as
provided in this Section 8.4. If either PSXP or Terminal LLC receives a refund
to which the other is entitled, the entity receiving the refund will pay it to
the other entitled to the refund within ten (10) Business Days after receipt.


8.5    Transaction Tax. Any Transaction Tax resulting from the Closing relating
to the Paradigm Companies and Pipeline LLC will be paid 50% by Paradigm and 50%
by PSXP and the transferor of the asset on which such Tax is assessed will remit
such Transaction Tax to the appropriate Governmental Authority in accordance
with Law. Any Transaction Tax resulting from the Closing relating to Terminal
LLC will be paid by PSXP and by Paradigm, in proportion to the Percentage
Interest and 100% minus the Percentage Interest, respectively, and the
transferor of the asset on which such Tax is assessed will remit such
Transaction Tax to the appropriate Governmental Authority in accordance with
Law.


8.6    Tax Indemnification. Paradigm shall indemnify and hold Pipeline LLC and
PSXP harmless from and against any loss, claim, liability, expense, and other
damages attributable to or arising out of (i) Taxes of the Paradigm Companies,
or with respect to the Sacagawea Interests, Three Bears Interests, Exemplary
Interests, Exemplary Assets or the Three Bears Joint Venture Interests for
periods ending on or prior to the end of the day on the Closing Date, (ii) 50%
of the Transaction Taxes relating to the Paradigm Companies and Pipeline LLC and
(iii) its share of the Transaction Taxes resulting from the Closing relating to
Terminal LLC. PSXP shall indemnify and hold Terminal LLC and Paradigm harmless
from and against any loss, claim, liability, expense, and other damages
attributable to or arising out of (i) Taxes with respect to the Mountrail
Interests and PSXP Assets for

-51-

--------------------------------------------------------------------------------



periods ending on or prior to the end of the day on the Closing Date, (ii) 50%
of the Transaction Taxes related to the Paradigm Companies and Pipeline LLC and
(iii) an amount equal to the Percentage Interest multiplied by the Transaction
Taxes resulting from the Closing and relating to Terminal LLC.


8.7    Valuation. PSXP and Paradigm will, within five (5) Business Days prior to
the Closing, agree to the valuation of the assets contributed to each of
Pipeline LLC and Terminal LLC for purposes of applying Code Section 704(c) and
related provisions of the Code and Treasury Regulations. If PSXP and Paradigm
cannot reach an agreement, any disputes will be resolved by the Accounting
Arbitrator. PSXP and Paradigm will provide information regarding the disputed
items, and such supporting material as they deem reasonably appropriate, to the
Accounting Arbitrator and each shall provide a contemporaneous copy to the other
of the disputed items (and supporting material, if any) submitted to the
Accounting Arbitrator. The Accounting Arbitrator will then, within ten (10)
Business Days of receipt of the relevant information regarding a disputed item,
prepare and deliver to Paradigm and PSXP a written determination (such
determination to include a work sheet setting forth all material calculations
used in arriving at such determination and to be based solely on information
provided to the Accounting Arbitrator by PSXP and Paradigm) with respect to the
disputed valuation. All fees and expenses incurred by the Accounting Arbitrator
will be paid 50% by Paradigm and 50% by PSXP. Such valuation will be updated, as
necessary after the Closing, using the methodology set forth in this Section
8.7.


ARTICLE 9


TERMINATION


9.1    Events of Termination. This Agreement may be terminated at any time prior
to
the Closing Date:


(a)    by mutual written consent of the Parties;


(b)    by any Party, in writing delivered to other Party after December 31, 2014
(the “Termination Date”), if the Closing has not occurred by such date, provided
that as of such date the terminating Party is not in default in any material
respect of its covenants and obligations under this Agreement;


(c)    by any Party, in writing delivered to the other Party, without prejudice
to other rights and remedies that the terminating Party or its Affiliates may
have (provided the terminating Party and its Affiliates are not otherwise in
material default or breach of this Agreement, and have not failed or refused to
close without justification hereunder), if with respect to the other Party (i)
there shall be a breach of any representation or warranty of such other Party
that would cause a failure of the condition set forth in Section 7.1(a) or
7.2(a), as applicable, or (ii) there shall be a breach by such other Party of
any of its covenants or agreements that would cause a failure of the condition
set forth in Section 7.1(a) or 7.2(a), as applicable; provided, however, that in
the case of clauses (i) or (ii), the defaulting Party shall have a period of 30
days following written notice from the non-defaulting Party to cure any breach
of this Agreement, if such breach is curable;



-52-

--------------------------------------------------------------------------------



(d)    by any Party, in writing delivered to the other Party, without liability,
if there shall be any order, writ, injunction or decree of any Governmental
Authority binding on the non-terminating Party, which prohibits or restrains
such party from consummating the transactions contemplated hereby, provided that
the Parties shall have used their reasonable best efforts to have any such
order, writ, injunction or decree lifted and the same shall not have been lifted
within 30 days after entry by any such Governmental Authority;


(e)    by PSXP, in writing delivered to Paradigm, if any of the conditions set
forth in Section 7.1 have become incapable of fulfillment prior to the
Termination Date, and have not been waived in writing by PSXP; or


(f)    by Paradigm, in writing delivered to PSXP, if any of the conditions set
forth in Section 7.2 have become incapable of fulfillment prior to the
Termination Date, and have not been waived in writing by Paradigm.


9.2
Effect of Termination.



(a)    If the obligation to close the transactions contemplated by this
Agreement is terminated pursuant to any provision of Section 9.1, then, except
for the provisions of Sections 1.1, 1.2, 4.14, 4.19, 4.22, 5.14, 5.19, 5.22
6.3(b), this Section 9.2, 9.3, and ARTICLE 11, this Agreement shall forthwith
become void and the Parties shall have no liability or obligation hereunder;
provided however, that, in the event of a willful or intentional breach, the
non-breaching Party or Parties shall be entitled to exercise all remedies
available at Law or in equity. If PSXP terminates this Agreement pursuant to
Section 9.1(e) due to the failure of the condition in Section 7.1(e), then
Paradigm shall cause Sacagawea to terminate all transportation services
agreements submitted as a result of the Sacagawea Open Season.


(b)    As consideration for the substantial time, efforts and expenses that have
been and will be undertaken and incurred by PSXP in connection with the
transactions contemplated hereby, Paradigm agrees that, if Closing fails to
occur due to the failure to satisfy the conditions set forth in Section 7.2(e),
then, for a period commencing on the date of termination of this Agreement and
ending on September 30, 2016, Paradigm shall not, and shall cause each of the
Paradigm Indemnified Parties to not, directly or indirectly (whether through
financial advisors, legal counsel, investment bankers, or other agents,
consultants, or representatives acting on behalf of the Paradigm Indemnified
Parties or otherwise), without the prior written consent of PSXP (which consent
may be withheld, delayed, or conditioned in PSXP’s sole discretion): (a) design,
construct, acquire rights in respect of, or otherwise pursue, cause to be
pursued, or cooperate in the pursuit of, the development of all or any portion
of the Sacagawea Project or any other project designed to move crude oil from
origination points around the area commonly referred to as “Johnson’s Corner”
and Keene, in McKenzie County, North Dakota, to destinations around Palermo or
Stanley, North Dakota; (b) enter into any agreement, discussion, transaction or
series of transactions or otherwise provide information to any Person with
respect to any direct or indirect sale or other disposition (whether by sale of
assets, Equity Interests, merger, or other business combination) of all or any
portion of the Sacagawea Project or the Sacagawea Interests; or (c) solicit,
initiate, encourage, entertain or consider any inquiries or proposals from, or
engage in any negotiations with any Person relating to any matter described in
the immediately preceding clauses (a) and (b).

-53-

--------------------------------------------------------------------------------





9.3    Return of Documentation and Confidentiality. Upon termination of this
Agreement, the receiving Party shall destroy or return to the other Party all
title, financial, engineering, geological and geophysical data, environmental
assessments and/or reports, maps and other information furnished to the
receiving Party, its Affiliates or their respective representatives, by the
other Party, its Affiliates or its respective representatives or prepared by or
on behalf of the receiving Party, its Affiliates or their respective
representatives in connection with its due diligence investigation of the
Assets, as applicable, and an officer of the receiving Party shall certify as to
the return or destruction of such material to the other Party in writing,
provided that such receiving Party and its legal counsel shall be entitled to
retain in its corporate records a copy of board papers, reports to management
and other documentation prepared in connection with its decision to enter into
the transaction, the conduct thereof, and the termination thereof and its
pursuit of claims in the event of a breach of this Agreement, so long as it
maintains the confidentiality thereof in accordance with the applicable
Confidentiality Agreement.


ARTICLE 10
 
INDEMNIFICATION


10.1    Indemnification of PSXP. Subject to the limitations set forth in this
Agreement, Paradigm, from and after the Closing Date, shall indemnify, defend
and hold PSXP and its Affiliates and their respective securityholders,
directors, managers, officers, and employees (excluding, after the Closing,
Pipeline LLC, Terminal LLC, the Paradigm Companies and Mountrail) (collectively
the “PSXP Indemnified Parties”) harmless from and against any and all
Liabilities suffered or incurred by any PSXP Indemnified Party as a result of or
arising out of (i) any inaccuracy or breach of a representation or warranty of
Paradigm in this Agreement or (ii) any breach or nonperformance of any agreement
or covenant on the part of Paradigm made under this Agreement and which is
required to be performed by Paradigm prior to or after the Closing.



-54-

--------------------------------------------------------------------------------



10.2    Indemnification of Paradigm. Subject to the limitations set forth in
this Agreement, PSXP, from and after the Closing Date, shall indemnify, defend
and hold Paradigm and its Affiliates and their respective securityholders,
directors, managers, officers, and employees (excluding, after the Closing,
Pipeline LLC, Terminal LLC, the Paradigm Companies and Mountrail) (collectively
the “Paradigm Indemnified Parties”) harmless from and against any and all
Liabilities suffered or incurred by any Paradigm Indemnified Party as a result
of or arising out of (i) any inaccuracy or breach of a representation or
warranty of PSXP in this Agreement or (ii) any breach or nonperformance of any
agreement or covenant on the part of the PSXP made under this Agreement and
which is required to be performed by PSXP prior to or after the Closing.


10.3    Survival. All the provisions of this Agreement shall survive the
Closing, notwithstanding any investigation at any time made by or on behalf of
any Party; provided that,
(a) the representations and warranties set forth in ARTICLE 4 and ARTICLE 5
shall survive until 5:00 pm Houston time on the date on which Pipeline LLC and
Terminal LLC have achieved commercial operation, at which time such
representations and warranties shall terminate and expire, except (i) the
representations and warranties of Paradigm set forth in Section 4.8 and PSXP set
forth in Section 5.8 shall survive until 30 days after the expiration of the
applicable statutes of limitations (taking all extensions thereof into account),
(ii) the representations and warranties of Paradigm set forth in Sections 4.1,
4.2, and 4.14, shall survive Closing for twenty (20) years, (iii) the
representations and warranties of PSXP set forth in Sections 5.1, 5.2 and 5.14
shall survive Closing for twenty (20) years and (b) the obligations of Paradigm
under ARTICLE 8 and PSXP under ARTICLE 8 shall survive until 30 days after the
expiration of the applicable statute of limitations (taking all extensions
thereof into account). After a representation and warranty has terminated and
expired, no indemnification shall or may be sought pursuant to this ARTICLE 10
on the basis of that representation and warranty by any Person who would have
been entitled to indemnification pursuant to this ARTICLE 10 on the basis of
that representation and warranty prior to its termination and expiration,
provided that in the case of each representation and warranty that shall
terminate and expire as provided in this Section 10.3, no claim presented in
writing for indemnification pursuant to this ARTICLE 10 on the basis of that
representation and warranty prior to its termination and expiration shall be
affected in any way by that termination and expiration. The covenants and
agreements set forth in this Agreement to be performed prior to the Closing
shall terminate and expire as of the first anniversary of the Closing Date; all
covenants and agreements to be performed after the Closing shall survive until
fully performed.


10.4    Demands. The Parties agree that upon the discovery by an Indemnified
Party hereunder of facts giving rise to a claim for indemnity under the
provisions of this Agreement, including receipt by it of notice of any demand,
assertion, claim, action or proceeding, judicial or otherwise, by any Person
(each such claim for indemnity involving Third Party claims being collectively
referred to herein as an “Indemnity Claim”), with respect to any matter as to
which it claims to be entitled to indemnity under the provisions of this
Agreement, such Indemnified Party will give prompt notice thereof in writing to
the indemnifying Party (the “Indemnifying Party”), together with a statement of
such material information respecting any of the foregoing as it shall have. Such
notice shall include a demand for indemnification under this Agreement. If the
Indemnified Party fails to notify the Indemnifying Party thereof in accordance
with the provisions of this Agreement in sufficient time to permit the
Indemnifying Party or its counsel to defend against an Indemnity Claim and to
make a timely response thereto, the Indemnifying Party’s indemnity

-55-

--------------------------------------------------------------------------------



obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the Indemnifying Party with
respect to that Indemnity Claim.


10.5    Right to Contest and Defend. The Indemnifying Party shall be entitled,
at its cost and expense, to contest and defend by all appropriate legal
proceedings any Indemnity Claim for which it is called upon to indemnify the
Indemnified Party under the provisions of this Agreement; provided, that notice
of the intention to so contest shall be delivered by the Indemnifying Party to
the Indemnified Party within twenty (20) days from the date of receipt by the
Indemnifying Party of notice by the Indemnified Party of the assertion of the
Indemnity Claim. Any such contest may be conducted in the name and on behalf of
the Indemnifying Party or the Indemnified Party as may be appropriate. Such
contest shall be conducted by reputable counsel employed by the Indemnifying
Party and not reasonably objected to by the Indemnified Party, but the
Indemnified Party shall have the right but not the obligation to participate in
such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The Indemnifying Party shall have full authority to
determine all action to be taken with respect thereto; provided, however, that
the Indemnifying Party will not have the authority to subject the Indemnified
Party to any obligation whatsoever, other than the performance of purely
ministerial tasks or obligations not involving material expense or injunctive
relief. If the Indemnifying Party does not elect to contest any such Indemnity
Claim, the Indemnifying Party shall be bound by the result obtained with respect
thereto by the Indemnified Party. If the Indemnifying Party assumes the defense
of an Indemnity Claim, the Indemnifying Party shall not enter into any
settlement or discharge of an Indemnity Claim without the consent of the
Indemnified Party (which consent shall not be unreasonably withheld) unless such
settlement or discharge by its terms obligates the Indemnifying Party to pay the
full amount of the liability in connection with such Indemnity Claim, releases
the Indemnified Party completely in connection with such Indemnity Claim.
Notwithstanding the foregoing, the Indemnifying Party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the Indemnified Party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the Indemnified Party which the Indemnified Party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages; provided, that if such equitable relief or other relief
portion of the Indemnity Claim can be so separated from that for money damages,
the Indemnifying Party shall be entitled to assume the defense of the portion
relating to money damages.


10.6    Cooperation.    If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with the Indemnifying Party and its counsel in
contesting any Indemnity Claim that the Indemnifying Party elects to contest or,
if appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the Indemnifying
Party will reimburse the Indemnified Party for any expenses incurred by it in so
cooperating. At no cost or expense to the Indemnified Party, the Indemnifying
Party shall cooperate with the Indemnified Party and its counsel in contesting
any Indemnity Claim.

-56-

--------------------------------------------------------------------------------



10.7    Right to Participate. The Indemnified Party agrees to afford the
Indemnifying Party and its counsel the opportunity to be present at, and to
participate in, conferences with all Persons, including Governmental
Authorities, asserting any Indemnity Claim against the Indemnified Party or
conferences with representatives of or counsel for such Persons.


10.8
Limitations on Indemnification.



(a)    To the extent that the Indemnified Parties are entitled to
indemnification for Liabilities pursuant to Section 10.1 or Section 10.2, the
Indemnifying Party shall not have any Liability for any individual indemnifiable
item which does not exceed $50,000.


(b)    In calculating any amount to be paid by an Indemnifying Party by reason
of the provisions of this Agreement, the amount shall be reduced by all
insurance proceeds and any indemnification reimbursement proceeds actually
received from Third Parties related to the Liabilities, in each case net of all
reasonable out-of-pocket costs incurred in the recovery of such proceeds.


(c)    Neither Party will be liable as an indemnitor under this Agreement for
any punitive or exemplary damages suffered or incurred by the Indemnified Party
or Parties, except to the extent such damages result pursuant to Indemnity
Claims (excluding the Parties hereto and their Affiliates, Pipeline LLC,
Terminal LLC, the Paradigm Companies and Mountrail).


10.9    Right to Rely.    Without limiting the other provisions of this
Agreement, all representations, warranties, covenants and agreements set forth
in this Agreement or in any Schedule or Exhibit to this Agreement, and the
Indemnified Parties’ right to rely on them as written and the related right to
indemnification as contemplated herein, will not be affected by any examination
made for or on behalf of any of the Parties or the knowledge of any of their
officers, directors, securityholders, employees, agents or representatives or
the acceptance of any certificate or opinion.


10.10    Sole Remedy.    Following the Closing, no Party shall have liability
under this Agreement except (a) as is provided in ARTICLE 8 or this ARTICLE 10
or (b) claims or causes of actions arising from fraud or willful misconduct.


ARTICLE 11


MISCELLANEOUS


11.1    Expenses.    Except as otherwise provided herein and regardless of
whether the transactions contemplated hereby are consummated, the Parties shall
each bear responsibility for their own expenses incident to this Agreement and
all actions taken in preparation for carrying this Agreement into effect.


11.2    Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission (with receipt confirmed), or if mailed
(first class postage prepaid) or deposited with a

-57-

--------------------------------------------------------------------------------



reputable overnight courier for next day delivery, to the Parties at the
following addresses or facsimile numbers:


If to Paradigm, addressed to:


 
Paradigm Energy Partners, LLC
 
 
545 E. John Carpenter Freeway, Suite 800
 
 
Irving, Texas 75062
 
 
Attention: President
 
 
Facsimile: 214.373.4306
 



with a copy (which shall not constitute notice) to:


 
Gardere Wynne Sewell, LLP
 
 
1601 Elm Street, Suite 3000
 
 
Dallas, Texas 75201
 
 
Attention: Robert Sarfatis
 
 
Facsimile: 214.999.3245
 
 
Email: rsarfatis@gardere.com
 



If to PSXP, addressed to:


 
Phillips 66 Partners LP
 
 
c/o Phillips 66 Partners GP LLC
 
 
3010 Briarpark Drive
 
 
Houston, Texas 77042
 
 
Attention: General Counsel
 
 
Facsimile: 918.977.8055
 



with a copy (which shall not constitute notice) to:
 
Phillips 66 Company
 
 
3010 Briarpark Drive
 
 
Houston, Texas 77042
 
 
Attention: General Counsel
 
 
Facsimile: 918.977.8055
 



All such notices, requests and other communications will (x) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (y) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of receipt, and (z)
if delivered by mail or reputable overnight courier in the manner described
above to the address as provided in this Section, be deemed given upon receipt
(in each case regardless of whether such

-58-

--------------------------------------------------------------------------------



notice, request or other communication is received by any other Person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any Party from time to time may change its address, facsimile
number or other information for the purpose of notices to that Party by giving
notice specifying such change to the other Parties.


11.3    Entire Agreement; No Third-Party Beneficiaries.    This Agreement and
the Transaction Documents constitutes the entire agreement of the Parties
relating to the matters contained herein, and supersede all prior contracts,
agreements, representations, warranties or understandings, whether oral or
written, relating to the matters contained herein. Except as provided in Article
10, this Agreement is not intended to confer upon any Person not a party hereto
any rights or remedies hereunder.


11.4    Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by all of the Parties.
Any Party may, only by an instrument in writing, waive compliance by another
Party with any term or provision of this Agreement on the part of such other
Party hereto to be performed or complied with. The waiver by any Party of a
breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach. Except as otherwise expressly provided herein,
no failure to exercise, delay in exercising or single or partial exercise of any
right, power or remedy by any Party, and no course of dealing between the
Parties, shall constitute a waiver of any such right, power or remedy.


11.5    Conflicting Provisions. This Agreement and the Transaction Documents,
read as a whole, set forth the Parties’ rights, responsibilities and liabilities
with respect to the transactions contemplated by this Agreement. In the
Agreement and the Transaction Documents, and as between them, specific
provisions prevail over general provisions. In the event of a conflict between
this Agreement and the Transaction Documents, this Agreement shall control.


11.6    Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns, but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned or transferred, by operation of law or
otherwise, by any Party without the prior written consent of each other Party.
Except as set forth in ARTICLE 8, Sections 10.1 and 10.2, nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the Parties and their respective permitted successors and assigns,
any rights, benefits or obligations hereunder.


11.7    Governing Law. This Agreement shall be governed and construed in
accordance with the substantive laws of the State of Delaware without reference
to principles of conflicts of law.


11.8    Jurisdiction and Venue. Each Party hereby irrevocably submits to the
jurisdiction of the courts of the State of Delaware and the federal courts of
the United States of America located in the State of Delaware over any dispute
or Proceeding arising out of or relating to this Agreement or any Transaction
Document or any of the transactions contemplated hereby or thereby, and each
Party irrevocably agrees that all claims in respect of such dispute or
Proceeding shall be heard and determined in such courts. Each Party hereby
irrevocably waives, to the fullest extent permitted by applicable Law, any
objection which it may now or hereafter have to the venue of any dispute arising
out of or relating to this Agreement or any Transaction Document or any of the
transactions

-59-

--------------------------------------------------------------------------------



contemplated hereby or thereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or Proceeding. Each Party
agrees that a judgment in any dispute heard in the venue specified by this
Section may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law. EACH PARTY WAIVES ITS RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY DISPUTE OR PROCEEDING RELATING TO THIS AGREEMENT.
Notwithstanding the foregoing provisions of this Section 11.8, if Closing
occurs, then from and after the Closing, any dispute or controversy of any and
every kind or type, whether based on contract, tort, Law or otherwise, arising
out of or relating to this Agreement shall be determined in accordance with the
procedures set forth in Section 5.15 of the Transfer Restrictions Agreement.


11.9    Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.


11.10    Interpretation. It is expressly agreed by the Parties that neither this
Agreement nor any of the Transaction Documents shall be construed against any
party thereto, and no consideration shall be given or presumption made, on the
basis of who drafted this Agreement, any Transaction Document or any provision
hereof or thereof or who supplied the form of this Agreement or any of the
Transaction Documents. Each Party agrees that this Agreement has been
purposefully drawn and correctly reflects its understanding of the transactions
contemplated by this Agreement and, therefore, waives the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the Party drafting such
agreement or document.


11.11    Headings and Schedules.    The headings appearing at the beginning of
each Section are all inserted and included solely for convenience and shall
never be considered or given any effect in construing this Agreement, or any
provision or provisions hereof, or in connection with determining the duties,
obligations or liabilities of the Parties or in ascertaining intent, if any
question of intent should arise. The Schedules and the Exhibits referred to
herein are attached hereto and incorporated herein by this reference, and unless
the context expressly requires otherwise, the Schedules and such Exhibits are
incorporated in the definition of “Agreement.”    Certain information contained
in the Schedules is solely for informational purposes, may not be required to be
disclosed pursuant to this Agreement and will not imply that such information or
any other information is required to be disclosed. Inclusion of such information
will not establish any level of materiality or similar threshold or be an
admission that such information is material to the business, assets,
liabilities, financial position, operations or results of operations of any
Person or is otherwise material regarding such Person. Each matter disclosed in
any Schedule in a manner that makes its relevance to one or more other Schedules
readily apparent on the face of such disclosure will be deemed to have been
appropriately included in each such other Schedule (notwithstanding the presence
or absence of any cross reference in any Schedule or the presence or absence of
a reference to a Schedule in any representation or warranty).


11.12    Multiple Counterparts.    This Agreement may be executed in any number
of counterparts, any of which may be delivered via facsimile or PDF, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

-60-

--------------------------------------------------------------------------------





11.13    Confidentiality. The disclosure of information by the Parties
(including pursuant to Section 6.3) shall be governed by the Confidentiality
Agreement. If Closing occurs, then notwithstanding anything to the contrary in
the Confidentiality Agreement, from and after Closing, each Party and its
respective Affiliates shall keep confidential all information which is obtained
by them as Parties or otherwise pursuant to this Agreement, in each case, upon
and subject to the terms set forth in Section 5.14 of the Transfer Restrictions
Agreement.


* * * * *


[Remainder of page intentionally left blank]



-61-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


















PHILLIPS 66 PARTNERS LP
 
 
By:
Phillips 66 Partners GP LLC, its general partner
 
 
 
 
By:
J. T. Liberti
 
 
Name:
J.T. Liberti
 
 
Title:
Vice President and Chief Operating Officer


Signature Page to Formation and Contribution Agreement

--------------------------------------------------------------------------------











PARADIGM ENERGY PARTNERS, LLC
 
 
By:
Troy J. Andrews
 
 
Name:
Troy J. Andrews
 
 
Title:
CEO


Signature Page to Formation and Contribution Agreement

--------------------------------------------------------------------------------



Exhibit A-1


Exemplary Personal Property



--------------------------------------------------------------------------------



Exhibit A-1


Exemplary Personal Property


None.



--------------------------------------------------------------------------------



Exhibit A-2


Exemplary Real Property Interests



--------------------------------------------------------------------------------



Exhibit A-2


Exemplary Real Property Interests




Real property conveyed by that certain Warrant Deed, dated as of May 8, 2014, by
A. Anderson a/k/a Ronald Anderson and Myra J. Anderson a/k/a Myra Anderson, as
grantors, and Paradigm ND, as grantee.



--------------------------------------------------------------------------------



Exhibit A-3


Exemplary Rights-of-Way



--------------------------------------------------------------------------------



Exhibit A-3
 
Exemplary Rights-of-Way


None.



--------------------------------------------------------------------------------



Exhibit A-4


Exemplary Surface Rights Agreements



--------------------------------------------------------------------------------



Exhibit A-4




Exemplary Surface Rights Agreements


None.



--------------------------------------------------------------------------------



Exhibit B-1


Sacagawea Personal Property



--------------------------------------------------------------------------------



Exhibit B-1


Sacagawea Personal Property


None.



--------------------------------------------------------------------------------



Exhibit B-2


Sacagawea Real Property Interests



--------------------------------------------------------------------------------



Exhibit B-2




Sacagawea Real Property Interests


None.



--------------------------------------------------------------------------------



Exhibit B-3


Sacagawea Rights-of-Way



--------------------------------------------------------------------------------



Exhibit B-3


Sacagawea Rights-of-Way


None.



--------------------------------------------------------------------------------



Exhibit B-4


Sacagawea Surface Rights Agreements


None.



--------------------------------------------------------------------------------



Exhibit B-4


Sacagawea Surface Rights Agreements



--------------------------------------------------------------------------------



Exhibit C-1


Three Bears Personal Property



--------------------------------------------------------------------------------



Exhibit C-1


Three Bears Personal Property


None.



--------------------------------------------------------------------------------



Exhibit C-2


Three Bears Real Property Interests



--------------------------------------------------------------------------------



Exhibit C-2


Three Bears Real Property Interests


None.



--------------------------------------------------------------------------------



Exhibit C-3


Three Bears Rights-of-Way



--------------------------------------------------------------------------------



Exhibit C-3


Three Bears Rights-of-Way
None.



--------------------------------------------------------------------------------



Exhibit C-4


Three Bears Surface Rights Agreements



--------------------------------------------------------------------------------



Exhibit C-4


Three Bears Surface Rights Agreements
None.



--------------------------------------------------------------------------------



Exhibit D-1


Mountrail Personal Property





--------------------------------------------------------------------------------



Exhibit D-1


MOUNTRAIL PERSONAL PROPERTY






None.






--------------------------------------------------------------------------------



Exhibit D-2


PSXP Real Property Interests






--------------------------------------------------------------------------------



Exhibit D-2


MOUNTRAIL REAL PROPERTY INTERESTS


Carino Tracts


Outlot 1 of the S 1/2 and Outlot 2 of the SE ¼ Section 17, Township 156 North,
Range 90 West of the 5th P.M., Mountrail County, North Dakota.








Nichols Tracts


Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, Block 1; Lots 1, 2, 3, 4, 5,
6, 7, 8, 9, Block 2; Lots 1, 2, 3, and 4, Block 3; and Lots 1 and 2, Block 4,
Palermo Industrial Park, Mountrail County, North Dakota.






--------------------------------------------------------------------------------



Exhibit D-3
Mountrail Rights-of-Way




--------------------------------------------------------------------------------



Exhibit D- 3


MOUNTRAIL RIGHTS OF WAY


None.






--------------------------------------------------------------------------------



Exhibit D-4


Mountrail Surface Rights Agreements




--------------------------------------------------------------------------------



Exhibit D- 4


MOUNTRAIL SURFACE RIGHTS AGREEMENTS






Woodrock Mining Lease






Lease agreements for mining in Mountrail County, North Dakota dated September 7,
2011, by and between Krystal Bolles and Woodrock Ventures, Inc. (successor in
interest to Woodrock, LLC).








Gravel Pit Sub-Lease






Sub-lease agreement in Mountrail County, North Dakota dated May 15, 2013, by and
between White Star Sand & Gravel, LLC and Woodrock, Inc. (successor in interest
to Woodrock, LLC).






--------------------------------------------------------------------------------



Exhibit E


Form of Pipeline Certificate of Formation




--------------------------------------------------------------------------------



Exhibit E
Form of Certificate of Formation
CERTIFICATE OF FORMATION
OF


NAME OF LLC








This Certificate of Formation of [Name of LLC] (the “Company”) is being duly
executed and filed by [Name of Signor], as an authorized person, to form a
limited liability company under the Delaware Limited Liability Company Act (6
Del.C. §18-101, et seq.).


FIRST: The name of the limited liability company is [Name of LLC].


SECOND: The address of the registered office of the Company in the State of
Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, County of New Castle, Delaware 19808.


THIRD: The name and address of the registered agent for service of process on
the Company in the State of Delaware is Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808.


IN WITNESS WHEREOF, the undersigned executed this Certificate of Formation on
this      day of November 2014.






















By:
 
 
[Name of Signor]
 
Authorized Person









--------------------------------------------------------------------------------



Exhibit F
[RESERVED]






--------------------------------------------------------------------------------



Exhibit G


Form of Pipeline LLC Agreement






--------------------------------------------------------------------------------

































LIMITED LIABILITY COMPANY AGREEMENT OF
[JV 1 LLC]






by and between








PARADIGM ENERGY PARTNERS, LLC


and








PHILLIPS 66 PARTNERS LP


Dated as of [ ]




--------------------------------------------------------------------------------



Table of Contents


ARTICLE I
 CERTAIN DEFINITIONS
1


 
 
 
Section 1.1
Definitions.
1


Section 1.2
Construction
14


 
 
 
ARTICLE II
 ORGANIZATION
14


 
 
 
Section 2.1
Formation; Term
14


Section 2.2
Name
14


Section 2.3
Registered Office; Registered Agent; Principal Office; Other
14


Section 2.4
Purpose; Powers
15


Section 2.5
Foreign Qualification
15


Section 2.6
No State-Law Partnership
15


Section 2.7
Title to Company Assets
16


Section 2.8
No Power to Bind Company or Other Members
16


Section 2.9
No Member Liability to Third Parties
16


Section 2.10
Representations and Warranties
16


 
 
 
ARTICLE III
MANAGEMENT
17


 
 
 
Section 3.1
Management of the Company’s Affairs
17


Section 3.2
Member Obligations
20


Section 3.3
Management Committee; Removal of Representatives
22


Section 3.4
Meetings of the Management Committee
24


Section 3.5
Notice of Management Committee Meetings
25


Section 3.6
Actions by the Management Committee
25


Section 3.7
Action by Written Consent
25


Section 3.8
Officers
25


Section 3.9
Failure to Approve Budgets; Initial Approvals
25


Section 3.10
Compensation
26


Section 3.11
Indemnification.
26


Section 3.12
Insurance
29


 
 
 
ARTICLE IV
BOOKS AND RECORDS; REPORTS AND
 
 
INFORMATION AND ACCOUNTS
29


 
 
 
Section 4.1
Maintenance of Books and Records
30


Section 4.2
Auditor; Corporate Reports; Annual Financial Statements
30


Section 4.3
Confidentiality
32


 
 
 
ARTICLE V
 LIQUIDITY AND TRANSFER RESTRICTIONS
33


 
 
 
Section 5.1
Transfer of Company Interest
33


 
 
 
ARTICLE VI
 CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS
35


 
 
 
Section 6.1
Initial Capital Contributions; Required Capital Contributions
35




-i-

--------------------------------------------------------------------------------



Section 6.2
Additional Capital Contributions; Loans by Members
35


Section 6.3
Capital Accounts
36


Section 6.4
Return of Contributions
36


Section 6.5
Failure to Fund Required Contributions
36


Section 6.6
Certain Consequences of Default
37


 
 
 
ARTICLE VII
PROFITS AND LOSSES; DISTRIBUTIONS
39


 
 
 
Section 7.1
Allocation of Profits and Losses
39


Section 7.2
Limitations on Allocations
40


Section 7.3
Restoration of Negative Capital Accounts
42


Section 7.4
Interim Allocations Relating to Transferred Company Interests
42


Section 7.5
Code Section 704(c) Allocations
42


Section 7.6
Distributions
43


 
 
 
ARTICLE VIII
 WITHHOLDING TAX MATTERS; TAX STATUS AND TREATMENT
43


 
 
 
Section 8.1
Withholding
43


Section 8.2
Tax Status.
44


Section 8.3
Tax Matters Partner; Tax Elections
44


 
 
 
ARTICLE IX
DISSOLUTION, WINDING-UP AND TERMINATION
45


 
 
 
Section 9.1
Dissolution
45


Section 9.2
Winding-Up and Termination
45


 
 
 
ARTICLE X
 MISCELLANEOUS
45


 
 
 
Section 10.1
Counterparts
45


Section 10.2
Governing Law
46


Section 10.3
Dispute Resolution
46


Section 10.4
Grant of Security Interest
46


Section 10.5
Entire Agreement; No Third-Party Beneficiaries
46


Section 10.6
Notices
46


Section 10.7
Successors and Assigns
48


Section 10.8
Amendments and Waivers
48


Section 10.9
Severability
48


Section 10.10
Interpretation
48


Section 10.11
Further Assurances
48


Section 10.12
Non-Compensatory Damages
48


Section 10.13
Appointment as Attorney-in-Fact
49


 
 
 
 
 
 
 
 
 
Exhibit A
Percentage Interests
 
Exhibit B
Depiction of the Sacagawea Pipeline
 
Exhibit C
Midstream Assets
 
Exhibit D
Representatives
 


-ii-

--------------------------------------------------------------------------------



This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of [JV 1 LLC], a
Delaware limited liability company (the “Company”), is adopted, executed and
entered into as of [date] (the “Effective Date”), by and between Paradigm Energy
Partners, LLC, a Delaware limited liability company (the “Paradigm Member”) and
Phillips 66 Partners LP, a Delaware limited partnership (the “Phillips Member”).
Paradigm Member and Phillips Member may be referred to herein, collectively, as
the “Members” or each, individually, as a “Member”.


RECITALS:


WHEREAS, the Company was formed as a Delaware limited liability company on
[date] (the “Formation Date”) under and pursuant to the Act by the filing of a
Certificate of Formation (as amended, supplemented or otherwise modified from
time to time, the “Certificate”) with the Secretary of State of Delaware; and


WHEREAS, the Members desire to enter into this Agreement to set forth their
respective rights and obligations with respect to the Company.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Members hereby agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


Section 1.1    Definitions.    Each capitalized term used herein has the meaning
given such term set forth below:


“Act” means the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.


“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation, or audit by or before any court or other
Governmental Entity or arbitrator or arbitral body.


“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, or any portion of a Fiscal Year for which the Company is
required to allocate Profits, Losses, and other items of Company income, gain,
loss or deduction, after giving effect to the following adjustments:


(a)such Capital Account shall be deemed to be increased by any amounts that such
Member is obligated to restore to the Company (pursuant to this Agreement or
otherwise) or is deemed to be obligated to restore pursuant to (i) the
penultimate sentence of Regulation Section 1.704-2(g)(1), or (ii) the
penultimate sentence of Regulation Section 1.704- 2(i)(5); and


(b)such Capital Account shall be deemed to be decreased by the items described
in Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5), and (6).

1

--------------------------------------------------------------------------------





The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulation Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.


“Affiliate” means, with respect to any Person, a Person directly or indirectly
Controlling, Controlled by or under common Control with such Person. For the
avoidance of doubt, neither the Company nor any of its Subsidiaries shall be
considered an “Affiliate” of any Member for any purpose hereunder.


“Affiliate Contract” means any contract between any member of the Company Group,
on the one hand, and any Member or any of its Affiliates, on the other hand
(including the Construction Management Agreement and the Operating Agreement,
but excluding this Agreement).


“Agreement” has the meaning set forth in the preamble.


“Alternate Representative” has the meaning set forth in Section 3.3(a).


“Annual Financial Statements” has the meaning set forth in Section 4.2(c)(i).


“Approved Annual Budget” has the meaning set forth in Section 3.1(d)(xviii).


“Auditor” has the meaning set forth in Section 4.2(a).


“Available Cash” means: (a) the sum of all cash and cash equivalents of the
Company on hand, less (b) the amount of any cash reserves established by the
Management Committee to (i) provide for the proper conduct of the business of
the Company and its Subsidiaries (including reserves for any future capital
expenditures and anticipated future credit needs of the Company and its
Subsidiaries, approved by the Management Committee) or (ii) comply with
applicable Law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which the Company or any of its
Subsidiaries is a party or by which any of them is bound or its assets are
subject; it being understood, that disbursements made by the Company or its
Subsidiaries or cash reserves established, increased or reduced after the end of
a Calendar Quarter but on or before the date of determination of Available Cash
with respect to such Calendar Quarter shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such Calendar Quarter if the Management Committee so determines;
provided, however, that “Available Cash” with respect to the Calendar Quarter in
which the liquidation of the Company occurs and any subsequent Calendar Quarter
shall equal zero.


“Book Value” means (a) with respect to any asset of the Company contributed by
any Member, the asset’s fair market value at the time of such contribution as
determined by the Management Committee (the fair market value of any cash
contribution being the actual dollar value thereof); and (b) with respect to any
other asset of the Company, the adjusted tax basis of such asset as of the
relevant date for U.S. federal income tax purposes, except as follows:


(1)the Book Values of all Company assets (including intangible assets such as
goodwill) shall be adjusted to equal their respective fair market values

2

--------------------------------------------------------------------------------



as determined by the Management Committee (taking Code Section 7701(g) into
account) as of the following times:


(A)the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution if
such adjustment is necessary to reflect the relative economic interests of the
interest holders in the Company;
(B)the distribution by the Company to a Member of more than a de minimis amount
of money or Company property as consideration for an interest in the Company if
such adjustment is necessary to reflect the relative economic interests of the
interest holders in the Company;


(C)the liquidation of the Company within the meaning of Regulation Section
1.704-1(b)(2)(ii)(g) (other than pursuant to Code Section 708(b)(1)(B));


(D)the grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in its capacity as a Member or by a new Member
acting in its capacity as a Member or in anticipation of becoming a Member; and


(E)any other event to the extent determined by the Tax Matters Partner to be
necessary to properly reflect Book Values in accordance with the standards set
forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(q).


(2)the Book Value of any Company asset distributed in kind to any Member shall
be the gross fair market value of such asset (taking Code Section 7701(g) into
account) on the date of such distribution as determined by the Management
Committee; and


(3)the Book Value of Company assets shall be increased or decreased, as
appropriate, to reflect any adjustments to the adjusted tax bases of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and subparagraph (f) of the
definition of “Profits” and “Losses” herein; provided, however, that Book Values
shall not be adjusted pursuant to this clause (3) to the extent that an
adjustment pursuant to clause (1) hereof is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(3).


The Book Value of an asset shall be adjusted by the Depreciation taken into
account with respect to such asset for purposes of computing Profits and Losses
and other items allocated pursuant to Article VII hereof. The foregoing
definition of Book Value is intended to comply with the provisions of Regulation
Section 1.704-1(b)(2)(iv) and shall be interpreted and applied consistently
therewith.


“Business” means (a) the direct or indirect ownership, development,
construction, expansion, financing, management, operation and maintenance of the
Midstream Assets (including through the Company’s ownership of Equity Interests
in Sacagawea LLC and CDP LLC or any successors

3

--------------------------------------------------------------------------------



thereto) and (b) all such other business opportunities that the Company may
pursue in accordance with Section 2.2(a) of the Business Opportunity Agreement
(during the term of the Business Opportunity Agreement).


“Business Day” means any day (other than a Saturday or Sunday) on which banks
are generally open to conduct business in the State of New York.


“Business Opportunity Agreement” means that certain Business Opportunity
Agreement, dated as of the Effective Date, among Phillips 66 Company, a Delaware
corporation, the Phillips Member, the Paradigm Member, and Troy Andrews.


“Calendar Month” means any of the months of the Gregorian calendar.


“Calendar Quarter” means a period of three consecutive Calendar Months
commencing on January 1, April 1, July 1, and October 1, in any Calendar Year.


“Calendar Year” means a period of 12 consecutive Calendar Months commencing on
January 1 and ending on the following December 31, according to the Gregorian
calendar


“Call Notice” means a written notice issued to request additional contributions
pursuant to Section 6.1(c).


“Call Option” has the meaning set forth in Section 6.6(c)(iii).


“Capital Account” means the capital account maintained for each Member pursuant
to Section 6.3.


“Capital Commitment” means, with respect to each Member $    and shall include
their respective transferees.


“Capital Contribution” means, with respect to any Member, the amount of any
money and the Book Value of any property (other than money) contributed to the
Company with respect to the interest in the Company held or purchased by such
Member and credited to each such Member’s Capital Accounts pursuant to Article
VI hereof.


[“CDP LLC”] means     , a Delaware limited liability company.1
“Certificate” has the meaning set forth in the recitals.


“Chairman” has the meaning set forth in Section 3.3(f).


“Change Event” has the meaning set forth in Section 5.2(a).


“Claim” means any and all debts, losses, liabilities, duties, claims, damages,
obligations, payments (including those arising out of any demand, assessment,
settlement, judgment or compromise relating to any actual or threatened Action),
costs and reasonable expenses,
__________________
1 This will be the entity newly formed by Paradigm that holds the “Paradigm
Keene Terminal,” the “Watford Express” pipeline and the “Little Missouri
Explorer” pipeline. Parties to discuss the 3 Bears joint venture.

4

--------------------------------------------------------------------------------



including any reasonable attorneys’ fees and any and all reasonable expenses
whatsoever and howsoever incurred in investigating, preparing, or defending any
Action, in all cases, whether matured or unmatured, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, known or unknown.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble.


“Company Group” means the Company and its wholly-owned Subsidiaries.


“Company Interest” means, with respect to any Member, such Member’s respective
membership interest in the Company.


“Company Minimum Gain” has the same meaning as “partnership minimum gain” in
Regulation Section 1.704-2(b)(2) and 1.704-2(d).


“Conflict Activity” means (a) the execution by any member of the Company Group
of any Affiliate Contract or any amendment to or termination of any Affiliate
Contract, (b) the waiver of any member of the Company Group’s rights, or the
granting of any consent or approval by any member of the Company Group, under
any Affiliate Contract; (c) the enforcement of any rights of any member of the
Company Group under any Affiliate Contract, including enforcing any rights of
any member of the Company Group under any Affiliate Contract in connection with
any breach or default (or alleged breach or default) thereunder by the
Conflicted Member (or its Affiliates) or for making or enforcing any claims by
any member of the Company Group or for indemnification under any Affiliate
Contract or in connection with any dispute with a Conflicted Member (or any of
its Affiliates) under any Affiliate Contract, (d) the enforcement of any rights
of any member of the Company Group under any Affiliate Contract in connection
with any bankruptcy, reorganization, liquidation or dissolution of the
Conflicted Member, and (e) the exercise of discretionary rights by any member of
the Company Group under any Affiliate Contract.


“Conflicted Member” means a Member that is (or has an Affiliate that is): (i)
the counterparty to any member of the Company Group under an Affiliate Contract;
or (ii) the adversary or counterparty opposite any member of the Company Group
on any other transaction or dispute giving rise to a Conflict Activity.


“Construction Budget” shall have the meaning given such term in the Construction
Management Agreement.


“Construction Management Agreement” means that certain Construction Management
Agreement, dated as of the Effective Date, between the Company and the
Construction Manager thereunder, covering the construction and commissioning of
the System, as the same may be amended from time to time in accordance with the
terms thereof.


“Construction Manager” means the Person (including a Member or any Affiliate
thereof) serving as “Construction Manager” under the Construction Management
Agreement.

5

--------------------------------------------------------------------------------



“Construction Phase” means the period of time from and after the Effective Date
up to the date on which Final Completion has occurred with respect to all
Subject Facilities.


“Construction Schedule” shall have the meaning given such term in the
Construction Management Agreement.


“Contribution Agreement” means that certain Formation and Contribution
Agreement, by and between the Paradigm Member and the Phillips Member, dated as
of November [ ], 2014.


“Control” means the possession, directly or indirectly, through one or more
intermediaries, by any Person or group (within the meaning of Section 13(d)(3)
under the Securities Exchange Act of 1934, as amended) of at least one of the
following (and “Controlled” or “Controlling” shall have their correlative
meanings):


(a)ownership of more than fifty percent (50%) of the voting ownership interests
of the Person; or


(b)the power or authority, through ownership of voting securities, by contract
or otherwise, to control or direct, or cause the direction of, the management
and policies of the Person (which, in the case of a publicly traded master
limited partnership, means such power and authority with respect to the general
partner thereof).


“Covered Person” means, in each case, whether or not a Person continues to have
the applicable status referred to in the following list: a Member or any
Affiliate of a Member, a Representative, an Alternate Representative, any
officer of any member of the Company Group, any officer, director, member,
manager, stockholder, partner, employee, representative or agent of any Member
or of any of their respective Affiliates, and any Tax Matters Partner (in each
case, acting or serving on behalf of any member of the Company Group in
accordance with the authority granted to such Person pursuant to the terms of
this Agreement or a delegation of authority issued in accordance with this
Agreement); provided, however, a “Covered Person” shall not include any of the
foregoing Persons to the extent of any actions or any failure to act while such
Person is acting as, or on behalf of, a Construction Manager or the Operator.


“Cross-Default” means, with respect to a Member, the material breach by, or
material default of, such Member under any Transaction Document to which such
Member is a party, other than this Agreement.


“Cross-Default Period” means, with respect to any Cross-Default, the period
beginning on the 15th Business Day after the Member in Cross-Default has
received written notice of such Cross-Default and ending when such Member has
fully cured such Cross-Default in accordance with the terms of the applicable
Transaction Document.


“Default” has the meaning set forth in Section 6.5(a).


“Default Notice” has the meaning set forth in Section 6.5(a).


“Default Period” has the meaning set forth in Section 6.5(a).

6

--------------------------------------------------------------------------------



“Defaulting Member” means a Member in Default or in Cross-Default, as the
context may require.


“Depreciation” means, for each Fiscal Year or part thereof, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable for
U.S. federal income tax purposes with respect to an asset for such Fiscal Year
or part thereof, except that if the Book Value of an asset differs from its
adjusted tax basis for U.S. federal income tax purposes at the beginning of such
period, the depreciation, amortization, or other cost recovery deduction for
such Fiscal Year or part thereof shall be an amount that bears the same ratio to
such beginning Book Value as the federal income tax depreciation, amortization
or other cost recovery deduction allowable for the period bears to such
beginning adjusted tax basis, provided, however, that if the adjusted basis for
federal income tax purposes is zero, Depreciation shall be determined with
reference to such Book Value using any reasonable method determined by the
Management Committee.
“Direct Bill Budget” has the meaning given such term in the Operating Agreement.
“Dispute” has the meaning set forth in Section 10.3(a).


“Dissolution Event” has the meaning set forth in Section 9.1.


“Distribution” means, with respect to any Member, the amount of money and the
Book Value of any property (other than money) distributed to such Member
pursuant to Section 7.6 hereof with respect to such Member’s Company Interest.


“Due Date” has the meaning set forth in Section 6.5(a).


“Effective Date” has the meaning set forth in the preamble.


“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting or certificated or
noncertificated), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
excluding debt securities convertible or exchangeable into such equity.


“Exclusive Opportunity” means any Exclusive Sourcing Opportunity or Exclusive
Receiving Opportunity that involves the ownership, operation or use of any
assets or group of related assets that directly or indirectly connect to,
originate from, or terminate in any Midstream Assets.


“Exclusive Receiving Opportunity” has the meaning given such term in the
Business Opportunity Agreement.


“Exclusive Sourcing Opportunity” has the meaning given such term in the Business
Opportunity Agreement.

7

--------------------------------------------------------------------------------



“Final Completion” has the meaning set forth in the Construction Management
Agreement.


“Final Resolution” means, as to any Dispute, the final resolution of such
dispute in accordance with Section 10.3.


“Fiscal Year” means the taxable year of the Company, which shall be a fiscal
year ending on December 31st that otherwise coincides with the Calendar Year.


“Fixed Operating Fee” has the meaning set forth in the Operating Agreement.
“Flow Through Subsidiaries” has the meaning set forth in Section 8.2(a).


“Formation Date” has the meaning set forth in the recitals.
“GAAP” means generally accepted accounting principles in the United States.
“Granting Member” has the meaning set forth in Section 10.13(a).


“Governmental Entity” means any (a) national, state, county, municipal or local
government and any political subdivision thereof, (b) court or administrative
tribunal, (c) other governmental, quasi-governmental, judicial, public or
statutory instrumentality, authority, body, agency, bureau or entity of
competent jurisdiction (including any zoning authority, state public utility
commission or comparable authority, or any entity with the authority to levy or
collect taxes), (d) non-governmental agency, tribunal or entity that is properly
vested by a governmental authority with applicable jurisdiction, and (e) any
applicable governing body of the Three Affiliated Tribes of the Fort Berthold
Indian Reservation, organized pursuant to the Indian Reorganization Act of June
18, 1934 (48 Stat. 984; 25 U.S.C. § 476).


“Indebtedness for Borrowed Money” means, with respect to any Person,
indebtedness, liabilities or obligations of such Person to another Person (a)
for borrowed money, (b) evidenced by bonds, debentures, notes or other debt
securities, (c) that are obligations of any account party in respect of letters
of credit, bankers’ acceptances or similar credit transactions, in each case
outside of the ordinary course of the conduct of the Company’s business, (d)
that is indebtedness in respect of any sale-leaseback transaction, (e) for
amounts owed under a currency, commodity or interest rate swap, hedge or similar
device, or (f) in the nature of guarantees of, or pledges or grants of security
interests with respect to, the obligations described in clauses (a) through (e)
above of any other Person.


“Initial Paradigm Contribution” means the initial Capital Contribution made by
the Paradigm Member to the Company pursuant to the Contribution Agreement.


“Insurance Program” has the meaning set forth in Section 3.12.


“Interest Rate” means 20% per annum (or if such rate is contrary to applicable
usury Law, the maximum rate permitted by such applicable Law).

8

--------------------------------------------------------------------------------



“Interest Reduction Amount” means the product of (x) the sum of any outstanding
Non- Defaulting Member Advances (including all outstanding interest accrued
thereon) as of the Interest Reduction Notice Delivery Date (expressed in
dollars), multiplied by (y) 1.5.


“Interest Reduction Notice” has the meaning set forth in Section 6.6(c)(i).


“Interest Reduction Notice Delivery Date” has the meaning set forth in Section
6.6(c)(i).


“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a Governmental Entity.


“Liabilities” means any and all claims, causes of actions, payments, charges,
judgments, assessments, liabilities, losses, damages, penalties, fines or costs
and expenses, including any reasonable fees of attorneys, experts, consultants,
accountants, and other professional representatives and legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury, illness or death, property damage, Contract claims,
torts or otherwise.


“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, claim, security interest, restrictive covenant or
easement or encumbrance of any kind in respect of such property or asset,
whether or not filed, recorded or otherwise perfected under applicable Law, as
well as the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such property or
asset; excluding, however, the terms and conditions (other than any purchase
money lien) in the instrument creating such property or asset.


“Management Committee” has the meaning set forth in Section 3.1(a).


“Member(s)” has the meaning set forth in the preamble.


“Member Indemnitors” has the meaning set forth in Section 3.11(e).


“Member Loan” means a loan by a Member to the Company or another member of the
Company Group pursuant to Section 6.2(b), which shall (i) bear interest at the
Interest Rate from the date of such Member Loan until repaid in full; (ii) to
the fullest extent possible under applicable Law and existing contracts to which
members of the Company Group are party, be secured by all assets of the borrower
and the other members of the Company Group; and (iii) otherwise be on repayment
terms customary for loans of a similar size and nature.


“Member Nonrecourse Debt” shall have the same meaning as the term “partner
nonrecourse debt” set forth in Regulation Section 1.704-2(b)(4).


“Member Nonrecourse Debt Minimum Gain” means the aggregate amount, determined
for each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability
determined in accordance with Regulation Sections 1.704-2(i)(3)).

9

--------------------------------------------------------------------------------



“Member Nonrecourse Deductions” has the same meaning as “partner nonrecourse
deductions” determined in accordance with Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).


“Midstream Assets” means those assets described in Exhibit C hereto.


“Monthly Financial Reports” has the meaning set forth in Section 4.2(c)(iii).


“Nonrecourse Deductions” has the meaning set forth in Regulation Section 1.704-
2(b)(1). The amount of Nonrecourse Deductions for any Fiscal Year or other
period equals the excess, if any, of (a) the net increase in the amount of
Company Minimum Gain during such Fiscal Year or other period over (b) the
aggregate amount of any distributions during such Fiscal Year or other period of
proceeds of a Nonrecourse Liability that are allocable to an increase in Company
Minimum Gain, determined in accordance with Regulation Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulation Section
1.704-2(b)(3).
“Non-Conflicted Member” means, in the context of a Conflict Activity, a Member
that is
not the Conflicted Member.


“Non-Defaulting Member” means any Member that is not a Defaulting Member at the
time in question.


“Non-Defaulting Member Advance” has the meaning set forth in Section 6.6(b).


“Officers” has the meaning set forth in Section 3.8(a).


“Operations Phase” means the period of time from and after Final Completion of
any of the Subject Facilities until the termination of this Agreement.


“Operating Agreement” means that certain Operating Agreement, dated as of the
Effective Date, between the Company and the Operator thereunder, covering the
operation, maintenance and decommissioning of the System, as the same may be
amended from time to time in accordance with the terms thereof.


“Operator” means the Person (including any Member or any Affiliate thereof)
serving as “Operator” under the Operating Agreement.


“Paradigm Member” has the meaning set forth in the preamble.


“Parent” means, with respect to a particular Person, the Person that Controls
such particular Person and is not itself Controlled by any other Person.
“Parties” means collectively, all of the Members, and, “Party” means any of
them.
“Percentage Interest(s)” means, with respect to a Member, such Member’s
respective
Company Interest, expressed as a percentage of the total Company Interests, as
set forth on Exhibit A hereto, as such exhibit may be amended from time to time
by the Company to reflect

10

--------------------------------------------------------------------------------



the admission of a new Member or the Transfer of all or a part of a Member’s
Company Interest pursuant to Article V or Section 6.5.


“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, incorporated organization or Governmental Entity.
“Phillips Member” has the meaning set forth in the preamble.
“POA Grantees” has the meaning set forth in Section 10.13(a).


“Principal Office” has the meaning set forth in Section 2.3.


“Profits” and “Losses” means, for each Fiscal Year or part thereof, the taxable
income or loss of the Company for such Fiscal Year or part thereof determined,
solely for U.S. federal income tax purposes, in accordance with Code Section
703(a) (for this purpose, all items of income, gain, loss, or deduction required
to be stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), with the following adjustments (without duplication):


(c)any income of the Company that is exempt from U.S. federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;


(d)any expenditure of the Company that is (i) not deductible in computing U.S.
taxable income and not properly chargeable to the Members’ Capital Accounts as
described in Code Section 705(a)(2)(B) or treated as such pursuant to Regulation
Section 1.704-1(b)(2)(iv)(i), and (ii) not otherwise taken into account in
computing Profits and Losses pursuant to this definition, shall be subtracted
from such taxable income or loss;


(e)any Depreciation for such Fiscal Year or part thereof shall be taken into
account in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss;


(f)gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed with reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property for U.S. federal
income tax purposes differs from its Book Value;


(g)in the event the Book Value of any Company asset is adjusted pursuant to
subparagraphs (1) and (2) of the definition of Book Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of the asset) or an item of loss (if the adjustment decreases the
Book Value of the asset) from the disposition of such asset and shall be taken
into account for purposes of computing Profits and Losses;


(h)to the extent an adjustment to the adjusted tax basis of any

11

--------------------------------------------------------------------------------



Company asset under Code Section 734(b) is required, pursuant to Regulation
Section 1.704- 1(b)(2)(iv)(m)(4), to be taken into account in determining
Capital Accounts as a result of a distribution other than in liquidation of a
Member’s Company Interest, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the adjusted tax basis of the asset)
or an item of loss (if the adjustment decreases the adjusted tax basis of the
asset) from the disposition of such asset and shall be taken into account for
purposes of computing Profits and Losses; and


(i)notwithstanding any other provision of this definition, such taxable income
or loss shall be deemed not to include any income, gain, loss, deduction or
other item thereof specially allocated pursuant to Sections 7.2(b), (c), (d),
(e), (f) or (h).


The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 7.2(b), (c), (d), (e), (f) and (h)
shall be determined by applying rules analogous to those set forth in
subparagraphs (a) through (f) above.


“Purchase Notice” has the meaning set forth in Section 6.6(f).


“Purchase Price” has the meaning set forth in Section 6.6(f).


“Quarterly Financial Statements” has the meaning set forth in Section
4.2(c)(ii).


“Quarterly Forecasts” has the meaning set forth in Section 4.2(c)(v).


“Regulation” means the income tax regulations promulgated under the Code by the
U.S. Department of the Treasury (whether final or temporary).


“Regulatory Allocations” has the meaning set forth in Section 7.2(g).


“Representative” has the meaning set forth in Section 3.3(a).


“Required Contribution” means Capital Contributions required under Section 6.1.


“Sacagawea LLC” means Sacagawea Pipeline Company, LLC, a Delaware limited
liability company.


“Securities Act” means the Securities Act of 1933, as amended.


“Subject Facilities” has the meaning set forth in the Construction Management
Agreement.


“Subject Interests” has the meaning set forth in Section 6.6(c)(iii).


“Subsidiary” means, when used with respect to any Person, any association,
corporation, limited liability company, partnership or other entity which is
Controlled by such Person.


“System” means the approximately 69.3 mile crude oil pipeline system,
constructed primarily of a minimum of 16 inch diameter pipe, and related
facilities, extending from

12

--------------------------------------------------------------------------------



McKenzie County, North Dakota to Mountrail County, North Dakota, as depicted in
Exhibit B, as the same may be extended or expanded from time to time by the
Company or its Subsidiaries.


“Tax Estimate Report” has the meaning set forth in Section 4.2(c)(vi).


“Tax Matters Partner” has the meaning set forth in Section 8.3(a).


“Tax Termination” shall have the meaning set forth in Section 5.2(a).


“Terminating Member” has the meaning set forth in Section 5.2(b).


“Total Amount in Default” means, as of any time, and with respect to any
Defaulting Member, the following amounts: (a) the amounts that the Defaulting
Member has failed to pay under Section 6.5 of this Agreement; and (b) any
interest at the Interest Rate accrued on the amount under (a) from the
applicable Due Date until paid in full.


“Transaction Documents” means this Agreement, the Construction Management
Agreement, the Contribution Agreement, the Operating Agreement, the Transfer
Restrictions Agreement, the Business Opportunity Agreement, and the
Transportation Services Agreement – Pipeline.


“Transfer” means any sale, assignment or other transfer, whether by operation of
law or otherwise (and any deemed transfer pursuant to Section 338 of the Code of
the assets of a Member in connection with the purchase of the stock of such
Member and any other transfer for
U.S. federal income tax purposes of the assets held by a Member if such deemed
transfer or transfer would result in a termination of the Company pursuant to
Section 708(b)(1)(B) of the Code). “Transferred” and “Transferring” shall have
correlative meanings.


“Transfer Restrictions Agreement” means that certain Transfer Restrictions
Agreement, dated as of the Effective Date, by and among the Phillips Member, the
Paradigm Member, and Stonepeak Paradigm Holdings, LLC.


“Transportation Services Agreement – Pipeline” means that certain [    ].


“Unfunded Capital Commitment” means, with respect to any Member as of any date
of determination, such Member’s Capital Commitment less the aggregate amount of
all Capital Contributions made by such Member as of such date of determination;
provided, however, that, at such time as a Member has made all of the Capital
Contributions it is obligated to make hereunder, its Unfunded Capital Commitment
shall thereafter be zero.


“Unreturned Capital Contributions” means, with respect to each Member, the
Capital Contributions of such Member less the amount of Distributions received
by such Member pursuant to Section 7.6(a)(i)(A).


“Voting Interests” means the Percentage Interests of all Members, excluding the
Percentage Interests owned by any Member that, at the applicable time of
determination, is prohibited from voting such Percentage Interests pursuant to
Section 6.6(a).



13

--------------------------------------------------------------------------------



Section 1.2    Construction.    Unless the context requires otherwise: (a) the
gender (or lack thereof) of all words used in this Agreement includes the
masculine, feminine and neuter, (b) references to this Agreement, herein,
hereby, hereunder and hereof, and words of similar import, refer to this
Agreement as a whole and not to any particular Article, Section, subsection or
other subdivision unless expressly so limited, (c) references to Articles,
Sections, and Exhibits refer to Articles, Sections, and Exhibits of this
Agreement, (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law, (e) references to money refer to
legal currency of the United States of America, (f) the word “including” (in its
various forms) means “including, without limitation,” (g) all capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms, (h) each accounting term not defined herein will have the meaning
given it under GAAP, (i) headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement, (j) whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified, and (k)
if any action is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action shall be deferred
until the next Business Day.


ARTICLE II
ORGANIZATION


Section 2.1    Formation; Term.


(a)The Company has been organized as a Delaware limited liability company by the
filing of the Certificate with the Secretary of State of Delaware under and
pursuant to the Act. The Members agree that during the term of the Company, the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and provisions of this Agreement and,
except where the Delaware Act provides that such rights and obligations
specified in the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights
and obligations are set forth in this Agreement, the Delaware Act.


(b)The Company commenced on the Formation Date and its existence shall be
perpetual, unless and until it is dissolved in accordance with Article IX.


Section 2.2    Name. The name of the Company is “[JV 1 LLC]”, and all Company
business must be conducted in that name or such other names that comply with
applicable Law as the Management Committee may approve.


Section 2.3    Registered Office; Registered Agent; Principal Office;
Other.    The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the registered agent
for service of process named in the Certificate or such other office (which need
not be a place of business of the Company) as the Management Committee may
designate in the manner provided by Law. The registered agent for service of
process of the Company in the State of Delaware shall be the registered agent
for service of process named in the Certificate or such other Person or Persons
as the Management Committee may designate in the manner provided by Law. The
principal office of the Company in the

14

--------------------------------------------------------------------------------



United States shall be (i) for so long as the Paradigm Member is a Member of the
Company and Controlled by Stonepeak Infrastructure Fund (Orion AIV) LP, a
Delaware limited partnership, 545 E. John Carpenter Freeway, Suite 800, Irving,
Texas 75062 and (ii) otherwise, 3010 Briarpark Drive, Houston, Texas 77042 (the
“Principal Office”)2. Notwithstanding the foregoing, the Management Committee
may from time to time designate another place as the Principal Office, which
need not be in the State of Delaware. The Company shall maintain records at the
Principal Office and shall keep the street address of such Principal Office at
the registered office of the Company in the State of Delaware. The Company may
have such other offices as the Management Committee may designate.


Section 2.4    Purpose; Powers.


(a)The Company has been formed for the purpose of engaging in the Business. The
Company has the power to do any and all acts necessary, appropriate, proper,
advisable, incidental or convenient to, or in furtherance of, the Business.
Subject to the terms of the Business Opportunity Agreement (during the term of
the Business Opportunity Agreement), the Company may also pursue other business
purposes beyond those described in the immediately preceding sentence; provided
that the Company’s pursuit of such other business purposes (i) is not forbidden
by the Act or by applicable Law and (ii) is previously approved by the
Management Committee.


(b)The Company has the power to do any and all acts necessary, appropriate,
proper, advisable, incidental or convenient to or in furtherance of the purposes
of the Company set forth in Section 2.4(a) and has, without limitation, any and
all powers that may be exercised on behalf of the Company by the Management
Committee and the Officers pursuant to Article III hereof.


Section 2.5    Foreign Qualification. Prior to the Company (or any other member
of the Company Group) conducting business in any jurisdiction other than
Delaware, the Management Committee or the Officers shall cause the Company (or
the applicable member of the Company Group) to comply, to the extent procedures
are available and those matters are reasonably within the control of the
Management Committee or such Officers, with all requirements necessary to
qualify the Company (or the applicable member of the Company Group) in that
jurisdiction. At the request of the Management Committee or any Officer, each
Member shall execute, acknowledge, swear to and deliver all certificates and
other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue and terminate the Company (or the applicable
member of the Company Group) in all such jurisdictions in which such Person may
conduct business.


Section 2.6    No State-Law Partnership.    The Members intend that (a) the
Company shall be a limited liability company and, except as provided in Section
8.2 with respect to U.S. federal income tax treatment (and other tax treatment
consistent therewith), the Company shall not be a state Law partnership
(including a limited partnership) or joint venture, (b) no Member shall be a
state Law partner or joint venturer of any other Member, for any purposes, and
(c) the Company not create any agency or other relationship creating fiduciary
or quasi-fiduciary duties


____________________________
2Principal office of Terminal LLC to be PSX office.

15

--------------------------------------------------------------------------------



of any Member to the Company, any other member of the Company Group or to any
other Member, and this Agreement may not be construed to suggest otherwise. This
Agreement shall not subject the Members to joint and several or vicarious
liability or impose any duty, obligation or liability that would arise therefrom
with respect to any or all of the Members or the Company.


Section 2.7    Title to Company Assets. Title to Company assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, Representative or Officer,
individually or collectively, shall have any ownership interest in such Company
assets or all or any portion thereof. Title to any or all of the Company assets
may be held in the name of the Company or one or more of its Affiliates or one
or more nominees, as the Management Committee may determine. All Company assets
shall be recorded as the property of the Company in its books and records,
irrespective of the name in which record title to such Company assets is held.
The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be Transferred or encumbered for, or
in payment of any individual obligation of, any Member, Representative or
Officer.


Section 2.8    No Power to Bind Company or Other Members.    Except as expressly
provided in this Agreement (and subject to the terms of (a) the Construction
Management Agreement and (b) the Operating Agreement), the management and
control of the Company is exclusively reserved to the Members, acting through
the Management Committee and no Member or Affiliate of a Member may take any
action purporting to bind the Company, any other Member or its or their
respective Affiliates. All actions undertaken by a Member and its Affiliates, or
any of them, are at their sole risk and expense except to the extent, if any,
that the Company with the approval of the Management Committee assumes those
obligations by executing appropriate documentation in accordance with this
Agreement. None of the Members is an agent, employee, contractor, vendor,
representative or (except for tax purposes) partner of any other Member or its
Affiliates by virtue of its execution of this Agreement, and a Member may not
hold itself out as such; provided, however, that Members and their Affiliates
may, subject to any applicable terms hereof, be parties to agreements with the
Company with the approval of the Management Committee.


Section 2.9    No Member Liability to Third Parties. No Member shall be liable
for the debts, obligations or liabilities of the Company solely by reason of
being a Member. The Company shall defend, indemnify and hold each Member and
each Member’s owners, up to and including such Member’s Parent harmless from and
against any Claims brought against that Member, its Parent, or any intermediary
parent companies of such Member, solely as a result of the Member’s ownership in
the Company.


Section 2.10    Representations and Warranties.    Each Member hereby represents
and warrants to the Company and each other Member that (a) it is duly formed,
validly existing and in good standing under the Laws of the state of its
formation, and, if required by Law, is duly qualified to do business and is in
good standing in each jurisdiction in which it conducts any of its business, (b)
it has full corporate, limited liability company, partnership (limited or
general), trust, or other applicable power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and all necessary
actions by the board of directors, shareholders, managers, members, partners,
trustees, beneficiaries, or other Persons necessary for

16

--------------------------------------------------------------------------------



the due authorization, execution, delivery and performance of this Agreement by
such Member have been duly taken or received, as applicable, (c) it has duly
executed and delivered this Agreement, and this Agreement is enforceable against
such Member in accordance with its terms, subject to applicable bankruptcy,
moratorium, insolvency and other applicable Laws generally affecting creditors’
rights and general principles of equity (whether applied in an Action in a court
of law or equity), (d) its authorization, execution, delivery, and performance
of this Agreement do not conflict with any material obligation under any
material agreement or arrangement to which such Member is a party or by which it
is (or any of its assets are) bound, and (e) it (i) has been furnished with such
information about the Company and the Company Interests as such Member has
requested, (ii) has made its own independent inquiry and investigation into, and
based thereon has formed an independent judgment concerning, the Company and the
Company Interests, and (iii) has adequate means of providing for its current
needs and possible individual contingencies and is able to bear the economic
risks of an investment in the Company (and the Company Interests) and has a
sufficient net worth to sustain a loss of its entire investment in the Company
(and the Company Interests).


ARTICLE III
MANAGEMENT


Section 3.1    Management of the Company’s Affairs.


(a)All power and authority to manage and control the business and affairs of the
Company (which, for all purposes of this Article III, shall include all members
of the Company Group) shall be exclusively vested in the Members. The Members
shall exercise such power and authority collectively, as provided in this
Agreement, through a management committee (the “Management Committee”) and each
Member hereby delegates any and all management powers to the Management
Committee.


(b)The Company shall not have “managers” (and the Members do not constitute
“managers”) within the meaning of the Act. Decisions or actions taken by the
Management Committee in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Company and shall be binding on the
Company.


(c)The Management Committee shall have full and complete authority, power, and
discretion to manage and control the business, affairs, and properties of the
Company (and, indirectly through the Company, any Subsidiary of the Company to
the extent the Company has such authority, power, and discretion) and to make
all decisions regarding those matters and to perform any and all other acts or
activities customary or incidental to the management of the Company (and,
indirectly through the Company, any Subsidiary of the Company to the extent the
Company has the right to manage such Subsidiary) and the Business, including,
for the avoidance of doubt, the appointment of those managers to the board of
managers of Sacagawea LLC that the Company is entitled to appoint under the
applicable governing documents of such Person. Without limiting the generality
of the foregoing and subject to the provisions of Section 3.1(d) and Section
3.1(e), Management Committee approval shall be required for all matters not
expressly delegated by the Management Committee to the Officers. All actions of
a Member with respect to the Management Committee shall be taken through its
Representatives.



17

--------------------------------------------------------------------------------



(d)Each of the following matters to be taken by the Company or any other member
of the Company Group shall require the affirmative vote or written consent of
Representatives representing at least 80% of the Voting Interests:


(i)     making any distributions (other than those required by Section 7.6(a));


(ii)
appointing or dismissing the Auditor;

(iii)
entering into or investing in any line of business (other than the Business);



(iv)
incurring any Indebtedness for Borrowed Money;



(v)approving any decision to dispose of or lease any portion of the Midstream
Assets that have a value equal to or greater than $1,500,000 in the aggregate,
or that otherwise are necessary for the continued operation of the Business
consistent with past practice, in any transaction or series of related
transactions;


(vi)forming or acquiring any interest in, or contributing any property to, any
entity that is not a direct or indirect wholly owned Subsidiary of the Company;
(vii)selling or otherwise transferring any Equity Interests in any other Person;


(viii)amending or modifying the Certificate (or any of the governing documents
of any member of the Company Group or any other Person in which the Company owns
Equity Interests);


(ix)removing or replacing any Construction Manager or Operator, as applicable,
under the Construction Management Agreement and Operating Agreement;


(x)voluntarily granting any Lien on any assets of any member of the Company
Group other than in the ordinary course of business;


(xi)compromising or settling Actions at law or in equity in an amount in excess
of $1,000,000;


(xii)directing the voting or other actions of those members of the board of
managers of Sacagawea LLC appointed by the Company;


(xiii)amending in any material respect, or entering into, any transportation
service agreement, tariff, or other contract involving the expenditure or
receipt by the Company of an amount in excess of $5,000,0003 over the term of
such
__________________________
3 
In the Terminal LLC Agreement, this amount will be $15,000,000 if PSXP has a 70%
equity interest,


18

--------------------------------------------------------------------------------



contract;


(xiv)redeeming any Equity Interests of any Member, other than a redemption of
Equity Interests from all Members pro rata;


(xv)changing any election, or electing, to cause any member of the Company Group
to be classified as other than a partnership or a disregarded entity for Tax
purposes;
(xvi)
converting any member of the Company Group to another

form of legal entity;
(xvii)
changing the method of accounting or outside auditors of

the Company Group;


(xviii)approving the annual budget or long term plan for the Company (an
“Approved Annual Budget”) or any amendment thereto, it being understood that
cost overruns that are deemed approved pursuant to Section 3.9(a) shall not
constitute an “amendment” for purposes of this Section 3.1(d)(xviii);


(xix)except with respect to the Initial Paradigm Contribution, allowing any
contribution to the capital of the Company by any Member or any other Person in
any form other than cash;


(xx)issuing any guarantee by any member of the Company Group for the obligation
of any other Person (other than any other member of the Company Group);


(xxi)except as may be required by Law, approving, altering, terminating,
amending or waiving the Insurance Program;


(xxii)
appointing or terminating any Officer;



(xxiii)
removing or appointing the Tax Matters Partner;



(xxiv)establishing, closing or designating or modifying the designation of any
officers or agents of any member of the Company Group with signatory authority
or power over any accounts established by or for the use of any member of the
Company Group; and


(xxv)entering into any contract providing for (or committing to provide for), or
delegating authority to any Person (including any subcommittee of the Management
Committee) for decisions on, any of the foregoing transactions or matters, or
the delegation of authority to any Person to approve any of the foregoing
transactions or matters.




_________________________________________________________________________
$10,000,000 if PSXP has a 60% equity interest, and $5,000,000 if PSXP has a 50%
equity interest.

19

--------------------------------------------------------------------------------



(e)All matters identified in Section 3.1(e) shall require the affirmative vote
or written consent of Representatives representing 100% of the Voting Interests:
(i)Liquidating or dissolving any member of the Company Group;


(ii)(A) the filing of a voluntary petition in bankruptcy or any petition or
answer seeking, consenting to or acquiescing in any reorganization, arrangement,
readjustment, liquidation, dissolution or similar relief under any law; (B) the
making of any assignment for the benefit of creditors; or (C) the taking of any
action seeking, consenting to or acquiescing in the appointment of a trustee,
receiver or liquidator for any substantial part of the properties and assets of,
in each case, any member of the Company Group;


(iii)permitting any reorganization, consolidation, sale, merger or other similar
transaction involving any member of the Company Group;


(iv)
approving any decision to dispose of or lease the System;

and


(v)issuing any Equity Interests or any other form of equity or debt securities
of any member of the Company Group or any options, warrants, bonds, debentures,
indebtedness, or other rights or securities exercisable for or convertible or
exchangeable into such Equity Interests or securities.


(f)The Company may not, either directly or indirectly through any member of the
Company Group, exercise any vote it or any other member of the Company Group may
have to cause any Subsidiary of the Company (other than any member of the
Company Group) to (i) without the affirmative vote or written consent of
Representatives representing at least 80% of the Voting Interests, take any
action described in Section 3.1(d) (as applied to such Subsidiary), or (ii)
without the affirmative vote or written consent of the Representatives
representing 100% of the Voting Interests, take any action described in Section
3.1(e) (as applied to such Subsidiary).


(g)All decisions taken by the Management Committee pursuant to this Section 3.1
shall be conclusive and binding on all Members and the Company Group.


(h)Except as otherwise provided in Section 3.1(i), any Conflict Activity shall
be conducted by and under the direction of, and subject to the sole approval by,
the Representatives that have been designated by the Non-Conflicted Member and
neither the Conflicted Member nor the Representative (or Alternate
Representative) designated by the Conflicted Member shall have the right to vote
or participate in any meeting of the Management Committee regarding such
Conflict Activity or any approval in connection with any action by the
Management Committee in respect of such Conflict Activity and the presence of
any Representative appointed by the Conflicted Member shall not be required for
purposes of determining the presence of a quorum in connection with any such
action. No Officer that is also a present officer, director, member, manager,
stockholder, partner or employee of a Conflicted Member (or one of its
Affiliates) shall have any obligation to take or refrain from taking any

20

--------------------------------------------------------------------------------



action on behalf of the Company Group with respect to such Conflict Activity
except to provide information, documents and other related items reasonably
requested by the Company or the Management Committee in connection with such
Conflict Activity (provided that such Person shall not be required to provide
such information, documents or other items if doing so would require such Person
to violate any applicable confidentiality restrictions (following a request of
the waiver thereof) or waive or violate any legal professional privilege or
similar duty of confidentiality). Except with respect to such Person’s failure
to provide information, documents or other related items requested by the
Company in connection with such Conflict Activity in violation of the foregoing,
any such Person’s failure or refusal to take or refrain from taking any such
action shall not constitute (i) a breach of any duty, fiduciary or otherwise, if
any, owed by such Person to any member of the Company Group or (ii) gross
negligence or willful misconduct on the part of such Person. Notwithstanding
anything to the contrary in this Agreement, (i) this Section 3.1(h) shall not
apply for the benefit of any Non-Conflicted Member at any time that such Member
is a Defaulting Member, and the Representatives that have been appointed by such
Defaulting Member shall have no rights under this Section 3.1(h), with respect
to any Conflict Activity under the Construction Management Agreement or
Operating Agreement, and the Representatives appointed by such other Member
shall have authority to act on behalf of the Company Group with respect to such
Conflict Activity during the Default Period or Cross- Default Period, as
applicable, and (ii) the execution by a member of the Company Group of (A) the
Transaction Documents to which it is a party or (B) any Affiliate Contract that
is (x) contemplated by the Construction Management Agreement or Operating
Agreement, as applicable, and (y) on terms and conditions consistent with the
requirements therefor specified in the Construction Management Agreement or
Operating Agreement, as applicable, shall not be considered to be a Conflict
Activity and, in each case, are hereby deemed approved by the Management
Committee and the Members for all purposes.


(i)Notwithstanding anything herein to the contrary, during the term of the
Business Opportunity Agreement, where a Member or one or more of such Member’s
Affiliates is pursuing an Exclusive Opportunity in accordance with the Business
Opportunity Agreement, (A) the execution by the Company or any other member of
the Company Group of an Affiliate Contract governing (solely) the
interconnection of the subject assets to the Midstream Assets shall not be
deemed a Conflict Activity and (B) the Management Committee may not unreasonably
delay or withhold its affirmative vote or consent approving the execution of any
such Affiliate Contract; provided, in each case, that such Affiliate Contract is
on terms and conditions substantially similar, subject to adjustment for
reasonable operational differences, to interconnection agreements entered into
by the applicable member of the Company Group as of such time with Persons other
than the Members and their respective Affiliates.


Section 3.2    Member Obligations.


(a)No Member, in its capacity as a Member, shall have any fiduciary or other
duty to the Company, any other Member, any Representative or any other Person
that is a party to or is otherwise bound by this Agreement other than the
implied contractual covenant of good faith and fair dealing and, to the extent
that, at law or in equity, any Member has any such fiduciary or other duty
pursuant to this Agreement, such duty is hereby eliminated to the maximum extent
permitted pursuant to Section 18-1101(c) of the Act.

21

--------------------------------------------------------------------------------



(b)Without limiting the foregoing, but subject to the Business Opportunity
Agreement, each Member and its Affiliates may engage, directly or indirectly,
without the consent or approval of any other Member or any member of the Company
Group, in the business conducted by such Member and its Affiliates as of the
Formation Date and/or the Effective Date and in any other business, business
opportunities, transactions, ventures or other arrangements of any nature or
description independently or with others, including business of a nature that
may be competitive with or the same as or similar to the Business, regardless of
the geographic location of such business, all without any duty or obligation to
account to any other Member or any member of the Company Group in connection
therewith. Nothing herein is intended to create a partnership, joint venture,
agency or other relationship creating fiduciary or quasi-fiduciary duties or
similar duties and obligations or subject the Members to joint and several or
vicarious liability or to impose any duty, obligation or liability that would
arise therefrom with respect to any or all of the Members or any member of the
Company Group. Notwithstanding anything to the contrary in this Agreement, (a) a
Member shall be permitted to vote its Company Interest in its own self-interest
and (b)(i) the doctrine of corporate opportunity, or any analogous doctrine,
shall not apply to any Member, (ii) except as otherwise provided in the Business
Opportunity Agreement, no Member that (directly or through an Affiliate)
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for any member of the Company Group shall have
any duty to communicate or offer such opportunity to the Company, any other
member of the Company Group or any other Member, and such Member shall not be
liable to any member of the Company Group, to any other Member or to any other
Person for breach of any fiduciary or other duty by reason of the fact that such
Member pursues or acquires such opportunity or information and (iii) except as
otherwise provided in the Business Opportunity Agreement, neither the Company
nor any Member shall have any right, by virtue of this Agreement, to share or
participate in such other businesses, investments or activities of a Member or
to the income or proceeds derived therefrom. Each Member (in its own name and in
the name and on behalf of the Company Group) expressly (x) waives any conflicts
of interest or potential conflicts of interests as described in this Section
3.2, and (y) agrees that (i) the terms of this Section 3.2, to the extent that
they modify or limit any fiduciary duty (including any duty of loyalty) or other
obligation that any Person may have under the Act, are reasonable in form, scope
and content and (ii) the terms of this Section 3.2 shall control to the fullest
extent possible if it is in conflict with any fiduciary duty, including any duty
of loyalty, or similar obligation, if any, that a Member or any of its
Affiliates may have to any member of the Company Group or another Member, under
the Act or any other applicable Law.


(c)In the event of any conflict between the foregoing provisions of this Section
3.2(a) and the provisions of the Business Opportunity Agreement, the provisions
of the Business Opportunity Agreement shall control.


Section 3.3    Management Committee; Removal of Representatives.


(a)The Management Committee shall be comprised of four Representatives. Each
Member shall have the right to designate two individuals to serve as its
representatives on the Management Committee (each, a “Representative”) and one
individual (an “Alternate Representative”) to act as such Member’s
Representative in the absence of any Representative appointed by such Member.
Each Alternate Representative may also attend

22

--------------------------------------------------------------------------------



Management Committee meetings at the direction of the Member who appointed such
Alternate Representative. Further, each Representative may, subject to Section
4.3, bring to any Management Committee meetings such advisors as he/she may deem
appropriate. All actions of a Member with respect to the Management Committee
shall be taken through its Representatives. The initial Representatives, and
Alternate Representative, for each Member are designated on Exhibit D. Each
Member shall notify the other Members, from time to time, of the identity of
such individuals.


(b)Each Member shall have the right, at any time and for any reason (or for no
reason), to remove any Representative or Alternate Representative it has
appointed. Should any Representative or Alternate Representative be unwilling or
unable to continue to serve on the Management Committee, or otherwise cease to
so serve (including by reason of his or her involuntary removal), then the
Member that appointed such Representative or Alternate Representative shall fill
the resulting vacancy with a new Representative or Alternate Representative
appointed by that Member.


(c)No Representative or Alternate Representative need be a resident of the State
of Delaware. Each Representative and Alternate Representative shall serve as
such until the earlier of (i) the appointment of such Representative’s or
Alternate Representative’s, as applicable, successor, and (ii) his or her
earlier withdrawal, death, removal or resignation.


(d)Any individual that serves as a Representative or Alternate Representative
shall not be required to be a Representative or Alternate Representative, as
applicable, as his or her sole and exclusive occupation, and Representatives and
Alternate Representatives may have other business interests and may engage in
other investments, occupations and activities in addition to those relating to
the Company.


(e)A Member’s Representatives shall collectively vote the entire Voting Interest
of such Member and, if any of a Member’s Representatives or Alternate
Representatives is absent or unavailable, then such Member’s other
Representatives that are present shall have the entire Voting Interest of all of
such Member’s Representatives or, if such Member provides notice to the other
Member, such Member’s Alternate Representative may be authorized to act as its
“Representative” for all purposes hereunder for the duration of such Member’s
appointed Representative’s absence.


(f)The chairman of the Management Committee (the “Chairman”) shall initially be
one of the Representatives selected by Paradigm Member. Thereafter, the right to
appoint the Chairman shall be rotated on an annual basis, with the Member whose
Representative was not the prior Chairman being the Member electing the next
Chairman. For the avoidance of doubt, the Chairman shall have no special casting
or deciding vote on any matter presented to the Management Committee. The
Chairman shall appoint a secretary at each Management Committee meeting who
shall make a record of each proposal voted on and the results of such voting at
such Management Committee meeting. Each Representative present at such meeting
shall sign and be provided a copy of such record at the end of such meeting and
such record shall be considered the final record of the decisions of such
Management Committee. The Chairman shall provide each Member with a copy of the
record of the voting on

23

--------------------------------------------------------------------------------



each proposal voted on by the Management Committee within 15 Business Days after
the end of such meeting.


(g)Each Representative shall have the full authority to act on behalf of the
Member that appointed such Representative on all matters considered or acted
upon by the Management Committee under this Agreement. Whenever a Representative
of any Member so acts, that action (whether at a meeting or through a written
consent of the Management Committee) shall bind such Member that appointed that
Representative; and the other Members shall be entitled to rely upon such action
without further inquiry or investigation as to the actual authority (or lack
thereof) of that Representative. A Representative (in such Person’s capacity as
a Representative) shall have no fiduciary or other duty to the Company, any
Member, any other Representative or any other Person that is a party to or is
otherwise bound by this Agreement other than the implied contractual covenant of
good faith and fair dealing. To the maximum extent permitted by applicable Law,
no Representative (in such Person’s capacity as a Representative) shall be
liable to the Company or to any Member for losses sustained or liabilities
incurred as a result of any act or omission (in relation to the Company, any
transaction, any investment or any business decision or action, including for
breach of duties including fiduciary duties) taken or omitted by such
Representative (in such Person’s capacity as a Representative), unless there has
been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of such act or omission, and taking
into account the acknowledgments and agreements set forth in this Agreement,
such Representative (in such Person’s capacity as a Representative) engaged in
bad faith, fraud or willful misconduct or criminal wrongdoing. EACH
REPRESENTATIVE SHALL REPRESENT, AND OWE DUTIES TO, ONLY THE MEMBER THAT
APPOINTED SUCH REPRESENTATIVE (THE NATURE AND EXTENT OF SUCH DUTIES BEING AN
INTERNAL AFFAIR OF SUCH MEMBER), AND NOT TO THE COMPANY, ANY OTHER MEMBER, ANY
OTHER REPRESENTATIVE, OR ANY OFFICER OR EMPLOYEE OF THE COMPANY.


Section 3.4    Meetings of the Management Committee.


(a)
Regular meetings of the Management Committee shall be held

quarterly.


(b)A quorum for meetings of the Management Committee shall be Representatives
collectively representing, in person, by telephone or by proxy, Voting Interests
equal to or greater than the Voting Interests required to approve the action
required or permitted to be taken at the applicable meeting.


(c)Representatives may participate in and hold a meeting of the Management
Committee by means of conference telephone, videoconference or similar
communications equipment by which all Representatives participating in the
meeting can hear each other, and participation in such manner in any such
meeting constitutes presence in person at the meeting.


(d)The Chairman of the Management Committee, if present and acting, shall
preside at all meetings of the Management Committee and of Members. Otherwise,
any other Representative chosen by the Management Committee shall preside.

24

--------------------------------------------------------------------------------



Section 3.5    Notice of Management Committee Meetings. Written notice of all
regular meetings of the Management Committee must be given to all
Representatives at least 15 days prior to any regular meeting of the Management
Committee and five Business Days prior to any special meeting of the Management
Committee. Any such notice, or waiver thereof, need not state the purpose of
such meeting except as may otherwise be required by Law. Attendance of a
Representative at a meeting (including pursuant to Section 3.4(c)) shall
constitute a waiver of notice of such meeting, except where such Representative
attends the meeting for the express purpose of objecting to the transaction of
any business on the ground that the meeting is not lawfully called.


Section 3.6    Actions by the Management Committee. Except as otherwise
expressly provided in this Agreement, all decisions of the Management Committee
shall require affirmative vote or written consent of Representatives
representing greater than 50% of the Voting Interests. The Representatives
appointed by a Member shall hold in the aggregate a voting right equal to the
Percentage Interest of the Member that appointed such Representative. The
Management Committee may establish committees, as needed, from time to time.


Section 3.7    Action by Written Consent. To the extent permitted by applicable
Law, the Management Committee may act without a meeting, without prior notice
and without a vote so long as Representatives representing Voting Interests
equal to or greater than the Voting Interests required to approve such action
shall have executed a written consent or consents with respect to any such
Management Committee action taken in lieu of a meeting.


Section 3.8    Officers.


(a)The Management Committee shall have the power to elect, delegate authority to
and remove such officers of the members of the Company Group as the Management
Committee may from time to time deem appropriate (such officers, collectively,
the “Officers”). Each Officer shall serve in such capacity until the earliest of
his or her death, resignation, or removal or replacement by the Management
Committee and shall have the authority delegated to them by the Management
Committee. Any delegation of authority to an Officer to take any action must be
approved in the same manner as would be required for the Management Committee to
approve such action directly. Each Member shall be responsible for all
out-of-pocket costs and expenses incurred by its employees that are Officers in
their capacity as Officers.


(b)None of the Officers shall be “managers” of any member of the Company Group
under Section 18-401 of the Act.


(c)No Member shall be liable in damages to any member of the Company Group or
the other Member for any action taken or not taken by an employee of such Member
who is also an Officer that is taken (or not taken) in such Person’s capacity as
an Officer.


Section 3.9    Failure to Approve Budgets; Initial Approvals.


(a)The Members shall, as promptly as practicable after the execution of this
Agreement, cooperate to create (or cause to be created) and approve an initial
Approved

25

--------------------------------------------------------------------------------



Annual Budget which shall be the Construction Budget as required by the
Construction Management Agreement. Approval of an Approved Annual Budget
hereunder shall constitute deemed approval for the Company to expend up to ten
percent (10%) in excess of the authorized amount for any category of expense set
forth in such Approved Annual Budget, not to exceed in the aggregate ten percent
(10%) of the aggregate amount set forth in such Approved Annual Budget. With
respect to any budget other than the Construction Budget, if the Management
Committee fails to timely approve any budget for the Company for any period, the
latest Approved Annual Budget shall be used, and deemed approved by the
Management Committee, for any subsequent period until the new budget for that
period is so approved by the Management Committee, except that (i) each Direct
Bill Budget item in such latest Approved Annual Budget (excluding extraordinary
items completed in the prior period) shall be increased to an amount equal to
one hundred three percent (103%) of the amount set forth for such item in the
latest Approved Annual Budget and (ii) the Fixed Operating Fee included in such
latest Approved Annual Budget shall be increased in accordance with Section 4.2
of the Operating Agreement.


(b)The Company is hereby authorized to enter into the Construction Management
Agreement and the Operating Agreement.


Section 3.10    Compensation.    No individual shall receive separate
compensation or reimbursement of expenses for serving as an Officer.


Section 3.11    Indemnification.


(a)No Liability of Members for Company Group Obligations.


(i)Except as otherwise provided by the Act, no Covered Person shall be obligated
personally for Liabilities of any member of the Company Group solely by reason
of being a Covered Person.


(ii)Except as otherwise expressly required by Law, a Member, in its capacity as
a Member (but, for the avoidance of doubt, not in its capacity as an Operator
under the Operating Agreement, or in its capacity as Construction Manager under
the Construction Management Agreement), shall have no liability in excess of the
sum of: (i) the amount of its Capital Contributions; (ii) its share of any
undistributed assets and undistributed profits of the Company; and (iii) the
amount of any distributions wrongfully distributed to such Member. No Member
shall have any responsibility to contribute to or in respect of the liabilities
or obligations of any member of the Company Group or to return distributions
made by any member of the Company Group, except as expressly provided herein or
required by any non-waivable provision of the Act. The agreement set forth in
the immediately preceding sentence shall be deemed to be a compromise with the
consent of all of the Members for purposes of §18-502(b) of the Act. However, if
any court of competent jurisdiction or properly constituted (in accordance with
Section 10.3) arbitration panel orders, holds or determines that,
notwithstanding the provisions of this Agreement, any Member is obligated make
any such contribution or make any such return, such obligation shall be the
obligation of such Member and not of any other Person.

26

--------------------------------------------------------------------------------



(b)
Exculpation.



(i)    No Covered Person shall be liable to any member of the Company Group or
any other Covered Person for any loss, damage or claim incurred by reason of any
act or omission performed or omitted by such Covered Person on behalf of any
member of the Company Group and in a manner reasonably believed to be within the
scope of authority conferred on such Covered Person by this Agreement or a
delegation of authority in accordance with this Agreement, except that a Covered
Person shall be liable for any such loss, damage or claim incurred by reason of
such Covered Person’s fraud, bad faith, or willful misconduct.


(ii)    A Covered Person shall be fully protected in relying in good faith upon
the records of the Company Group and upon such information, opinions, reports or
statements presented to the Company Group by any Person as to matters the
Covered Person reasonably believes are within such other Person’s professional
or expert competence and who has been selected with reasonable care by or on
behalf of the Company Group.


(iii)    Any amendment, modification or repeal of this Section 3.11(b) or any
provision in this Section 3.11(b) shall be prospective only and shall not in any
way affect the rights of any Covered Person under this Section 3.11(b) as in
effect immediately prior to such amendment, modification or repeal with respect
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when claims relating to such matters may arise or be
asserted.


(c)Indemnification.    To the fullest extent permitted by applicable Law, the
Company shall indemnify and hold harmless each Covered Person from and against
all Liabilities arising from or related to any act or omission performed or
omitted by such Covered Person on behalf of any member of the Company Group and
in a manner reasonably believed to be within the scope of authority conferred on
such Covered Person by this Agreement or a delegation of authority in accordance
with this Agreement, except that: (i) no Covered Person shall be entitled to be
indemnified in respect of any Liabilities by reason of such Covered Person’s
fraud, bad faith, or willful misconduct; and (ii) no Covered Person that is an
Officer shall be entitled to be indemnified in respect of any Liability by
reason of such Covered Person’s breach of his or her duty of loyalty to the
member of the Company Group of which such Covered Person is an Officer; in each
case, as established by a non-appealable court order, judgment, decree or
decision or pursuant to a final and binding decision of an arbitration panel
pursuant to Section 10.3. Any indemnity under this Section 3.11(c) shall be
provided out of and to the extent of the Company’s assets only (including the
proceeds of any insurance policy purchased by the Company pursuant to Section
3.11(g)), and no Covered Person shall have any personal liability on account
thereof. Any amendment, modification or repeal of this Section 3.11(c) or any
provision in this Section 3.11(c) shall be prospective only and shall not in any
way affect the rights of any Covered Person under this Section 3.11(c) as in
effect immediately prior to such amendment, modification or repeal with respect
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when claims relating to such matters may arise or be
asserted.

27

--------------------------------------------------------------------------------



(d)Expenses Payable in Advance. To the fullest extent permitted by applicable
Law, expenses (including reasonable attorneys’ fees) incurred by a Covered
Person in defending any civil, criminal, administrative or investigative Action,
against such Covered Person for which such Covered Person may be entitled to
indemnification pursuant to Section 3.11(c) shall be paid by the Company in
advance of the final disposition of such Action upon receipt by the Company of
an undertaking by or on behalf of such Covered Person to repay such amount if it
shall ultimately be determined that such Covered Person is not entitled to be
indemnified by the Company as authorized in Section 3.11(c). Such expenses
(including attorneys’ fees) incurred by former Covered Persons may be so paid
upon such terms and conditions, if any, as the Company deems appropriate.


(e)Primary Obligation.    Each Member hereby acknowledges, on behalf of itself
and the Company, that the Covered Persons may have certain rights to
indemnification, advancement of expenses and/or insurance provided by a Member
and certain of their Affiliates (collectively, the “Member Indemnitors”). Each
Member hereby agrees, on behalf of itself and the Company, (a) that the Company
is the indemnitor of first resort (i.e., its obligations to the Covered Persons
under Section 3.11(c) and Section 3.11(d) are primary and any obligation of the
Member Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by the Covered Persons are secondary), (b)
that the Company shall be required to advance the full amount of expenses
incurred by the Covered Persons and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of Section 3.11(c) and
Section 3.11(d) of this Agreement (or any other agreement between the Company
and the Covered Person), without regard to any rights the Covered Person may
have against the Member Indemnitors, and (c) that the Company irrevocably
waives, relinquishes and releases the Member Indemnitors from any and all claims
against the Member Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. Each Member hereby agrees, on behalf of
itself and the Company, that no advancement or payment by the Member Indemnitors
on behalf of a Covered Person with respect to any claim for which the Covered
Person has sought indemnification from the Company pursuant to 3.11(c) shall
affect the foregoing and the Member Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Covered Person against the Company. Each
Member hereby agrees, on behalf of itself and the Company, that the Member
Indemnitors who are not Members are express third party beneficiaries of the
terms of this Section 3.11(e).


(f)Non-exclusivity    of    Indemnification    and    Advancement    of
Expenses. The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 3.11 shall not be deemed exclusive of any
other rights to which those seeking indemnification or advancement of expenses
may be entitled, it being the policy of the Company that indemnification of the
Covered Persons shall be made to the fullest extent permitted by Law. The
provisions of this Section 3.11 shall not be deemed to preclude the
indemnification of any Person who is not a Covered Person but whom the Company
has the power or obligation to indemnify under the provisions of the Act, or
otherwise.


(g)Insurance. The Company may purchase and maintain insurance on behalf of any
Covered Person against any liability asserted against such Covered Person and

28

--------------------------------------------------------------------------------



incurred by such Covered Person in any such capacity, or arising out of such
Covered Person’s status as such, whether or not the Company would have the power
or the obligation to indemnify such Covered Person against such liability under
the provisions of this Section 3.11.


(h)Certain Definitions. For purposes of this Section 3.11, references to “the
Company” shall include, in addition to the resulting enterprise, any constituent
enterprise (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers, so that any
Covered Person who is or was a director or officer of such constituent
enterprise, or is or was a director or officer of such constituent enterprise
serving at the request of such constituent enterprise as a director, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under the provisions of this Section 3.11 with respect to the resulting
or surviving enterprise as such Covered Person would have with respect to such
constituent enterprise if its separate existence had continued. The term
“another enterprise” as used in this Section 3.11 means any other limited
liability company or any corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise of which such Covered Person is or was
serving at the request of the Company as a director, officer, employee or agent.
For purposes of this Section 3.11, references to “fines” shall include any
excise taxes assessed on a Covered Person with respect to an employee benefit
plan; and references to “serving at the request of the Company” shall include
any service as a director, officer, employee or agent of the Company which
imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan, its participants or beneficiaries.


(i)Survival of Indemnification and Advancement of Expenses. The indemnification
and advancement of expenses provided by, or granted pursuant to, this Section
3.11    shall, unless otherwise provided when authorized or ratified, continue
as to a Covered Person who has ceased to be an Officer or Representative and
shall inure to the benefit of the heirs, executors and administrators of such a
Covered Person.


Section 3.12    Insurance.    The Management Committee shall determine on an
annual basis or more often, as necessary, coverage limits, deductibles and
policy forms for the Company Group’s insurance coverage, including any coverage
to be required by the Operator and Construction Manager for the benefit of the
Company (collectively, the “Insurance Program”). If it is determined that any
portion of the Insurance Program is unenforceable in any respect under
applicable Law, the Insurance Program shall automatically be amended to conform
to the maximum limits and other provisions required by applicable Law for so
long as such Law is in effect. If any insurance coverage required by the
Insurance Program becomes unavailable or, in the opinion of a Member,
prohibitively expensive, the Members agree to negotiate in good faith a
resolution so as to permit the Company Group to obtain alternate coverage at a
reasonable cost.


ARTICLE IV
BOOKS AND RECORDS; REPORTS AND
INFORMATION AND ACCOUNTS

29

--------------------------------------------------------------------------------



Section 4.1    Maintenance of Books and Records.


(a)    The Company shall keep or cause to be kept true and complete books of
account for each member of the Company Group and any other books of account that
are required to be maintained by applicable Laws pursuant to the terms of the
Construction Management Agreement and the Operating Agreement. Such books shall
reflect all transactions of the members of the Company Group in accordance with
GAAP or in accordance with any applicable Law if the Law requires a particular
set of books of account to reflect a different methodology; provided that the
Capital Accounts of the Members shall be maintained in accordance with Section
6.3.


(b)    All of the books of account referred to in Section 4.1(a), together with
an executed copy of this Agreement and the Certificate, and any amendments
thereto (and all such other books and records as may be required by the Act),
shall at all times be maintained at the principal office of the Company, except
as is otherwise agreed to by the Company (directly or indirectly through its
Subsidiaries) pursuant to the Construction Management Agreement or the Operating
Agreement. Such books and records, and any other books and records maintained
(or caused to be maintained) by any member of the Company Group, upon reasonable
notice to the Management Committee and the Construction Manager or Operator,
shall be open to the inspection and examination of, and copying by at such
Member’s expense, the Members or their representatives during normal business
hours at the principal office (or other applicable office) of the Company, the
Construction Manager or Operator, as applicable. Any information obtained by a
Member in connection with any review of the books and records of the Company
Group shall be subject to the confidentiality provisions of this Agreement.


Section 4.2    Auditor; Corporate Reports; Annual Financial Statements.


(a)Auditor. The auditor of the Company shall be Ernst & Young or such other
auditor as may be selected by the Management Committee from time to time (the
“Auditor”).


(b)Access to Records.    Each    Member    and    its    respective
representatives shall be entitled to reasonable access, during regular business
hours and upon reasonable advance notice, to the corporate books and records and
properties, and the executive Officers and representatives, of the Company
Group, for any reasonable purpose, including in order to conduct any
investigation or audit of the business, financial position and financial
statements of any such entity; provided that nothing herein shall authorize
access to classified or controlled unclassified information, except as
authorized by applicable Law.


(c)Reports. The Company shall prepare (or cause to be prepared) and supply (or
cause to be supplied) to each Member the following:


(i)Audited annual consolidated financial statements of the Company Group with
respect to the prior Fiscal Year consisting of a profit and loss statement, a
balance sheet, changes in Members’ capital and a statement of cash flows shall
be prepared in accordance with GAAP (except for any normal year-end adjustments
and the absence of footnotes) by the Company’s Auditor (collectively the “Annual

30

--------------------------------------------------------------------------------



Financial Statements”). The Annual Financial Statements for a Fiscal Year shall
be delivered to each Member within 120 days after the end of such Fiscal Year.


(ii)Unaudited quarterly consolidated financial statements of the Company Group
with respect to the prior Calendar Quarter consisting of a profit and loss
statement, a balance sheet, changes in Members’ capital and a statement of cash
flows shall be prepared in accordance with GAAP, except for any normal year-end
adjustments and the absence of footnotes (the “Quarterly Financial Statements”),
and shall be delivered to each Member within 45 days after the end of such
Calendar Quarter.


(iii)Monthly consolidated financial reports with respect to the prior Calendar
Month and the applicable year-to-date periods consisting of (i) a profit and
loss statement, a balance sheet, changes in Members’ capital, a statement of
cash flows and (ii) if during the Operations Phase, a comparison to the
respective amounts in the then-current Operating Budget or Default Budget, as
applicable. The monthly financial reports shall be prepared in accordance with
GAAP except for normal year-end adjustments and the absence of footnotes and, if
during the Operations Phase, shall contain a brief narrative describing material
variances to the then-current Operating Budget or Default Budget, as applicable
(the “Monthly Financial Reports”). The Monthly Financial Reports for a Calendar
Month shall be delivered within 45 days after the end of such Calendar Month.


(iv)During the Operations Phase, monthly operating reports with respect to the
prior Calendar Month consisting of a description of the Company Group’s
business, including the throughput on the System, a monthly and year-to-date
gain/loss volume and percentage summary, maintenance costs and any
environmental, health or safety incidents, including any product releases or
notices of violations, and such reports for a Calendar Month shall be delivered
within 45 days after the end of such Calendar Month.


(v)During the Operations Phase, a forecast of the Profits and cash distributions
to the Members for the remainder of the Fiscal Year and, with respect to the
fourth Calendar Quarter of the then current Fiscal Year, a forecast of the Net
Profits and cash distributions to be made to the Members in the first Calendar
Quarter of the following Fiscal Year (the “Quarterly Forecasts”). The Quarterly
Forecasts shall be delivered within 45 days after the end of each Calendar
Quarter.


(vi)An estimate of taxable income for the Company Group and the amounts
allocable to each Member for each Fiscal Year (the “Tax Estimate Report”). The
Tax Estimate Report shall be delivered within 45 days after the end of the
Fiscal Year.


(vii)During the (i) Construction Phase, any amended Construction Budget or
Construction Schedule, within 10 days of the amendment of such Construction
Budget or Construction Schedule, and (ii) the Operations Phase, copies of (A)
the then-current Direct Bill Budget or Default Direct Bill Budget, as
applicable, in effect from time to time, within 10 days after the approval (or
deemed approval) thereof; and (B) any amended Direct Bill Budget within 10 days
of the amendment of such Direct Bill Budget.

31

--------------------------------------------------------------------------------



(viii)Copies of all material filings, disclosures, or reports submitted to any
Governmental Entity affecting any member of the Company Group.


(ix)A quarterly report summarizing all outstanding claims related to any
litigation, arbitration, administrative proceeding or other dispute and any
settlement or result of any litigation, arbitration, administrative proceeding
or other dispute entered into or relating to any member of the Company Group
that occurred during the prior Calendar Quarter affecting any member of the
Company Group.


(x)Copies of all material information related to any pending or material
threatened litigation or insurance claim affecting any member of the Company
Group.
(xi)A notice describing any circumstance, event, occurrence or condition known
to any Construction Manager or the Operator constituting (or which reasonably
could be expected to constitute) a material breach or violation of any material,
contractual, statutory or other obligation of any member of the Company Group,
promptly following such Person obtaining knowledge of such circumstance, event,
occurrence or condition.


(xii)A notice describing any significant circumstance, event, occurrence or
condition (whether then existing or, in the Construction Manager’s or the
Operator’s opinion, as applicable, expected to exist in the near future)
affecting the Construction and/or the performance of the services under the
Construction Management Agreement or the Operating Agreement (as applicable),
promptly following such Person obtaining knowledge of such circumstance, event,
occurrence or condition.


(xiii)During a Construction Phase, a quarterly report containing estimates of
the schedule pursuant to which the budgeted Construction Costs under the
Construction Management Agreement for the remainder of the then-current Calendar
Year are anticipated to be incurred by any member of Company Group.


(xiv)Such other information as a Member may reasonably request regarding the
Company Group to the extent such information is in the possession of any member
of the Company Group or is obtainable by any member of the Company Group
pursuant to the Construction Management Agreement or the Operating Agreement, as
applicable.


Section 4.3    Confidentiality.


Each Member and its respective Affiliates shall keep confidential all
information which is obtained by them as Members or otherwise pursuant to this
Agreement, and shall refrain from making any public statements with respect to
this Agreement or any other Transaction Document, in each case, upon and subject
to the terms set form in Section 5.14 of the Transfer Restrictions Agreement.

32

--------------------------------------------------------------------------------



ARTICLE V
LIQUIDITY AND TRANSFER RESTRICTIONS


Section 5.1    Transfer of Company Interest.


(a)Except as provided by Section 6.6(f), Section 10.4 or Article II of the
Transfer Restrictions Agreement, and in accordance with this Section 5.1 and the
Transfer Restrictions Agreement, no Member may Transfer (or grant a Lien on) all
or any portion of its Company Interest to any Person.


(b)Any purported Transfer of (or grant of a Lien on) all or any portion of a
Member’s Company Interest in breach of the terms of this Agreement shall be null
and void ab initio, and the Company shall not recognize any such prohibited
Transfer (or such grant of a Lien).


(c)No Transfer of all or any portion of a Member’s Company Interest shall be
permitted unless and until all of the following conditions are satisfied:


(i)such Transfer shall not violate the terms of or constitute a breach of or a
default under, or result in the breach of or a default under, with the giving of
notice, the passage of time, or both, any material agreement, document, contract
or instrument to which the Company or any Subsidiary thereof is a party or by
which the Company, any of its Subsidiaries, or their respective assets are
bound;


(ii)such Transfer will be exempt from all applicable registration requirements
and will not violate any Laws regulating the transfer of securities, and, except
in the case of a Transfer of Company Interests to another Member, if requested
by the Management Committee, the transferor shall provide an opinion of counsel
to such effect reasonably satisfactory to the Management Committee;


(iii)such Transfer will not cause the Company to be deemed to be an “investment
company” under the Investment Company Act of 1940, as amended, and if requested
by the Management Committee, the transferor shall provide an opinion of counsel
to such effect reasonably satisfactory to the Management Committee; and


(iv)the transferor and the transferee shall pay, or reimburse the Company for,
all reasonable costs incurred by the Company in connection with such Transfer on
or before the 10th day after the receipt by that Person of the Company’s invoice
for the amount due. If payment is not made by the date due, the Person owing
that amount shall pay interest on the unpaid amount from the date due until paid
at a rate equal to the Interest Rate.


(d)Upon any Transfer of all or part of a Member’s Company Interest in accordance
with this Agreement, such transferee shall be admitted as a Member upon such
transferee (i) becoming a party to this Agreement by executing an assumption and
adoption agreement in a form reasonably acceptable to all of the other Members
and (ii) delivering to the Company such documents and instruments of conveyance
as may be necessary or appropriate, in

33

--------------------------------------------------------------------------------



the opinion of counsel to the Company, to effect such Transfer, free and clear
of all Liens, other than those created or permitted hereunder.


Section 5.2    Tax Termination Make-Whole Payments.


(a)In connection with any Transfer of a Company Interest, Transfer of any Equity
Interest in a Member, or a Change of Control with respect to a Member (a “Change
Event”), the Members desire to address the possibility of a constructive
termination of the Company under §708(b)(1)(B) of the Code (a “Tax Termination”)
and to allocate responsibility for any damages resulting therefrom.


(b)The Member whose Change Event causes a Tax Termination Event (a “Terminating
Member”) will pay to all of the other Members an amount of damages calculated in
accordance with Section 5.2(c). Notwithstanding the foregoing in this clause
(b), no payments under this Section 5.2 (b) shall be due from a Terminating
Member (i) for any Change Event pursuant to exercise of a preferential purchase
right (including the right of first offer described in the Transfer Restrictions
Agreement), (ii) for any Change Event in connection with a transaction, or a
series of related transactions, where all of the selling Members are Affiliates
of each other and all of the buying Members are already Members at the time of
the sale and not Affiliates of any of the selling Members, or (iii) for any
Change Event where such Change Event is in connection with a transaction, or a
series of related transactions, where all of the selling Members collectively
are selling 100% of the Company Interests in the Company and all of the buying
parties are not already Members at the time of the sale and not Affiliates of
any of the selling Members.


(c)If a Tax Termination Event occurs, the Terminating Member shall pay to the
other Members at the date of the Tax Termination Event with respect to the Tax
Termination given rise to by such Tax Termination Event, an amount equal to one
hundred percent (100%) of the sum of (a) a damage amount calculated as the
product of (i) the difference between (A) the net present value as of the date
of such Tax Termination, using a discount rate of 7%, of the amount of tax
depreciation allocable to a Member from the Company for each future taxable
period calculated as if such Tax Termination had not occurred but with all other
facts unchanged, minus (B) the net present value as of the date of such Tax
Termination, using a discount rate of 7%, of the amount of tax depreciation
allocable to such Member from the Company for each future taxable period
calculated taking into account such Tax Termination, multiplied by (ii) the sum
of the highest marginal federal income tax rate as a percentage of taxable
income applicable to a U.S. corporation for the taxable year in which the Tax
Termination occurs, and four percent (4%) (as a proxy for applicable state
income taxes). Attached hereto as Schedule 5.2(c) is an example (for
illustrative purposes only, it being understood by the Members that the amounts
to be used in connection with a payment pursuant to this Section 5.2(c) may be
different from the amounts set forth in Schedule 5.2(c)) showing how the Parties
intend to calculate any payment required pursuant to this Section 5.2(c) on a
Tax Termination Event.


(d)A Terminating Member shall make any payment required under this Section 5.2
to the other Members upon the earlier of (i) five (5) days prior to the date any
estimated tax payment is required to be paid by the other Members under Internal
Revenue Code

34

--------------------------------------------------------------------------------



§6655 as a result of a Tax Termination, or (ii) within forty-five (45) days
after the end of the month in which the relevant Tax Termination occurs.


ARTICLE VI
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS


Section 6.1    Initial Capital Contributions; Required Capital Contributions.


(a)Initial Contributions.    On the Effective Date, each Member has made Capital
Contributions that are required to be made by such Member on the Effective Date
pursuant to the Contribution Agreement. The Members agree that the Book Value of
the Initial Paradigm Contribution is $        . As a result of these initial
Capital Contributions, each Member shall have the Percentage Interest in the
Company set forth opposite such Member’s name on Exhibit A.


(b)Required Contributions. The Members agree that each Member is required to
fund its Percentage Interest of any capital call, until the Unfunded Capital
Commitment of such Member is zero, that is (i) for the Design, Procurement or
Construction of the Subject Facilities, or the Management thereof, by the
Construction Manager, in each case, pursuant to the Construction Management
Agreement and (ii) consistent with the then-effective Approved Annual Budget
(each of the foregoing, a “Required Contribution”).


(c)
Additional Contribution Procedures.



(i)The Company shall issue, or shall cause to be issued, Call Notices as and to
the extent necessary for the Company to meet its funding obligations under each
of the Construction Management Agreement and Operating Agreement. Each Member
shall, until such Member’s Unfunded Capital Commitment is zero, not later than
15 Business Days after its receipt of any such Call Notice, contribute its
Percentage Interest share of the amount specified in such Call Notice to the
Company.


(ii)All Call Notices shall be expressed in dollars and shall state the date on
which payment is due and the bank(s) and account(s) to which payment is to be
made. Each Call Notice shall specify in reasonable detail the purpose(s) for
which such additional contribution(s) are required, and the amount of the
contribution(s) to be made by each Member pursuant to such Call Notice.


Section 6.2    Additional Capital Contributions; Loans by Members.


(a)No Member shall make, or be required to make, any Capital Contributions to
the Company other than (i) Required Contributions; (ii) as provided in Section
6.1(c)(i); or (iii) Capital Contributions unanimously approved by the Management
Committee.


(b)If additional funds are necessary to avoid (i) bankruptcy by any member of
the Company Group or (ii) any default by any member of the Company Group under
any contract to which such member of the Company Group is a party, but the
approval for such additional Capital Contribution pursuant to Section 6.2(a)
cannot be obtained, any Member(s) may elect to provide a Member Loan to the
Company (or directly to the Subsidiary of the

35

--------------------------------------------------------------------------------



Company requiring such funds) in a principal amount equal to the amount
determined by the Management Committee to be reasonably necessary to avoid such
bankruptcy or default. A Member Loan is not a Capital Contribution and shall not
result in any change to the Percentage Interests of the Members.


Section 6.3    Capital Accounts. The Company shall establish and maintain a
separate capital account for each Member on the books of the Company in
accordance with Code Section 704(b) and the Regulations thereunder. The Capital
Accounts of the Members as of the Effective Date equal (i) in the case of
Phillips Member $[    ] and (ii) in the case of Paradigm Member $[    ]. Each
Member’s Capital Account shall be increased by (i) the Capital Contributions of
such Member, (ii) Profits and items of income or gain allocated to such Member
as set forth in Article VII hereof, and (iii) the amount of Company liabilities
assumed by such Member or which are secured by any property distributed to such
Member. Each Member’s Capital Account shall be decreased by (i) the amount of
any cash and the Book Value of any property distributed to such Member, (ii)
Losses, Nonrecourse Deductions, Partner Nonrecourse Deductions, and items of
loss or deduction allocated to such Member as set forth in Article VII hereof,
and (iii) the amount of any liabilities of such Member assumed by the Company or
which are secured by property contributed by such Member to the Company. In
determining the amount of any liability for purposes of the preceding two
sentences, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Regulations.


The foregoing provisions and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulation Section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
Regulations. In the event the Management Committee shall determine that it is
prudent to modify the manner in which Capital Accounts, or any credits or debits
thereto, are maintained, the Management Committee may make such modification.
The Management Committee also shall (i) make any adjustments that are necessary
or appropriate to maintain equality between the Capital Accounts of the Members
and the amount of capital reflected on the Company’s balance sheet, as computed
for book purposes in accordance with Regulation Section 1.704-1(b)(2)(iv)(q) and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).


Section 6.4    Return of Contributions.    Although a Member has the right to
receive Distributions in accordance with the terms of this Agreement, a Member
is not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of any Member. No Member will be required to contribute or to lend
any cash or property to the Company to enable the Company to return any Member’s
Capital Contributions.


Section 6.5    Failure to Fund Required Contributions.


(a)If any Member fails to pay in full when due (any such date, a “Due Date”) any
amount owed to the Company pursuant to the terms of Section 6.1(b) or Section
6.1(c) and such failure is not cured within 15 Business Days of such Due Date
(the period beginning on such 15th Business Day after such Due Date and ending
when all of the Defaulting Member’s Total Amount in Default has been satisfied
in full, the “Default Period”), then such Member shall be deemed to be in
default under this Agreement (a “Default”).” The Company

36

--------------------------------------------------------------------------------



(or a Non-Defaulting Member) shall give prompt notice of such default (a
“Default Notice”) to the Defaulting Member and each Non-Defaulting Member. A
Default Notice shall include a statement of the amount the Defaulting Member has
failed to pay.


(b)Any amount in Default and not paid when due under this Agreement shall bear
interest at the Interest Rate from the applicable Due Date to the date of
payment.


Section 6.6    Certain Consequences of Default.


(a)During the Default Period (or, except with respect to Section 6.6(a)(iv), the
Cross-Default Period), a Defaulting Member shall have no right to:


(i)have its Representatives counted for purposes of determining a quorum for any
vote of the Management Committee;


(ii)vote or have its Representatives vote on any matter with respect to which
Member approval or Management Committee approval is required under the express
terms of this Agreement (including with respect to any Conflict Activity);


(iii)request or call, or have its Representatives request or call, any meetings
of the Management Committee;


(iv)receive any distribution under Section 7.6 until the expiration of the
Default Period, and such distributions otherwise payable to the Defaulting
Member shall instead (A) first, be paid to the Non-Defaulting Member to
reimburse the Non-Defaulting Member for any outstanding Non-Defaulting Member
Advances, plus interest thereon at the Interest Rate and (B) thereafter, until
such Defaulting Member’s Total Amount in Default has been satisfied in full, be
retained by the Company and applied as a reduction to the Total Amount in
Default (and amounts received towards the Total Amount in Default shall be
deemed paid towards costs first, then interest and then principal, and in each
case towards the oldest of each applicable type of expense (costs, interest or
principal) first);


(v)Transfer its Company Interest, except for, subject to the provisions of
Section 5.1, a Transfer of all of its Company Interest to a Person who
simultaneously with such transfer satisfies or causes to be satisfied in full
the Total Amount in Default or, where applicable, cure the Cross-Default; or


(vi)Exercise any rights under the Business Opportunity Agreement.


(b)Upon the commencement of a Default Period, any Non-Defaulting Member may, but
shall not be obligated to, advance (which shall not, except as provided in
Section 6.6(c), be deemed a Capital Contribution) to the Company, the amount
that the Defaulting Member has failed to pay (as set forth in the Default
Notice), with each Non- Defaulting Member that elects to participate in such
advance making its share of such advance in proportion to its Percentage
Interest (without taking into account the Percentage Interest of the

37

--------------------------------------------------------------------------------



Defaulting Member) or in such other percentages as the participating
Non-Defaulting Members may agree (a “Non-Defaulting Member Advance”).


(c)In addition to the other remedies available to the Non-Defaulting Member
under this Section 6.6, if a Defaulting Member is in Default and has failed to
satisfy in full its Total Amount in Default, then the Non-Defaulting Member may,
(x) if the Defaulting Member is (1) a direct or indirect Transferee of all or
any portion of the Paradigm Member’s Percentage Interests and (2) not Controlled
by Stonepeak Infrastructure Fund (Orion AIV) LP, a Delaware limited partnership,
at any time during the Default Period, or (y) otherwise, after the 30th day of
the Default Period, elect to:


(i)    Reduce the Percentage Interest of the Defaulting Member by written notice
to the Company and such Defaulting Member (an “Interest Reduction Notice,” and
the date of delivery of the Interest Reduction Notice, the “Interest Reduction
Notice Delivery Date”), and the Defaulting Member’s Percentage Interest shall be
reduced in accordance with the following formula:


[article6formula.jpg]



AMIDM
=
the adjusted Member Interest of the Defaulting Member, effective as of the
Interest Reduction Notice Delivery Date (expressed as a percentage)
 
 
 
CCDM
=
the aggregate Capital Contributions made to the Company by the Defaulting Member
as of the Interest Reduction Notice Delivery Date (expressed in dollars)
 
 
 
CCT
=
the aggregate Capital Contributions made to the Company by all Members plus the
Interest Reduction Amount;



(ii)    if such Defaulting Member or its Affiliate is the Construction Manager
under the Construction Management Agreement and/or the Operator under the
Operating Agreement, remove such Defaulting Member or its Affiliate as such
Construction Manager and/or Operator; and/or


(iii)    purchase, and the Defaulting Member shall be obligated to sell to the
Non-Defaulting Member, all, and not less than all, of the Company Interest held
by such Defaulting Member and its Affiliates (the “Subject Interests”) (the
right of such Non-Defaulting Member described in this Section 6.6(c)(iii), a
“Call Option”); provided, that a Non-Defaulting Member shall not have a Call
Option where the applicable Default is the failure by the Defaulting Member to,
in accordance with Section 6.1(c)(i), contribute its Percentage Interest share
of the amount specified in a Call Notice issued with respect to funding under
the Operating Agreement.



38

--------------------------------------------------------------------------------



(d)In the event of the election by a Non-Defaulting Member of the remedy set
forth in Section 6.6(c)(i) above, then (i) the Non-Defaulting Member’s
Percentage Interest shall be increased by the amount by which the Defaulting
Member’s Percentage Interest is reduced; (ii) the Non-Defaulting Member Advance
shall thereupon be deemed a Capital Contribution by such Non-Defaulting Member;
and (iii) the Company shall thereupon cause the Percentage Interests to be
revised in its records to reflect the adjustments described in this Section 6.6
as of the Interest Reduction Notice Delivery Date.


(e)Upon any reduction of the Defaulting Member’s Percentage Interest pursuant to
this Section 6.6, the Defaulting Member’s Total Amount in Default shall be
deemed satisfied in full and consequently the Default Period shall terminate.


(f)The Non-Defaulting Member may exercise its Call Option by providing written
notice (a “Purchase Notice”) to the Company and the Defaulting Member of the
Non-Defaulting Member’s irrevocable election to exercise its Call Option. Upon
the exercise of a Call Option, the price to be paid for the Subject Interests to
be repurchased in connection therewith (the “Purchase Price”) shall be equal to
the greater of (i) $0 and (ii) the sum of all Unreturned Capital Contributions
of the Defaulting Member multiplied by 0.90. The closing of the purchase of the
Subject Interests pursuant to this Section 6.6(f) shall take place on the date
designated by the Non-Defaulting Member, which date shall be not less than 5
days or, subject to the receipt of any approvals required by applicable Law,
more than 60 days after the delivery of a Purchase Notice. The Non-Defaulting
Member (or its designee) shall pay for the Subject Interests to be purchased
pursuant to this Section 6.6(f) by a check or wire transfer of immediately
available funds at such closing. Each holder of Subject Interests selling
Subject Interests pursuant to this Section 6.6(f) shall not be required to make
any representations or warranties in connection with such Transfer other than
representations and warranties as to (a) such seller’s ownership of its Subject
Interests to be transferred free and clear of Liens and (b) such seller’s power
and authority to effect such Transfer.


ARTICLE VII
PROFITS AND LOSSES; DISTRIBUTIONS


Section 7.1    Allocation of Profits and Losses.


(a)In General. This Article VII sets forth the general rules for book
allocations to the Members and shall apply to allocations with respect to the
operations and liquidation of the Company, maintaining the books and records of
the Company and computing the Members’ Capital Accounts or share of Profits,
Losses, other items or distributions pursuant to this Agreement, in each case as
required for U.S. federal income tax purposes under Code Section 704(b) and the
Regulations thereunder. These provisions do not apply to the requirement that
the Company maintain books and records for financial reporting purposes in
accordance with Section 4.1.


(b)Profits and Losses.    After giving effect to the Regulatory Allocations,
Profit and Loss (or, if determined by the Management Committee, items of income,
gain, loss and expense comprising Profits or Losses for such taxable year),
shall be allocated among the Members in a manner that will, as nearly as
possible, cause the Capital Account

39

--------------------------------------------------------------------------------



balance of each Member at the end of such period to equal: (a) the amount such
Members would receive if all assets of the Company on hand at the end of such
tax period were sold for cash equal to their Book Values, all liabilities of the
Company were satisfied in cash in accordance with their terms (limited in the
case of non-recourse liabilities to the Book Value of the property securing such
liabilities), and all remaining or resulting were distributed to the Members
under Section 7.6(a), minus (b) such Member’s share of Company Minimum Gain and
Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets, and the amount any such Member is treated as
obligated to contribute to the Company, computed immediately after the
hypothetical sale of assets.


Section 7.2    Limitations on Allocations. Notwithstanding the general
allocation rules set forth in Section 7.1 hereof, the following special
allocation rules and limitations shall apply with respect to maintaining the
Company’s books and records and computing the Members’ Capital Accounts or share
of Profits, Losses, other items or distributions pursuant to this Agreement, in
each case as required for U.S. federal income tax purposes under Code Section
704(b) and the Regulations thereunder. The special allocations in Sections
7.2(b), (c), (d), (e) and (f) shall be made in such order and priority as
specified in the Regulations.


(a)Limitations on Loss Allocations.    The Losses allocated to any Member
pursuant to Section 7.1(b) hereof with respect to any Fiscal Year shall not
exceed the maximum amount of Losses that can be so allocated without causing
such Member to have an Adjusted Capital Account Deficit at the end of such
Fiscal Year. In the event some but not all of the Members would have Adjusted
Capital Account Deficits as a consequence of an allocation of Losses pursuant to
Section 7.1(b) hereof, the limitation set forth in this Section 7.2(a) shall be
applied on a Member-by-Member basis and any such Losses not allocable to a
Member as a result of such limitation shall be allocated to the other Members in
accordance with their positive Capital Account balances so as to allocate the
maximum possible Losses to each Member under Regulation Section
1.704-1(b)(2)(ii)(d).


(b)Qualified Income Offset. If in any Fiscal Year or other allocation period a
Member unexpectedly receives an adjustment, allocation or distribution described
in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such adjustment,
allocation, or distribution causes or increases an Adjusted Capital Account
Deficit for such Member, then, before any other allocations are made under this
Article VII or otherwise, such Member shall be allocated items of income and
gain (consisting of a pro rata portion of each item of Company income, including
gross income and gain) in an amount and manner sufficient to eliminate such
Adjusted Capital Account Deficit as quickly as possible; provided that an
allocation pursuant to this Section 7.2(b) shall be made only if and to the
extent that the Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article VII have been made as if this
Section 7.2(b) were not in this Agreement. This Section 7.2(b) is intended to
constitute a “qualified income offset” as provided in Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.


(c)Company Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain during any Fiscal Year or other allocation period, then, except as
provided in Regulation Section 1.704-2(f)(2), (3), or (5), each Member shall be
allocated items of income and gain for such period (and, if necessary, for
subsequent periods ) in proportion to,

40

--------------------------------------------------------------------------------



and to the extent of, such Member’s share of the net decrease in Company Minimum
Gain during such period . Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto and the items to be so allocated shall be determined in
accordance with Regulation Sections 1.704-2(f)(6) and 1.704-2(j)(2). To the
extent that this Section 7.2(c) is inconsistent with Regulation Section 1.704-
2(f) or incomplete with respect to such Regulations, the Company Minimum Gain
chargeback provided for herein shall be applied and interpreted in accordance
with such Regulation.


(d)Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net decrease
in Member Nonrecourse Debt Minimum Gain during any Fiscal Year or other
allocation period, then, except as provided in Regulation Section 1.704-2(i)(4),
each Member with a share of Member Nonrecourse Debt Minimum Gain shall be
allocated items of income and gain for such period (and, if necessary, for
subsequent periods) in proportion to, and to the extent of, such Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain during such period.
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto and
the items to be so allocated shall be determined in accordance with Regulation
Sections 1.704-2(i)(4) and 1.704-2(j)(2). To the extent that this Section 7.2(d)
is inconsistent with Regulation Section 1.704-2(i) or incomplete with respect to
such Regulation, the Member Nonrecourse Debt Minimum Gain chargeback provided
for herein shall be applied and interpreted in accordance with such Regulation


(e)Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year or other
allocation period shall be specially allocated to the Members in proportion to
each of their respective Percentage Interests in the Company. This provision is
to be interpreted in a manner consistent with Regulation Sections 1.704-2(b)(1)
and 1.704-2(e).


(f)Member Nonrecourse Deductions.    Member Nonrecourse Deductions shall be
allocated among the Members in accordance with the ratios in which the Members
share the economic risk of loss for the Member Nonrecourse Debt that gave rise
to those deductions. This allocation is intended to comply with the requirements
of Regulation Section 1.704-2(i) and shall be interpreted and applied
consistently therewith.


(g)Limited Effect and Interpretation. The special rules set forth in Sections
7.2(a), (b), (c), (d), (e) and (f) (the “Regulatory Allocations”) shall be
applied only to the extent required by applicable Regulations for the resulting
allocations provided for in this Section 7.2, taking into account such
Regulatory Allocations, to be respected for U.S. federal income tax purposes.
The Regulatory Allocations are intended to comply with the requirements of
Regulation Sections 1.704-1(b), 1.704-2 and 1.752-1 through 1.752-5, inclusive,
and shall be interpreted and applied consistently therewith.


(h)Offsetting Allocations.    The Regulatory Allocations may not be consistent
with the manner in which the Members intend to divide Company Profits, Losses,
and other similar items. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 7.2(h). Therefore,
notwithstanding any other provision of this Article VII (other than the
Regulatory

41

--------------------------------------------------------------------------------



Allocations), the Company shall make such offsetting special allocations of
Company income, gain, loss or deduction in a manner such that, after the
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Section 7.1 hereof.


Section 7.3    Restoration of Negative Capital Accounts. At no time shall a
Member with a negative balance in its Capital Account have any obligation to the
Company or to any other Member to restore such negative balance.


Section 7.4    Interim Allocations Relating to Transferred Company Interests.
Notwithstanding any other provision of this Agreement, in the event of a change
in a Member’s Percentage Interest in the Company as a result of a Transfer or
deemed Transfer of a Member’s Company Interest or as a result of a contribution
of assets by a Member to the Company or a distribution of assets by the Company
to a Member during a Fiscal Year, the allocations required under this Article
VII shall be made with respect to the Members for the portions of the Fiscal
Year through the date of the Transfer, contribution or distribution and after
the date of the Transfer, contribution or distribution based on an interim
closing of the Company’s books. The effective date of any such Transfer,
contribution or distribution shall be the actual date of the Transfer,
contribution or distribution as recorded on the books of the Company. This
Section 7.4 shall also apply for purposes of computing a Member’s Capital
Account.


Section 7.5    Code Section 704(c) Allocations.


(a)In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss and deduction with respect to any property contributed to the
capital of the Company that is treated as a partnership or disregarded entity
for U.S. federal income tax purposes shall, solely for U.S. federal income tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted tax basis of such property to the Company for U.S. federal
income tax purposes and its Book Value (computed in accordance with the
definition of Book Value) using the “Remedial Method of Allocation” as defined
in Regulation Section 1.704-3(d).


(b)In the event the Book Value of any asset of the Company (or any Subsidiary
thereof that is treated as a partnership or disregarded entity for U.S. federal
income tax purposes) is adjusted pursuant to clause (1) of the definition of
Book Value or otherwise pursuant to Code Section 704(b) and the Regulations
thereunder, subsequent allocations of income, gain, loss and deduction with
respect to any such asset so adjusted shall take account of any variation
between the adjusted tax basis of such asset for U.S. federal income tax
purposes and the Book Value in the same manner as under Code Section 704(c), the
Regulations thereunder and Section 7.5(a).


(c)Allocations pursuant to this Section 7.5 are solely for purposes of
U.S.    federal income taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses
or other items allocated under Section 7.1 or Section 7.2.



42

--------------------------------------------------------------------------------



Section 7.6    Distributions.


(a)    Distributions Other Than On the Effective Date or in Liquidation of the
Company. Except as provided in this Section 7.6(a) (and taking into account
deemed distributions, if any, under Section 8.1 which are not re-contributed
pursuant to Section 8.1), Distributions of cash of the Company shall be made at
the end of each quarterly accounting period of the Company to each Member of the
Company in the following amounts:


(i)    100% of Available Cash to the Members:


(A)
first, pro rata in proportion to and to the extent of the Members’ Unreturned
Capital Contributions; then



(B)
the balance, if any, in proportion to the Members’ Percentage Interests.



(b)    Distributions in Liquidation of the Company. Upon the dissolution or
liquidation of the Company, the proceeds of sale of the properties and assets of
the Company that have been sold in liquidation, and all other properties and
assets of the Company not otherwise sold (and valued at their fair market
value), shall be applied and distributed as follows, and in the following order
of priority: (i) first, to the payment of all debts and liabilities of the
Company and the expenses of liquidation not otherwise adequately provided for;
(ii) second, to the setting up of any reserves that are reasonably necessary for
any contingent unforeseen liabilities or obligations of the Company or of the
Members arising out of or in connection with the Company; and (iii) third, to
the Members in accordance with Section 7.6(a).


ARTICLE VIII
WITHHOLDING TAX MATTERS; TAX STATUS AND TREATMENT


Section 8.1    Withholding.    The    Company    shall    comply    
with    all    withholding requirements under U.S. federal, state, local and
foreign tax Laws and shall remit amounts withheld to, and file required forms
with, such applicable Governmental Entity. To the extent that the Company
withholds and pays over any amounts to any Governmental Entity with respect to
the distributions or allocations to any Member, the amount withheld (or credited
against withholding tax otherwise due) shall be treated as a Distribution to
such Member in the amount of the withholding (or credit). In the event of any
claimed overwithholding by the Company, if the Company is required to take any
action in order to secure a refund or credit for the benefit of a Member in
respect of any amount withheld by it, it will take any such action including
applying for such refund on behalf of the Member and paying it over to such
Member. If any amount required to be withheld was not withheld from actual
Distributions made to a Member, the Member to which the Distribution was made
shall reimburse the Company for such withholding. In the event of any
underwithholding by the Company to a Member, each Member agrees to indemnify and
hold harmless the Company and its Subsidiaries from and against any liability,
including interest and penalties, with respect to such underwithholding to such
Member. Each Member agrees to furnish the Company with any representations and
forms as shall reasonably be requested by the Company to assist the Company in
determining the extent of, and

43

--------------------------------------------------------------------------------



in fulfilling, the Company’s withholding obligations, if any. The provisions of
this Section 8.1 shall be applied in a manner, taking into consideration any
tiered partnership structure that the Company may be part of, that reflects the
relative economic interests of each Member in the Company.


Section 8.2    Tax Status.


(a)The Company is intended to be treated as a partnership for U.S. federal
income tax purposes, and each of the Subsidiaries of the Company organized under
the laws of the United States, a State of the United States or any political
subdivision thereof (the “Flow Through Subsidiaries”) is intended to be treated
as a partnership or disregarded entity for
U.S. federal income tax purposes.


(b)Each of the Members and the Company shall take no action (including any
direct or indirect Transfer of a Company Interest) or position inconsistent with
(or that could reasonably be expected to be viewed by the Internal Revenue
Service as inconsistent with), and shall make or cause to be made all applicable
elections with respect to: (i) the treatment of the Company (or any successor
thereto) as a partnership for U.S. federal income tax purposes and the treatment
of each of the Flow Through Subsidiaries (or any successor thereto) as a
partnership or disregarded entity for U.S. federal income tax purposes; and (ii)
the treatment of the Company as not being a publicly traded partnership for U.S.
federal income tax purposes.


Section 8.3    Tax Matters Partner; Tax Elections.


(a)The Company hereby elects to have a “tax matters partner” as provided under
Code Section 6231(a)(7)(B) (the “Tax Matters Partner”). The Tax Matters Partner
must be a Member and the Phillips Member is hereby designated as the initial Tax
Matters Partner. Notwithstanding anything to the contrary in this Section 8.3,
(1) the Tax Matters Partner shall not bind any Member to a settlement agreement
without the written consent of such Member or enter into any extension of the
period of limitations for making assessments with respect to the Company or any
Member without the prior consent of the Members that would be bound by such
extension, and (2) each Member shall be designated a notice partner under Code
Section 6231 and shall have the rights of a notice partner granted pursuant to
Code Sections 6221 through 6233.


(b)The Company shall make all elections required under U.S. federal income tax
Laws and Regulations and any similar state statutes and shall make the following
elections:


(i)Adopt the Calendar Year as the annual accounting period;


(ii)Adopt the accrual method of accounting; and


(iii)Adopt the maximum allowable accelerated method and shortest permissible
life for determining depreciation deductions.


(c)The Company shall make the election provided for in Section 754 of the Code
in connection with the filing of Form 1065 (U.S. Return of Partnership Income)
for

44

--------------------------------------------------------------------------------



the first tax year for which it may make a valid election and shall provide each
Member with a copy of such election.


(d)The Company shall provide each Member with estimates of the tax information
to be included on Schedule K-1 within 90 days after the end of the applicable
Calendar Year.


ARTICLE IX
DISSOLUTION, WINDING-UP AND TERMINATION


Section 9.1    Dissolution. The Company shall dissolve and its affairs shall be
wound up on the first to occur of the following events (each a “Dissolution
Event”):


(a)approval by the Management Committee in accordance with Section 3.1(e); or
(b)entry of a decree of judicial dissolution of the Company under Section 18-802
of the Act.


Section 9.2     Winding-Up and Termination.


(a)On the occurrence of a Dissolution Event, the Management Committee shall
select one or more Persons to act as liquidator. The liquidator shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided in Section 7.6(b)and in the Act. The costs of winding up shall be borne
as a Company expense. Until final distribution, the liquidator shall continue to
operate the Company properties with all of the power and authority of the
Management Committee.


(b)All distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses and liabilities theretofore
incurred or for the
payment of which the Company has committed prior to the date of termination. The
distribution
of cash or property to a Member in accordance with the provisions of Section
7.6(b) and this
Section 9.2 constitutes a complete return to the Member of its Capital
Contributions and a
complete distribution to the Member of its share of all the Company’s property
and constitutes a
compromise to which all Members have consented within the meaning of Section
18-502(b) of
the Act.


(c)On completion of such final distribution, the liquidator shall file a
Certificate of Cancellation with the Secretary of State of the State of Delaware
and take such
other actions as may be necessary to terminate the existence of the Company.


ARTICLE X
MISCELLANEOUS


Section 10.1    Counterparts.    This Agreement may be executed in any number of
counterparts, any of which may be delivered via facsimile or PDF, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

45

--------------------------------------------------------------------------------





Section 10.2    Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware without reference to the
choice of Law principles thereof.


Section 10.3    Dispute Resolution. Any dispute or controversy of any and every
kind or type, whether based on contract, tort, Law or otherwise arising out of
or relating to this Agreement (in each case, a “Dispute”) shall be resolved in
accordance with the procedures set forth in Section 5.14 of the Transfer
Restriction Agreement.


Section 10.4    Grant of Security Interest. Each Member grants to the Company
and to each other Member, as security, equally and ratably, for the payment and
performance of all obligations, liabilities, costs and expenses owed to the
Company or any other Member, or for the enforcement of any such other Member’s
remedies, under this Agreement, a security interest in and a general lien on its
Company Interest and other interests in the Company and the proceeds thereof,
all under the Uniform Commercial Code of the State of Delaware. The Company and
each Member, as applicable, shall be entitled to all the rights and remedies of
a secured party under the Uniform Commercial Code of the State of Delaware with
respect to the security interest granted in this Section 10.4. Each Member shall
execute and deliver to the Company and each other Member all financing
statements and other instruments that the Management Committee or any Member, as
applicable, may reasonably request to effectuate and carry out the preceding
provisions of this Section 10.4. At the option of the Management Committee or
any Member, this Agreement or a copy hereof may serve as a financing statement.
Each Member agrees to keep its Company Interest free and clear of all Liens
(other than the security interest granted pursuant to this Agreement).


Section 10.5    Entire Agreement; No Third-Party Beneficiaries. This Agreement
and the other Transaction Documents constitutes the entire agreement of the
Parties relating to the matters contained herein, and supersede all prior
contracts, agreements, representations, warranties or understandings, whether
oral or written, relating to the matters contained herein. Except for the rights
of Covered Persons pursuant to Section 3.11, this Agreement is not intended to
confer upon any Person not a party hereto any rights or remedies hereunder.


Section 10.6    Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally or by facsimile transmission (with receipt confirmed), or
if mailed (first class postage prepaid) or deposited with a reputable overnight
courier for next day delivery, to the Parties at the following addresses or
facsimile numbers:


(a)
If to Phillips Member:



Phillips 66 Partners LP
c/o Phillips 66 Partners GP LLC 3010 Briarpark Drive
Houston, Texas 77042 Attention: General Counsel

46

--------------------------------------------------------------------------------



With a copy to (which shall not constitute notice):


Phillips 66 Company
3010 Briarpark Drive
Houston, Texas 77042 Attention: GeneralCounsel
(b)
If to Paradigm Member: Paradigm Energy Partners,LLC

545 E. John Carpenter Freeway, Suite 800 Irving, Texas 75062
Attention: Chief Executive Officer Facsimile: (214) 373.4306
Phone: (214) 373.4300
With a copy to (which shall not constitute notice): Stonepeak Paradigm Holdings,
LLC
717 Fifth Avenue, 14th Floor New York, New York 10022
Attention: Chief Financial Officer Facsimile: (212) 907.5101
Phone: (212) 907.5100


And to:


Gardere Wynne Sewell LLP 1601 Elm Street, Suite 3000
Dallas, Texas 75201 Attention: Robert Sarfatis Facsimile: (214) 999.3245
Phone: (214) 999.4245
(c)
If to the Company:

[     ]
c/o Paradigm Energy Partners, LLC
545 E. John Carpenter Freeway, Suite 800 Irving, Texas 75062
Attention: Chief Executive Officer Facsimile: (214) 373.4306
Phone: (214) 373.4300

47

--------------------------------------------------------------------------------



All such notices, requests and other communications will (x) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (y) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of receipt, and (z)
if delivered by mail or reputable overnight courier in the manner described
above to the address as provided in this Section, be deemed given upon receipt
(in each case regardless of whether such notice, request or other communication
is received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section). Any Party from time
to time may change its address, facsimile number or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Parties. With respect to any financial information communicated by the
Company to the Members pursuant to Section 4.2(c), the Company shall send
simultaneously or shortly thereafter an electronic copy of such information via
e-mail to one or more accounting representatives designated by any Member by a
notice to the Company given in accordance with this Section 10.6.


Section 10.7    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors and
permitted assigns; provided, however, that no Member will assign its rights or
delegate any or all of its obligations under this Agreement other than in
connection with a permitted Transfer pursuant to and in accordance with Article
V.


Section 10.8    Amendments and Waivers.    This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by all of the
Parties. Any Party may, only by an instrument in writing, waive compliance by
another Party with any term or provision of this Agreement on the part of such
other Party hereto to be performed or complied with. The waiver by any Party of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach. Except as otherwise expressly provided herein,
no failure to exercise, delay in exercising or single or partial exercise of any
right, power or remedy by any Party, and no course of dealing between the
Parties, shall constitute a waiver of any such right, power or remedy.


Section 10.9    Severability.    If any provision of this Agreement shall be
held invalid, illegal or unenforceable, the validity, legality or enforceability
of the other provisions of this Agreement shall not be affected thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.


Section 10.10 Interpretation.    In the event an ambiguity or question of intent
or interpretation arises with respect to this Agreement, this Agreement shall be
construed as if it was drafted jointly by the Members, and no presumption or
burden of proof shall arise favoring or disfavoring any Member by virtue of the
authorship of any provisions of this Agreement.


Section 10.11 Further Assurances. The Parties agree that, from time to time,
each of them will execute and deliver, or cause to be executed and delivered,
such further agreements and instruments and take such other action as may be
necessary to effectuate the provisions, purposes and intents of this Agreement.


Section 10.12 Non-Compensatory Damages.    None of the Parties shall be entitled
to recover from any other Party, or such Party’s respective Affiliates, any
indirect, consequential, punitive or exemplary damages arising under or in
connection with this Agreement or the

48

--------------------------------------------------------------------------------



transactions contemplated hereby, except to the extent any such Party suffers
such damages to a third Person, which damages (including costs of defense and
reasonable attorneys’ fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, each Party, on behalf of itself and each of
its Affiliates, waives any right to recover punitive, special, exemplary or
consequential damages arising in connection with or with respect to this
Agreement or the transactions contemplated hereby.


Section 10.13 Appointment as Attorney-in-Fact.


(a)Each Member (a “Granting Member”) hereby irrevocably constitutes, appoints
and empowers the Company and the other Member (and each of their
representatives, officers, managers, partners, successors and assignees) (“POA
Grantees”) with full power of substitution and resubstitution, as its true and
lawful attorney-in-fact, in its name, place and stead and for its use and
benefit, to during any period the Granting Member is a Defaulting Member,
execute, certify, acknowledge, file, record and swear to all instruments,
agreements and documents and necessary or advisable to carrying out the
implementation and consummation of any actions to be taken, or rights or
remedies of the Non-Defaulting Member, pursuant to Section 6.6(c).


(b)Each Granting Member authorizes such attorney-in-fact to take any further
action which such attorney-in-fact shall consider necessary or advisable in
connection with the matters expressly set forth in Section 10.13(a), hereby
giving such attorney-in-fact full power and authority to do and perform each and
every act or thing whatsoever necessary or advisable to be done in and about the
foregoing as fully as such Granting Member might or could do if personally
present, and hereby ratifying and confirming all that such attorney-in-fact
shall lawfully do or cause to be done by virtue hereof. The appointment by each
Granting Member of the POA Grantees with full power of substitution and
resubstitution, as and to the extent aforesaid, as attorneys in fact shall be
deemed to be a power coupled with an interest, shall be irrevocable and shall
survive and not be affected by the dissolution, bankruptcy, incapacity,
disability or death of any Granting Member, in recognition of the fact that each
of the Members shall be relying upon the power of the POA Grantees to act as
contemplated by this Section 10.13. The foregoing limited power of attorney
shall survive the Transfer by any Member of its Company Interest. Nothing
contained in this Section 10.13 shall be construed as authorizing any amendment
to this Agreement except as may be otherwise expressly provided for in Section
6.6.


(c)Prior to exercising any power granted to a POA Grantee pursuant to this
Section 10.13, such POA Grantee shall provide the applicable Granting Member
with written notice not less than 5 Business Days prior to the taking of any
such action.


(d)Notwithstanding Section 10.13(a) and Section 10.13(b), if any Dispute shall
have been asserted in writing as to the occurrence of a Default or any matter
with respect to which such powers and authority shall have been granted, such
powers and authority granted pursuant to Section 10.13(a) and Section 10.13(b)
shall be tolled and ineffective, until Final Resolution of such Dispute.


[Remainder of Page Intentionally Left Blank. Signature Page Follows.]



49

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this Limited Liability
Company Agreement as of the date first set forth above.








PARADIGM ENERGY PARTNERS, LLC
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
PHILLIPS 66 PARTNERS LP
 
 
 
 
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------



EXHIBIT A
TO LIMITED LIABILITY COMPANY AGREEMENT OF
[JV 1 LLC]
BETWEEN
PARADIGM ENERGY PARTNERS, LLC
AND
PHILLIPS 66 PARTNERS LP






Dated as of [DATE]






PERCENTAGE INTERESTS




MEMBER
 PERCENTAGE INTEREST4




 
 
Phillips 66 Partners LP
50
%
 
 
Paradigm Energy Partners, LLC
50
%
 
 





















































____________________________
4 To be revised for Terminal LLC.






--------------------------------------------------------------------------------



EXHIBIT B
TO LIMITED LIABILITY COMPANY AGREEMENT OF
[JV 1 LLC]
BETWEEN
PARADIGM ENERGY PARTNERS, LLC
AND
PHILLIPS 66 PARTNERS LP






Dated as of [DATE]






DEPICTION OF THE SACAGAWEA PIPELINE


[Attached Behind this Page]






--------------------------------------------------------------------------------



EXHIBIT C
TO LIMITED LIABILITY COMPANY AGREEMENT OF
[JV 1 LLC]
BETWEEN
PARADIGM ENERGY PARTNERS, LLC
AND
PHILLIPS 66 PARTNERS LP






Dated as of [DATE]






MIDSTREAM ASSETS






1.
the System

2.
Paradigm CDP

3.
Watford Express

4.
Little Missouri Explorer







--------------------------------------------------------------------------------



Exhibit H


Form of Paradigm Assignment and Assumption Agreement






--------------------------------------------------------------------------------





EXHIBIT H


FORM OF ASSIGNMENT AND ASSUMPTION OF


PARADIGM INTERESTS


THIS ASSIGNMENT AND ASSUMPTION OF PARADIGM INTERESTS, dated as of
__________(this “Assignment”) is entered into by and between Paradigm Energy
Partners, LLC, a Delaware limited liability company (“Assignor”), and [Pipeline
LLC], a Delaware limited liability company (“Assignee”).
RECITALS


A.
Assignor and Phillips 66 Partners LP, a Delaware limited partnership, are
parties to that
certain    Formation    and    Contribution    Agreement    dated    November    ,    2014
(“Contribution Agreement”). Capitalized terms used in this Assignment and not
otherwise defined herein will have the meaning ascribed to such terms in the
Contribution Agreement.



B.
In connection with the consummation of the transactions contemplated by the
Contribution Agreement, Assignor desires to sell, assign, transfer, convey and
deliver to Assignee all of its right, title and interest in, to and under the
Paradigm Interests and Assignee desires to accept such assignment.



The parties hereto, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:


OBLIGATIONS


1.
Assignor hereby irrevocably and unconditionally sells, assigns, transfers,
conveys and delivers to Assignee the Paradigm Interests free and clear of all
Liens, other than Permitted Liens, and the Assignee hereby accepts the Paradigm
Interests.



2.
This Assignment is executed pursuant to the Contribution Agreement, and is
expressly made subject to the terms and provisions of the Contribution
Agreement, including all disclaimers, acknowledgements and waivers contained in
the Contribution Agreement, and nothing in this Assignment will be deemed to
modify the Contribution Agreement or affect the rights of the Parties under the
Contribution Agreement. In the event of a conflict between this Assignment and
the Contribution Agreement, the Contribution Agreement will control.



3.
Assignor and Assignee agree, from time to time on and after the Closing Date,
upon the reasonable request of the other and without further consideration, to
do, execute, acknowledge and deliver any and all documents and instruments which
may be necessary or desirable to fully or more effectively vest and effectuate
the transfers, assignments and conveyances contemplated hereby.







--------------------------------------------------------------------------------



4.
This Assignment may not be modified or amended except by an instrument or
instruments in writing signed by Assignor and Assignee.



5.
This Assignment may be executed in any number of counterparts, any of which may
be delivered via facsimile or PDF, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.



6.
This Assignment shall bind and shall inure to the benefit of Assignor and
Assignee and their respective successors and permitted assigns.



7.
This Assignment shall be governed and construed in accordance with the
substantive laws of the State of Delaware without reference to principles of
conflicts of law.



















































































2








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Assignment to be
executed by its duly authorized officer as of the date first written above.




ASSIGNOR:


PARADIGM ENERGY PARTNERS, LLC












Name:


Title:














































































Signature Page to Assignment and Assumption of Paradigm Interests




--------------------------------------------------------------------------------







ASSIGNEE:


[PIPELINE LLC]




___________________________________




Name:


Title:




































































Signature Page to Assignment and Assumption of Paradigm Interests




--------------------------------------------------------------------------------



Exhibit I


Form of PSXP Assignment and Assumption Agreement






--------------------------------------------------------------------------------



EXHIBIT I


FORM OF ASSIGNMENT AND ASSUMPTION OF


MOUNTRAIL INTERESTS


THIS ASSIGNMENT AND ASSUMPTION OF MOUNTRAIL INTERESTS, dated as of
     (this “Assignment”) is entered into by and between Phillips 66 Partners LP,
a Delaware limited partnership (“Assignor”), and [Terminal LLC], a Delaware
limited liability company (“Assignee”).


RECITALS


A.
Assignor and Paradigm Energy Partners, LLC, a Delaware limited liability
company, are parties to that certain Formation and Contribution Agreement dated
November , 2014 (“Contribution Agreement”). Capitalized terms used in this
Assignment and not otherwise defined herein will have the meaning ascribed to
such terms in the Contribution Agreement.



B.
In connection with the consummation of the transactions contemplated by the
Contribution Agreement, Assignor desires to sell, assign, transfer, convey and
deliver to Assignee all of its right, title and interest in, to and under the
Mountrail Interests and Assignee desires to accept such assignment.



The parties hereto, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:


OBLIGATIONS


1.
Assignor hereby irrevocably and unconditionally sells, assigns, transfers,
conveys and delivers to Assignee the Mountrail Interests free and clear of all
Liens, other than Permitted Liens, and the Assignee hereby accepts the Mountrail
Interests.



2.
This Assignment is executed pursuant to the Contribution Agreement, and is
expressly made subject to the terms and provisions of the Contribution
Agreement, including all disclaimers, acknowledgements and waivers contained in
the Contribution Agreement, and nothing in this Assignment will be deemed to
modify the Contribution Agreement or affect the rights of the Parties under the
Contribution Agreement. In the event of a conflict between this Assignment and
the Contribution Agreement, the Contribution Agreement will control.



3.
Assignor and Assignee agree, from time to time on and after the Closing Date,
upon the reasonable request of the other and without further consideration, to
do, execute, acknowledge and deliver any and all documents and instruments which
may be necessary or desirable to fully or more effectively vest and effectuate
the transfers, assignments and conveyances contemplated hereby.





--------------------------------------------------------------------------------





4.
This Assignment may not be modified or amended except by an instrument or
instruments in writing signed by Assignor and Assignee.



5.
This Assignment may be executed in any number of counterparts, any of which may
be delivered via facsimile or PDF, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.



6.
This Assignment shall bind and shall inure to the benefit of Assignor and
Assignee and their respective successors and permitted assigns.



7.
This Assignment shall be governed and construed in accordance with the
substantive laws of the State of Delaware without reference to principles of
conflicts of law.





































































































2




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Assignment to be
executed by its duly authorized officer as of the date first written above.




ASSIGNOR:


PHILLIPS 66 PARTNERS LP










Name:


Title:






















































































Signature Page to Assignment and Assumption of Mountrail Interests






--------------------------------------------------------------------------------







ASSIGNEE:


[TERMINAL LLC]






________________________


Name:


Title:




















































































Signature Page to Assignment and Assumption of Mountrail Interests






--------------------------------------------------------------------------------



Exhibit J


Form of Affidavit of Non-Foreign Status






--------------------------------------------------------------------------------



EXHIBIT J


FORM OF AFFIDAVIT OF NON-FOREIGN STATUS


Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by [    ] (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:


A.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



B.
Transferor is not a disregarded entity as defined in Treasury Regulation Section
1.1445- 2(b)(2)(iii);



C.
Transferor’s U.S. employer identification numbers is [_________]; and



D.
Transferor’s office address is [____________________].



Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.


Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.












[TRANSFEROR]
 
By:_________________________
Name:
Title:







--------------------------------------------------------------------------------



Exhibit K


Form of Business Opportunity Agreement








--------------------------------------------------------------------------------



Exhibit L


Form of Construction Management Agreement – Pipeline




--------------------------------------------------------------------------------







































CONSTRUCTION MANAGEMENT AGREEMENT


BETWEEN


[PIPELINE LLC]


AND


[PARADIGM CM ENTITY]


Dated [ ], 2014




















































--------------------------------------------------------------------------------



TABLE OF CONTENTS




 
 
 
 
Page
Article I
            Definitions; Construction.
1


 
Section 1.1
 
Definitions.
1


 
Section 1.2
 
References and Rules of Construction
7


 
 
 
 
 
Article II
            Construction Manager.
7


 
Section 2.1
 
Construction Manager Identified
7


 
Section 2.2
 
Term
8


 
Section 2.3
 
Survival
8


 
Section 2.4
 
Resignation or Removal of Construction Manager
8


 
Section 2.5
 
Effect of Removal or Resignation
9


 
Section 2.6
 
Final Acceptance and Acceptance Certificates
10


 
 
 
 
 
Article III
            Duties of Construction Manager.
10


 
Section 3.1
 
Independent Contractor
10


 
Section 3.2
 
No Agency
11


 
Section 3.3
 
Administrative Duties of Construction Manager
11


 
Section 3.4
 
Design, Procure and Construct the Subject Facilities
11


 
Section 3.5
 
Additional Post-Final Acceptance Duties of Construction Manager
12


 
Section 3.6
 
Procurement; Entry into Contracts
13


 
Section 3.7
 
Personnel
13


 
Section 3.8
 
Payment of Expenses
14


 
Section 3.9
 
Limitation of Authority
14


 
Section 3.10
 
Land Rights
15


 
Section 3.11
 
Cooperation with Operator
15


 
Section 3.12
 
Ownership and Custody of and Access to Data
15


 
Section 3.13
 
Standard of Performance
16


 
Section 3.14
 
Employees
16


 
 
 
 
 
Article IV
            Schedule of Charges
16


 
Section 4.1
 
Construction Costs
16


 
Section 4.2
 
Taxes
16





























--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




 
 
 
 
Page


Article V
            Construction Schedule; Construction Budget; and Authority for
16


 
            Expenditures
16


 
Section 5.1
 
Construction Schedule
17


 
Section 5.2
 
Construction Budget; Construction Budget Amendments
17


 
Section 5.3
 
Extra-Budget Expenditures
18


 
Section 5.4
 
Payment of Construction Costs
19


 
Section 5.5
 
Emergencies
19


 
Section 5.6
 
No Waiver by Payment
19


 
Section 5.7
 
Payment of Funds from Construction Account
20


 
 
 
 
 
Article VI
            Construction Procedures.
20


 
Section 6.1
 
Environmental, Health and Safety Reporting
20


 
Section 6.2
 
EH&S Audit Rights
20


 
Section 6.3
 
Ownership of Subject Facilities, Land Rights and Materials
21


 
Section 6.4
 
Permits
21


 
 
 
 
 
Article VII
            Accounting; Reports; Records.
21


 
Section 7.1
 
Maintenance of Accounts; Statements
21


 
Section 7.2
 
Banking
22


 
Section 7.3
 
Audits
22


 
Section 7.4
 
Reports
23


 
Section 7.5
 
Records
24


 
 
 
 
 
Article VIII
            Force Majeure.
25


 
Section 8.1
 
Procedure
25


 
Section 8.2
 
Definition
25


 
Section 8.3
 
Strikes, etc
25


 
Section 8.4
 
Notice of Force Majeure Termination
26


 
 
 
 
 
Article IX
            Insurance.
26


 
Section 9.1
 
Construction Insurance
26


 
Section 9.2
 
Premiums, Deductibles, etc
26


 
Section 9.3
 
Cooperation
26


 
Section 9.4
 
Insurance Limits
26



    
    












--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




 
 
 
 
Page


Article X
            Claims
26


 
Section 10.1
 
Claims
26


 
Section 10.2
 
Release and Indemnification
27


 
 
 
 
 
Article XI
          Confidential Information; Publicity.
29


 
Section 11.1
 
Confidential Information
29


 
 
 
 
 
Article XII
          General Provisions.
30


 
Section 12.1
 
Notices
30


 
Section 12.2
 
Governing Law
31


 
Section 12.3
 
Dispute Resolution
31


 
Section 12.4
 
Entirety of Agreement; No Third-Party Beneficiaries
31


 
Section 12.5
 
Captions or Headings
31


 
Section 12.6
 
Assignment
31


 
Section 12.7
 
Duplicate Originals
31


 
Section 12.8
 
Severability
31


 
Section 12.9
 
Amendments and Waivers
31


 
Section 12.10
 
Exhibits
32


 
Section 12.11
 
Interpretation
32


 
Section 12.12
 
Counterparts
32















Exhibits
Exhibit A    Subject Facilities
Exhibit B-1    Construction Budget for Subject Facilities Exhibit
B-2    Construction Direct Bill Items
Exhibit B-3    Construction Non-Billable Items
Exhibit C      Construction Schedule for Subject Facilities






--------------------------------------------------------------------------------



CONSTRUCTION MANAGEMENT AGREEMENT1 
This CONSTRUCTION MANAGEMENT AGREEMENT (as the same may be amended from time to
time in accordance herewith, this “Agreement”) by and between [PIPELINE LLC], a
Delaware limited liability company (“Owner”), and [PARADIGM CM ENTITY], a
Delaware limited liability company, is made and entered into as of [●], 2014
(“Effective Date”). Owner and Construction Manager (as hereinafter defined) may
be referred to herein collectively as the “Parties” or each, individually, as a
“Party.”
RECITALS
WHEREAS, Owner is owned 50% by Phillips 66 Partners LP, a Delaware limited
partnership (“PSXP”), and 50% by Paradigm Energy Partners, LLC, a Delaware
limited liability company (“Paradigm”);
WHEREAS, PSXP and Paradigm have entered into that certain Limited Liability
Company Agreement of Owner, dated effective as of the Effective Date (as such
agreement may be amended, modified or supplemented from time to time, the “LLC
Agreement”), to govern the management, ownership and operation of Owner and its
assets;
WHEREAS, Owner intends, pursuant to this Agreement, to retain the services of
Construction Manager to Manage the Design, Procurement and Construction of the
Subject Facilities on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:
AGREEMENT
Article I
Definitions; Construction.
Section 1.1    Definitions. The following terms, as used in this Agreement,
shall have the meanings given such terms as set forth below:
“Acceptance Certificate” has the meaning set forth in Section 2.6(b).
“Affiliate” means, with respect to any Person, a Person directly or indirectly
Controlling, Controlled by or under common Control with such Person. For the
avoidance of doubt, neither the Owner nor any of its subsidiaries shall be
considered an “Affiliate” of Construction Manager for any purpose hereunder.
“Agreement” has the meaning set forth in the preamble.
___________________________________________________
1 Construction Management Agreement for Terminal LLC to be based upon this form,
with conforming changes (to account for, among other things, the appropriate
parties and the nature of the Terminal LLC assets).

- 1-

--------------------------------------------------------------------------------



“Audit Period” has the meaning set forth in Section 7.3(b).
“Authorized Officer” means the President or any other officer of Owner expressly
authorized by Owner to act on its behalf in the performance of this
Agreement.“Available Cash” has the meaning set forth in the LLC Agreement.
“Bankrupt” means, with respect to any Person, (a) the filing by such Person of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under the U.S. Bankruptcy Code (or
corresponding provisions of future Laws) or any other insolvency Law, or a
Person’s filing an answer consenting to or acquiescing in any such petition, (b)
the making by such Person of any assignment for the benefit of its creditors or
the admission by a Person of its inability to pay its debts as they mature or
(c) the expiration of 60 days after the filing of an involuntary petition under
the U.S. Bankruptcy Code (or corresponding provisions of future Laws) seeking an
application for the appointment of a receiver for the assets of such Person, or
an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other insolvency Law, unless the same shall
have been vacated, set aside or stayed within such 60 day period.
“Budget Amendment” has the meaning set forth in Section 5.3.
“Business Day” has the meaning set forth in the LLC Agreement.
“Calendar Month” has the meaning set forth in the LLC Agreement.
“Calendar Quarter” has the meaning set forth in the LLC Agreement.
“Calendar Year” has the meaning set forth in the LLC Agreement.
“Call Notice” has the meaning set forth in the LLC Agreement.
“Capital Account” has the meaning set forth in the LLC Agreement.
“Claim” has the meaning set forth in the LLC Agreement.
“CM Group” means, collectively, Construction Manager, Stonepeak Infrastructure
Fund (Orion AIV) LP, and any of such Persons’ respective Affiliates.
“CM Indemnitees” has the meaning set forth in Section 10.2(a)(i).
“Company Interest” has the meaning set forth in the LLC Agreement.
“Construction” and its derivatives mean, with respect to each of the Subject
Facilities, all activities and services relating to the construction, testing,
Final Acceptance and Final Completion of such Subject Facility, including
contracting with and supervision of Contractors, the acquisition of Land Rights
and required Permits and any environmental remediation required due to the
construction of such Subject Facility but excluding Design and Procurement
activities.
“Construction Account” has the meaning set forth in Section 7.2.

- 2-

--------------------------------------------------------------------------------



“Construction Budget” means, with respect to each of the Subject Facilities, a
budget covering all Construction Costs that (a) Construction Manager and Owner
deem advisable to make in connection with the Design, Procurement and
Construction of such Subject Facility, and (b) is approved by Owner in
accordance with the terms and provisions of this Agreement, as such Construction
Budget may be amended pursuant to a Budget Amendment or otherwise in accordance
with this Agreement.
“Construction Costs” means, with respect to each of the Subject Facilities,
those costs made or incurred by or on behalf of Owner in connection with the
Design, Procurement and Construction of such Subject Facility.
“Construction Direct Bill Items” has the meaning set forth in Exhibit B-2.
“Construction Manager” means [Paradigm CM Entity], a Delaware limited liability
company, or any successor “Construction Manager” appointed pursuant to Section
2.4(c).
“Construction Manager Suggested Activity” has the meaning set forth in Section
10.2(d).
“Construction Non-Billable Items” has the meaning set forth in Exhibit B-3.
“Construction Period” means, with respect to any of the Subject Facilities, the
time period from and after the Effective Date until the Final Completion of the
entirety of such Subject Facility.
“Construction Reports” has the meaning set forth in Section 7.4(b).
“Construction Schedule” means with respect to any Subject Facility, the schedule
attached hereto as Exhibit C, which contains the initial estimated timeline for
the Design, Procurement and Construction of such Subject Facility based on the
then-current Project Scope as the same may be revised pursuant to Section
5.1(a).
“Contract” means any written or oral contract or agreement, including any such
agreement regarding indebtedness, any lease, mortgage, license agreement,
purchase order, commitment, letter of credit and any other legally binding
arrangement.
“Contractor” means any Person engaged by Owner with Construction Manager’s
assistance pursuant to this Agreement to provide services or materials with
respect to the Design, Procurement and Construction of any of the Subject
Facilities and the Management thereof. For purposes of clarity, no employee of
Construction Manager or its Affiliates shall be considered a Contractor for
purposes of this Agreement.
“Control” has the meaning set forth in the LLC Agreement. “Data” has the meaning
set forth in Section 3.12.
“Design” and its derivatives mean, with respect to each of the Subject
Facilities, all activities relating to the engineering and design of such
Subject Facility.



- 3-

--------------------------------------------------------------------------------



“Designated Category” means any of the following categories: (a) Design, (b)
Procurement, (c) Construction (other than the acquisition of Land Rights or
services relating thereto) or (d) the acquisition of Land Rights.“DOT” means the
United States Department of Transportation.
“Effective Date” has the meaning set forth in the preamble.
“EH&S Laws” has the meaning set forth in Section 6.2(a).
“Emergency” has the meaning set forth in Section 5.5.
“Emergency Expenditure” means expenditures that are reasonably necessary to be
expended in order to mitigate or remedy an Emergency.
“Excessive Cost Overruns” means Construction Manager incurring costs and
expenses in excess of the Construction Budget for the System (as the same may be
amended by any Budget Amendment) by more than 35% in connection with the Design,
Procurement and Construction of the System; provided, that in determining
whether any such excess has occurred, all costs and expenses that are incurred
in connection with any Emergency shall be disregarded.
“Facilities” has the meaning set forth in the Operating Agreement.
“FERC” means the U.S. Federal Energy Regulatory Commission.
“Final Acceptance” has the meaning set forth in Section 2.6(b).
“Final Completion” means, with respect to any of the Subject Facilities, the
date upon which all of the following has occurred: (a) Mechanical Completion has
been achieved with respect to the entirety of such Subject Facility, (b) Final
Acceptance has occurred with respect to the entirety of such Subject Facility,
(c) all aspects of the Design, Procurement and Construction of the entirety of
such Subject Facility have been completed, (d) Construction Manager or Owner has
received affidavits from each Contractor with respect to such Subject Facility
that all bills relating to the Design, Procurement and/or Construction
activities performed by such Contractor have been paid, (e) all required work to
commission and place in-service the entirety of such Subject Facility has been
completed, and (f) no material defect or uncompleted portion of the Subject
Facility exists.
“Force Majeure” has the meaning set forth in Section 8.2.
“GAAP” has the meaning set forth in the LLC Agreement.
“Governmental Entity” has the meaning set forth in the LLC Agreement.
“Initial Subject Facilities Construction Budget” has the meaning set forth in
Section 5.2.
“Land Rights” has the meaning set forth in Section 3.10.
“Law” has the meaning set forth in the LLC Agreement.





- 4-

--------------------------------------------------------------------------------



“Liabilities” has the meaning set forth in the LLC Agreement.
“Liability Claim” has the meaning set forth in Section 10.1(a).
“Lien” has the meaning set forth in the LLC Agreement.
“LLC Agreement” has the meaning set forth in the recitals.
“Manage” or “Management” and their respective derivatives mean, with respect to
each of the Subject Facilities, assisting Owner in the day-to-day management and
administration of the Design, Procurement and Construction of such Subject
Facility through its Final Acceptance, including assisting Owner in (a) the
selection and management of Contractors, (b) the acquisition by Owner of Land
Rights, (c) the acquisition by Owner of required Permits, (d) the management of
Construction Costs, and (e) the conduct by Owner of any environmental
remediation required in connection with the Construction of such Subject
Facility.“Management Committee” has the meaning set forth in the LLC Agreement.
“Mechanical Completion” means, with respect to any Subject Facility, the date
upon
which the Construction Manager and/or Owner, as applicable, has received notices
from the Contractors performing the Design and Construction of such Subject
Facility that (a) such Subject Facility is capable of receiving hydrocarbons,
and (b) such Subject Facility is capable of providing the intended service with
respect thereto.
“Member” has the meaning set forth in the LLC Agreement.
“Midstream Assets” has the meaning set forth in the LLC Agreement.
“Monthly Estimate” has the meaning set forth in Section 5.4(a).
“Operate” and its derivatives have the meanings set forth in the Operating
Agreement.
“Operating Agreement” means that certain Operating Agreement covering the
Facilities, dated effective as of the Effective Date, between Owner and Phillips
66 Pipeline LLC, as the same may be amended, modified or supplemented from time
to time in accordance with the terms thereof and of the LLC Agreement.
“Operator” means the Person serving as “Operator” under the Operating Agreement
and any successor “Operator” that is appointed pursuant to the terms of thereof.
“Owner” has the meaning set forth in the preamble.
“Owner Indemnitees” means Owner and its members, directors, officers, managers
and employees.
“Paradigm” has the meaning set forth in the recitals.
“Paradigm Change of Control” has the meaning set forth in the Transfer
Restriction Agreement.

- 5-

--------------------------------------------------------------------------------



“Parties” and “Party” have the meaning set forth in the preamble. “Permits” has
the meaning set forth in Section 6.4.
“Person” has the meaning set forth in the LLC Agreement.
“President” means the President of Owner, as appointed by the Management
Committee in accordance with the LLC Agreement.
“Procurement” and its derivatives mean all activities relating to the
procurement of services (other than services relating to the acquisition of Land
Rights), materials, equipment and construction equipment necessary for the
Design and/or Construction of any of the Subject Facilities.
“Project Scope” means, as of any date of determination and with respect to each
of the Subject Facilities, the set of service, capacity and other objective(s),
including any acceptance criteria, to be achieved by the Design, Procurement and
Construction of such Subject Facility, based upon the descriptions of the
Subject Facilities contained herein.
“Prudent Industry Practice” means those practices, methods, techniques,
standards, codes, specifications and acts generally followed or used by
reasonably prudent design or construction managers, as applicable, in the oil
and gas industry in the United States of America regularly involved in projects
similar to the construction of the Subject Facilities which, in the exercise of
reasonable judgment, in light of the facts known at the time a decision was
made, would have been expected to accomplish the desired result in a manner
consistent in all material respects with applicable Laws and applicable Permits;
provided, however, “Prudent Industry Practice” is not intended to be limited to
the optimum practices, methods, techniques, standards, codes, specifications and
acts to the exclusion of all others, but rather to be acceptable practices,
methods, techniques, standards, codes, specifications and acts as applied having
due regard for, among other things, the requirements of applicable Laws.
“PSXP” has the meaning set forth in the recitals.
“Records” means as-built specifications and complete drawings, Global
Positioning System data via electronic transmission based on final as-built
drawings, files, maps, alignment sheets, drawings, documents, reports,
correspondence, records required to comply with applicable regulations under
DOT, 49 CFR Part 195 and other instruments and records (including accounting and
financial records), in each case, to the extent the foregoing are (a) provided
to Construction Manager by a Contractor and (b) related to the Design,
Procurement and Construction of the Subject Facilities and/or any other
obligations of Construction Manager hereunder.
“Recovery Claim” has the meaning set forth in Section 10.1(b).
“Representative” has the meaning set forth in the LLC Agreement.
“Shortfall Estimate” has the meaning set forth in Section 5.4(b).







- 6-

--------------------------------------------------------------------------------



“Subject Facilities” means those projects and facilities described on Exhibit A.
“Successor Construction Manager Effective Date” means (a) in connection with any
resignation by Construction Manager, (i) under Section 2.4(a)(i), the date that
is the earlier of (A) the date that is nine months after the date of
Construction Manager’s resignation notice to Owner, and (B) the stated effective
date of a successor construction manager appointed pursuant to Section 2.4(c),
and (ii) under Section 2.4(a)(ii) or Section 2.4(a)(iii), the date that is the
earlier of (A) the date that is six months after the date of Construction
Manager’s resignation notice to Owner, and (B) the stated effective date of a
successor construction manager appointed pursuant to Section 2.4(b), and (b) in
connection with any removal of Construction Manager under Section 2.4(c), the
date that is the earlier of (i) the date that is nine months after the date of
Owner’s removal notice to Construction Manager, and (ii) the stated effective
date of a successor construction manager has been appointed pursuant to Section
2.4(c).
“System” has the meaning given in the LLC Agreement.
“Third Party” means any Person that is not a Party or a Member or an Affiliate
of a Party or a Member.
“Transaction Documents” has the meaning set forth in the LLC Agreement.
“Transfer Restriction Agreement” has the meaning set forth in the LLC Agreement.
“TRIR” has the meaning set forth in the Section 6.2(f).
Section 1.2    References and Rules of Construction. Unless the context requires
otherwise: (a) the gender (or lack thereof) of all words used in this Agreement
includes the masculine, feminine and neuter, (b) references to this Agreement,
herein, hereby, hereunder and hereof, and words of similar import, refer to this
Agreement as a whole and not to any particular Article, Section, subsection or
other subdivision unless expressly so limited, (c) references to Articles,
Sections, and Exhibits refer to Articles, Sections, and Exhibits of this
Agreement, (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law, (e) references to money refer to
legal currency of the United States of America, (f) the word “including” (in its
various forms) means “including, without limitation,” (g) all capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms, (h) each accounting term not defined herein will have the meaning
given it under GAAP, (i) headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement, (j) whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified, and (k)
if any action is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action shall be deferred
until the next Business Day.
Article II
Construction Manager.
Section 2.1 Construction Manager Identified. Subject to the terms of this
Agreement, Owner hereby engages [Paradigm CM Entity], and [Paradigm CM Entity]
hereby

- 7-

--------------------------------------------------------------------------------



accepts such engagement, as Construction Manager to (a) Manage the Design,
Procurement and Construction of each of the Subject Facilities, during the
Construction Period therefor, and (b) perform, or cause to be performed, the
other services of Construction Manager expressly specified in this Agreement.
Section 2.2 Term. This Agreement shall commence on the Effective Date and may be
terminated as follows, and in no other manner:
(a)by Owner after Construction Manager has been removed as such if this
Agreement has not been assigned to a successor construction manager by the date
that is nine months after the date of Owner’s removal notice to Construction
Manager;
(b)by Owner in the event of a Paradigm Change of Control;
(c)automatically upon the termination of the LLC Agreement in accordance with
its terms; or
(d)by the mutual written agreement of the Parties.
Section 2.3 Survival. Subject to the terms hereof, the termination of this
Agreement shall not relieve either Party of any liability or obligation of such
Party accruing, or that accrued, prior to such termination. In addition, Article
XI and Article XII and Section 1.1, Section 1.2, Section 3.1, Section 3.13,
Section 7.3, Section 10.2, and this Section 2.3 shall survive in full force and
effect any termination of this Agreement.
Section 2.4    Resignation or Removal of Construction Manager.
(a)Resignation of Construction Manager. Construction Manager may resign by
delivering written notice to Owner (i) at any time, (ii) if Owner breaches any
payment provision of this Agreement and, after receipt of notice of such alleged
breach by Owner from Construction Manager (which notice shall provide with
particularity details of such alleged breach), Owner fails to correct such
breach within five days after receipt of such notice from Construction Manager,
or (iii) if Owner breaches any material provision of this Agreement (other than
a payment provision) in any material respect and, after receipt of notice of
such alleged breach by Owner from Construction Manager (which notice shall
provide with particularity details of such alleged breach), Owner fails to
correct or to diligently pursue correction of such breach in a manner reasonably
acceptable to Construction Manager within 30 days after receipt of such notice
from Construction Manager; provided that if Owner disputes the material breach
claimed by Construction Manager pursuant to subsection (iii) above, then such
dispute shall be settled by an independent expert pursuant to the terms of
Section 12.3 prior to Construction Manager’s resignation notice becoming
effective. Following the settlement of such dispute which results in a
determination that such material breach did in fact occur, if such breach is not
corrected by Owner or corrective action reasonably acceptable to Construction
Manager is not commenced by Owner, in each case, within ten days after such
determination, then Construction Manager’s resignation notice delivered pursuant
to subsection (iii) above shall be deemed to be effective as of the day such
notice was originally delivered. Notwithstanding any such resignation by
Construction Manager, Construction Manager shall not be relieved of its duties
as Construction Manager under this Agreement and shall continue to perform all
of the duties,



- 8-

--------------------------------------------------------------------------------



responsibilities and obligations of Construction Manager hereunder, in each
case, until the applicable Successor Construction Manager Effective Date.
(b)Removal of Construction Manager. Construction Manager may be removed by Owner
by written notice from Owner to Construction Manager (i) if Construction Manager
becomes Bankrupt, (ii) if the CM Group in the aggregate owns less than 50% of
the Owner, (iii) if Construction Manager breaches any material provision of this
Agreement in any material respect and, after receipt of notice of such alleged
breach by Construction Manager from Owner (which notice shall provide with
particularity details of such alleged breach), Construction Manager fails to
correct or to diligently pursue correction of such breach in a manner reasonably
acceptable to Owner within 30 days after receipt of such notice from Owner, (iv)
as contemplated pursuant to Section 6.6(c) of the LLC Agreement or (v) there are
Excessive Cost Overruns; provided that if Construction Manager disputes the
material breach claimed by Owner pursuant to subsection (iii) above, then such
dispute shall be settled pursuant to the terms of Section 12.3 prior to Owner’s
removal notice becoming effective. Following the settlement of such dispute
which results in a determination that the material breach described in clause
(iii) above did in fact occur, if such breach is not corrected by Construction
Manager or corrective action reasonably acceptable to Owner is not commenced by
Construction Manager, in each case, within ten days after such determination,
then Owner’s removal notice delivered pursuant to subsection (iii) above shall
be deemed to be effective as of the day such notice was originally delivered.
Notwithstanding any such removal of Construction Manager, Construction Manager
shall not be relieved of its duties as Construction Manager under this Agreement
and shall continue to perform all of the duties, responsibilities and
obligations of Construction Manager hereunder, in each case, until the
applicable Successor Construction Manager Effective Date.
(c)Appointment of Successor Construction Manager. Upon the resignation or
removal of Construction Manager, a successor construction manager shall be
appointed by Owner as soon as practicable and Owner shall promptly notify
Construction Manager of any such appointment and the effective date of such
appointment. Construction Manager shall reasonably cooperate in the transition
to the successor construction manager prior to the applicable Successor
Construction Manager Effective Date. Upon such effectiveness of the appointment
of the successor construction manager, Construction Manager shall (i) assign its
rights and obligations under this Agreement to such successor construction
manager at the request of Owner and (ii) promptly deliver all Records in
Construction Manager’s possession to such successor construction manager. From
and after the appointment of any successor construction manager, the successor
construction manager shall be deemed to be the “Construction Manager” hereunder
for all purposes.
Section 2.5     Effect of Removal or Resignation. Any removal of or resignation
by Construction Manager pursuant to Section 2.4 shall release Construction
Manager from any Liability for any obligation and duties of “Construction
Manager” hereunder accruing on or after the applicable Successor Construction
Manager Effective Date, including Liabilities for which a successor construction
manager is responsible on and after the Successor Construction Manager Effective
Date. Any removal of or resignation by Construction Manager pursuant to Section
2.4 shall not relieve Construction Manager from (a) any Liability that it would
otherwise have under this Agreement for acts or omissions that occurred prior to
the applicable Successor Construction Manager Effective Date, or (b) its
obligations accruing prior to the applicable



- 9-

--------------------------------------------------------------------------------



Successor Construction Manager Effective Date to properly account for any
remaining funds in the Construction Account and to make all books and records
relating to such account and Construction Manager’s performance under this
Agreement available to Owner and any successor construction manager. Except in
the case where (i) Construction Manager resigns pursuant to Section 2.4(a)(ii)
or Section 2.4(a)(iii), or (ii) Construction Manager is removed pursuant to
Section 2.4(b)(i) or Section 2.4(b)(ii), Construction Manager shall bear all
transition costs associated with the transition to a successor construction
manager due to the removal or resignation of Construction Manager.
Section 2.6    Final Acceptance and Acceptance Certificates.
(a)Construction Manager shall give notice to Owner once the applicable
Contractors have notified Construction Manager that Mechanical Completion of any
Subject Facility has occurred.
(b)Within 30 days of any notification by Construction Manager pursuant to
Section 2.6(a), an Authorized Officer, with the assistance of Construction
Manager, shall inspect and evaluate the state of completion of the applicable
Subject Facilities and, if during such time period such Authorized Officer, on
behalf of Owner, determines, in its reasonable opinion, that Mechanical
Completion has occurred with respect to such Subject Facility, then, Owner shall
so certify through issuance to Construction Manager by an Authorized Officer, on
behalf of Owner, of a certificate of completion (an “Acceptance Certificate”)
with respect to such Subject Facility. The date that an Acceptance Certificate
is so issued with respect to any Subject Facility shall be the date of “Final
Acceptance” of such Subject Facility.
(c)In the event that an Authorized Officer fails to issue an Acceptance
Certificate on behalf of Owner with respect to any Subject Facility within the
time period set forth in Section 2.6(b), then Owner and Construction Manager
shall in good faith confer and make commercially reasonable efforts to resolve
any dispute with respect to the delivery of such Acceptance Certificate. If such
dispute cannot be resolved within 45 days of the delivery by Construction
Manager of the notification pursuant to Section 2.6(a), then such dispute shall
be determined by an independent expert pursuant to the provisions of Section
12.3.
(d)Upon Final Completion of any Subject Facility, this Agreement shall terminate
with respect to such Subject Facility (except as provided in Section 3.5(b),
Section 7.5(c), Article X, Article XI and this Section 2.6(d)).
Article III
Duties of Construction Manager.


Section 3.1    Independent Contractor. In the performance of any work or
services by Construction Manager for Owner pursuant to this Agreement,
Construction Manager conclusively shall be deemed an independent contractor,
with the right and authority to (a) direct and control all services and other
work being performed by the employees of Construction Manager and its Affiliates
and (b) Manage all services and other work to be performed by all Contractors;
provided that all such services and other work shall be subject to Owner’s
general right of inspection. Owner shall have no right or authority to supervise
or give instructions to

- 10-

--------------------------------------------------------------------------------



any such Persons, and such Persons at all times shall (i) if employees of
Construction Manager or its Affiliates, be under the direct and sole supervision
and control of Construction Manager and (ii) if employees of any Contractor, be
under the direct and sole supervision and control of such Contractor. Any
suggestions that may be given by Owner shall be given only to the supervisor or
to the other Person in charge of such Person’s employees and it is the
understanding and intention of the Parties that no relationship of master and
servant or principal and agent shall exist between Owner and the employees,
agents or representatives of Construction Manager or its Affiliates or any
Contractors. It is not the intention of the Parties to create, nor shall this
Agreement be deemed or construed to create, a partnership, joint venture,
association or trust. In their relations with each other under this Agreement,
the Parties shall not be considered fiduciaries, except that Construction
Manager shall be a fiduciary with respect to funds or assets of Owner entrusted
to Construction Manager and over which Construction Manager exercises authority
(but only to the extent that Construction Manager exercises such authority).
Without limiting the foregoing, it is the intent of each of the Parties that
nothing herein shall be deemed to create a co-employment relationship as between
the Parties, it being understood and agreed that compliance with all Laws
applicable to the employment by Construction Manager of its employees that are
employed in the performance by Construction Manager of its obligations hereunder
shall be the sole responsibility of Construction Manager.
Section 3.2     No Agency. Nothing in this Agreement shall be deemed or
construed to authorize Construction Manager to act as an agent, principal,
servant or employee for Owner for any purpose whatsoever and Construction
Manager shall not hold itself out as an agent, principal, servant or employee of
Owner to any Person.
Section 3.3     Administrative Duties of Construction Manager. Prior to Final
Completion of any Subject Facility, Construction Manager shall be responsible
for administering the accounting and regulatory affairs of Owner with respect to
such Subject Facility, including maintaining the Records with respect thereto.
Prior to Final Completion of any Subject Facility, Construction Manager also
shall be responsible for preparing and distributing information, notices and
reports (including reports to Governmental Entities) required in connection with
such Subject Facility pursuant to Section 2.6, Section 3.4(b), Section 3.4(c),
Section 5.4, Section 5.6, Section 6.1, Section 7.4 and Section 7.5(b).
Section 3.4    Design, Procure and Construct the Subject Facilities.
(a)Construction Manager shall Manage the Design, Procurement and Construction of
each of the Subject Facilities in accordance with the terms and provisions of
this Agreement and in accordance with all valid and applicable Laws and other
requirements of Governmental Entities.
(b)Subject to the limitations set forth in Section 3.6, Section 3.9 and Section
5.3, Owner hereby authorizes Construction Manager to cause to be done and
performed any and all acts and things reasonably necessary for the Design,
Procurement and Construction of each of the Subject Facilities (and the
Management thereof) from the Effective Date through the Final Completion of each
such Subject Facility, including (i) incurring (or causing an Authorized
Officer, on behalf of Owner, to incur) any expense authorized in an approved
Construction Budget or as otherwise permitted hereunder (including Emergency
Expenditures) and





- 11-

--------------------------------------------------------------------------------



(ii) entering into (or causing an Authorized Officer, on behalf of Owner, to
enter into) Contracts, in each case, in order to accomplish such Design,
Procurement and Construction of such Subject Facility.
(c)Construction Manager shall Manage the (i) development and maintenance of
reasonable safety, health and environmental management systems, policies,
procedures and practices to ensure the safety and health of Persons working in
connection with the Design, Procurement and Construction of each of the Subject
Facilities and the Management thereof, (ii) compliance with applicable
environmental and safety Laws, (iii) collection of data relating to the
foregoing, (iv) reporting findings (if applicable) to the appropriate
Governmental Entities and (v) maintenance of all records relating thereto.
(d)From and after the Effective Date, Construction Manager shall meet with the
Management Committee at least once per Calendar Quarter (or more or less
frequently as the Parties may mutually agree) during the term of this Agreement
to review Construction Manager’s performance under this Agreement.
(e)Notwithstanding anything herein to the contrary, in no event shall
Construction Manager be required to directly enter into any Contract for the
Design, Procurement or Construction of any of the Subject Facilities. Owner may
delegate to an Authorized Officer, on behalf of Owner, the right to execute any
Contracts for the Design, Procurement or Construction of any of the Subject
Facilities as requested by Construction Manager, subject to the limitations set
forth in Section 3.6, Section 3.9 and Section 5.3.
Section 3.5    Additional Post-Final Acceptance Duties of Construction Manager.
(a)From and after Final Acceptance of each Subject Facility, until Final
Completion has occurred with respect to such Subject Facility, Construction
Manager shall: (i) Manage the pursuit and enforcement of any and all
post-construction Claims (including in respect of Contractor insurance),
warranties, indemnities and other rights, and the payment or retention of any
retainage or other contingent payments (which shall be deemed Claims), in each
case, on behalf of Owner arising under or related to any Contract with any
Contractor engaged in the Design, Procurement or Construction of such Subject
Facility; and (ii) Manage the completion by Contractors of any punch list items
reasonably identified by an Authorized Officer, on behalf of Owner, and agreed
to by Construction Manager in connection with Final Completion of such Subject
Facility.
(b)Once Final Completion has occurred with respect to any Subject Facility,
Construction Manager shall (i) assign to Operator, on behalf of Owner, any and
all outstanding post-construction Claims (including in respect of Contractor
insurance), warranties, indemnities and other rights, and the payment or
retention of any retainage or other contingent payments (which shall be deemed
Claims), to permit Operator to, subject to the applicable limitations contained
in the Operating Agreement, manage the pursuit and enforcement of any and all
such outstanding post-construction Claims, in each case, on behalf of Owner
arising under or related to any Contract with any Contractor engaged in the
Design, Procurement or Construction of such Subject Facility, (ii) furnish to
Owner a copy of the final Construction Cost statements for such Subject Facility
as soon as possible after all bills relating to Design, Procurement and



- 12-

--------------------------------------------------------------------------------



Construction of such Subject Facility have been received by Construction
Manager, but in any event no later than 150 days after Final Completion of such
Subject Facility, and (iii) provide Operator with the applicable Records as
prescribed by Section 7.5(c).
Section 3.6    Procurement; Entry into Contracts.
(a)Subject to the limitations set forth in this Section 3.6, Section 3.9 and
Section 5.3, Construction Manager shall Manage the Procurement of necessary
materials and supplies in connection with the Design, Procurement and
Construction of each of the Subject Facilities. Such actions shall include
requesting that an Authorized Officer, on behalf of Owner, enter into: (i)
Contracts for the Design, Procurement and Construction of each of the Subject
Facilities and (ii) Contracts for power, fuel, other utilities and communication
facilities related to the Design and Construction of each of the Subject
Facilities. Subject to the limitations set forth in Section 3.9, Construction
Manager may, on behalf of Owner, sell or dispose of materials and equipment that
are no longer required for the Design and Construction of, or future operation
of, any Subject Facility to any non-Affiliate of the Operator in an arm’s length
transaction. Construction Manager shall use its reasonable efforts to ensure
that all Contracts pursuant to which materials are purchased by Owner as
contemplated hereby contemplate that such materials shall be in new condition
and give Owner (and not Construction Manager or its Affiliates) all discounts,
rebates, warranties or credits given with respect to such purchases.
(b)Notwithstanding anything to the contrary set forth in this Agreement,
Construction Manager agrees that any Contracts with any Affiliates of
Construction Manager or other Contracts that Construction Manager requests that
an Authorized Officer, on behalf of Owner, enter into with any such Affiliate or
other Contractor for the provision (by such Affiliate or other Contractor) of
services and/or materials for the Design, Procurement or Construction of any of
the Subject Facilities or with respect to any other service that Construction
Manager is obligated to provide pursuant to this Agreement shall, in each case,
(i) be at an arm’s length basis, (ii) contain insurance provisions that are, in
Construction Manager’s reasonable opinion, either customary in the industry in
connection with the services or materials to be provided under such Contract or
consistent with the insurance provisions set forth herein (or that are otherwise
approved in writing by Owner, such approval not to be unreasonably withheld,
conditioned or delayed), (iii) contain indemnity provisions that are, in
Construction Manager’s reasonable opinion, customary in the industry with
respect to the services or materials to be provided under such Contract, (iv)
contain warranty provisions that are, in Construction Manager’s reasonable
opinion, customary in the industry with respect to the services or materials to
be provided under such Contract, and (v) if applicable, contain audit rights
that are enforceable by Owner.
Section 3.7    Personnel. Subject to the limitations set forth in Section 3.6,
Section 3.9 and Section 5.3, Construction Manager (and/or its Affiliate(s)) may
(a) utilize its or any of its Affiliates’ employees for services in connection
with Construction Direct Bill Items; provided, however, that records of time
spent by employees for the Design, Procurement and Construction of each of the
Subject Facilities, and the Management thereof, with respect to Construction
Direct Bill Items shall be maintained by Construction Manager or its Affiliates,
as applicable, so that proper charges may be made in accordance with Section
4.1, and (b) request that an Authorized Officer, on behalf of Owner, enter into
Contracts to engage the services of Contractors in the performance of such
services and otherwise in accordance with the provisions

- 13-

--------------------------------------------------------------------------------



of Section 3.6(b) in order for each of the Subject Facilities to be Designed and
Constructed in a safe and efficient manner. Notwithstanding the above,
Construction Manager shall not charge Owner for any services provided by such
employees or by Contractors that are Construction Non-Billable Items.
Section 3.8    Payment of Expenses. Subject to the limitations set forth in
Section 3.6, Section 3.9 and Section 5.3, to the extent of available funds in
the Construction Account, Construction Manager shall pay and discharge all
Construction Costs on a timely basis (including any such Construction Costs
incurred by Owner), including Construction Costs with respect to (a) Contractors
for the Design, Procurement and Construction of each of the Subject Facilities,
(b) the Procurement of necessary materials and services for such Design,
Procurement and Construction, (c) the acquisition of Land Rights with respect to
each of the Subject Facilities and (d) the Procurement and/or enforcement of
insurance pursuant to Article IX with respect to each of the Subject Facilities.
Notwithstanding anything herein to the contrary, in no event shall Construction
Manager be liable in connection with the performance of its services hereunder
or otherwise in breach of this Agreement if Construction Manager fails, or is
otherwise unable, to perform any of such services or its other obligations
hereunder, including any obligations to pay or cause to be paid any such
Construction Costs due to (a) the failure of Owner to pay when due any amounts
payable hereunder by Owner into the Construction Account, whether pursuant to
Section 5.4, Section 5.5 or otherwise, or (b) the lack of available funds in the
Construction Account. Notwithstanding anything herein to the contrary, in no
event shall Construction Manager charge Owner for any services, functions or
cost categories that constitute Construction Non-Billable Items.
Section 3.9     Limitation of Authority. Except in the case of Emergencies,
notwithstanding anything in this Agreement to the contrary, Construction Manager
shall obtain the prior written consent of Owner (such approval not to be
unreasonably delayed, but which approval may otherwise be provided or withheld
in Owner’s sole and absolute discretion), prior to (i) taking any of the
following actions with respect to Owner, any of the Subject Facilities or any
other Midstream Assets, or (ii) requesting that an Authorized Officer execute a
Contract on behalf of Owner in respect of any of the following:
(a)the taking of any action that would require the prior affirmative vote,
consent or approval of the Representatives or the Management Committee under
Section 3.1(d) or Section 3.1(e) of the LLC Agreement;
(b)the possession of, or in any manner the dealing with, any of the Midstream
Assets or the transfer of the rights of Owner in such Midstream Assets other
than for the sole benefit of Owner; or
(c)except with respect to powers of attorney granted for the Procurement of Land
Rights relating to any of the Subject Facilities, the granting of powers of
attorney with respect to the Design, Procurement or Construction of any of the
Subject Facilities or the Management thereof.
Section 3.10    Land Rights.    Subject to Section 3.6, Section 3.9 and Section
5.3, Construction Manager shall, on behalf of Owner, cause (and request that an
Authorized Officer,





- 14-

--------------------------------------------------------------------------------



on behalf of Owner, enter into Contracts to cause) each of the Subject
Facilities to be surveyed to the extent no survey has been completed with
respect to such Subject Facility as of the Effective Date. In addition, subject
to the limitations set forth in Section 3.6, Section 3.9 and Section 5.3,
Construction Manager shall acquire on behalf of Owner (and request that an
Authorized Officer, on behalf of Owner, enter into Contracts, including powers
of attorney, to acquire) all necessary rights of way, easements, leases, fee
titles, land permits and licenses and other interests in land required for the
Construction, operation and maintenance of each of the Subject Facilities (“Land
Rights”).
(a)Owner shall, and shall cause each Member to, use its commercially reasonable
efforts to provide Construction Manager with any information in Owner’s or the
Members’ possession that would be useful to Construction Manager in connection
with assisting Owner in surveying of the route for any of the Subject Facilities
or assisting Owner in the acquisition of Land Rights relating thereto.
(b)In assisting Owner with the acquisition of Land Rights, Construction Manager
shall assist Owner in entering into good faith negotiations with each applicable
property owner. Condemnation shall be used by Owner to acquire Land Rights
whenever, in Construction Manager’s good faith opinion, the necessary Land
Rights cannot reasonably and economically be obtained voluntarily by Owner, and
Construction Manager shall assist Owner in Owner’s initiation of condemnation
proceedings with the appropriate Governmental Entity and the prosecution of the
same to conclusion to the fullest extent allowed by applicable Law.
(c)Owner shall bear the entire cost of obtaining or enforcing all such Land
Rights, whether by voluntary conveyance, condemnation or other civil proceedings
(and whether by judgment or settlement).
Section 3.11     Cooperation with Operator. Prior to Final Completion of any
Subject Facility, Construction Manager shall use commercially reasonable efforts
to cooperate and coordinate with Operator in a manner that permits Operator to
be prepared to perform all of its obligations under the Operating Agreement with
respect to such Subject Facility. For the avoidance of doubt, Construction
Manager is only responsible for the construction of the Subject Facilities and
Operator is responsible for all work required in order to incorporate the
Subject Facilities into the Operator’s existing SCADA and measurement systems
and for the development and implementation of any needed operation manuals or
procedures.
Section 3.12     Ownership and Custody of and Access to Data. Notwithstanding
anything in this Agreement to the contrary, Owner shall be the sole and
exclusive owner of all reports, filings, agreements, instruments and other
documents, whether prepared by Owner, Construction Manager or any Contractor,
related to the ownership or the operation of the Subject Facilities or
Construction Manager’s services hereunder, the books and records maintained by
Construction Manager on behalf of Owner, all reports generated by Construction
Manager pursuant to this Agreement (collectively, the “Data”), and any Data
shall be made available to Owner during normal business hours upon reasonable
advance written notice; provided, that in accessing any such Data, Owner shall
exercise its commercially reasonable efforts to minimize disruption to the
businesses of Construction Manager and its Affiliates. Following the termination
of this Agreement, Construction Manager shall, not later than 15 Business Days
after



- 15-

--------------------------------------------------------------------------------



its receipt of a written request from Owner, deliver originals of all Data (or
copies where applicable) to Owner, at Owner’s expense, to the location
designated by Owner in such written request.
Section 3.13     Standard of Performance. Construction Manager will perform its
obligations under this Agreement in a good and workmanlike manner, consistent
with Prudent Industry Practices.
Section 3.14     Employees. Construction Manager shall (or shall cause its
Affiliates to, as applicable) pay all expenses in connection with employing,
retaining and supervising its and its Affiliates’ employees necessary or
appropriate for the performance of its management of the services as specified
in this Agreement, including compensation, salaries, wages, overhead and
administrative expenses incurred by Construction Manager or its Affiliates, and
as applicable, FICA and Medicare taxes, workers’ compensation insurance,
retirement and insurance benefits and other such expenses.
Article IV
Schedule of Charges.


Section 4.1     Construction Costs. In the course of Managing the Design,
Procurement and Construction of each of the Subject Facilities, and subject to
the then-current Construction Budget therefor and the provisions of Section 5.3,
Construction Manager may incur, or cause Owner to incur, Construction Costs
constituting Construction Direct Bill Items. Subject to (a) the limitations set
forth in Section 3.9, (b) the provisions of Section 5.3, and (c) the
then-current Construction Budget for such Subject Facility, Owner shall be
responsible for contributing to the Construction Account, pursuant to Section
5.4, Section 5.6 or otherwise, all Construction Costs that constitute
Construction Direct Bill Items (including any Emergency Expenditures) incurred
by Construction Manager (without markup), Owner or any Contractor with respect
to such Subject Facility.


Section 4.2    Taxes. Construction Manager shall use commercially reasonable
efforts to take such actions as are necessary to obtain available exemptions
from, reductions in, or rebates or refunds of, applicable state and local taxes,
including sales and use taxes and property taxes, and Owner shall cooperate with
Construction Manager to the extent such cooperation is required to obtain such
exemptions, reductions, rebates or refunds.


Article V
Construction Schedule; Construction Budget; and Authority for Expenditures.
Section 5.1    Construction Schedule.
(a)The initial Construction Schedule for each of the Subject Facilities is
attached hereto as Exhibit C. As the Project Scope, Construction Budget and/or
description of any Subject Facility are revised by the Construction Manager
and/or the Parties, as applicable, from time to time during the term of this
Agreement in accordance herewith, the Construction Manager will deliver to Owner
a proposed revised Construction Schedule with respect to such Subject Facility
which will, after taking into account any modifications agreed upon by the





- 16-

--------------------------------------------------------------------------------



Parties, be deemed to be the “Construction Schedule” with respect to such
Subject Facility for all purposes hereunder.
(b)Construction Manager shall meet with the Management Committee at least once
per Calendar Quarter (or more or less frequently as the Parties shall so
mutually agree) during the term of this Agreement to review any Project Scope
then-in effect, any Construction Schedule then-in effect and the Design,
Procurement and Construction of the Subject Facilities.
Section 5.2     Construction Budget; Construction Budget Amendments. Attached
hereto as Exhibit B-1 is the initial Construction Budget for each of the Subject
Facilities (the “Initial Subject Facilities Construction Budget”). Each
Construction Budget for any Subject Facility shall (a) set forth the anticipated
expenditures under the terms of any Contracts that the Construction Manager
anticipates to be entered into by Owner relating to the Design, Procurement and
Construction of such Subject Facility and the Management thereof, (b) set forth
all other expenditures necessary for the Design, Procurement and Construction of
such Subject Facility (including a budget for the acquisition by Owner of the
Land Rights relating thereto), in each case, based on the then-current Project
Scope for such Subject Facility, and (c) allocate anticipated Construction Costs
for such Subject Facility into the applicable Designated Categories and identify
the Designated Category to which each such expense relates.
Section 5.3     Extra-Budget Expenditures. From time to time, Construction
Manager shall have the right and authority with respect to any then-current
Construction Budget for any Subject Facility, to make (or cause Owner to make)
expenditures in excess of such Construction Budget; provided that (a)
Construction Manager shall give written notice to Owner if Construction Manager
reasonably believes that an expenditure to be incurred with respect to a
Designated Category of the Construction Budget would cause the aggregate
Construction Costs attributable to such Subject Facility and such Designated
Category and set forth in such then- current Construction Budget to be exceeded,
and (b) prior to making any expenditure with respect to any Designated Category
of the then-current Construction Budget that would cause the aggregate
Construction Costs actually incurred and attributable to such Subject Facility
and such Designated Category to (i) exceed 10% of the authorized amount for any
line item of expense attributable to such Subject Facility and such Designated
Category as set forth in the then-current Construction Budget for such Subject
Facility or (ii) equal more than 110% of the aggregate Construction Costs
attributable to such Subject Facility and such Designated Category as set forth
in the then-current Construction Budget for such Subject Facility, Construction
Manager shall deliver to Owner an amendment to the Construction Budget for such
Subject Facility (each, a “Budget Amendment”), which Budget Amendment shall
comply with the provisions of Section 5.2 concerning specific allocation of
expenses to the Designated Categories to which such expenses relate and include
information regarding the nature of the excess expenditures and the reasons
therefor. Within 15 days following the delivery to Owner of any such Budget
Amendment, the Construction Manager shall meet with the Management Committee to
review the Budget Amendment and the facts and circumstances relating thereto.
Following such meeting, the Budget Amendment (including any amendments thereto
that may have been made as a result of such meeting) shall become effective and
the then-current Construction Budget for such Subject Facility shall be amended
accordingly to reflect such Budget Amendment.

- 17-

--------------------------------------------------------------------------------



Section 5.4    Payment of Construction Costs.
(a)Monthly Estimates. On or before 15 days prior to each applicable Calendar
Month beginning after the Effective Date, Construction Manager shall prepare and
deliver to Owner and the President a Call Notice for the estimated amount of
expenditures projected to be incurred for such Calendar Month pursuant to each
then-current Construction Budget plus a reasonable contingency amount (the
entirety of such projected amounts, “Monthly Estimate”). Owner shall cause the
amount set forth in each such Call Notice to be deposited in the Construction
Account as promptly as practicable but, in any event, not later than the 18th
Business Day after its receipt of such Call Notice. As of the Effective Date,
Owner has deposited in the Construction Account the Monthly Estimate for the
remaining portion of the Calendar Month in which the Effective Date occurs. Each
Call Notice delivered by Construction Manager pursuant to this Section 5.4(a)
shall comply with the requirements of Section 6.1(c)(ii) of the LLC Agreement.
(b)Shortfall Estimates. If Construction Manager reasonably believes that the
payments made pursuant to Section 5.4(a) with respect to such current Calendar
Month are reasonably projected to be insufficient, or are insufficient, as
applicable, to satisfy the projected Construction Costs to be expended during
such current Calendar Month with respect to any Subject Facility (i) under any
then-current Construction Budget for such Subject Facility, (ii) in connection
with any Emergency Expenditure for such Subject Facility or (iii) otherwise in
accordance with this Agreement and relating to such Subject Facility, including
Construction Manager’s right and authority to make (or cause Owner to make)
expenditures in excess of any then-current Construction Budget for such Subject
Facility pursuant to Section 5.3, then Construction Manager shall prepare and
deliver to Owner and the President a Call Notice of the estimated amount of the
shortfall for such Calendar Month plus a reasonable contingency amount (the
entirety of such amounts, “Shortfall Estimate”). Owner shall cause each such
Shortfall Estimate to be deposited in the Construction Account as promptly as
practicable but, in any event, not later than the 18th Business Day after its
receipt of such Call Notice.
(c)Objections to Estimates. With respect to the initial Monthly Estimate
deposited by Owner in the Construction Account and any other Monthly Estimate or
any Shortfall Estimate submitted by Construction Manager hereunder, Owner may
notify Construction Manager in writing of any objections to all or any portion
of such amounts on or before the expiration of the applicable Audit Period with
respect to such amounts. Owner shall be responsible for causing the amounts set
forth in the notices from Construction Manager pursuant to Section 5.4(a) and
Section 5.4(b) to be deposited in the Construction Account in full, but such
payment shall not be construed as a waiver by Owner of any of its rights under
this Section 5.4(c) or Section 7.3(b).
(d)Return of Unused Amounts in the Construction Account. Following the Final
Completion of the entirety of any Subject Facility, if any amounts deposited by
Owner in the Construction Account with respect thereto are then remaining, then
Construction Manager shall notify Owner thereof and, as directed by Owner in
writing, Construction Manager shall return such amounts to Owner.

- 18-

--------------------------------------------------------------------------------



Section 5.5     Emergencies. In the event of an Emergency during the
Construction Period for any Subject Facility, Construction Manager shall
promptly (a) make, or cause to be made, all notifications required under
applicable Law to appropriate Governmental Entities, (b) implement, or cause to
be implemented, all Emergency response and mitigation measures as are either
required by applicable Law or as deemed advisable by Construction Manager for a
prudent operator to respond to or mitigate the Emergency, including to protect
human health and the environment, (c) commence, or cause to be commenced, any
required remediation, maintenance or repair work necessary to keep the
applicable Subject Facility in compliance with all applicable Law or otherwise
to minimize damage and (d) as soon as practicable after the occurrence of the
event, notify Owner of (i) such Emergency, (ii) all mitigation, repair,
restoration or remedial plans to be undertaken by Owner with Construction
Manager’s assistance, (iii) all material correspondence with Governmental
Entities and (iv) any permits or approvals required in connection with Owner’s
Emergency response, repair, remedial or restoration activities. Construction
Manager’s notification of Owner may be made by any method deemed appropriate by
Construction Manager under the circumstances and does not have to comply with
Section 12.1. To the fullest extent possible, Construction Manager may cause an
Authorized Officer, on behalf of Owner, to enter into Contracts in connection
with any required remediation, maintenance or repair work necessary to keep the
applicable Subject Facility in compliance with all applicable Laws or otherwise
to minimize damage and may cause all Contractors to directly bill Owner for
expenses incurred in an Emergency. To the extent funds are not available in the
Construction Account to pay for any costs incurred by Construction Manager or
Owner in connection with an Emergency, then Construction Manager shall submit
invoices for such costs incurred by Construction Manager or Owner during such
Emergency to Owner and Owner shall deposit such amounts in the Construction
Account within 15 Business Days of receipt of such invoices. For purposes of
this Agreement, an “Emergency” shall be defined as a sudden or unexpected event
which causes, or risks causing, (A) substantial damage to any of the Subject
Facilities or the property of a Third Party, (B) death of or injury to any
Person, (C) damage or substantial risk of damage to natural resources (including
wildlife) or the environment, or (D) non-compliance with any applicable Law, in
each case, which event is of such a nature that a response cannot, in the
discretion of Construction Manager reasonably exercised, await the decision of
Owner. For purposes of clarity, an “Emergency” shall include any release or
threatened release of hazardous substances into the environment that requires
notification to any Governmental Entity under applicable Law.
Section 5.6    No Waiver by Payment. No payment by Construction Manager out of
the Construction Account or payment by Owner pursuant to Section 5.5 shall
preclude Owner from (a) questioning the accuracy of the statement or the
justification of any charge related to such payment; provided, any such protest
with respect to charges and credits made during the period covered by an audit
must be made within the Audit Period specified in Section 7.3(b), or (b) any of
its rights under the indemnity set forth in Section 10.2(b).
Section 5.7    Payment of Funds from Construction Account. Subject to Section
3.8, Construction Manager shall only use the funds in the Construction Account
to pay expenses owed by Owner or Construction Manager for the Design,
Procurement and Construction of the Subject Facilities, including the Management
thereof, pursuant to this Agreement or that are otherwise chargeable to Owner or
due to Construction Manager hereunder.

- 19-

--------------------------------------------------------------------------------



Article VI
Construction Procedures.
Section 6.1     Environmental, Health and Safety Reporting. Prior to Final
Completion of any Subject Facility, Construction Manager shall prepare and
furnish (or cause a Contractor to prepare and furnish) to Owner a report
describing any material accidents and environmental incidents experienced with
respect to such Subject Facility and known to Construction Manager, in each
case, as soon as reasonably practical but no later than 30 days of such
occurrence.
Section 6.2    EH&S Audit Rights.
(a)Upon not less than 30 days’ prior written notice to Construction Manager, but
not more than once during any Calendar Year (unless more frequent audits are
required by applicable Law and then, in such case, as frequently as required by
applicable Law), Owner may audit all records, procedures and performance of
Construction Manager relating to the Management of the Design, Procurement and
Construction of each of the Subject Facilities and compliance with applicable
Laws enacted to protect the environment and the health and safety of employees,
customers, Contractors and the public (“EH&S Laws”).
(b)The cost of each such audit shall be borne by Owner. Any such audit shall be
conducted during normal business hours at the principal office of Construction
Manager and in a manner designed to result in a minimum of inconvenience and
disruption to the operations of Construction Manager.
(c)For purposes of clarity, any Confidential Information obtained by Owner or
its representatives in connection with the conduct of an audit (whether related
solely to Construction Manager or otherwise) shall be subject to the
confidentiality provisions of Article XI.
(d)Within 90 days following completion of any such audit, Owner must provide
Construction Manager with a copy of the written audit report and a written
notice of any alleged instances of non-compliances with applicable EH&S Laws and
any alleged deficiencies in Construction Manager’s environmental, health and
safety policies or procedures related to the applicable EH&S audit period
disclosed in such report. Construction Manager shall make a reasonable effort to
reply to such instances of non-compliance and alleged deficiencies in writing as
soon as possible and in any event no later than 30 days after its receipt of
such report and notice.
(e)Upon agreement by Owner and Construction Manager of necessary corrective
action, if any, Construction Manager shall then prepare a written action plan
and shall provide a copy to Owner. In addition, Construction Manager shall track
and document close-out of all audit findings agreed to by Construction Manager
and Owner, the status of which shall be reported to Owner at each meeting of the
Management Committee. If any dispute shall arise in connection with an audit
and/or the results thereof, the Parties shall use their reasonable efforts to
resolve such disputes within 30 days after delivery of Construction Manager’s
reply to such report and notice delivered by Owner pursuant to Section 6.2(d).

- 20-

--------------------------------------------------------------------------------



(f)During the Construction Period for each of the Subject Facilities,
Construction Manager will provide quarterly safety reports that will provide the
safety performance of the Construction related progress performance for such
Subject Facility. In the event of an OSHA defined recordable incident, the
Construction Manager will promptly provide an incident report to Owner. The
information provided in the quarterly safety report or any incident report shall
consist of a direct reporting of the relevant Subject Facility’s overall OSHA
Total Recordable Incident Rate (“TRIR”) and each major construction-related
contractor’s TRIR, together with a general summary of the recordable incidents
relating to such Construction of such Subject Facility and mitigation measures
taken to protect the safety and welfare of the construction workforce with
respect to such Construction of such Subject Facility. Construction Manager
shall perform an incident investigation including a root cause analysis of all
OSHA defined recordable incidents relating to the construction of the Subject
Facilities. The incident investigation report will include mitigation measures
to be taken to improve the safety performance of the Contractor involved in the
incident and any recommendations to improve the overall safety performance of
the construction of such Subject Facility. Within 15 days of the submittal of
any incident report to the Owner, Construction Manager shall meet with the
Management Committee to review all recordable incidents and the facts and
circumstances relating thereto.
Section 6.3     Ownership of Subject Facilities, Land Rights and Materials. Each
of the Subject Facilities (including all Land Rights and materials acquired with
respect thereto) shall, at all times, be owned by Owner.
Section 6.4    Permits. Subject to the limitations set forth in Section 3.6,
Section 3.9 and Section 5.3, Construction Manager shall assist Owner in
acquiring (and request that an Authorized Officer, on behalf of Owner, enter
into Contracts to acquire) all necessary permits and licenses (other than
permits or licenses incorporating party of the Land Rights) required for the
Design, Procurement and Construction of each of the Subject Facilities
(“Permits”).
Article VII
Accounting; Reports; Records.
Section 7.1     Maintenance of Accounts; Statements. Construction Manager shall
maintain true and accurate accounts of (a) all expenses, disbursements and costs
chargeable to Owner pursuant to this Agreement, and (b) all revenue of Owner
received by Construction Manager in connection with the Design, Procurement and
Construction of each of the Subject Facilities and the Management thereof, all
of which shall be charged or credited to Owner and maintained in accordance with
GAAP and the Uniform System of Accounts (including any subsequent modifications
or revisions thereof) prescribed for oil pipeline companies by the FERC, its
successors or by any other Governmental Entity having regulatory jurisdiction
over Owner or the Subject Facilities, consistently applied. Construction Manager
shall maintain such books of account at its principal place of business and such
books of account shall be open to inspection and examination in accordance with
Section 7.5. During the term of this Agreement, Construction Manager shall
provide copies of such books of accounts to Operator at Owner’s or Operator’s
request.

- 21-

--------------------------------------------------------------------------------



Section 7.2     Banking. Owner shall establish, in Owner’s name and under
Owner’s control, a bank account or accounts (the “Construction Account”). Owner
shall designate only Construction Manager, and such Persons as are reasonably
requested by Construction Manager, as authorized signatories to the Construction
Account, and all withdrawals by Construction Manager from the Construction
Account shall be made only by Construction Manager or such designated Persons.
All revenues attributable to the Subject Facilities received by Construction
Manager shall be deposited by Construction Manager into the Construction
Account. All funds of Owner in the Construction Account shall be used by
Construction Manager solely for the Design, Procurement and Construction of the
Subject Facilities and the Management thereof in accordance with Section 3.8 and
Section 5.7. All interest and other benefits pertaining to the Construction
Account belong to Owner. At no time may Construction Manager commingle the funds
in the Construction Account with Construction Manager’s funds or the funds of
any other Person, and such funds may not be subject to Liens or Claims of any
kind in favor of Construction Manager or its creditors.
Section 7.3    Audits.
(a)In accordance with this Section 7.3, Owner shall have the right to audit
costs charged to Owner’s accounts and other accounting records maintained for
Owner by Construction Manager under this Agreement no more than twice during any
Calendar Year.
(b)Subject to the restrictions contained in Section 7.3(a), upon not less than
30 days’ prior written notice to Construction Manager, Owner may audit
Construction Manager’s books and records for any Calendar Year within the 24
Calendar Month period immediately preceding the date of such notice (such 24
Calendar Month period, the “Audit Period”). The cost of each such audit shall be
borne by Owner; provided, however, that Construction Manager shall reimburse
Owner for the reasonable costs of any such audit if (i) the amounts charged by
Construction Manager exceeded the amounts that should have been charged under
the terms of this Agreement by at least 5% in the aggregate and (ii) such
discrepancy is reasonably apparent from a review of supporting invoices and
other applicable, written documentation. Any such audit shall be conducted
during normal business hours at the principal office of Construction Manager and
in a manner designed to result in a minimum of inconvenience and disruption to
the operations of Construction Manager.
(c)In conducting any such audit, Owner may request access to information
relating to such audit prior to the commencement of such audit, and, if such
information is in the possession of Construction Manager or its Affiliates,
Construction Manager shall, provide access to such information requested as soon
as practical (but in any event, not later than 10 days after Owner’s request
therefor) in order to facilitate the forthcoming audit.
(d)For purposes of clarity, any Confidential Information obtained by Owner or
its representatives in connection with the conduct of such audit (whether
related solely to Construction Manager or otherwise) shall be subject to the
provisions of Article XI.
(e)Within 90 days following completion of such audit, Owner must provide
Construction Manager with a copy of the written audit report and a written
notice of any claims of Owner arising from such audit report. Construction
Manager shall make a reasonable effort to

- 22-

--------------------------------------------------------------------------------



reply to such claims in writing as soon as possible and in any event no later
than 90 days after delivery of such report and notice.
(f)All adjustments agreed to between Owner and Construction Manager resulting
from such audit shall be reflected promptly in Construction Manager’s books and
records and reported to Owner. If any dispute shall arise in connection with an
audit, the Parties shall use their reasonable efforts to resolve such disputes
within 60 days after delivery of Construction Manager’s reply to such report and
notice delivered by Owner.
Section 7.4    Reports.
(a)Government Reports. Prior to the Final Completion of any Subject Facility,
other than with respect to any tariff-related filings or reports, Construction
Manager shall Manage the preparation and filing of any reports required by any
Governmental Entity having jurisdiction over such Subject Facility for which
Final Completion has not occurred, including any such reports required in
connection with the Management of the Design, Procurement and Construction of
such Subject Facility.
(b)Construction Reports. During the Construction Period for each of the Subject
Facilities, each Calendar Quarter Construction Manager shall provide reports to
Owner as to the then-current status of the Design, Procurement and Construction
of such Subject Facility and all then-known Construction Costs incurred with
respect thereto (the “Construction Reports”). The Construction Reports for each
Subject Facility and for a given Calendar Quarter shall (x) be delivered to
Owner no later than the 20th day of the first Calendar Month of each Calendar
Quarter following the Calendar Quarter to which the Construction Reports relate
and (y) include the following reports and information which shall, in each case,
be prepared on an Subject Facility by Subject Facility basis:
(i)a project spend profile which shall include a comparison of the initial
Construction Budget for such Subject Facility against the then-current
Construction Budget for such Subject Facility;
(ii)a report on (A) the cumulative (on a net basis) calculation of all
Construction Cost variances to date for such Subject Facility, and (B) any
Construction Budget overages for such Subject Facility described in Section 5.3,
in each case, calculated by Designated Category;
(iii)an updated Construction Schedule for such Subject Facility reflecting
Construction Manager’s current estimate of the timeline for the Design,
Procurement and Construction of such Subject Facility;
(iv)a summary of each of the Permits (other than permits and licenses included
in the Land Rights) then-known by Construction Manager to be required for the
Design, Procurement and Construction of such Subject Facility, including (if
applicable) the dates such Permits were (or will be, as applicable) applied for
and the expected receipt dates of such Permits; provided, that this report shall
only be provided to the extent that outstanding Permits are pending;

- 23-

--------------------------------------------------------------------------------



(v)a summary of the acquisition status by Owner of all Land Rights necessary for
the Design, Procurement and Construction of such Subject Facility, including the
following elements: (A) the total number (as applicable) and status of all such
Land Rights; (B) the total number (as applicable) of such Land Rights acquired
by Owner to date; (C) those Land Rights that Construction Manager believes will
need to be acquired by Owner pursuant to condemnation proceedings (including the
jurisdictions applicable to each such Land Right); and (D) a summary of
condemnation or similar proceedings commenced by Owner that are pending or have
been resolved in such Calendar Quarter; and
(vi)a summary of all civil proceedings (other than condemnation or similar
proceedings) commenced by or against Owner or against Construction Manager (in
its capacity as Construction Manager hereunder), in each case, that are pending
or that have been resolved in such Calendar Quarter.
(c)     Notice of Breach or Violation. Construction Manager agrees to promptly
notify Owner of any circumstance, event, occurrence or condition known to
Construction Manager to the extent necessary to permit Owner to comply with its
obligations under Section 4.2(c)(xi) of the LLC Agreement.
Section 7.5     Records. Except as otherwise provided herein, until Final
Completion with respect to a Subject Facility, Construction Manager shall keep,
or cause to be kept, true and complete Records with respect to such Subject
Facility in accordance with the provisions of this Agreement and Section 4.1 of
the LLC Agreement. Construction Manager shall maintain the Records at its
principal place of business.
(a)Construction Manager shall give access to each Member to inspect any of the
Records maintained by Construction Manager pursuant to this Agreement for any
purpose reasonably related to the Member’s Company Interest. Any such inspection
shall occur during normal business hours at the principal office of Construction
Manager upon reasonable advance notice to Construction Manager and the other
Members and shall be conducted in a manner designed to result in a minimum of
inconvenience and disruption to the operations of Construction Manager. In
addition, if any Member is engaged in bona fide negotiations with a Third Party
or Member’s Affiliate related to a proposed disposition of its Company Interest
and requests Records for disclosure to such Third Party or Member’s Affiliate in
accordance with the LLC Agreement, Construction Manager agrees to reasonably
cooperate with such Member and, upon reasonable notice, provide access to such
Records as may be reasonably required by such Member. Any such review by any
Member shall be conducted during normal business hours, at the principal office
of Construction Manager and in a manner designed to result in a minimum of
inconvenience and disruption to the operations of Construction Manager.
(b)Construction Manager agrees to provide Operator within five days of the end
of each month, and additionally upon Owner’s or Operator’s reasonable request,
with all necessary Records and other information, including expenses and
payables for each account, in order that Operator can properly (i) maintain the
Capital Accounts for each Member pursuant to the terms of the LLC Agreement,
(ii) maintain the complete books of account for Owner in accordance with Section
4.1 of the LLC Agreement, (iii) submit to Owner the statements, reports

- 24-

--------------------------------------------------------------------------------



and notices specified in Section 4.2 of the LLC Agreement within the periods
established in Section 4.2 of the LLC Agreement, (iv) deliver to Owner and the
Management Committee Operator’s determination of Available Cash as required by
the Operating Agreement, and (v) Operate the Subject Facilities and otherwise
timely perform its obligations under the Operating Agreement.
(c)As soon as possible after Final Completion of any Subject Facility, but no
later than 120 days after such date, Construction Manager shall provide the
Records in Construction Manager’s possession relating to such Subject Facility
to Operator; provided, however, that Construction Manager shall be permitted to
retain copies of such Records.
Article VIII
Force Majeure.
Section 8.1     Procedure. If either Party is rendered unable, wholly or in
part, by Force Majeure to carry out its obligations under this Agreement, other
than to make payments then or thereafter due hereunder, upon such Party giving
notice and full particulars of such Force Majeure to the other Party as soon as
possible after the occurrence of the cause relied on, then the obligations of
the Party giving such notice, so far as they are affected by such Force Majeure,
will be suspended during the continuance of any inability so caused but for no
longer period, and such cause must as far as possible be remedied with all
reasonable and diligent dispatch by the Party claiming such in order to put
itself in a position to carry out its obligations under this Agreement.
Section 8.2     Definition. The term “Force Majeure” means any event not within
the control of the Party (or any of its Affiliates) claiming suspension and
which by the exercise of due diligence, such Party is unable to prevent or
overcome, including (to the extent such event satisfies the foregoing) events of
nature or the elements, strikes, lockouts or other labor disturbances, sabotage,
wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, storms, storm warnings, floods and washouts, restraints of
Governmental Entities, civil disturbances, environmental accidents affecting the
land, air or water, explosions, breakage or accident to or freezing of
equipment, machinery or lines of pipe, or other casualty occurrences, in each
case, materially affecting the Design, Procurement or Construction of any of the
Subject Facilities, or the Management thereof, terrorist acts or the threat
thereof, inability to obtain pipe, materials, equipment, rights of way, Permits
or labor and any actions by Governmental Entities that are resisted in good
faith.
Section 8.3      Strikes, etc. Notwithstanding anything to the contrary
contained herein, it is understood and agreed that the settlement of strikes,
lockouts or other labor disturbances is entirely within the discretion of the
Party having the difficulty, and that the above requirement that any Force
Majeure must be remedied with all reasonable and diligent dispatch shall not
require the settlement of any such strike, lockout or other labor disturbance by
acceding to the demands of opposing Persons when such course is inadvisable in
the discretion of the Party having the difficulty.

- 25-

--------------------------------------------------------------------------------



Section 8.4      Notice of Force Majeure Termination. The Party claiming a Force
Majeure must provide notice to the other Party of the date of termination of
such Force Majeure event.a
Article IX
Insurance.
Section 9.1      Construction Insurance. Construction Manager shall obtain on
Owner’s behalf and, on behalf of Owner, Construction Manager shall maintain in
force with insurance companies acceptable to Owner, the kinds of insurance and
amounts of coverage as reasonably directed by Owner.
Section 9.2      Premiums, Deductibles, etc. All guaranteed cost insurance
premiums, expenses, deductibles (reasonably acceptable to Owner), or similar
programs applicable to the insurance required hereunder shall be included in the
Construction Budget as Construction Direct Bill Items and updated annually as
reasonably directed by Owner.
Section 9.3      Cooperation. Should any Member desire to obtain, for itself,
any additional insurance in excess of the insurance coverage mandated by this
Agreement and Section 3.12 of the LLC Agreement, Construction Manager agrees to
cooperate with such Member to provide such information as may be reasonably
requested by such Member in furtherance of obtaining such additional insurance.
Section 9.4     Insurance Limits. In the event that the damages resulting from
any Claim or Liability exceed the coverage limits under an insurance policy
covering such Claim or Liability, such coverage limits shall not affect either
Party’s obligations under Section 10.2 for any such damages in excess of the
limits associated with any such insurance policy covering any such Claim or
Liability.
Article X
Claims.
Section 10.1     Claims. Liabilities and Claims involving Owner and Construction
Manager shall be handled in the following manner:
(a)Liability Claims.    Subject to the limitations set forth in Section 3.9,
Construction Manager shall manage and process any Claim by a Third Party against
Construction Manager or Owner, that arises out of the Design, Procurement and/or
Construction of any of the Subject Facilities (including the Management
thereof), or arises out of or is incidental to the activities carried on
pursuant to, or work performed, required or contemplated by, this Agreement
(each such Claim, a “Liability Claim”) in accordance with Section 10.1(c).
(b)Recovery Claims. Subject to the limitations set forth in Section 3.5(b) and
Section 3.9, Construction Manager shall manage the prosecution and/or settling
of any Claim that Owner has against a Third Party (each such Claim, a “Recovery
Claim”). Construction Manager may not name a Member as party plaintiff on a
Recovery Claim unless Construction Manager has obtained that Member’s consent to
do so. If any Member so desires,

- 26-

--------------------------------------------------------------------------------



in addition to counsel employed by Construction Manager on behalf of Owner, a
Member may be represented in any such lawsuit at its expense by counsel selected
by such Member.
(c)Notice of Claim. In the event that Construction Manager receives a Liability
Claim in writing that exceeds $1,000,000, Construction Manager shall provide
Owner, within 30 days of receipt of such Liability Claim, a notice that includes
a brief written summary of the facts then known to Construction Manager
regarding such Liability Claim and a copy of the demand letter, petition, or
similar documentation relating thereto.
Section 10.2      Release and Indemnification.
(a)Owner Release and Indemnity.
(i)Notwithstanding anything to the contrary herein, Owner shall be responsible
for, shall pay on a current basis and hereby releases, defends, indemnifies and
holds harmless Construction Manager and its Affiliates (other than Paradigm and
its subsidiaries) and their respective directors, officers, managers and
employees (such Persons, excluding, for purposes of clarity, any Contractors,
the “CM Indemnitees”) from and against all Liabilities and Claims arising out
of, attributable to, in connection with or incidental to (A) the Design,
Procurement and/or Construction of any of the Subject Facilities, or the
Management thereof, including any act or omission of any of the CM Indemnitees
in connection therewith or relating thereto, or (B) any other activities carried
on or work performed or required by this Agreement, in each case, EVEN IF SUCH
LIABILITIES OR CLAIMS ARE AS A RESULT OF THE NEGLIGENCE (WHETHER SOLE,
CONCURRENT, ACTIVE OR PASSIVE) OR ANY OTHER LEGAL FAULT, INCLUDING STRICT
LIABILITY, OF ANY CM INDEMNITEE, ANY OWNER INDEMNITEE, ANY THIRD PARTY OR ANY OF
THEM; provided, however, that except as provided in Section 10.2(d), Owner will
not be required to release, defend, indemnify or hold harmless the CM
Indemnitees from any such Liabilities or Claims to the extent such Liabilities
or Claims arise out of or in connection with or are attributable or incident to
(x) any fraud of any CM Indemnitee, (y) the gross negligence or willful
misconduct of the Construction Manager or (z) any violation of Law by any CM
Indemnitee.
(ii)Notwithstanding anything to the contrary herein, Owner shall be responsible
for, shall pay on a current basis and hereby releases, defends, indemnifies and
holds harmless the CM Indemnitees from and against all Liabilities and Claims
arising out of, attributable to, in connection with or incidental to (A) the
death or personal injury of any employee of any of the Owner Indemnitees or any
Contractor of Owner and (B) any damage or destruction to any personal property
of any of the Owner Indemnitees or any Contractor of Owner, in each case, in
connection with or incidental to the Design, Procurement and/or Construction of
any of the Subject Facilities, or the Management thereof, including any act or
omission of any of the CM Indemnitees in connection therewith or relating
thereto, in the case of each of subsections (A) and (B) above, EVEN IF SUCH
LIABILITIES OR CLAIMS ARE AS A RESULT OF THE NEGLIGENCE (WHETHER SOLE,
CONCURRENT, ACTIVE OR PASSIVE) OR ANY OTHER LEGAL FAULT, INCLUDING STRICT
LIABILITY, OF ANY CM INDEMNITEE,

- 27-

--------------------------------------------------------------------------------



ANY OWNER INDEMNITEE, ANY THIRD PARTY OR ANY OF THEM; provided, however, that
Owner will not be required to release or indemnify the CM Indemnitees from any
such Liabilities or Claims to the extent such Liabilities or Claims arise out of
or in connection with or are attributable or incident to (i) any fraud of any CM
Indemnitee, (ii) the gross negligence or willful misconduct of the Construction
Manager or (iii) any violation of Law by any CM Indemnitee.
(b)Construction Manager Indemnity. Notwithstanding anything herein to the
contrary, Construction Manager shall be responsible for, shall pay on a current
basis and hereby releases, defends, indemnifies and holds harmless the Owner
Indemnitees from and against all Liabilities and Claims arising out of, in
connection with or attributable or incidental to (i) any fraud of any CM
Indemnitee, (ii) the gross negligence or willful misconduct of the Construction
Manager or (iii) any violation of Law by any CM Indemnitee, and whether
occurring as the sole or a concurrent cause of an act or event.
(c)Survival of Indemnification Provisions; No Double Recovery. The provisions of
this Section 10.2 shall survive any termination of this Agreement. In
calculating any amount to be paid by an indemnifying Party by reason of the
provisions of this Section 10.2, the amount shall be reduced by all cash
reimbursements (including insurance proceeds) actually received (directly or
indirectly, including by virtue of the indemnified Party’s direct or indirect
ownership interest in Owner) by the indemnified Party with respect to the
applicable Claim or Liability.
(d)Construction Manager Suggested Activities. If Construction Manager makes a
recommendation to Owner regarding a specific potential issue relating to the
Design, Procurement or Construction of any of the Subject Facilities, or the
Management thereof, to Owner that may reasonably be expected to result in
damages to Persons or property or cause a material adverse effect with respect
to Owner, the Business or the Facilities, but would not otherwise constitute an
Emergency, and Owner does not timely approve such recommendation or any part
thereof (an “Construction Manager Suggested Activity”), Construction Manager
shall not be liable for, and Owner hereby releases and defends, indemnifies and
holds harmless CM Indemnitees from and against, all Liabilities and Claims
arising out of, attributable to, in connection with or incidental to Owner’s
failure to approve such Construction Manager Suggested Activity, or Construction
Manager’s failure to undertake a Construction Manager Suggested Activity absent
Owner’s approval thereof (as applicable). OWNER’S AGREEMENT TO RELEASE AND
INDEMNIFY THE CM INDEMNITEES PURSUANT TO THIS SECTION 10.2(d) SHALL INCLUDE ANY
LIABILITIES AND CLAIMS ARISING OUT OF, ATTRIBUTABLE TO, IN CONNECTION WITH OR
INCIDENTAL TO THE NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR
ANY OTHER LEGAL FAULT, INCLUDING STRICT LIABILITY, OF ANY CM INDEMNITEE, ANY
OWNER INDEMNITEE, ANY THIRD PARTY OR ANY OF THEM; provided, however, that Owner
will not be required to release or indemnify the CM Indemnitees from any such
Liabilities or Claims to the extent such Liabilities or Claims arise out of or
in connection with or are attributable or incident to (i) any fraud of any CM
Indemnitee or (ii) the gross negligence or willful misconduct of the
Construction Manager.

- 28-

--------------------------------------------------------------------------------



(e)Disclaimer of Liability. NONE OF THE CM INDEMNITEES OR THE OWNER INDEMNITEES
SHALL BE ENTITLED TO RECOVER FROM ANY PARTY, OR SUCH PARTY’S RESPECTIVE
AFFILIATES, ANY INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES TO A THIRD
PERSON, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES
INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE
EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE PRECEDING
SENTENCE, EACH PARTY, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, WAIVES ANY
RIGHT TO RECOVER PUNITIVE, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING
IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(f)Compliance with Laws. The exculpation and indemnifications provisions
included herein shall be effective to the maximum extent permitted by applicable
Law. The Parties agree that in the event any Law, when applied to this
Agreement, limits in any way the extent to which exculpation and/or
indemnification may be provided to the beneficiary thereof in accordance with
the terms hereof, this Agreement shall automatically be amended to provide that
the exculpation and indemnification provisions included herein shall extend to
the maximum extent permitted by applicable Law.
(g)Members Not Liable. Construction Manager acknowledges and agrees that Owner
is a separate entity from any of its Members and it (and not its Members) is
liable for all obligations and Liabilities of Owner under this Agreement.
Article XI
Confidential Information; Publicity.


Section 11.1    Confidential Information.


(a)Each Party and its respective Affiliates shall keep confidential all
information which is obtained by them as Parties or otherwise pursuant to this
Agreement, and shall refrain from making any public statements with respect to
this Agreement or any other Transaction Document, in each case, upon and subject
to the terms set forth in Section 5.14 of the Transfer Restrictions Agreement.


(b)Notwithstanding anything to the contrary in Section 11.1(a), in the event of
any Emergency endangering property, lives or the environment, Construction
Manager may issue such press releases or public announcements as it deems
necessary in light of the circumstances and shall promptly provide Owner with a
copy of any such press release or announcement.



- 29-

--------------------------------------------------------------------------------



Article XII
General Provisions.


Section 12.1     Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally or by facsimile transmission (with receipt confirmed), or
if mailed (first class postage prepaid) or deposited with a reputable overnight
courier for next day delivery, to the Parties at the following addresses or
facsimile numbers:
Construction Manager:
 
[PARADIGM CM ENTITY]
[    ]
[    ]
Attention:
[    ]
Telephone:
[    ]
Facsimile:
[    ]
 
 
Owner or President:
 
 
[PIPELINE LLC]
c/o [           ]
 
[    ]
 
[    ]
 
Attention:
[    ]
Telephone:
[    ]
Facsimile:
[    ]
 
 
With a copy to:
 
Phillips 66 Company
3010 Briarpark Drive
Houston, Texas 77042
Attention: General Counsel

All such notices, requests and other communications will (x) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (y) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of receipt, and (z)
if delivered by mail or reputable overnight courier in the manner described
above to the address as provided in this Section, be deemed given upon receipt
(in each case regardless of whether such notice, request or other communication
is received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section). Any Party from time
to time may change its address, facsimile number or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Parties.

- 30-

--------------------------------------------------------------------------------



Section 12.2      Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG
THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. IN
RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
Section 12.3    Dispute Resolution. Any dispute or controversy of any and every
kind or type, whether based on contract, tort, Law or otherwise arising out of
or relating to this Agreement shall be resolved in accordance with the
procedures set forth in Section 5.14 of the Transfer Restriction Agreement.
Section 12.4    Entirety of Agreement; No Third-Party Beneficiaries. This
Agreement and the other Transaction Documents constitutes the entire agreement
of the Parties relating to the matters contained herein, and supersede all prior
contracts, agreements, representations, warranties or understandings, whether
oral or written, relating to the matters contained herein. Except as provided by
Section 10.2, this Agreement is not intended to confer upon any Person not a
party hereto any rights or remedies hereunder.
Section 12.5    Captions or Headings. The headings appearing at the beginning of
each Section are all inserted and included solely for convenience and shall
never be considered or given any effect in construing this Agreement, or any
provision or provisions hereof, or in connection with determining the duties,
obligations or liabilities of the Parties or in ascertaining intent, if any
question of intent should arise.
Section 12.6    Assignment. Except as set forth in Section 2.4(c), this
Agreement and its attendant rights may not be assigned, transferred,
subcontracted or otherwise conveyed by either Party without the express written
consent of the other Party; provided, however, a Party may assign its rights and
obligations under this Agreement to (a) an Affiliate and (b) in the case of
Construction Manager, to any member of the CM Group, in each case, without the
prior consent of the other Party and any transition costs associated with any
such assignment shall be borne by the assigning Party. Except as provided in the
preceding sentence, any assignment without consent of the non-assigning Party
shall be void. No assignment by any Party shall relieve such Party (or any
guarantor of such Party’s obligations hereunder) from any liability hereunder.
Section 12.7    Duplicate Originals. This Agreement is executed in duplicate
originals, with one original to be retained by Construction Manager and one
original to be retained by Owner.
Section 12.8    Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
Section 12.9    Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by all of the
Parties. Any

- 31-

--------------------------------------------------------------------------------



Party may, only by an instrument in writing, waive compliance by another Party
with any term or provision of this Agreement on the part of such other Party
hereto to be performed or complied with. The waiver by any Party of a breach of
any term or provision of this Agreement shall not be construed as a waiver of
any subsequent breach. Except as otherwise expressly provided herein, no failure
to exercise, delay in exercising or single or partial exercise of any right,
power or remedy by any Party, and no course of dealing between the Parties,
shall constitute a waiver of any such right, power or remedy.
Section 12.10    Exhibits. In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of any Exhibit, the
terms and conditions of the applicable Exhibit shall govern and control.
Section 12.11    Interpretation. In the event an ambiguity or question of intent
or interpretation arises with respect to this Agreement, this Agreement shall be
construed as if it was drafted jointly by the Members, and no presumption or
burden of proof shall arise favoring or disfavoring any Member by virtue of the
authorship of any provisions of this Agreement.
Section 12.12    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be delivered via facsimile or PDF, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
Remainder of page intentionally left blank.



- 32-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, effective
as of the Effective Date.
CONSTRUCTION MANAGER:
 
 
[PARADIGM CM ENTITY]
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
OWNER:
 
 
[PIPELINE LLC]
 
 
 
 
By:
 
Name:
 
Title:
 























Signature Page to
Construction Management Agreement



- 33-

--------------------------------------------------------------------------------



EXHIBIT A
SUBJECT FACILITIES


Subject Facilities:


The “Subject Facilities” means the System, the Three Bears Pipeline and the
Watford Express Pipeline.




























































































--------------------------------------------------------------------------------



EXHIBIT B-1
INITIAL SUBJECT FACILITIES CONSTRUCTION BUDGET


[To be provided.]


































































































--------------------------------------------------------------------------------



EXHIBIT B-2
CONSTRUCTION DIRECT BILL ITEMS


The following are examples of the services, functions and cost categories that
are intended to be included in the scope of the Construction Costs (herein
collectively referred to as “Construction Direct Bill Items”). The Parties
acknowledge and agree that this Exhibit B-2 is not intended to be a
comprehensive and complete listing of the potential services, functions and cost
categories that may be considered Construction Direct Bill Items. In the event
of a conflict between whether any service, function or cost category is a
Construction Non-Billable Item or a Construction Direct Bill Item, a proposal
shall be made by the Construction Manager to determine the appropriate
classification and any dispute with respect to such proposal shall be resolved
in the manner described in Section 12.3.


1.
Regulatory Compliance Functions.    All costs and expenses (e.g., outside
services, equipment and materials, etc.) associated with performing regulatory
compliance functions.



2.
Field Office Expenses. All costs and expenses associated with the following:



a.
Office space;



b.
Field construction supervision;



c.
Office supplies;



d.
Electrical and phone services;



e.
Computer hardware (including printers) and software (including associated
licenses) and other associated information technology activities if such
hardware and software is specifically attributable and separately billed for the
Facilities; for purposes of clarity, this excludes any costs associated with
financial, operating, compliance, and communication software and hardware that
is used by Construction Manager on an enterprise-wide basis; and



f.
Personnel safety equipment.



3.
Operation, Maintenance and Inspection. Costs and expenses (e.g., transportation,
etc.) associated with performing operations, maintenance and inspection
functions including the cost of materials.



4.
Insurance (other than workers’ compensation insurance).



5.
Property damage Claims by Third Parties.



6.
Personal injury/death Claims by Third Parties.



7.
All payments of taxes of every kind and nature assessed or levied upon or
incurred in connection with the Facilities or on the Facilities or other
property of Owner and which







--------------------------------------------------------------------------------



taxes have been paid by the Construction Manager for the benefit of Owner (other
than any payroll taxes paid with respect to any of Construction Manager’s
personnel).


8.
State and Federal pipeline fees including state one call fees.



9.
Fuel and power costs.



10.
Third Party financial audits.



11.
Non-routine legal services (e.g., litigation, non-routine FERC tariff issues),
expert witness fees, court costs, etc. with agreement from the Owner.



12.
Engineering and drafting services.



13.
Environmental remediation (subject to any indemnity of Construction Manager set
forth in Section 10.2 with respect thereto).



14.
All third party costs and expenses directly incurred by Construction Manager (in
accordance with the terms and provisions of this Agreement) in connection with
the Procurement of materials and equipment necessary for the Construction of any
of the Subject Facilities.



15.
Unusual or contested tax or property evaluations.



16.
Any additional functions or responsibilities of Construction Manager as may be
specified in the LLC Agreement that are not specifically listed in Exhibit B-3.



17.
Permit and license fees, rental payments and renewal costs associated with Land
Rights, other Third Party fees, penalties and fines.













































--------------------------------------------------------------------------------



EXHIBIT B-3
CONSTRUCTION NON-BILLABLE ITEMS


The following is a complete and comprehensive listing of the services, functions
and cost categories that shall be referred to herein collectively as
“Construction Non-Billable Items”.


All costs and expenses associated with the following:
1.
Office expenses other than those office expenses related to field offices.

2.
The following normal and routine product and financial accounting services:

a.
Financial reporting and general accounting;

b.
Fixed asset, property accounting and project tracking;

c.
Accountings payable;

d.
Revenue accounting, accounts receivable and billing;

e.
Tax services (but specifically excluding the payment of any taxes);

f.
Property and ad valorem taxes services (but specifically excluding the payment
of any taxes); and

g.
Planning services (preparation of Construction Budget).

3.
Corporate overhead costs associated with the following functions (given current
regulations and operating conditions in effect as of the date of this
Agreement):

a.
Commercial business administration services;

b.
Legal services relating to the ordinary course of business activities;

c.
Human resource services relating to the ordinary course of business activities;

d.
Environmental, health and safety services relating to the ordinary course of
business activities;

e.
Right-of-way and real estate administrative services relating to the ordinary
course of business activities;

f.
Non-field one-call services; and

g.
Procurement services.

For purposes of clarity, the costs and functions referenced above in subparts
(b), (c), (d) and (e) specifically exclude any non-routine activities, including
activities with respect to any litigation, rate cases, or claims.












--------------------------------------------------------------------------------



EXHIBIT C
INITIAL SUBJECT FACILITIES CONSTRUCTION SCHEDULE


[To be provided.]


































































































--------------------------------------------------------------------------------



Exhibit M


Form Operating Agreement – Pipeline






--------------------------------------------------------------------------------





































OPERATING AGREEMENT








BETWEEN








[PIPELINE LLC]








AND








PHILLIPS 66 PIPELINE LLC








Dated [●], 2014


















































--------------------------------------------------------------------------------



TABLE OF CONTENTS




 
 
 
Page


Article I
Definitions; Construction.
1


Section 1.1.
Definitions
1


Section 1.2.
References and Rules of Construction
7


Article II
Operator.
8


Section 2.1.
Operator Identified
8


Section 2.2.
Term and Termination
8


Section 2.3.
Survival
8


Section 2.4.
Resignation or Removal of Operator
8


Section 2.5.
Effect of Removal or Resignation
9


Article III
Duties of Operator.
10


Section 3.1.
Independent Contractor
10


Section 3.2.
No Agency
10


Section 3.3.
Administrative Duties of Operator.
10


Section 3.4.
Operate and Maintain the Facilities
11


Section 3.5.
Purchase and Sale of Materials and Supplies; Entry into Contracts
12


Section 3.6.
Personnel
13


Section 3.7.
Payment of Expenses
13


Section 3.8.
Limitation of Authority
13


Section 3.9.
Post-Final Completion Cooperation with the Construction Manager
14


Section 3.10.
Required Upgrades.
14


Section 3.11.
Ownership and Custody of and Access to Data
14


Section 3.12.
Standard of Performance
15


Article IV
Schedule of Charges.
15


Section 4.1.
Direct Bill Items
15


Section 4.2.
Fixed Operating Fee
15


Section 4.3.
Fee Adjustment
16


Section 4.4.
Taxes
16


Article V
Budgets and Authority for Expenditures.
16


Section 5.1.
Preparation and Approval of the Direct Bill Budget
16


Section 5.2.
Preparation and Approval of Direct Bill Budget Amendments
17









--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page


Section 5.3.
Authority for Extra-Budget Expenditures
18


Section 5.4.
Notice of Direct Bill Budget Variances
18


Section 5.5.
Payment of Budgeted Costs
18


Section 5.6.
Emergencies
19


Section 5.7.
No Waiver by Payment
20


Section 5.8.
Payment of Funds from Operating Account
20


Article VI
Operating Procedure.
20


Section 6.1.
Common Carrier Operations
20


Section 6.2.
Environmental, Health and Safety Reporting
20


Section 6.3.
EH&S Audit Rights
20


Article VII
Accounting; Reports.
21


Section 7.1.
Maintenance of Accounts; Statements
21


Section 7.2.
Banking
22


Section 7.3.
Disbursements to Members
22


Section 7.4.
Audits
22


Section 7.5.
Government Reports
23


Section 7.6.
Maintenance of and Access to Records
23


Article VIII
Force Majeure.
24


Section 8.1.
Procedure
24


Section 8.2.
Definition
24


Section 8.3.
Strikes, etc
24


Section 8.4.
Notice of Force Majeure Termination
25


Article IX
Insurance.
25


Section 9.1.
Primary Liability Insurance
25


Section 9.2.
Premiums, Deductibles, etc
25


Section 9.3.
Cooperation
25


Section 9.4.
Insurance Limits
25


Article X
Claims
25


Section 10.1.
Claims
25


Section 10.2.
Release and Indemnification
26






-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page
Article XI
Confidential Information; Publicity.
28
Section 11.1.
Confidential Information
28
Article XII
General Provisions.
28
Section 12.1.
Notices
28
Section 12.2.
Governing Law
29
Section 12.3.
Dispute Resolution
29
Section 12.4.
Entire Agreement; No Third-Party Beneficiaries
29
Section 12.5.
Captions or Headings
29
Section 12.6.
Assignment
30
Section 12.7.
Duplicate Originals
30
Section 12.8.
Severability
30
Section 12.9.
Amendments and Waivers
30
Section 12.10.
Exhibits
30
Section 12.11.
Interpretation
30
Section 12.12.
Counterparts
30
 
 
 
 
 
 
 
 
Exhibits
 
 
 
Exhibit A
 
Non-Billable Items
 
Exhibit B
 
Direct Bill Items
 
Exhibit C
 
Form of Direct Bill Budget
 










-iii-

--------------------------------------------------------------------------------



OPERATING AGREEMENT¹


This OPERATING AGREEMENT (as the same may be amended from time to time in
accordance herewith, this “Agreement”) by and between [PIPELINE LLC,] a Delaware
limited liability company (“Owner”), and PHILLIPS 66 PIPELINE LLC, a Delaware
limited liability company, is made and entered into as of [●], 2014 (the
“Effective Date”). Owner and Operator may be referred to herein collectively as
the “Parties” or each, individually, as a “Party”.


RECITALS


WHEREAS, Owner is owned 50% by Phillips 66 Partners LP, a Delaware limited
partnership (“PSXP”), and 50% by Paradigm Energy Partners, LLC, a Delaware
limited liability company (“Paradigm”);


WHEREAS, PSXP and Paradigm have entered into that certain Limited Liability
Company Agreement of Owner, dated effective as of the Effective Date (as such
agreement may be amended, modified or supplemented from time to time, the “LLC
Agreement”), to govern the management, ownership and operation of Owner and its
assets;


WHEREAS, Owner intends, pursuant to the Construction Management Agreement, to
Design, Procure and Construct the Subject Facilities; and


WHEREAS, Owner desires to retain the services of Operator, and Operator desires
to provide services to Owner, to (a) Operate the Facilities, and (b) provide
certain services related to the Facilities and the Business, in each case,
subject to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:


AGREEMENT


Article I Definitions;
Construction.


Section 1.1. Definitions. The following terms, as used in this Agreement, shall
have the meanings given such terms as set forth below:


“AAA” has the meaning set forth in the Transfer Restriction Agreement.
“Acceptance Letter” has the meaning set forth in Section 4.3.
“Affiliate” means, with respect to any Person, a Person directly or indirectly
Controlling, Controlled by or under common Control with such Person. For the
avoidance of doubt, neither


__________________________________________________________


1 Operating Agreement for Terminal LLC to be based upon this form, with
conforming changes (to account for, among other things, the appropriate parties
and the nature of the Terminal LLC assets).

-1-

--------------------------------------------------------------------------------



the Owner nor any of its subsidiaries shall be considered an “Affiliate” of
Operator for any purpose hereunder.


“Agreement” has the meaning set forth in the preamble. “Audit Period” has the
meaning set forth in Section 7.4(b).
“Auditor” has the meaning set forth in the LLC Agreement.


“Authorized Officer” means the President or any other officer of Owner expressly
authorized by Owner to act on its behalf in the performance of this Agreement.


“Available Cash” has the meaning set forth in the LLC Agreement.


“Bankrupt” means, with respect to any Person, (a) the filing by such Person of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under the U.S. Bankruptcy Code (or
corresponding provisions of future Laws) or any other insolvency Law, or a
Person’s filing an answer consenting to or acquiescing in any such petition, (b)
the making by such Person of any assignment for the benefit of its creditors or
the admission by a Person of its inability to pay its debts as they mature or
(c) the expiration of 60 days after the filing of an involuntary petition under
the U.S. Bankruptcy Code (or corresponding provisions of future Laws) seeking an
application for the appointment of a receiver for the assets of such Person, or
an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other insolvency Law, unless the same shall
have been vacated, set aside or stayed within such 60 day period.


“Budget Amendment” has the meaning set forth in Section 5.2.
“Business” has the meaning set forth in the LLC Agreement. “Business Day” has
the meaning set forth in the LLC Agreement. “Calendar Month” has the meaning set
forth in the LLC Agreement. “Calendar Quarter”has the meaning set forth in the
LLC Agreement. “Calendar Year” has the meaning set forth in the LLC Agreement.
“Call Notice” has the meaning set forth in the LLC Agreement. “Capital Account”
has the meaning set forth in the LLC Agreement.
“Capital Expenditures” means all expenditures, costs and expenses (including
capital leases) made or incurred by or on behalf of Owner with respect to the
Facilities that are capitalized on the books and records of Owner with respect
to the Facilities according to GAAP, but specifically excluding Construction
Costs.


“Claim” has the meaning set forth in the LLC Agreement.

-2-

--------------------------------------------------------------------------------



“CMA Contractor” has the meaning given to the term “Contractor” in the
Construction Management Agreement.


“Commencement Date” means the first date on which the Construction Period ends
with respect to any Subject Facility pursuant to the Construction Management
Agreement.


“Company Group” has the meaning set forth in the LLC Agreement. “Company
Interest” has the meaning set forth in the LLC Agreement.
“Construction” and its derivatives have the meaning set forth in the
Construction Management Agreement.


“Construction Costs” has the meaning set forth in the Construction Management
Agreement.


“Construction Management Agreement” has the meaning set forth in the LLC
Agreement.


“Construction Manager” has the meaning set forth in the LLC Agreement.


“Contract” means any written or oral contract or agreement, including any such
agreement regarding indebtedness, any lease, mortgage, license agreement,
purchase order, commitment, letter of credit and any other legally binding
arrangement.


“Contractor” means any Person engaged by Owner with Operator’s assistance
pursuant to this Agreement to provide services or materials related to (or in
place of) the services to be provided by Operator pursuant to this Agreement.
For purposes of clarity, no employee of Operator or its Affiliates shall be
considered a Contractor for purposes of this Agreement.


“Control” has the meaning set forth in the LLC Agreement. “Data” has the meaning
set forth in Section 3.11.


“Default Direct Bill Budget” has the meaning set forth in Section 5.1(c)(iii).


“Design” and its derivatives have the meaning set forth in the Construction
Management Agreement.


“Direct Bill Budget” means a budget covering all forecasted revenues of the
Facilities and expenditures (including maintenance capital expenditures)
associated with Direct Bill Items, in a form consistent with the form set forth
in Exhibit C, that Operator anticipates to be made or incurred by or on behalf
of Owner during a Calendar Year (or longer, as applicable, with respect to the
Initial Direct Bill Budget).


“Direct Bill Items” has the meaning set forth in Exhibit B.


“Effective Date” has the meaning set forth in the preamble.

-3-

--------------------------------------------------------------------------------





“EH&S Audit Period” has the meaning set forth in Section 6.3(a).


“EH&S Laws” has the meaning set forth in Section 6.3(a).


“Emergency” has the meaning set forth in Section 5.6.


“Emergency Expenditure” means expenditures that are reasonably necessary to be
expended in order to mitigate or remedy an Emergency.


“Excessive Cost Overruns” means Operator incurring costs and expenses in excess
of the applicable Direct Bill Budget (as the same may be amended pursuant to
Section 5.2) by more than 35% for any full Calendar Year (commencing with the
second full Calendar Year occurring after the Commencement Date); provided, that
in determining whether any such excess has occurred, all costs and expenses that
are (i) incurred in connection with any Emergency or Required Upgrade or (ii)
Subject Direct Bill Items shall be disregarded.


“Facilities” means, collectively, from and after the time that Final Acceptance
has occurred with respect thereto (a) each of the Subject Facilities and (b) all
Required Upgrades (if any).


“FERC” means the U.S. Federal Energy Regulatory Commission.


“Final Acceptance” (i) with respect to each of the Subject Facilities, has the
meaning given to such term in the Construction Management Agreement, and (ii)
with respect to any Required Upgrade, means that the design and construction of
such Required Upgrade has been completed and that such Required Upgrade is
otherwise capable of performing the function for which it is intended.


“Final Completion” has the meaning set forth in the Construction Management
Agreement.


“Fixed Operating Fee” means the fee set out in Section 4.2, as such fee may be
adjusted from time to time in accordance with the terms of this Agreement and
the LLC Agreement.


“Force Majeure” has the meaning set forth in Section 8.2.


“Full Time Employees” has the meaning set forth in Exhibit B.
“GAAP” has the meaning set forth in the LLC Agreement. “Governmental Entity”has
the meaning set forth in the LLC Agreement.


“Initial Default Direct Bill Budget” has the meaning set forth in Section
5.1(c)(i).


“Initial Direct Bill Budget” has the meaning set forth in Section 5.1.
“Interstate Commerce Act” means the version of the Interstate Commerce Act under
which FERC regulates oil pipelines, 49 U.S.C. app. §§ 1, et seq. (1988), and the
regulations promulgated by the FERC thereunder.

-4-

--------------------------------------------------------------------------------





“Law” has the meaning set forth in the LLC Agreement. “Liabilities” has the
meaning set forth in the LLC Agreement. “Liability Claim” has the meaning set
forth in Section 10.1(a).
“Lien” has the meaning set forth in the LLC Agreement. “LLC Agreement” has the
meaning set forth in the recitals.
“Management Committee” has the meaning set forth in the LLC Agreement. “Member”
has the meaning set forth in the LLC Agreement.
“Midstream Assets” has the meaning set forth in the LLC Agreement. “Monthly
Estimate” has the meaning set forth in Section 5.5(a).
“Non-Billable Item” has the meaning set forth in Exhibit A.


“Operate” and “Operation” and their respective derivatives (other than
“Operator”) mean, with respect to the Facilities, the management, operation
(including the provision of Transportation Services thereon), repair,
maintenance, inspection and up-keep of the Facilities as set forth in this
Agreement and the LLC Agreement.


“Operating Account” has the meaning set forth in Section 7.2.


“Operating Expenses” means all costs, expenses and expenditures made or incurred
by or on behalf of Owner in connection with (a) the Operation of the Facilities
and (b) the other services provided by Operator hereunder with respect to the
Facilities and the Business, in each case, that are not Capital Expenditures.


“Operations Phase Default Direct Bill Budget” has the meaning set forth in
Section 5.1(c)(ii).


“Operator” means Phillips 66 Pipeline LLC, a Delaware limited liability company,
or any successor operator appointed pursuant to Section 2.3(c).


“Operator Group” means, collectively, Operator, PSXP, Phillips 66 Company, and
any of such Persons’ respective Affiliates.


“Operator Indemnitees” has the meaning set forth in Section 10.2.1.


“Operator Suggested Activity” has the meaning set forth in Section 10.2.4.


“Owner” has the meaning set forth in the preamble.


“Owner Indemnitees” means Owner and its members, directors, officers, managers
and employees.

-5-

--------------------------------------------------------------------------------



“Paradigm” has the meaning set forth in the recitals.


“Paradigm Change of Control” has the meaning set forth in the Transfer
Restriction Agreement.


“Parties” and “Party” have the meaning set forth in the preamble. “Person” has
the meaning set forth in the LLC Agreement.
“PPI-FG” has the meaning set forth in Section 4.2.


“President” means the President of Owner, as appointed by the Management
Committee in accordance with the LLC Agreement.


“Procurement” and its derivatives have the meaning set forth in the Construction
Management Agreement.


“Prudent Industry Practice” means those practices, methods, techniques,
standards, codes, specifications and acts generally followed or used by
reasonably prudent operators in the oil and gas industry in the United States of
America regularly involved in projects similar to the operation of the
Facilities which, in the exercise of reasonable judgment, in light of the facts
known at the time a decision was made, would have been expected to accomplish
the desired result in a manner consistent in all material respects with
applicable Laws and applicable Permits; provided, however, “Prudent Industry
Practice” is not intended to be limited to the optimum practices, methods,
techniques, standards, codes, specifications and acts to the exclusion of all
others, but rather to be acceptable practices, methods, techniques, standards,
codes, specifications and acts as applied having due regard for, among other
things, the requirements of applicable Laws.


“PSXP” has the meaning set forth in the recitals.


“Recovery Claim” has the meaning set forth in Section 10.1(b).


“Representative” has the meaning set forth in the LLC Agreement.


“Required Upgrade” means any expansion, upgrade, modification or other
improvement that is necessary for (a) the Facilities to comply with any
applicable Laws or (b) the Owner or any other member of the Company Group to
fulfill its obligations under any material Contract.


“Shortfall Estimate” has the meaning set forth in Section 5.5(b).


“Subject Direct Bill Items” means any power costs and ad valorem tax amounts
constituting Capital Expenditures or Operating Expenses.


“Subject Facilities” has the meaning set forth in the Construction Management
Agreement.





-6-

--------------------------------------------------------------------------------



“Successor Operator Effective Date” means (a) in connection with any resignation
by Operator, (i) under Section 2.4(a)(i), the date that is the earlier of (A)
the date that is nine months after the date of Operator’s resignation notice to
Owner, and (B) the stated effective date of a successor operator appointed
pursuant to Section 2.4(c), and (ii) under Section 2.4(a)(ii) or Section
2.4(a)(iii), the date that is the earlier of (A) the date that is six months
after the date of Operator’s resignation notice to Owner, and (B) the stated
effective date of a successor operator appointed pursuant to Section 2.4(c), and
(b) in connection with any removal of Operator under Section 2.4(b), the date
that is the earlier of (i) the date that is nine months after the date of
Owner’s removal notice to Operator, and (ii) the stated effective date of a
successor operator appointed pursuant to Section 2.4(c).


“Third Party” means any Person that is not a Party or a Member or an Affiliate
of a Party or a Member.


“Third Party Bid” has the meaning set forth in Section 4.3.


“Transaction Documents” has the meaning set forth in the LLC Agreement.
“Transfer Restriction Agreement” has the meaning set forth in the LLC Agreement.
“Transition Costs” has the meaning set forth in Section 3.4(a).
“Transportation Services” means, with respect to the Facilities, transportation
services on the applicable Facilities provided on behalf of Owner and in
conformity with applicable tariffs and Laws, including the Interstate Commerce
Act, applicable to crude oil pipeline common carriers.


Section 1.2. References and Rules of Construction. Unless the context requires
otherwise: (a) the gender (or lack thereof) of all words used in this Agreement
includes the masculine, feminine and neuter, (b) references to this Agreement,
herein, hereby, hereunder and hereof, and words of similar import, refer to this
Agreement as a whole and not to any particular Article, Section, subsection or
other subdivision unless expressly so limited, (c) references to Articles,
Sections, and Exhibits refer to Articles, Sections, and Exhibits of this
Agreement, (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law, (e) references to money refer to
legal currency of the United States of America, (f) the word “including” (in its
various forms) means “including, without limitation,” (g) all capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms, (h) each accounting term not defined herein will have the meaning
given it under GAAP, (i) headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement, (j) whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified, and (k)
if any action is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action shall be deferred
until the next Business Day.









-7-

--------------------------------------------------------------------------------



Article II
Operator


Section 2.1. Operator Identified. Subject to the terms of this Agreement, Owner
hereby engages Phillips 66 Pipeline LLC, and Phillips 66 Pipeline LLC hereby
accepts such engagement, as Operator to Operate the Facilities and to perform,
or cause to be performed, the other services of Operator expressly specified in
this Agreement.


Section 2.2.    Term and Termination.
(a)This Agreement shall commence on the Effective Date, but the Operator’s
obligation to Operate the Facilities hereunder shall start as of the
Commencement Date.
(b)
This Agreement may be terminated as follows, and in no other manner:



(i)by Owner after Operator has been removed as such if this Agreement has not
been assigned to a successor operator by the date that is nine months after the
date of Owner’s removal notice to Operator;


(ii)
the termination of the LLC Agreement in accordance with its

terms;


(iii)
by the mutual written agreement of the Parties; or



(iv)by the Owner if it has accepted a Third Party Bid and Operator has not
provided an Acceptance Letter in accordance with Section 4.3.


Section 2.3.    Survival. Subject to the terms hereof, the termination of this
Agreement shall not relieve either Party of any liability or obligation of such
Party accruing, or that accrued, prior to such termination. In addition, Article
XI and Article XII and Section 1.1, Section 1.2, Section 3.1, Section 3.11,
Section 7.4, Section 10.2, and this Section 2.3 shall survive in full force and
effect any termination of this Agreement.


Section 2.4.    Resignation or Removal of Operator.


(a)Resignation of Operator. Operator may resign by delivering written notice to
Owner (i) at any time, (ii) if Owner breaches any payment provision of this
Agreement and, after receipt of notice of such alleged breach by Owner from
Operator (which notice shall provide with particularity details of such alleged
breach), Owner fails to correct such breach within five days after receipt of
such notice from Operator, or (iii) if Owner breaches any material provision of
this Agreement (other than a payment provision) in any material respect and,
after receipt of notice of such alleged breach by Owner from Operator (which
notice shall provide with particularity details of such alleged breach), Owner
fails to correct or to diligently pursue correction of such breach in a manner
reasonably acceptable to Operator within 30 days after receipt of such notice
from Operator; provided that if Owner disputes the material breach claimed by
Operator pursuant to subsection (iii) above, then such dispute shall be settled
pursuant to the terms of Section 12.3 prior to Operator’s resignation notice
becoming effective. Following the settlement of such dispute which results in a
determination that such material

-8-

--------------------------------------------------------------------------------



breach did in fact occur, if such breach is not corrected by Owner or corrective
action reasonably acceptable to Operator is not commenced by Owner, in each
case, within ten days after such determination, then Operator’s resignation
notice delivered pursuant to subsection (iii) above shall be deemed to be
effective as of the day such notice was originally delivered. Notwithstanding
any such resignation by Operator, Operator shall not be relieved of its duties
as Operator under this Agreement and shall continue to perform all of the
duties, responsibilities and obligations of Operator hereunder, in each case,
until the applicable Successor Operator Effective Date.


(b)Removal of Operator. Operator may be removed by Owner by written notice from
Owner to Operator if (i) Operator becomes Bankrupt, (ii) Operator breaches any
material provision of this Agreement in any material respect and, after receipt
of notice of such alleged breach by Operator from Owner (which notice shall
provide with particularity details of such alleged breach), Operator fails to
correct or to diligently pursue correction of such breach in a manner reasonably
acceptable to Owner within 30 days after receipt of such notice from Owner;
provided that if Operator disputes the material breach claimed by Owner pursuant
to subsection (ii) above, then such dispute shall be settled pursuant to the
terms of Section 12.3 prior to Owner’s removal notice becoming effective, (iii)
the Operator Group in the aggregate owns less than 50% of the Owner or (iv)
there are Excessive Cost Overruns. Following the settlement of such dispute
which results in a determination that the material breach described in clause
(ii) above did in fact occur, if such breach is not corrected by Operator or
corrective action reasonably acceptable to Owner is not commenced by Operator,
in each case, within ten days after such determination, then Owner’s removal
notice delivered pursuant to subsection (ii) above shall be deemed to be
effective as of the day such notice was originally delivered. Notwithstanding
any such removal of Operator, Operator shall not be relieved of its duties as
Operator under this Agreement and shall continue to perform all of the duties,
responsibilities and obligations of Operator hereunder, in each case, until the
applicable Successor Operator Effective Date.


(c)Appointment of Successor Operator. Upon the resignation or removal of
Operator, a successor operator shall be appointed by Owner as soon as
practicable and Owner shall promptly notify Operator of any such appointment and
the effective date of such appointment. Operator shall reasonably cooperate in
the transition to the successor operator prior to the applicable Successor
Operator Effective Date. Upon such effectiveness of the appointment of the
successor operator, Operator shall (i) assign its rights and obligations under
this Agreement to such successor operator at the request of Owner and (ii)
promptly deliver all Records in Operator’s possession to such successor
operator. From and after the appointment of any successor operator, the
successor operator shall be deemed to be the “Operator” hereunder for all
purposes.


Section 2.5. Effect of Removal or Resignation. Any removal of or resignation by
Operator pursuant to Section 2.4 shall release Operator from any Liability for
any obligation and duties of “Operator” hereunder accruing on or after the
applicable Successor Operator Effective Date, including Liabilities for which a
successor operator is responsible on and after the Successor Operator Effective
Date. Any removal of or resignation by Operator pursuant to Section 2.4 shall
not relieve Operator from (a) any Liability that it would otherwise have under
this Agreement for acts or omissions that occurred prior to the applicable
Successor Operator









-9-

--------------------------------------------------------------------------------



Effective Date, or (b) its obligations accruing prior to the applicable
Successor Operator Effective Date to properly account for any remaining funds in
the Operating Account and to make all books and records relating to such account
and Operator’s performance under this Agreement available to Owner and any
successor operator. Except in the case where (x) Operator resigns pursuant to
Section 2.4(a)(ii) or Section 2.4(a)(iii), or (y) Operator is removed pursuant
to Section 2.4(b)(i) or Section 2.4(b)(iii), Operator shall bear all transition
costs associated with the transition to a successor operator due to the removal
or resignation of Operator.


Article III
Duties of Operator.


Section 3.1. Independent Contractor. In the performance of any work or services
by Operator for Owner pursuant to this Agreement, Operator conclusively shall be
deemed an independent contractor, with the right and authority to (a) direct and
control all services and other work being performed by the employees of Operator
and its Affiliates and (b) oversee all services and other work to be performed
by all Contractors; provided that all such services and other work shall be
subject to Owner’s general right of inspection. Owner shall have no right or
authority to supervise or give instructions to any such Persons, and such
Persons at all times shall (i) if employees of Operator or its Affiliates, be
under the direct and sole supervision and control of Operator and (ii) if
employees of any Contractor, be under the direct and sole supervision and
control of such Contractor. Any suggestions that may be given by Owner shall be
given only to the supervisor or to the other Person in charge of such Person’s
employees and it is the understanding and intention of the Parties that no
relationship of master and servant or principal and agent shall exist between
Owner and the employees, agents or representatives of Operator or its Affiliates
or any Contractors. It is not the intention of the Parties to create, nor shall
this Agreement be deemed or construed to create, a partnership, joint venture,
association or trust. In their relations with each other under this Agreement,
the Parties shall not be considered fiduciaries, except that Operator shall be a
fiduciary with respect to funds or assets of Owner entrusted to Operator and
over which Operator exercises authority (but only to the extent that Operator
exercises such authority). Without limiting the foregoing, it is the intent of
each of the Parties that nothing herein shall be deemed to create a
co-employment relationship as between the Parties, it being understood and
agreed that compliance with all Laws applicable to the employment by Operator of
its employees that are employed in the performance by Operator of its
obligations hereunder shall be the sole responsibility of Operator.


Section 3.2. No Agency. Nothing in this Agreement shall be deemed or construed
to authorize Operator to act as an agent, principal, servant or employee for
Owner for any purpose whatsoever and Operator shall not hold itself out as an
agent, principal, servant or employee of Owner to any Person.


Section 3.3. Administrative Duties of Operator. Except to the extent any of the
following are included in the services to be provided by the Construction
Manager under the Construction Management Agreement, (a) from and after the
Commencement Date, Operator shall be responsible for administering the
accounting and regulatory affairs of Owner with respect to each Facility,
including maintaining the accounting and regulatory records with respect
thereto, and (b) from and after the Effective Date, Operator shall be
responsible for



-10-

--------------------------------------------------------------------------------



administering the financial and tax affairs of Owner and the Business, including
maintaining the financial and tax records with respect thereto. Operator also
shall be responsible for preparing and distributing financial statements,
information, notices and reports (including reports to Governmental Entities)
required in connection with the Facilities pursuant to Section 3.4, Section 6.2,
Section 7.1, Section 7.2, Section 7.3, Section 7.5 and Section 7.6.


Section 3.4.    Operate and Maintain the Facilities.


(a)Prior to the expected Commencement Date, Operator shall (i) coordinate with
the Construction Manager under the Construction Management Agreement and take
all necessary actions for Operator to be prepared to perform all of its
obligations under this Agreement and (ii) perform any other obligations
contemplated by this Agreement to be performed by Operator prior to the
Commencement Date. At least 6 months prior to the expected Commencement Date,
Operator shall prepare and submit for approval of the Owner a transition plan
that includes a (i) budget of the costs estimated to be incurred by Operator
prior to the Commencement Date in order to ensure a smooth transition of primary
oversight of the Facilities from the Construction Manager to the Operator,
including all anticipated costs to add the Facilities to Owner’s operations,
SCADA modifications, pipeline markers, state one-call notifications, and the
like, (ii) proposed organizational chart relating to employees and Contractors
that will perform obligations under this Agreement as of the Commencement Date
and (iii) schedule of the material activities to be performed by Operator prior
to the Commencement Date. Promptly following Owner’s receipt of the transition
plan, the Parties shall negotiate in good faith to determine the appropriate
costs (“Transition Costs”) to be reimbursed or otherwise paid to the Operator in
respect of the services to be performed by Operator in accordance with such
transition plan. If the Parties cannot agree on the Transition Costs, Operator
shall not be entitled to any separate fee for the activities to be performed by
Operator prior to the Commencement Date and shall instead be reimbursed by Owner
for all Direct Bill Items during such period at Operator’s cost plus 5%. The
Parties further agree and acknowledge that (x) changes may be required to such
transition plan in order to address unforeseen circumstances and other matters
inherent in such a transition, and (y) to the extent any such changes to the
transition plan are required, the Parties will negotiate in good faith any
equitable adjustments to the Transition Costs.


(b)Operator shall Operate the Facilities for the sole benefit (and on behalf) of
Owner and (at all times) in accordance with the terms and provisions of this
Agreement.


(i)Subject to the limitations set forth in Section 3.5, Section 3.8 and Section
5.3, Owner hereby authorizes Operator to cause to be done and performed any and
all acts and things reasonably necessary for the efficient and safe Operation of
the Facilities, including (A) incurring (or causing an Authorized Officer, on
behalf of Owner, to incur) any expense authorized in an approved Direct Bill
Budget or as otherwise permitted hereunder (including Emergency Expenditures),
and (B) entering into (or causing an Authorized Officer, on behalf of Owner, to
enter into) Contracts, in each case, in order to accomplish the efficient and
safe Operation of the Facilities, including Operations for the receiving,
transporting, delivering, terminalling and storing of crude petroleum on the
Facilities.





-11-

--------------------------------------------------------------------------------





(ii)Operator shall manage and direct the Operation of the Facilities in
accordance with the terms and provisions of this Agreement and in accordance
with all valid and applicable Laws and other requirements of Governmental
Entities.


(iii)Operator shall be responsible for assisting Owner in the (A) development
and maintenance of reasonable safety, health and environmental management
systems, policies, procedures and practices to ensure the safety and health of
Persons working in connection with the Operation of the Facilities, (B)
compliance with applicable environmental and safety Laws, (C) collection of data
relating to the foregoing, (D) reporting findings (if applicable) to the
appropriate Governmental Entities and (E) maintenance of all records relating
thereto.


(c)From and after the Commencement Date, Operator shall meet with the Management
Committee at least once per Calendar Quarter (or more or less frequently as the
Parties may mutually agree) during the term of this Agreement to review
Operator’s Operation of the Facilities in accordance with this Agreement.


(d)Notwithstanding anything herein to the contrary, in no event shall Operator
be required to directly enter into any Contract with respect to the services to
be provided by Operator hereunder, including the Operation of the Facilities.
Owner may delegate to an Authorized Officer, on behalf of Owner, the right to
execute any such Contracts as requested by Operator, subject to the limitations
set forth in Section 3.5, Section 3.8 and Section 5.3.


Section 3.5.    Purchase and Sale of Materials and Supplies; Entry into
Contracts.


(a)Subject to the limitations set forth in Section 3.4(d), this Section 3.5,
Section 3.8 and Section 5.3, Operator shall assist Owner in procuring all
services, materials, supplies and equipment necessary in connection with the
Operation of the Facilities. Such actions shall include requesting that an
Authorized Officer, on behalf of Owner, enter into: (i) Contracts for the
Operation of the Facilities, including any adjustments, repairs, additions and
replacements thereto (e.g., pipeline lowering or relocations as required by
Governmental Entities), and (ii) Contracts for power, fuel, other utilities and
communication facilities related to the Operation of the Facilities. Subject to
the limitations set forth in Section 3.8, Operator may, on behalf of Owner, sell
or dispose of materials and equipment that are no longer required for the
Operation of the Facilities to any non-Affiliate of the Operator in an arm’s
length transaction. Operator shall use its reasonable efforts to ensure that all
Contracts pursuant to which materials are purchased by Owner as contemplated
hereby contemplate that such materials shall be in new condition and give Owner
(and not Operator or its Affiliates) all discounts, rebates, warranties or
credits given with respect to such purchases.


(b)Notwithstanding anything to the contrary set forth in this Agreement,
Operator agrees that any Contracts with any Affiliates of Operator or other
Contracts that Operator requests that an Authorized Officer, on behalf of Owner,
enter into with any such Affiliate or other Contractor for the provision (by
such Affiliate or other Contractor) of services and/or materials for the
Operation of the Facilities or with respect to any other service that Operator
is obligated to provide pursuant to this Agreement shall, in each case (i) be at
an arm’s



-12-

--------------------------------------------------------------------------------





length basis, (ii) contain insurance provisions that are, in Operator’s
reasonable opinion, either customary in the industry in connection with the
services or materials to be provided under such Contract or consistent with the
insurance provisions set forth herein (or that are otherwise approved in writing
by Owner, such approval not to be unreasonably withheld, conditioned or
delayed), (iii) contain indemnity provisions that are, in Operator’s reasonable
opinion, customary in the industry with respect to the services or materials to
be provided under such Contract, (iv)contain warranty provisions that are, in
Operator’s reasonable opinion, customary in the industry with respect to the
services or materials to be provided under such Contract and (v) if applicable,
contain audit rights that are enforceable by Owner.


Section 3.6.    Personnel.    Subject to the limitations set forth in Section
3.4(d) Section 3.5, Section 3.8 and Section 5.3, from and after the Effective
Date, Operator (and/or its Affiliate(s)) may (a) utilize its or any of its
Affiliates’ employees for services in connection with the Operation of the
Facilities and/or the other services provided by Operator hereunder, in each
case, with respect to Direct Bill Items; provided, however, that records of time
spent by employees for Direct Bill Items shall be maintained by Operator or its
Affiliates, as applicable, so that proper charges may be made in accordance with
Section 4.2, and (b) request that an Authorized Officer, on behalf of Owner,
enter into Contracts to engage the services of Contractors in the performance of
such services and otherwise in accordance with the provisions of Section 3.5(b)
in order for the Facilities to be Operated in a safe and efficient manner.
Notwithstanding the above, Operator shall not charge Owner for any services
provided by such employees or by Contractors that are Non-Billable Items.


Section 3.7.    Payment of Expenses. Subject to the limitations set forth in
Section 3.5, Section 3.8 and Section 5.3, to the extent of available funds in
the Operating Account, Operator shall pay and discharge all Operating Expenses
and Capital Expenditures on a timely basis (including any such Operating
Expenses or Capital Expenditures incurred by Owner). Notwithstanding anything
herein to the contrary, in no event shall Operator be liable in connection with
the performance of its services hereunder or otherwise in breach of this
Agreement if Operator fails, or is otherwise unable, to perform any of such
services or its other obligations hereunder, including any obligations to pay or
cause to be paid any such Operating Expenses or Capital Expenditures, due to (a)
the failure of Owner to pay when due any amounts payable hereunder by Owner into
the Operating Account, whether pursuant to Section 5.5, Section 5.6 or
otherwise, or (b) the lack of available funds in the Operating Account.
Notwithstanding anything herein to the contrary, in no event shall Operator
charge Owner for any services, functions or cost categories that constitute
Non-Billable Items, it being understood that compensation for such Non-Billable
Items is included within the Transition Costs or Fixed Fee, as applicable.


Section 3.8. Limitation of Authority. Except in the case of Emergencies,
notwithstanding anything in this Agreement to the contrary, Operator shall
obtain the prior written consent of Owner (such approval not to be unreasonably
delayed, but which approval may otherwise be provided or withheld in Owner’s
sole and absolute discretion), prior to (i) taking any of the following actions
with respect to Owner, the Facilities or any other Midstream Assets, or (ii)
requesting that an Authorized Officer execute a Contract on behalf of Owner in
respect of any of the following:



-13-

--------------------------------------------------------------------------------





(a)the taking of any action that would require the prior affirmative vote,
consent or approval of the Representatives or the Management Committee under
Section 3.1(d) or Section 3.1(e) of the LLC Agreement;


(b)the possession of, or in any manner the dealing with, any of the Midstream
Assets or the transfer of the rights of Owner in such Midstream Assets other
than for the sole benefit of Owner; or


(c)except with respect to powers of attorney granted for the procurement of
easements and rights of way relating to the Operation of the Facilities, the
granting of powers of attorney with respect to the Facilities.


Section 3.9. Post-Final Completion Cooperation with the Construction Manager.
From and after the Final Completion of any of the Facilities, Owner shall cause
the Construction Manager to assign to Operator, and, Operator, subject to
Section 3.8 and Section 10.1, shall manage the pursuit and enforcement of, any
and all outstanding post-construction Claims (including in respect of CMA
Contractor insurance), warranties, indemnities and other rights, and the payment
or retention of any retainage or other contingent payments (which shall be
deemed Claims), in each case, arising under or related to any Contract with any
CMA Contractor engaged in the Design, Procurement and/or Construction of such
portion of the Facilities, as applicable, pursuant to the Construction
Management Agreement.


Section 3.10. Required Upgrades. From and after the Effective Date, if Operator
reasonably believes that a Required Upgrade is needed with respect to all or any
portion of the Facilities, then Operator shall provide written notice to Owner
of such circumstance. Such written notice shall contain the following: (a) a
description of the Midstream Asset(s) requiring such Required Upgrade, (b) the
type of upgrade, modification, expansion or other similar improvement needed
with respect to such Required Upgrade, (c) a description of the applicable Law
or material Contract containing the requirements or obligations, as applicable,
that such Required Upgrade is needed to satisfy, and (d) a good faith estimate
of the costs and expenses of the design, construction, development, operation
and maintenance of such Required Upgrade (including the incremental increase to
the Fixed Operating Fee payable to the Operator attributable to such Required
Upgrade, if any), including an estimated schedule of such costs and expenses.


Section 3.11. Ownership and Custody of and Access to Data. Notwithstanding
anything in this Agreement to the contrary, Owner shall be the sole and
exclusive owner of all reports, filings, agreements, instruments and other
documents, whether prepared by Owner, Operator or any Contractor, related to the
ownership or the operation of the Facilities or Operator’s services hereunder,
the books and records maintained by Operator on behalf of Owner, all reports
generated by Operator pursuant to this Agreement (collectively, the “Data”), and
any Data shall be made available to Owner during normal business hours upon
reasonable advance written notice; provided, that in accessing any such Data,
Owner shall exercise its commercially reasonable efforts to minimize disruption
to the businesses of Operator and its Affiliates. Following the termination of
this Agreement, Operator shall, not later than 15 Business Days after its
receipt of a written request from Owner, deliver originals of all Data (or

-14-

--------------------------------------------------------------------------------





copies where applicable) to Owner, at Owner’s expense, to the location
designated by Owner in such written request.


Section 3.12. Standard of Performance. Operator will perform its obligations
under this Agreement in a manner consistent with Prudent Industry Practices.


Article IV
Schedule of Charges.


Section 4.1. Direct Bill Items. In connection with performing the services
described in this Agreement, including the Operation of the Facilities, and
subject to the then-current Direct Bill Budget and the provisions of Section
5.3, Operator may incur, or cause Owner to incur, Operating Expenses and Capital
Expenditures constituting Direct Bill Items. Subject to
(a)the limitations set forth in Section 3.8, (b) the provisions of Section 5.3,
and (c) the then- current Direct Bill Budget, Owner shall be responsible for
contributing to the Operating Account, pursuant to Section 5.5, Section 5.6 or
otherwise, all Operating Expenses and Capital Expenditures constituting Direct
Bill Items (including any Emergency Expenditures) incurred by Operator (without
markup), Owner or any Contractor.


Section 4.2. Fixed Operating Fee. As compensation for performing the
Non-Billable Items with respect to the Facilities, commencing on the
Commencement Date and continuing thereafter during the term of this Agreement,
Owner shall pay Operator an annual fee (the “Fixed Operating Fee”) of $[●], as
the same may be adjusted pursuant to this Agreement (including this Section
4.2). The Fixed Operating Fee will be prorated for the Calendar Year in which
the Commencement Date occurs and (a) increased (annually, effective on the first
day of each applicable Calendar Year after the Calendar Year in which the
Commencement Date occurs) by an amount equal to a percentage equal to the
greater of zero and the positive change in the Producer Price Index for Finished
Goods (Series ID WPUSOP3000) (such Index, the “PPI-FG”), as reported during the
October immediately before the effective date of the adjustment, with respect to
the 12-Calendar Month period ending at the end of the September immediately
preceding such publication, provided that if, with respect to any such
12-Calendar Month period or periods, the PPI-FG has decreased, the Fixed
Operating Fee may subsequently increase only to the extent that the percentage
change in the PPI-FG since the most recent previous increase in such fees is
greater than the aggregate amount of the cumulative decreases in the PPI-FG
during the intervening period or periods, and (b) adjusted by the agreement of
Owner and Operator relating to expansions or reductions of any of the Facilities
and/or the decommissioning of any of the Facilities. The Parties hereby
acknowledge and agree that the Fixed Operating Fee will be increased to reflect
services required on account of the Final Acceptance of any of the Subject
Facilities following the previous determination of the Fixed Operating Fee, and
on account of any Required Upgrade (once Final Acceptance has occurred with
respect thereto) and decreased to reflect the decommissioning of any of the
Facilities by an amount mutually agreed upon by Owner and Operator. From and
after the Commencement Date, Owner will pay Operator the applicable annual Fixed
Operating Fee on a monthly basis, in equal installments, by depositing each
installment in the Operating Account by the fifth day of each Calendar Month;
provided that with respect to the first payment of the Fixed Operating Fee, such
fee shall be deposited into the Operating Account by Owner no later than five
days following the Commencement Date.



-15-

--------------------------------------------------------------------------------



Section 4.3. Fee Adjustment. Not sooner than the sixth anniversary of the
Effective Date and not later than the seventh anniversary of the Effective Date,
the Parties shall review the material pricing terms of this Agreement to
determine, in good faith, if the costs charged to the Owner hereunder for Direct
Bill Items are materially consistent with prevailing market prices as charged by
other service providers for similar services provided to assets and facilities
similar to the Facilities and on terms and conditions substantially similar to
this Agreement and, if the Owner reasonably determines in good faith that such
material pricing terms are not materially consistent, (i) the Owner shall
provide notice thereof to the Operator, along with reasonable documentation
supporting such determination and (ii) the Parties shall enter into good faith
negotiations regarding any proposed changes in the costs for Direct Bill Items
charged to the Owner hereunder. If the Parties are unable to reach agreement
regarding any proposed changes for Direct Bill Items charged to Owner hereunder,
Owner may seek bids from Third Parties for the performance of the services under
this Agreement which will include any transition costs in order for such Third
Party to take over such operations and if Owner desires to use any Third Party
providing a bid to perform the services required under this Agreement, Owner
shall deliver written notice to Operator of such desire and the terms and
provisions of such bid (the “Third Party Bid”) and Operator shall have the
right, exercisable by giving Owner written notice within 30 days after receipt
of Owner’s notice that it will match the pricing and other terms and provisions
of such Third Party Bid (an “Acceptance Letter”) and this Agreement shall be
modified to reflect the pricing and other terms of such Third Party Bid. If
Operator does not provide an Acceptance Letter within such 30 day period, the
Owner may terminate this Agreement. Either Party may, by written request to the
other Party, initiate a review of costs provided pursuant to this Agreement,
provided, that such reviews may not, without the consent of the other Party, be
initiated more frequently than once in any rolling five Calendar Year- period.


Section 4.4. Taxes. Operator shall use commercially reasonable efforts to take
such actions as are necessary to obtain available exemptions from, reductions
in, or rebates or refunds of, applicable state and local taxes, including sales
and use taxes and property taxes, and Owner shall cooperate with Operator to the
extent such cooperation is required to obtain such exemptions, reductions,
rebates or refunds.


Article V
Budgets and Authority for Expenditures.


Section 5.1. Preparation and Approval of the Direct Bill Budget. From and after
the Commencement Date and subject to the remainder of this Section 5.1, Operator
shall prepare, in reasonably concise form, and shall present to Owner (x) on or
before each September 1st a draft of, and (y) on or before each November 15th a
final version of, in each case, the Direct Bill Budget for the next succeeding
Calendar Year, which Direct Bill Budget shall include expenditures that may
extend over a multi-Calendar Year period and shall be detailed on at least a
quarterly basis for the next succeeding Calendar Year. Notwithstanding the
foregoing, 3 months prior to the expected Commencement Date, Operator shall
prepare, in reasonably concise form, and shall present to Owner, the Direct Bill
Budget for the period beginning on the expected Commencement Date and ending at
the end of the Calendar Year that is immediately subsequent to the Calendar Year
in which the Commencement Date is expected to occur (the Direct Bill

-16-

--------------------------------------------------------------------------------



Budget covering such time period, the “Initial Direct Bill Budget”). Operator
shall confer with Owner during the preparation of such Direct Bill Budgets.


(a)Direct Bill Budget. Each Direct Bill Budget for the Facilities shall include
(i) itemized anticipated costs related to Direct Bill Items, and (ii) itemized
expenses that are chargeable to specific asset groups and expensed in accordance
with GAAP, and shall identify the asset groups to which such expenses relate.
Each Direct Bill Budget will include only those cost estimates associated with
Direct Bill Items.


(b)Approval of Direct Bill Budget. Owner shall have 30 days from the date
Operator submits a Direct Bill Budget to approve or reject such Direct Bill
Budget, in whole or in part. With respect to any part of any Direct Bill Budget
that is rejected, Operator shall then have 15 days to resubmit such Direct Bill
Budget, or portion thereof, for approval by Owner in accordance with this
Section 5.1(b), and, if Operator elects to resubmit such Direct Bill Budget, or
portion thereof, Owner shall have 15 days to approve or reject such resubmitted
Direct Bill Budget, or portion thereof.


(c)Default Direct Bill Budgets.


(i)If the Parties are unable to reach agreement with respect to the Initial
Direct Bill Budget pursuant to Section 5.1(a), then the Direct Bill Budget to be
used for the periods of time covered by the Initial Direct Bill Budget shall be
those portions of the Initial Direct Bill Budget proposed by Operator pursuant
to Section 5.1 (A) that are undisputed between the Parties or (B) for which the
Parties are able to mutually agree upon revisions (collectively, an “Initial
Default Direct Bill Budget”).


(ii)If the Parties are unable to reach agreement with respect to any Direct Bill
Budget pursuant to Section 5.1(b) other than the Initial Direct Bill Budget, the
Direct Bill Budget to be used by Operator and deemed approved by Owner shall
include the (A) Direct Bill Budget for the preceding Calendar Year, excluding
extraordinary items completed in such previous Calendar Year (if any),
multiplied by (B) 103% (such amounts, collectively the “Operations Phase Default
Direct Bill Budget”).


(iii)As used herein, the term “Default Direct Bill Budget” means either the
Initial Default Direct Bill Budget or an Operations Phase Default Direct Bill
Budget, as the context requires. Any Default Direct Bill Budget shall be in
effect only until such time as a new Direct Bill Budget is approved by Owner.


Section 5.2. Preparation and Approval of Direct Bill Budget Amendments. At any
time from and after the Effective Date, Operator may propose amendments to the
then-current Direct Bill Budget by presenting a written budget amendment for
approval by Owner (each, a “Budget Amendment”). Each Budget Amendment shall
comply with the provisions of Section 5.1(a) and Section 5.1(b) concerning
specific itemization of expenses and the identification of particular asset
groups to which such expenses relate. Owner shall have 30 days from the date
Operator submits a Budget Amendment to approve or reject such Budget Amendment,
in whole or in part. Should Owner fail to respond with its election within such
30 day time period, Owner shall be deemed to have approved such Budget
Amendment. Any part of any Budget

-17-

--------------------------------------------------------------------------------



Amendment that is rejected shall either be deleted or, at Operator’s option, be
resubmitted to Owner for approval. Operator shall have 15 days after receipt of
notice of Owner’s rejection to resubmit any such rejected Budget Amendment or
portion thereof for approval by Owner in accordance with this Section 5.2. If
Owner agrees with any such proposed Budget Amendment or the Parties agree with
respect to any revisions to any such proposed Budget Amendment, then the
then-current Direct Bill Budget shall be amended accordingly to reflect such
agreed upon Budget Amendment.


Section 5.3. Authority for Extra-Budget Expenditures. From time to time from and
after the Effective Date, Operator shall have the right and authority with
respect to the then- current Direct Bill Budget, to make expenditures up to 10%
in excess of the authorized amount for any category of expense set forth in the
Direct Bill Budget, not to exceed in the aggregate 10% of the aggregate amount
set forth in such Direct Bill Budget; provided, however, that nothing in this
Section 5.3 or elsewhere in this Agreement shall restrict Operator’s right and
authority to make expenditures in excess of the then-current Direct Bill Budget
with respect to any Subject Direct Bill Items or Emergency Expenditures. The
determination as to whether expenditures exceed 10% of the authorized amount for
any category of expense set forth in the Direct Bill Budget, or in the aggregate
10% of the aggregate amount set forth in such Direct Bill Budget shall, in all
cases, exclude Subject Direct Bill Items.


Section 5.4. Notice of Direct Bill Budget Variances. If it appears at any time
that the actual expenditures for any Calendar Year will exceed the approved
Direct Bill Budget, Operator shall notify Owner of such expected excess. If
Operator reasonably believes that a Direct Bill Item expenditure to be incurred
would cause (a) the amount for any category of expense set forth in then-current
Direct Bill Budget to be exceeded by more than 10% of the amount authorized in
such Direct Bill Budget or (b) the total amount of the then-current Direct Bill
Budget to be exceeded by more than 10% of the total amount of such Direct Bill
Budget, then Operator shall (i) give written notice to Owner of such projected
excess, including information regarding the nature of such excess expenditures
and the reasons therefor, and (ii) other than with respect to any such
expenditure to the extent constituting Subject Direct Bill Items, solicit the
written approval of Owner with respect to the incurrence of such projected
excess. If Operator has not received written approval from Owner within 15 days
of the date of Owner’s receipt of Operator’s request, Owner shall be deemed to
have rejected the incurrence of such projected excess amount and, other than
with respect to any such expenditure to the extent constituting Subject Direct
Bill Items, Operator shall have no (A) right to charge to Owner, or (B)
obligation to perform, in each case, the functions or services related to the
rejected projected excess charge.


Section 5.5.    Payment of Budgeted Costs.


(a)Operations Period. If, during any Calendar Month commencing in the Calendar
Month immediately prior to the Commencement Date, Operator believes that Owner’s
current cash assets and projected gross receipts are reasonably projected to be
insufficient to satisfy Owner’s projected expenditures to be incurred during the
subsequent Calendar Month (i) pursuant to the then-current Direct Bill Budget,
and/or (ii) otherwise in accordance with this Agreement, including Operator’s
right and authority to make (or cause Owner to make) expenditures in excess of
the then-current Direct Bill Budget pursuant to Section 5.3, then Operator shall
prepare and deliver to Owner and the President a Call Notice of the estimated

-18-

--------------------------------------------------------------------------------



amount of the shortfall for such Calendar Month plus a reasonable contingency
amount (the entirety of such projected amounts, the “Monthly Estimate”). Owner
shall cause each Monthly Estimate to be deposited in the Operating Account as
promptly as practicable but, in any event, not later than the 18th Business Day
after such Monthly Estimate is delivered.


(b)Budget Shortfalls. If, during any Calendar Month after the Commencement Date,
Operator believes that Owner’s current cash assets and projected gross receipts
plus any additional payments made pursuant to Section 5.5(a) with respect to
such current Calendar Month are reasonably projected to be insufficient, or are
insufficient, as applicable, to satisfy Owner’s actual incurred expenditures, or
projected to be incurred expenditures, as applicable, during such current
Calendar Month (A) under the then-current Direct Bill Budget, (B) in connection
with any Emergency, or (C) otherwise in accordance with this Agreement,
including Operator’s right and authority to make (or cause Owner to make)
expenditures in excess of the then-current Direct Bill Budget pursuant to
Section 5.3, then Operator shall prepare and deliver to Owner and the President
a Call Notice of the estimated amount of the shortfall for such Calendar Month
plus a reasonable contingency amount (the entirety of such amounts, “Shortfall
Estimate”). Owner shall cause each Shortfall Estimate to be deposited in the
Operating Account as promptly as practicable but, in any event, not later than
the 18th Business Day after its receipt of such Shortfall Estimate.


(c)Objections to Estimates. With respect to any Monthly Estimate or Shortfall
Estimate submitted by Operator hereunder, Owner may notify Operator in writing
of any objections to all or any portion of such amounts on or before the
expiration of the applicable Audit Period with respect to such amounts. Owner
shall be responsible for causing the amounts set forth in the notices from
Operator pursuant to Section 5.5(a) and Section 5.5(b) to be deposited in the
Operating Account in full, but such payment shall not be construed as a waiver
by Owner of any of its rights under this Section 5.5(c) or Section 7.4(b).


Section 5.6. Emergencies. From and after the Commencement Date, in the event of
an Emergency, Operator shall promptly (a) make, or cause to be made, all
notifications required under applicable Law to appropriate Governmental
Entities, (b) implement, or cause to be implemented, Emergency response and
mitigation measures as are either required by applicable Law or as deemed
advisable by Operator for a prudent operator to respond to or mitigate the
Emergency, including to protect human health and the environment, (c) commence,
or cause to be commenced, any required remediation, maintenance or repair work
necessary to keep the Facilities Operating safely (or to restore such Facilities
to safe operating condition) and in compliance with all applicable Law or
otherwise to minimize damage and (d) as soon as practicable after the occurrence
of the event, notify Owner of (i) such Emergency, (ii) all mitigation, repair,
restoration or remedial plans to be undertaken by Owner with Operator’s
assistance, (iii) all material correspondence with Governmental Entities and
(iv) any permits or approvals required in connection with Operator’s and Owner’s
Emergency response, repair, remedial or restoration activities. Operator’s
notification of Owner may be made by any method deemed appropriate by Operator
under the circumstances and does not have to comply with Section 12.1.    To the
fullest extent possible, Operator may cause an Authorized Officer, on behalf of
Owner, to enter into Contracts in connection with any required remediation,
maintenance or repair work necessary to keep the Facilities in compliance with
all applicable Laws or otherwise to minimize damage and may cause all
Contractors to directly bill Owner for

-19-

--------------------------------------------------------------------------------



expenses incurred in an Emergency. To the extent funds are not available in the
Operating Account to pay for any costs incurred by Operator or Owner in
connection with an Emergency, then Operator shall submit invoices for such costs
incurred by Operator or Owner during such Emergency to Owner and Owner shall
deposit such amounts in the Operating Account within 15 Business Days of receipt
of such invoices. For purposes of this Agreement, an “Emergency” shall be
defined as a sudden or unexpected event which causes, or risks causing, (A)
substantial damage to any of the Facilities or the property of a Third Party,
(B) death of or injury to any Person, (C) damage or substantial risk of damage
to natural resources (including wildlife) or the environment, or (D)
non-compliance with any applicable Law (except where complying with such Law
would require a Required Upgrade that would not otherwise be immediately
required under applicable Law), in each case, which event is of such a nature
that a response cannot, in the discretion of Operator reasonably exercised,
await the decision of Owner. For purposes of clarity, an “Emergency” shall
include any release or threatened release of hazardous substances into the
environment that requires notification to any Governmental Entity under
applicable Law.


Section 5.7. No Waiver by Payment. No payment by Operator out of the Operating
Account or payment by Owner pursuant to Section 5.6 shall preclude Owner from
(a) questioning the accuracy of the statement or the justification of any charge
related to such payment; provided, any such protest with respect to charges and
credits made during the period covered by an audit must be made within the Audit
Period specified in Section 7.4(b), or (b) any of its rights under the indemnity
set forth in Section 10.2(b).


Section 5.8.    Payment of Funds from Operating Account. Subject to (a) Section
3.7 and (b) the Operator’s right to withdraw and/or use any funds constituting
the then-payable Fixed Operating Fee at its sole discretion, Operator shall only
use the funds in the Operating Account to pay expenses owed by Owner or Operator
for the Operation of the Facilities and/or the other services provided by
Operator pursuant to this Agreement or that are otherwise chargeable to Owner or
due to Operator hereunder.


Article VI
Operating Procedure.


Section 6.1. Common Carrier Operations. From and after the Commencement Date,
Operator shall provide Transportation Services on the applicable Facilities.


Section 6.2. Environmental, Health and Safety Reporting. From and after the
Commencement Date, Operator shall prepare and furnish (or cause a Contractor to
prepare and furnish) to Owner a report describing any material accidents and
environmental incidents experienced with respect to the Facilities and known to
Operator, in each case, as soon as reasonably practical but no later than 30
days of such occurrence.


Section 6.3.    EH&S Audit Rights.


(a)From and after the Commencement Date, upon not less than 30 days’ prior
written notice to Operator, but not more than once during any Calendar Year
(unless more frequent audits are required by applicable Law and then, in such
case, as frequently as required by applicable Law), Owner may audit all records,
procedures and performance of Operator

-20-

--------------------------------------------------------------------------------



relating to the Operation of the Facilities and compliance with (i) applicable
Laws enacted to protect the environment and the health and safety of employees,
customers, Contractors and the public (“EH&S Laws”) and (ii) Operator’s
environmental, health and safety policies and practices, in each case, for any
Calendar Year within the 24 Calendar Month period immediately preceding the date
of such notice (such 24 Calendar Month period, the “EH&S Audit Period”).


(b)The cost of each such audit shall be borne by Owner. Any such audit shall be
conducted during normal business hours at the principal office of Operator and
in a manner designed to result in a minimum of inconvenience and disruption to
the operations of Operator.


(c)For purposes of clarity, any Confidential Information obtained by Owner or
its representatives in connection with the conduct of an audit (whether related
solely to Operator or otherwise) shall be subject to the confidentiality
provisions of Article XI.


(d)Within 90 days following completion of any such audit, Owner must provide
Operator with a copy of the written audit report and a written notice of any
alleged instances of non-compliances with applicable EH&S Laws and any alleged
deficiencies in Operator’s environmental, health and safety policies or
procedures related to the EH&S Audit Period disclosed in such report. Operator
shall make a reasonable effort to reply to such instances of non-compliance and
alleged deficiencies in writing as soon as possible and in any event no later
than 30 days after its receipt of such report and notice.


(e)Upon agreement by Owner and Operator of necessary corrective action, if any,
Operator shall then prepare a written action plan and shall provide a copy to
Owner. Additionally, Operator shall track and document close-out of all audit
findings agreed to by Operator and Owner, the status of which shall be reported
to Owner at each meeting of the Management Committee. If any dispute shall arise
in connection with an audit and/or the results thereof, the Parties shall use
their reasonable efforts to resolve such disputes within 30 days after delivery
of Operator’s reply to such report and notice delivered by Owner pursuant to
Section 6.3(d).


Article VII
Accounting; Reports.


Section 7.1. Maintenance of Accounts; Statements. From and after the Effective
Date, Operator shall maintain (a) true and accurate accounts of (i) all
expenses, disbursements and costs chargeable to Owner pursuant to this
Agreement, and (ii) all revenue of Owner, all of which shall be charged or
credited to Owner and maintained in accordance with GAAP and in accordance with
the Uniform System of Accounts (including any subsequent modifications or
revisions thereof) prescribed for oil pipeline companies by the FERC, its
successors or by any other Governmental Entity having regulatory jurisdiction
over Owner or the Facilities, consistently applied, and (b) the Capital Accounts
for each Member. Operator shall maintain such books of account at its principal
place of business and such books of account shall be open to inspection and
examination in accordance with Section 7.4. If necessary, Operator shall request
from Owner and the Construction Manager any information necessary for Operator
to fulfill its duties pursuant to this Agreement (including this Section 7.1).
Operator shall prepare, or cause to be prepared, and shall submit to Owner the
statements, reports and notices specified

-21-

--------------------------------------------------------------------------------



in Section 4.2 of the LLC Agreement within the periods established in Section
4.2 of the LLC Agreement. Operator shall cause the annual financial statements
prepared pursuant to Section 4.2 of the LLC Agreement to be audited by the
Auditor. Failure of Operator to fulfill its obligations pursuant to this Section
7.1 solely as a result of the failure of (A) the Construction Manager or (B)
Owner to provide Operator with any information Operator has reasonably requested
from the Construction Manager or Owner, as applicable, shall not be deemed to be
a breach of Operator’s duties hereunder.


Section 7.2. Banking. Owner shall establish, in Owner’s name and under Owner’s
control, a bank account or accounts (the “Operating Account”). Owner shall
designate only Operator, and such Persons as are reasonably requested by
Operator, as authorized signatories to the Operating Account, and all
withdrawals by Operator from the Operating Account shall be made only by
Operator or such designated Persons. All revenues attributable to the Facilities
received by Operator shall be deposited by Operator into the Operating Account.
All funds of Owner in the Operating Account shall be used by Operator solely for
the Operation of the Facilities, the other services provided by Operator
hereunder and otherwise in accordance with Section 3.7 and Section 5.8. All
interest and other benefits pertaining to the Operating Account belong to Owner.
At no time may Operator commingle the funds in the Operating Account with
Operator’s funds or the funds of any other Person, and such funds may not be
subject to Liens or Claims of any kind in favor of Operator or its creditors.


Section 7.3. Disbursements to Members. From and after the Effective Date,
Operator shall, within ten days after the end of each Calendar Month, provide
written notice to Owner and the Management Committee of Operator’s determination
of Available Cash, including information as to the cash position, anticipated
cash receipts and disbursements, items as to which cash reserves should be
maintained, and such other information reasonably requested by Owner. If
necessary, Operator shall request from Owner and the Construction Manager (and
Owner shall, and shall cause the Construction Manager to, provide) any
information necessary for Operator to fulfill its duties pursuant to this
Agreement (including this Section 7.3). Failure of Operator to fulfill its
obligations pursuant to this Section 7.3 solely as a result of the failure of
(a) the Construction Manager or (b) Owner, in each case, to provide Operator
with any information Operator has reasonably requested from the Construction
Manager or Owner, as applicable, shall not be deemed to be a breach of
Operator’s duties hereunder.


Section 7.4.    Audits.


(a)From and after the Effective Date, in accordance with this Section 7.4, Owner
shall have the right to audit costs charged to Owner’s accounts and other
accounting records maintained for Owner by Operator under this Agreement no more
than twice during any Calendar Year. Without limiting the foregoing, and subject
to the other limitations set forth in this Section 7.4, following the
termination of this Agreement, (i) Owner may conduct a maximum of one such audit
and (ii) such final audit must be completed by the date that is six months
following termination of this Agreement.


(b)Subject to the restrictions contained in Section 7.4(a), upon not less than
30 days’ prior written notice to Operator, Owner may audit Operator’s books and
records for any Calendar Year within the 24 Calendar Month period immediately
preceding the date of such

-22-

--------------------------------------------------------------------------------



notice (such 24 Calendar Month period, the “Audit Period”). The cost of each
such audit shall be borne by Owner; provided, however, that Operator shall
reimburse Owner for the reasonable costs of any such audit if (i) the amounts
charged by Operator exceeded the amounts that should have been charged under the
terms of this Agreement by at least 5% in the aggregate and (ii) such
discrepancy is reasonably apparent from a review of supporting invoices and
other applicable, written documentation. Any such audit shall be conducted
during normal business hours at the principal office of Operator and in a manner
designed to result in a minimum of inconvenience and disruption to the
operations of Operator.


(c)In conducting any such audit, Owner, may request access to information
relating to such audit prior to the commencement of such audit, and, if such
information is in the possession of Operator or its Affiliates, Operator shall,
provide access to such information requested as soon as practical (but in any
event, not later than 10 days after Owner’s request, therefor) in order to
facilitate the forthcoming audit.


(d)For purposes of clarity, any Confidential Information obtained by Owner or
its representatives in connection with the conduct of such audit (whether
related solely to Operator or otherwise) shall be subject to the provisions of
Article XI.


(e)Within 90 days following completion of such audit, Owner must provide
Operator with a copy of any written audit report and a written notice of any
claims of Owner arising from such audit report. Operator shall make a reasonable
effort to reply to such claims in writing as soon as possible and in any event
no later than 90 days after delivery of such report and notice.


(f)All adjustments agreed to between Owner and Operator resulting from such
audit shall be reflected promptly in Operator’s books and records and reported
to Owner. If any dispute shall arise in connection with an audit, the Parties
shall use their reasonable efforts to resolve such disputes within 60 days after
delivery of Operator’s reply to such report and notice delivered by Owner.


(g)Notwithstanding anything herein to the contrary, Operator shall have no
liability for, and shall not be in breach of this Agreement with respect to, any
outstanding matters at the conclusion of an audit that result from actions by
the Construction Manager, or that are attributable to reports, statements,
notices or other information provided to Operator by the Construction Manager.


Section 7.5. Government Reports. From and after the Commencement Date, Operator
shall prepare and file any reports required by any Governmental Entity having
jurisdiction over the Facilities, in each case, in the correct number of copies
required; provided that Operator shall have no obligation under this Section 7.5
with respect to any Subject Facility or Required Upgrade until Final Acceptance
with respect thereto has occurred.


Section 7.6. Maintenance of and Access to Records. From and after the Effective
Date, Operator shall keep, or cause to be kept, true and complete books of
account for Owner with respect to the Facilities in accordance with Section 4.1
and Section 4.2 of the LLC Agreement. Operator shall maintain such books of
account at its principal place of business.

-23-

--------------------------------------------------------------------------------



Operator shall give access to each Member to inspect any of the books, records
and operations of Owner maintained by Operator for any purpose reasonably
related to the Member’s Company Interest. Any such inspection shall occur during
normal business hours at the principal office of Operator upon reasonable
advance notice to Operator and the other Members and shall be conducted in a
manner designed to result in a minimum of inconvenience and disruption to the
operations of Operator. In addition, if any Member is engaged in bona fide
negotiations with a Third Party or Affiliate of a Member related to a proposed
disposition of its Company Interest and requests books, records and other
information for disclosure to such Third Party or Affiliate of a Member in
accordance with the LLC Agreement, Operator agrees to reasonably cooperate with
such Member and, upon reasonable notice, provide access to such books, records
and other information maintained by Operator as may be reasonably required by
such Member. Any such review by any Member shall be conducted during normal
business hours, at the principal office of Operator and in a manner designed to
result in a minimum of inconvenience and disruption to the operations of
Operator.


Article VIII
Force Majeure.


Section 8.1. Procedure. If either Party is rendered unable, wholly or in part,
by Force Majeure to carry out its obligations under this Agreement, other than
to make payments then or thereafter due hereunder, upon such Party giving notice
and full particulars of such Force Majeure to the other Party as soon as
possible after the occurrence of the cause relied on, then the obligations of
the Party giving such notice, so far as they are affected by such Force Majeure,
will be suspended during the continuance of any inability so caused but for no
longer period, and such cause must as far as possible be remedied with all
reasonable and diligent dispatch by the Party claiming such in order to put
itself in a position to carry out its obligations under this Agreement.


Section 8.2. Definition. The term “Force Majeure” means any event not within the
control of the Party (or any of its Affiliates) claiming suspension and which by
the exercise of due diligence such Party is unable to prevent or overcome,
including (to the extent such event satisfies the foregoing) events of nature or
the elements, strikes, lockouts or other labor disturbances, sabotage, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, storm warnings, floods and washouts, restraints of Governmental
Entities, civil disturbances, environmental accidents affecting the land, air or
water, explosions, breakage or accident to or freezing of equipment, machinery
or lines of pipe, or other casualty occurrences, in each case, materially
affecting the Operation of the Facilities, terrorist acts or the threat thereof,
inability to obtain pipe, materials, equipment, rights of way, permits or labor
and any actions by Governmental Entities that are resisted in good faith.


Section 8.3. Strikes, etc. Notwithstanding anything to the contrary contained
herein, it is understood and agreed that the settlement of strikes, lockouts or
other labor disturbances is entirely within the discretion of the Party having
the difficulty, and that the above requirement that any Force Majeure must be
remedied with all reasonable and diligent dispatch shall not require the
settlement of any such strike, lockout or other labor disturbance by acceding to
the demands of opposing Persons when such course is inadvisable in the
discretion of the Party having the difficulty.



-24-

--------------------------------------------------------------------------------



Section 8.4. Notice of Force Majeure Termination. The Party claiming a Force
Majeure must provide notice to the other Party of the date of termination of
such Force Majeure event.


Article IX
Insurance.


Section 9.1. Primary Liability Insurance. From and after the Commencement Date,
Operator shall obtain on Owner’s behalf and, on behalf of Owner, Operator shall
maintain in force with insurance companies acceptable to Owner, the kinds of
insurance and amounts of coverage as reasonably directed by Owner.


Section 9.2. Premiums, Deductibles, etc. All guaranteed cost insurance premiums,
expenses, deductibles (reasonably acceptable to Owner), or similar programs
applicable to the insurance required hereunder shall be included in the Direct
Bill Budget as Direct Bill Items and updated annually as reasonably directed by
Owner.


Section 9.3. Cooperation. Should any Member desire to obtain, for itself, any
additional insurance in excess of the insurance coverage mandated by this
Agreement and Section 3.12 of the LLC Agreement, Operator agrees to cooperate
with such Member to provide such information as may be reasonably requested by
such Member in furtherance of obtaining such additional insurance.


Section 9.4. Insurance Limits. In the event that the damages resulting from any
Claim or Liability exceed the coverage limits under an insurance policy covering
such Claim or Liability, such coverage limits shall not affect either Party’s
obligations under Section 10.2 for any such damages in excess of the limits
associated with any such insurance policy covering any such Claim or Liability.


Article X
Claims.


Section 10.1. Claims. Liabilities and Claims involving Owner and Operator shall
be handled in the following manner:


(a)Liability Claims. Subject to the limitations set forth in Section 3.8 and
Section 3.9, Operator shall manage and process any Claim by a Third Party
against Operator or Owner that arises out of the Operation of the Facilities, or
arises out of or is incidental to the activities carried on pursuant to, or work
performed, required or contemplated by, this Agreement (each such Claim, a
“Liability Claim”) in accordance with Section 10.1(c).


(b)Recovery Claims. Subject to the limitations set forth in Section 3.8 and
Section 3.9, Operator shall assist Owner with prosecuting and/or settling any
Claim that Owner has against a Third Party (each such Claim, a “Recovery
Claim”). Operator may not name a Member as party plaintiff on a Recovery Claim
unless Operator has obtained that Member’s consent to do so. If any Member so
desires, in addition to counsel employed by Operator on behalf of Owner, a
Member may be represented in any such lawsuit at its expense by counsel selected
by such Member.

-25-

--------------------------------------------------------------------------------





(c)Notice of Claim. In the event that Operator receives a Liability Claim in
writing that exceeds $1,000,000, Operator shall provide Owner, within 30 days of
receipt of such Liability Claim, a notice that includes a brief written summary
of the facts then known to Operator regarding such Liability Claim and a copy of
the demand letter, petition, or similar documentation relating thereto.


Section 10.2. Release and Indemnification.


(a)Indemnification by Owner. Notwithstanding anything to the contrary herein
(including any breach by Operator of the provisions of Section 3.4(b)), Owner
shall be responsible for, shall pay on a current basis and hereby releases,
defends, indemnifies and holds harmless Operator and its Affiliates (other than
PSXP and its subsidiaries) and their respective directors, officers, managers
and employees (such Persons, excluding, for purposes of clarity, any
Contractors, the “Operator Indemnitees”) from and against all Liabilities and
Claims arising out of, attributable to, in connection with or incidental to (a)
the Operation of any of the Facilities, including any act or omission of any of
the Operator Indemnitees in connection therewith or relating thereto, or (b) any
other activities carried on or work performed or required by this Agreement, in
each case, EVEN IF SUCH LIABILITIES OR CLAIMS ARE AS A RESULT OF THE NEGLIGENCE
(WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR ANY OTHER LEGAL FAULT,
INCLUDING STRICT LIABILITY, OF ANY OPERATOR INDEMNITEE, ANY OWNER INDEMNITEE,
ANY THIRD PARTY OR ANY OF THEM; provided, however, that except as provided in
Section 10.2(d), Owner will not be required to release, defend, indemnify or
hold harmless the Operator Indemnitees from any such Liabilities or Claims to
the extent such Liabilities or Claims arise out of or in connection with or are
attributable or incident to (i) any fraud of any Operator Indemnitee, (ii) the
gross negligence or willful misconduct of the Operator or (iii) any violation of
Law by any Operator Indemnitee.


(b)Indemnification by Operator. Notwithstanding anything herein to the contrary,
Operator shall be responsible for, shall pay on a current basis and hereby
releases, defends, indemnifies and holds harmless the Owner Indemnitees from and
against all Liabilities and Claims arising out of or in connection with or
attributable or incidental to (i) any fraud of any Operator Indemnitee or (ii)
the gross negligence or willful misconduct of the Operator or (iii) except with
respect to any Operator Suggested Activity, any violation of Law by any Operator
Indemnitee, and whether occurring as the sole or a concurrent cause of an act or
event.


(c)Survival of Indemnification Provisions; No Double Recovery. The provisions of
this Section 10.2 shall survive any termination of this Agreement. In
calculating any amount to be paid by an indemnifying Party by reason of the
provisions of this Section 10.2, the amount shall be reduced by all cash
reimbursements (including insurance proceeds) actually received (directly or
indirectly, including by virtue of the indemnified Party’s direct or indirect
ownership interest in Owner) by the indemnified Party with respect to the
applicable Claim or Liability.


(d)Operator Suggested Activities. If Operator makes a recommendation to Owner
regarding a specific potential operational issue to Owner that may reasonably be
expected to result in damages to Persons or property or cause a material adverse
effect with respect to Owner, the Business or the Facilities, but would not
otherwise constitute an Emergency or a

-26-

--------------------------------------------------------------------------------



Required Upgrade, and Owner does not timely approve such recommendation or any
part thereof (an “Operator Suggested Activity”), Operator shall not be liable
for, and Owner hereby releases and defends, indemnifies and holds harmless
Operator Indemnitees from and against, all Liabilities and Claims arising out
of, attributable to, in connection with or incidental to Owner’s failure to
approve such Operator Suggested Activity, or Operator’s failure to undertake an
Operator Suggested Activity absent Owner’s approval thereof (as applicable).
OWNER’S AGREEMENT TO RELEASE AND INDEMNIFY THE OPERATOR INDEMNITEES PURSUANT TO
THIS SECTION 10.2(d) SHALL INCLUDE ANY LIABILITIES AND CLAIMS ARISING OUT OF,
ATTRIBUTABLE TO, IN CONNECTION WITH OR INCIDENTAL TO THE NEGLIGENCE (WHETHER
SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR ANY OTHER LEGAL FAULT, INCLUDING STRICT
LIABILITY, OF ANY OPERATOR INDEMNITEE, ANY OWNER INDEMNITEE, ANY THIRD PARTY OR
ANY OF THEM; provided, however, that Owner will not be required to release or
indemnify the Operator Indemnitees from any such Liabilities or Claims to the
extent such Liabilities or Claims arise out of or in connection with or are
attributable or incident to (i) any fraud of any Operator Indemnitee or (ii) the
gross negligence or willful misconduct of the Operator.


(e)Disclaimer of Liability. NONE OF THE OPERATOR INDEMNITEES OR THE OWNER
INDEMNITEES SHALL BE ENTITLED TO RECOVER FROM ANY PARTY, OR SUCH PARTY’S
RESPECTIVE AFFILIATES, ANY INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES TO
A THIRD PERSON, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES)
SHALL NOT BE EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE
PRECEDING SENTENCE, EACH PARTY, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES,
WAIVES ANY RIGHT TO RECOVER PUNITIVE, SPECIAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(f)Compliance with Laws. The exculpation and indemnifications provisions
included herein shall be effective to the maximum extent permitted by applicable
Law. The Parties agree that in the event any Law, when applied to this
Agreement, limits in any way the extent to which exculpation and/or
indemnification may be provided to the beneficiary thereof in accordance with
the terms hereof, this Agreement shall automatically be amended to provide that
the exculpation and indemnification provisions included herein shall extend to
the maximum extent permitted by applicable Law.


(g)Members Not Liable. Operator acknowledges and agrees that Owner is a separate
entity from any of its Members and it (and not its Members) is liable for all
obligations and Liabilities of Owner under this Agreement.



-27-

--------------------------------------------------------------------------------



Article XI
Confidential Information; Publicity.


Section 11.1. Confidential Information.


(a)Each Party and its respective Affiliates shall keep confidential all
information which is obtained by them as Parties or otherwise pursuant to this
Agreement, and shall refrain from making any public statements with respect to
this Agreement or any other Transaction Document, in each case, upon and subject
to the terms set forth in Section 5.14 of the Transfer Restrictions Agreement.


(b)Notwithstanding anything to the contrary in Section 11.1(a), in the event of
any Emergency endangering property, lives or the environment, Operator may issue
such press releases or public announcements as it deems necessary in light of
the circumstances and shall promptly provide Owner with a copy of any such press
release or announcement.


Article XII
General Provisions.


Section 12.1. Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission (with receipt confirmed), or if mailed
(first class postage prepaid) or deposited with a reputable overnight courier
for next day delivery, to the Parties at the following addresses or facsimile
numbers:


If to Operator:


Phillips 66 Pipeline LLC 3010 Briarpark Drive
Houston, Texas 77042 Attention: President
With a copy to (which shall not constitute notice):


Phillips 66 Company
3010 Briarpark Drive
Houston, Texas 77042 Attention: General Counsel


If to Owner:
[    ]
c/o Paradigm Energy Partners, LLC
545 E. John Carpenter Freeway, Suite 800 Irving, Texas 75062
Attention: Chief Executive Officer

-28-

--------------------------------------------------------------------------------





Facsimile:
Phone: 214.373.4300
With a copy to (which shall not constitute notice): Phillips 66 Company
3010 Briarpark Drive
Houston, Texas 77042
Attention: General Counsel


All such notices, requests and other communications will (x) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (y) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon confirmation of receipt, and (z)
if delivered by mail or reputable overnight courier in the manner described
above to the address as provided in this Section, be deemed given upon receipt
(in each case regardless of whether such notice, request or other communication
is received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section). Any Party from time
to time may change its address, facsimile number or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Parties.


Section 12.2. Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. IN RESPECT
OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.


Section 12.3. Dispute Resolution. Any dispute or controversy of any and every
kind or type, whether based on contract, tort, Law or otherwise arising out of
or relating to this Agreement shall be resolved in accordance with the
procedures set forth in Section 5.14 of the Transfer Restriction Agreement.


Section 12.4. Entire Agreement; No Third-Party Beneficiaries. This Agreement and
the other Transaction Documents constitutes the entire agreement of the Parties
relating to the matters contained herein, and supersede all prior contracts,
agreements, representations, warranties or understandings, whether oral or
written, relating to the matters contained herein. Except as provided by Section
10.2, this Agreement is not intended to confer upon any Person not a party
hereto any rights or remedies hereunder.


Section 12.5. Captions or Headings. The headings appearing at the beginning of
each Section are all inserted and included solely for convenience and shall
never be considered or given any effect in construing this Agreement, or any
provision or provisions hereof, or in connection with determining the duties,
obligations or liabilities of the Parties or in ascertaining intent, if any
question of intent should arise.

-29-

--------------------------------------------------------------------------------





Section 12.6. Assignment. Except as set forth in Section 2.3(c), this Agreement
and its attendant rights may not be assigned, transferred, subcontracted or
otherwise conveyed by either Party without the express written consent of the
other Party; provided, however, a Party may assign its rights and obligations
under this Agreement to (a) an Affiliate and (b) in the case of Operator, to any
member of the Operator Group, in each case, without the prior consent of the
other Party and any transition costs associated with any such assignment shall
be borne by the assigning Party. Except as provided in the preceding sentence,
any assignment without consent of the non-assigning Party shall be void. No
assignment by any Party shall relieve such Party (or any guarantor of such
Party’s obligations hereunder) from any liability hereunder.


Section 12.7. Duplicate Originals. This Agreement is executed in duplicate
originals, with one original to be retained by Operator and one original to be
retained by Owner.


Section 12.8. Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.


Section 12.9. Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by all of the
Parties. Any Party may, only by an instrument in writing, waive compliance by
another Party with any term or provision of this Agreement on the part of such
other Party hereto to be performed or complied with. The waiver by any Party of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach. Except as otherwise expressly provided herein,
no failure to exercise, delay in exercising or single or partial exercise of any
right, power or remedy by any Party, and no course of dealing between the
Parties, shall constitute a waiver of any such right, power or remedy.


Section 12.10. Exhibits. In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of any Exhibit, the
terms and conditions of the applicable Exhibit shall govern and control.


Section 12.11. Interpretation. In the event an ambiguity or question of intent
or interpretation arises with respect to this Agreement, this Agreement shall be
construed as if it was drafted jointly by the Members, and no presumption or
burden of proof shall arise favoring or disfavoring any Member by virtue of the
authorship of any provisions of this Agreement.


Section 12.12. Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be delivered via facsimile or PDF, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.


Remainder of page intentionally left blank.





-30-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
Effective Date.


OPERATOR:
 
 
 
 
PHILLIPS 66 PIPELINE LLC
 
 
By:
 
Name:
 
Title:
 
 
 
OWNER:
 
 
 
 
[PIPELINE LLC]
 
 
By:
 
Name:
 
Title:
 

































































Signature Page to
Operating Agreement





--------------------------------------------------------------------------------



EXHIBIT A
NON-BILLABLE ITEMS


The following is a complete and comprehensive listing of the services, functions
and cost categories that are intended to be included in the scope of the Fixed
Operating Fee (herein collectively referred to as “Non-Billable Items”).


1.
General and Administrative Expenses.    All costs and expenses associated with
the following:



a.
Office expenses other than those office expenses related to field offices.



b.
The following normal and routine product and financial accounting services:



i.
Monthly product reconciliation;



ii.
Financial reporting and general accounting;



iii.
Fixed asset, property accounting and project tracking;



iv.
Accounts payable;



v.
Revenue accounting, accounts receivable and billing;



vi.
Tax services (but specifically excluding the payment of any taxes);



vii.
Property and ad valorem taxes services (but specifically excluding the payment
of any taxes, which shall be paid by Owner); and



viii.
Planning services (preparation of Direct Bill Budget and any budgets and reports
required of Operator under the LLC Agreement).



Nominations, Scheduling, confirmations and customer services


c.
Corporate overhead costs associated with the following functions:



i.
FERC tariff administration;



ii.
Commercial business administration and business development services;



iii.
Legal services relating to the ordinary course of business activities, including
securing any permits necessary for the operation of the Facilities;



iv.
Human resource services relating to the ordinary course of business activities;



v.
Environmental, health and safety services relating to the ordinary course of
business activities;





--------------------------------------------------------------------------------





vi.
Right-of-way and real estate administrative services relating to the ordinary
course of business activities;



vii.
Non-field one-call services;



viii.
Procurement services;



ix.
Contract administration services; and



x.
Information management services including all systems, software and hardware
that is not specifically required for operation of the facilities.



For purposes of clarity, the costs and functions referenced above in subparts
(iii), (iv), (v) and (vi) specifically exclude any non-routine activities,
including activities with respect to any litigation, rate cases, or claims.


d.
Direct or indirect costs associated with: executive management, management and
supervisory oversight of key functions including, but not limited to: control
center, pipeline and facility integrity, engineering and projects, Pipeline
Compliance and Regulatory oversight and administration, and any other costs
associated with activities that are provided through a central group where
services are provided to assets and facilities outside the scope of this
agreement that cannot be billed and supported via direct time-writing pursuant
to Section 3.6.







--------------------------------------------------------------------------------



EXHIBIT B
DIRECT BILL ITEMS


The following are examples of the services, functions and cost categories that
are intended to be included in the scope of the Operating Expenses and Capital
Expenditures not covered by the Fixed Operating Fee (herein collectively
referred to as “Direct Bill Items”). The Parties acknowledge and agree that this
Exhibit B is not intended to be a comprehensive and complete listing of the
potential services, functions and cost categories that may be considered Direct
Bill Items. In the event of a conflict between whether any service, function or
cost category is a Non- Billable Item or a Direct Bill Item, a proposal shall be
made by the Operator to determine the appropriate classification and any dispute
with respect to such proposal shall be resolved in the manner described in
Section 12.3. For purposes of clarity, to the extent Operator direct bills for a
service that is provided for the Facilities as well as un-affiliated assets or
facilities (for example, a field office that supports multiple assets), the
parties agree to document and follow agreed upon allocation methodologies to
account for the portion associated with the Facilities. All other such items
shall be deemed to be a Non-Billable Item.


1.
Regulatory Compliance Functions. All costs and expenses (e.g., outside services,
equipment and materials, etc.) associated with performing the following
regulatory compliance functions:



a.
Pipeline patrols;



b.
Regulatory required cathodic protection inspections;



c.
DOT valve inspections;



d.
Overpressure safety device inspections;



e.
Damage prevention program;



f.
Field one-call activities and line locates;



g.
Regulatory audits (limited to direct field costs only for the Facilities and
specifically excluding any costs associated with oversight or support of such
audits); and



h.
Regulatory compliance issues (to the extent not covered in (a) – (g) above).



2.
Field Office Expenses. All costs and expenses associated with the following:



a.
Office space;



b.
Field Operations supervision;



c.
Office supplies;



d.
Electrical and phone services;





--------------------------------------------------------------------------------



e.
Computer hardware (including printers) and software (including associated
licenses) and other associated information technology activities if such
hardware and software is specifically attributable and separately billed for the
Facilities; for purposes of clarity, this excludes any costs associated with
financial, operating, compliance, and communication software and hardware that
is used by Operator on an enterprise-wide basis; and



f.
Personnel safety equipment.



3.
Routine Operation, Maintenance and Inspection: Costs and expenses (e.g., labor,
transportation, etc.) associated with performing the following routine Operation
functions including the cost of materials such as pipeline pigs, filters, pump
seals, line markers, etc.:



a.
Filter changing;



b.
Right-of-way mowing and maintenance;



c.
Painting and sign replacement;



d.
Station maintenance to comply with regulatory and published industry standards;



e.
Routine station repairs (e.g., seal changes, typical electrical/electronic
repairs, etc.)



f.
Pump and motor vibration and analyses;



g.
Refilling of nitrogen-powered valve operators; and



h.
Control technician’s test equipment.



4.
Operations Control Services. All costs and expenses (e.g., labor, equipment
maintenance, communication costs) associated with Operating a pipeline control
center and communications assuming 24 hours/day.



5.
Insurance (other than workers’ compensation insurance).



6.
Property damage Claims by Third Parties.



7.
Personal injury/death Claims by Third Parties.



8.
All payments of taxes of every kind and nature assessed or levied upon or
incurred in connection with the Operation of the Facilities or on the Facilities
or other property of Owner and which taxes have been paid by the Operator for
the benefit of Owner (other than the portion of payroll taxes applicable to any
non-Full Time Employees).



9.
State and Federal pipeline fees including state one call fees.





--------------------------------------------------------------------------------



10.
Fuel and power costs.



11.
Third Party financial audits.



12.
Non-routine legal services (e.g., litigation, non-routine FERC tariff issues),
expert witness fees, court costs, etc., with agreement from the Owner.



13.
Engineering and drafting services.



14.
Unscheduled or unpredictable major maintenance expenses (for example, washout,
pipeline relocates, leak repairs, motor rewinds and pump overhauls).



15.
Pipeline integrity expenses, including expenses for:



a.
Hydrostatic testing;



b.
Smart pigging;



c.
Cathodic protection;



d.
Close interval surveys;



e.
Painting and coating;



f.
Depth surveys;



g.
Line lowering; and



h.
Markers (e.g., aerial, right-of-way, etc.).



16.
Environmental remediation (subject to any indemnity of Operator set forth in
Section 10.2 with respect thereto).



17.
Non-reimbursable costs of reroute projects.



18.
All Capital Expenditures.



19.
Unusual or contested tax or property evaluations.



20.
Permit and license fees, rental payments and renewal costs associated with
rights-of-way.



21.
Waste disposal costs.



22.
All costs associated with the following measurement services (e.g., meter
provings, product analyses, etc.):



a.
Meter proving;



b.
Lab services; and





--------------------------------------------------------------------------------





c.
Meter, densitometer and sample calibration.



23.
Travel and Expenses for field employees excluding any travel and expenses
associated to Operator activities that are not required for routine operations,
maintenance, regulatory or compliance purposes.



24.
Vehicle expense.







--------------------------------------------------------------------------------



EXHIBIT C


FORM OF DIRECT BILL BUDGET






--------------------------------------------------------------------------------



Exhibit N
Exemplary Project






--------------------------------------------------------------------------------



Exhibit N


Exemplary Project
[exhibitnimage.jpg]




Paradigm CDP Detail:
▪
272 Acres

▪
Located approximately 5 miles north of Johnson’s Corner on highway 23 in Section
22, Township 151 North, Range 96 West, McKenzie County, ND

▪
Permitted for 24 Truck Bays

▪
Permitted for 1.2mm barrels of storage





Note: Except for those Real Property Assets listed on Exhibit A-2, Paradigm
ND/Exemplary does not own or have a valid interest in any Real Property Assets
necessary to develop, own, or operate the Exemplary Project.






--------------------------------------------------------------------------------



Exhibit O


Sacagawea Project
















--------------------------------------------------------------------------------



Exhibit O


Sacagawea Project


[exhibitoimage.jpg]




Sacagawea Project:


The Sacagawea Pipeline project is being developed to deliver crude oil from
origination points south of Lake Sacagawea in and around the area commonly
referred to as “Johnson’s Corner” and Keene, in McKenzie County, North Dakota
(“ND”), to destinations with takeaway options for rail and pipe in Palermo and
Stanley, ND. The Sacagawea Pipeline will transport crude oil from Paradigm’s
Central Delivery Point (“CDP”) and Johnson’s Corner to areas approximately 76
miles northeast, including a rail terminal currently under development by PSXP
located near Palermo, ND (“Palermo Rail Terminal”), and to the North Dakota
Pipeline Company LLC (“NDPL”) Terminal located in Stanley, ND.




--------------------------------------------------------------------------------



Sacagawea Pipeline Specifications:
•
Minimum 16” diameter

•
Minimum Capacity 120-140 thousand barrels of crude per day

•
Length approximately 76 miles, pending final ROW and route determination

Origination Points:
•
Paradigm CDP located on 272 acres approximately 5 miles north of Johnson’s
Corner on highway 23 in Section 22, Township 151 North, Range 96 West, McKenzie
County, ND

•
Johnson’s Corner located 5 miles south of Paradigm CDP on highway 23 in McKenzie
County, ND

Destination Points:
•
Palermo Rail Terminal - Located directly off State Highway 2 near the township
of Palermo in Mountrail County, approximately 6 miles east of Stanley, ND. The
710 Acre Terminal is located on 2.5 miles of the BNSF North Main Line

•
NDPL Stanley Terminal





Note: The Sacagawea Project, including origination and destination points,
routes, pipeline size and capacities is dependent on information received during
the Open Season.




Note: As of the date of the Agreement to which this Exhibit is attached,
Sacagawea does not own or have a valid interest in any Real Property Assets
necessary to develop, own, or operate the Sacagawea Project.






















































15








--------------------------------------------------------------------------------



Exhibit P
Three Bears Project




--------------------------------------------------------------------------------



Exhibit P


Three Bears Project


The Three Bears Project is being developed as a joint venture with Dakota Bear,
LLC (“Dakota Bear”) for transportation of crude oil from Dunn County, ND to
Paradigm’s CDP. Three Bear will construct the Little Missouri Explorer,
approximately a 24 mile, 12” trunk line from Dakota Bear’s Dunn County CDP the
Paradigm CDP. Dakota Bear will construct the gathering system in Dunn County,
which will send volumes to the trunk line. Under the joint venture agreement,
Three Bear has the option to purchase up to 50% of the gathering system and
Dakota Bear has the option to purchase up to 50% of the trunkline.


Little Missouri Explorer Specifications:
•
12” diameter

•
Approx. 120 MBbl/d capacity

•
Length approximately 24 miles, pending final ROW and route determination





Note: As of the date of the Agreement to which this Exhibit is attached, Three
Bears does not own or have a valid interest in any Real Property Assets
necessary to develop, own, or operate the Three Bears Project.






--------------------------------------------------------------------------------



Exhibit Q
PSXP Project




--------------------------------------------------------------------------------



EXHIBIT Q


PSXP Project


The engineering, design, construction and implementation of a Unit-Train
Terminal located in Palermo, ND (the “Rail Terminal”). The Rail Terminal is
located directly off State Highway 2 near the township of Palermo in Mountrail
County, approximately 6 miles east of Stanley, ND. The 710 Acre Terminal is
located on 2.5 miles of the BNSF North Main Line and includes 2 mainline
switches allowing for convenient east and west bound rail traffic. The Palermo
Rail Terminal is anticipated to include an open access triple loop track design
with an initial capacity that could load up to 100,000 barrels/day (“Bbl/d”)
initially with 14 high speed load arms. The facility is designed to be
expandable to add incremental future loading capacity of up to 200,000 Bbl/d by
adding up to an additional 18 high speed load arms on a second track.
Constructed to accommodate 112-118 car unit trains, the facility will also
include adequate track space for bad order cars, truck unloading facilities,
approximately 300,000 barrels of operational storage and is permitted to include
up to 2.4 Million barrels of total storage capacity.


Note: Except for those Real Property Assets listed on Exhibit D-2 or Exhibit
D-4, neither PSXP nor Mountrail owns or has a valid interest in any Real
Property Assets necessary to develop, own, or operate the PSXP Project.






--------------------------------------------------------------------------------



Exhibit R


Transportation Services Agreement – Pipeline






--------------------------------------------------------------------------------



Exhibit S
[RESERVED]





--------------------------------------------------------------------------------



Exhibit T


Form of Transfer Restrictions Agreement





--------------------------------------------------------------------------------



Exhibit U


Paradigm Draft Budget


Exhibit V


PSXP Draft Budget













--------------------------------------------------------------------------------



Exhibit W Deed




--------------------------------------------------------------------------------



AFTER RECORDING
RETURN TO:
 
(Save for Recorder’s Information)







SPECIAL WARRANTY DEED


STATE OF NORTH DAKOTA    §
COUNTY OF MOUNTRAIL    §


§ KNOW ALL MEN BY THESE PRESENTS:


THAT, PHILLIPS 66 MOUNTRAIL TERMINAL LLC, a Delaware limited liability company,
having an address at 3010 Briarpark Drive, Houston, TX 77042, f/k/a MOUNTRAIL
RAIL INC., a Minnesota corporation (“Grantor”), as a contribution to the capital
of Grantee and other good and valuable consideration of, the receipt and
sufficiency of which is hereby acknowledged, as of the 1st day of December, 2014
(“Effective Date”), does grant, bargain, sell and convey unto PHILLIPS 66
PARTNERS, LP, a Delaware limited partnership, having an address at 3010
Briarpark Drive, Houston, TX 77042 (“Grantee”), the following described real
property and premises, situated in the County of Mountrail, State of North
Dakota, to wit:


SEE EXHIBIT A


together with all improvements thereon and the rights and appurtenances
thereunto belonging, and warrants the title thereto only against the claim of
every person whomsoever claiming by, through or under Grantor, but not
otherwise.


This conveyance is made by Grantor and accepted by Grantee subject to the
matters set forth in Exhibit B attached hereto and incorporated herein by this
reference (collectively, the “Permitted Exceptions”).




--------------------------------------------------------------------------------



EXCEPT AS EXPRESSLY SET FORTH IN THAT CERTAIN FORMATION AND CONTRIBUTION
AGREEMENT, DATED NOVEMBER , 2014, BY AND AMONG PHILLIPS 66 PARTNERS LP, A
DELAWARE LIMITED PARTNERSHIP, AND PARADIGM ENERGY PARTNERS LLC, A DELAWARE
LIMITED LIABILITY COMPANY, GRANTOR DOES NOT WARRANT, EITHER EXPRESSLY OR
IMPLIEDLY, THE QUALITY, MARKETABILITY, MERCHANTABILITY, HABITABILITY, VALUE,
PHYSICAL ASPECTS OR CONDITIONS OF THE REAL PROPERTY, ANY DIMENSIONS OR
SPECIFICATIONS OF THE REAL PROPERTY, THE FITNESS, FEASIBILITY, DESIRABILITY OR
CONVERTIBILITY OF THE REAL PROPERTY FOR OR INTO ANY PARTICULAR PURPOSE OR USE,
THE CURRENT OR PROJECTED INCOME OR EXPENSES OF THE REAL PROPERTY, OR ANY OTHER
MATTER WITH RESPECT TO THE REAL PROPERTY, ANY SUCH WARRANTY BEING HEREBY
EXPRESSLY DISCLAIMED AND NEGATED. GRANTEE BY ACCEPTANCE HEREOF ACKNOWLEDGES THAT
GRANTEE HAS MADE A COMPLETE INSPECTION OF THE REAL PROPERTY AND ANY IMPROVEMENTS
AND FIXTURES LOCATED THEREON, AND IS IN ALL RESPECTS SATISFIED THEREWITH AND
ACCEPTS THE SAME “AS IS”, “WHERE IS”, AND WITH ALL FAULTS.


TO HAVE AND TO HOLD said described premises unto the said Grantee, its
successors, heirs and assigns forever.
















[THIS SPACE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------











SIGNED AND DELIVERED this    day of        , 2014 but effective as of the date
first written above.






GRANTOR:
Phillips 66 Mountrail Terminal LLC,
a Delaware limited liability company
 
By:________________________________
 
Name:_____________________________
 
Title:______________________________





STATE OF TEXAS
 
)
 
 
) SS
COUNTY OF HARRIS
 
)





On the    day of    in the year 2014 before me, the undersigned, personally
appeared , as    for Phillips 66 Mountrail Terminal LLC, a Delaware limited
liability company, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the entity upon behalf of which the individual acted, executed
the instrument.


GIVEN under my hand and seal of office, this    day of, 2014.




Notary Public in and for the State of Texas









--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTIONS
Carino Tracts


Outlot 1 of the S 1/2 and Outlot 2 of the SE ¼ Section 17, Township 156 North,
Range 90 West of the 5th P.M., Mountrail County, North Dakota.


Nichols Tracts


Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, Block 1; Lots 1, 2, 3, 4, 5,
6, 7, 8, 9, Block 2; Lots
1, 2, 3, and 4, Block 3; and Lots 1 and 2, Block 4, Palermo Industrial Park,
Mountrail County, North Dakota.






--------------------------------------------------------------------------------



EXHIBIT B
PERMITTED EXCEPTIONS


Subject to the following:


1.
The lien of taxes and assessments for the current year and subsequent years;



2.
Taxes or special assessments that are not shown as existing liens by the public
records;



3.
Matters that would be shown by an accurate survey and inspection of the
property; and



4.
All covenants, restrictions, conditions, easements, reservations, rights-of-way,
and other matters of record, to the extent valid, subsisting and enforceable.



5.
All covenants, restrictions, conditions, easements, reservations, and
rights-of-way, records of which are in Grantee’s custody or control, to the
extent valid, subsisting and enforceable.





